             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 1 of 103
                                                                                             EXHIBIT A
Alvarez v. City of Middletown, Not Reported in Atl. Rptr. (2018)
2018 Fair Empl.Prac.Cas. (BNA) 129,516



                                                                   check cleared and Ganley recommended the plaintiff
                   2018 WL 1785544                                 move forward in the hiring process. Hence, the plaintiff
                                                                   was interviewed by Police Chief William McKenna.
UNPUBLISHED OPINION. CHECK COURT RULES                             During the interview the plaintiff claims that McKenna
BEFORE CITING.                                                     asked him if the plaintiff had any “side bitches,” or “baby
          Superior Court of Connecticut,                           mama drama,” he should know about. Even so, shortly
   Judicial District of Waterbury at Waterbury.                    thereafter the plaintiff received a conditional offer of
                                                                   employment on November 13, 2013, provided he undergo
                  Ulyses ALVAREZ                                   training at the Police Officer Standards and Training
                          v.                                       Council (POST).
               CITY OF MIDDLETOWN
                                                                   The plaintiff began attending POST on January 6, 2014.
                   UWYCV166029668S                                 While there, the plaintiff was the only Hispanic cadet out
                          |                                        of six recruits, and he alleges that he was subjected to
                    March 16, 2018                                 racial slurs and derogatory language by some of his
                                                                   fellow trainees. Hence, the plaintiff graduated from POST
                                                                   on June 14, 2014, and he subsequently entered into the
                                                                   city’s field training program. His supervising officer
                                                                   during this period made note of several performance
                                                                   deficiencies, including a lack of situational awareness,
Brazzel–Massaro, J.
                                                                   organizational issues, difficulty writing reports and
                                                                   various calls, and the plaintiff initially failed his firearms
                                                                   training. His schedule was adjusted in response. On
                                                                   November 12, 2014, the plaintiff was cleared to conduct
                                                                   patrol work on his own.

  PROCEDURAL AND FACTUAL BACKGROUND                                On February 4, 2015, a female citizen, Jane Doe,1 came
                                                                   into the police headquarters and reported that the plaintiff
*1 The plaintiff, Ulyses Alvarez, filed this complaint in          groped her and made her feel his genitals through his
two counts on January 25, 2016. The plaintiff named the            pants while he was responding to a reported domestic
City of Middletown as the defendant. The plaintiff alleges         incident at her home. The plaintiff denied these
that the City of Middletown engaged in discrimination              allegations, but was placed on administrative leave on
against him on the basis of race and national origin, which        February 18, 2015, pending an internal affairs
resulted in his discharge from the Middletown Police               investigation. Detective Ganley was assigned to complete
Department. The first count of the plaintiff’s complaint           the investigation. During the course of his investigation,
alleges National Origin discrimination and the second              Officer Arroyo, a colleague of the plaintiff’s made a
count alleges racial discrimination. Both counts are               statement to Ganley that, on the day on which the incident
brought pursuant to     General Statutes § 46a–60(a)(1).           between the plaintiff and Jane Doe was alleged to have
                                                                   taken place, the plaintiff had met Arroyo for lunch and
The plaintiff’s complaint, and the submitted record,               bragged to him that he had received oral sex from one of
reveals the following relevant facts. The plaintiff is a           the individuals involved in the call he was on. The
Hispanic American citizen of Puerto Rican descent                  plaintiff denied making this statement but does not
residing in Waterbury, and was employed as a                       dispute that Arroyo reported such to Ganley.
probationary police officer by the defendant. In October
of 2013, the plaintiff applied to the defendant for a              *2 While the investigation was ongoing, McKenna
position as a police officer and went through the hiring           ordered a performance evaluation on the plaintiff, which
process, which included a background check and an                  showed he still demonstrated notable performance
interview with the chief of police. The plaintiff alleges          deficiencies, including a failure to file written reports. In
that while an employee of the defendant, Detective                 light of these deficiencies on March 4, 2015, McKenna
Thomas Ganley, was performing the plaintiff’s                      sent a letter to the plaintiff informing him that he would
background check he remarked that the plaintiff was “too           be facing probationary discharge on March 6, 2015. The
clean,” in reference to the plaintiff being a Puerto Rican         plaintiff subsequently resigned on-that same date. On
from Waterbury. Nevertheless, the plaintiff’s background           May 4, 2015, the plaintiff filed a complaint with the

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 2 of 103


Alvarez v. City of Middletown, Not Reported in Atl. Rptr. (2018)
2018 Fair Empl.Prac.Cas. (BNA) 129,516

Connecticut Commission on Human Rights and                         A.2d 829 (1989). “To satisfy his burden the movant must
Opportunities (CHRO). On October 30, 2015 the plaintiff            make a showing that it is quite clear what the truth is, and
received a release of jurisdiction issued by CHRO.                 that excludes any real doubt as to the existence of any
                                                                   genuine issue of material fact ... As the burden of proof is
The plaintiff then initiated this action. The plaintiff            on the movant, the evidence must be viewed in the light
alleges that his privilege of employment was interfered            most favorable to the opponent ... When documents
with on the basis of his race and national origin because a        submitted in support of a motion for summary judgment
similarly situated Caucasian officer was not disciplined in        fail to establish that there is no genuine issue of material
the same manner, and comments were made to the                     fact, the nonmoving party has no obligation to submit
plaintiff that he believes were racially motivated.                documents establishing the existence of such an issue ...
Accordingly the plaintiff alleges that the defendant               Once the moving party has met the burden, however, the
violated the Connecticut Fair Employment Practices Act,            opposing party must present evidence that demonstrates
    General Statutes § 46a–60(a)(1).                               the existence of some disputed factual issue ... It is not
                                                                   enough, however, for the opposing party merely to assert
On March 10, 2016, the defendant filed its answer and              the existence of such a disputed issue. Mere assertions of
special defenses, and admitted that it employed the                fact are insufficient to establish the existence of a material
plaintiff as a probationary police officer and that an             fact and, therefore, cannot refute evidence properly
investigation was conducted, but otherwise denied that             presented to the court under Practice Book § [17–45].”
allegations of the plaintiff’s complaint. On August 11,            Ferri v. Powell–Ferri, 317 Conn. 233, 228 A.3d 297
2016, the plaintiff filed his reply.                               (2015).

On August 18, 2017, the defendant moved for summary                In its memoranda in support of its motion for summary
judgment on the basis that the plaintiff cannot prove his          judgment, the defendant argues that the plaintiff has failed
prima facie case of discrimination On October 20, 2017,            to state a prima facie case, and thus judgment should
the plaintiff filed his objection. On December 22, 2017,           render for the defendants.2 The defendant first contends
the defendant filed a reply, and the plaintiff filed a             that the plaintiff has failed to show that an adverse
supplemental objection. Finally, on January 5, 2018, the           employment action has occurred, specifically, the
defendant filed another reply. In support of their                 defendant argues that the plaintiff has failed to show he
positions, the plaintiff and defendant filed numerous              was constructively discharged, as the plaintiff resigned
exhibits. The matter was heard at the short calendar on            prior to his termination. Next, the defendant asserts that,
January 8, 2018.                                                   even assuming an adverse employment action occurred,
                                                                   the plaintiff cannot show an inference of discrimination as
                                                                   he has failed to show similarly situated comparators and
                                                                   only stray remarks from the basis of his action.
                                                                   Furthermore, the defendant contends that it had a
                                                                   legitimate reason for his discharge due to his serious
                                                                   performance deficiencies. Lastly, the defendant argues
                      DISCUSSION                                   that the plaintiff cannot sriw pretext, as similarly situated
                                                                   officers were disciplined and routine practice was
                                                                   followed in exercising his termination.

                                                                   *3 In his memoranda in opposition, the plaintiff asserts
                    A. Legal Standard                              that he has stated a prima facie case and the defendant’s
                                                                   motion should be denied. The plaintiff contends that he
Practice Book § 17–49 provides that summary judgment               has suffered an adverse employment action, in that this
shall be rendered forthwith if the pleadings, affidavits and       discharge was inevitable as the decision regarding his
other proof submitted show that there is no genuine issue          termination had been made prior to his resignation. The
as to any material fact and that the moving party is               plaintiff next contends that discrimination can be inferred
entitled to judgment as a matter of law. Cefaratti v.              through the following: (1) that the defendant has failed to
Aranow, 321 Conn. 637, 645, 138 A.3d 837 (2016). “...              discipline similarly situated individuals;(2) that several
The motion for summary judgment is designed to                     remarks were made to the plaintiff, by persons involved in
eliminate the delay and expense of litigating an issue             his discharge, that were racially charged; and (3) that the
when there is no real issue to be tried.” (Citations               ultimate decision to terminate the plaintiff’s employment
omitted.) Wilson v. New Haven, 213 Conn. 277, 279, 567             was based on impermissible stereotypes. Lastly the

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
              Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 3 of 103


Alvarez v. City of Middletown, Not Reported in Atl. Rptr. (2018)
2018 Fair Empl.Prac.Cas. (BNA) 129,516

plaintiff asserts that the defendant’s legitimate reason for       To determine whether a plaintiff has established a prima
his termination is a pretext, as the investigation against         facie claim for discrimination pursuant to               §
him was conducted in a biased manner, his performance              46a–60(a)(1), the court employs the burden shifting
was evaluated only after the accusation by Jane Doe, and           analysis set forth by the United States Supreme Court in
similarly situated officers were not disciplined in the same       McDonnell Douglas Corp. v. Green, supra, 411 U.S.
manner.                                                            802–04. See Dept. of Transportation v. Commission on
                                                                   Human Rights & Opportunities 272 Conn. 457, 463 n.9,
                                                                   863 A.2d 204 (2005) (“[w]e note that the analytical
                                                                   framework set forth by the United States Supreme Court
                                                                   in McDonnell Douglas Corp. ... and its progeny is used to
                                                                   determine whether a complainant may prevail on a claim
                             A.                                    of disparate treatment under our state law.” [Citation
                                                                   omitted.] ) Under the McDonnell Douglas Corp. analysis,
                                                                   “the employee must first make a prima facie case of
                                                                   discrimination. The employee may then rebut the prima
                                                                   facie case by stating a legitimate, nondiscriminatory
                                                                   justification for the employment decision in question. The
                     Prima Facie Case                              employee then must demonstrate that the reason proffered
                                                                   by the employer is merely a pretext and that the decision
“The framework this court employs in assessing disparate           was actually motivated by illegal discriminatory bias.”
treatment discrimination claims under Connecticut law
was adapted from the United States Supreme Court’s                 (Internal quotation marks omitted.)     Perez–Dickson v.
                                                                   Bridgeport, 304 Conn. 483, 513, 43 A.3d 69 (2012).
decision in      McDonnell Douglas Corp v. Green, 411
U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), and           “The burden of establishing a prima facie case [of
its progeny ... We look to federal law for guidance on             discrimination] is a burden of production, not a burden of
interpreting state employment discrimination law, and the          proof, and therefore involves no credibility assessment by
analysis is the same under both ... Under this analysis the        the factfinder ... The level of proof required to establish a
employee must first make a prima facie case of                     prima facie case is minimal and need not reach the level
discrimination ... The employer may then rebut the prima           required to support a jury verdict in the plaintiff’s favor”
facie case by stating a legitimate, nondiscriminatory              (Internal quotation marks omitted.) Phadnis v. Great
justification for the employment decision in question ...          Expression Dental Centers of Connecticut, P.C., 170
The employee then must demonstrate that the reason                 Conn.App. 79, 87, 153 A.3d 687 (2017). “In order to
proffered by the employer is merely a pretext and that the         establish a prima facie case, the [plaintiff] must prove
decision actually was motivated by illegal discriminatory          that: (1) he is in the protected class, (2) he was qualified
bias.” (Citations omitted, internal quotation marks                for the position; (3) he suffered an adverse employment
omitted.) Feliciano v. Autozone, Inc., 316 Conn. 65,               action; and (4) the adverse action occurred under
73–74, 111 A.3d 453 (2015). Summary Judgment is                    circumstances giving rise to an inference of
appropriate where a plaintiff presents no evidence upon            discrimination.” (Internal quotation marks omitted.)
which a reasonable trier of fact could base a conclusion
that race discrimination is a determinative factor in the              Jacobs v. General Electric Co., 275 Conn. 395, 400,
                                                                   880 A.2d 151 (2005). “In addition to proffering direct
adverse employment action. See               Schnabel v.           evidence of discrimination with respect to the fourth
Abramson, 232 F.3d 83, 91 (2d Cir. 2000).                          prong, a litigant may present circumstantial evidence from
                                                                   which an inference may be drawn that similarly situated
The plaintiff brings this action under CFEPA,                §     individuals were treated more favorably than [he] was.”
46a–60 et. seq., which prohibits discrimination based on,          (Internal quotation marks omitted.) Phadnis v. Great
inter alia, race, color, and national origin. “In defining the     Expression Dental Centers of Connecticut, P.C., supra,
contours of an employer’s duties under our state                   88.
antidiscrimination statutes, we have looked for guidance
to federal case law interpreting Title VII of the Civil            *4 The defendant does not dispute the first two prongs of
Rights Act of 1964 the federal statutory counterpart to            the analysis that the plaintiff was a member of a protected
    § 46a–60.”        Britell v. Dept. of Correction, 247          class, nor that he was qualified for the position. Rather,
Conn. 148, 164, 717 A.2d 1254 (1998).                              the defendant disputes the remaining prongs.

                                                                   The defendant first asserts that the plaintiff has failed to
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          3
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 4 of 103


Alvarez v. City of Middletown, Not Reported in Atl. Rptr. (2018)
2018 Fair Empl.Prac.Cas. (BNA) 129,516

show that he was constructively discharged. Normally to            litigant may present circumstantial evidence from which
prove a constructive discharge case a plaintiff must show          an inference may be drawn that similarly situated
that the employer intentionally created an intolerable             individuals were treated more favorably than [he] was ...
work atmosphere that forces the employee to quit. See              To be probative, this evidence must establish that the
Britell v. Dept. of Correction, supra, 247 Conn. 178.              plaintiff and the individuals to whom [he] seeks to
Constructive discharge may also occur, however, if an              compare [himself] were similarly situated in all material
employee “resigns in the face of inevitable termination.”          respects ... [A]n employee offered for comparison will be
Gorham v. Board of Education, 7 F.Sup.3d 218, 232                  deemed to be similarly situated in all material respects if
(D.Conn. 2014). Furthermore, threats of termination may            (1) ... the plaintiff and those he maintains were similarly
be sufficient to show constructive discharge. See      Dall        situated were subject to the same workplace standards and
v. St. Catherine of Siena Medical Center, 966 F.Sup.2d             (2) ... the conduct for which the employer imposed
167, 178 (E.D.N.Y. 2013). In any event, the court                  discipline was of comparable seriousness.” (Citations
declines to reach this issue, the plaintiff has not proven         omitted; emphasis in original; internal quotation marks
the other essential elements of his case. The plaintiff has        omitted.) Perez–Dickson v. Bridgeport, supra, 304 Conn.
not shown that the adverse employment action took place            514. “[B]eing similarly situated in all material respects
under circumstances giving rise to tan inference of                does not require one to demonstrate disparate treatment of
discrimination; nor has he shown that the defendant’s              an identically situated employee ... Employees need show
legitimate reason for his discharge is a pretext.                  only a situation sufficiently similar to [their own] to
                                                                   support at least a minimal inference that the difference of
                                                                   treatment may be attributable to discrimination.” (Citation
                                                                   omitted; internal quotation marks omitted.)          United
                                                                   Technologies Corp. v. Commission on Human Rights &
                                                                   Opportunities, 72 Conn.App. 212 226, 804 A.2d 1033,
                                                                   cert. denied, 262 Conn. 920, 812 A.2d 863 (2002).
                             B.
                                                                   *5 “[T]o satisfy [the] ‘all material respects’ standard for
                                                                   being similarly situated, a plaintiff must show that [his]
                                                                   co-employees were subject to the same performance
                                                                   evaluation and discipline standards.” (Internal quotation
                Inference of Discrimination                        marks omitted.) Kelly v. Sun Microsystems, Inc. 520
                                                                   F.Sup.2d 388, 390 (D.Conn. 2007). “In order for
Assuming an adverse action occurred; the plaintiff must            employees to be ‘similarly situated’ for the purposes of
show that it took place under circumstances giving rise to         establishing a plaintiff’s prima facie case, they ... must
an inference of discrimination. “In regard to the fourth           have engaged in conduct similar to the plaintiff’s.”
element of the plaintiff’s prima facie case, circumstances         (Internal quotation marks omitted.)       Norville v. Staten
that may give rise to an inference of discrimination are:          Island University Hospital, 196 F.3d 89, 96 (2d Cir.
(1) the employer’s continuing, after discharging the               1999). Although the allegedly similar circumstances
plaintiff, to seek applicants from persons of the plaintiff’s      “need not be identical ... there should be a reasonably
qualifications to fill the position; (2) the employer’s            close resemblance of facts and circumstances.” (Internal
criticism of the plaintiff’s performance in ethnically
degrading terms or invidious comments about others to              quotation marks omitted.)        Lizardo v. Denny’s Inc.,
the employee’s protected group; (3) the more favorable             270 F.3d 94, 101 (2d Cir. 2001). “[A] court can properly
treatment of employees not in the protected group; or (4)          grant summary judgment ... where it is clear that no
the sequence of events leading to the plaintiff’s discharge        reasonable jury could find the similarly situated prong
or the timing of the discharge.” Snow v. Dari–Farms Ice            met.” (Citation omitted; emphasis omitted; internal
Cream, Inc., Superior Court, judicial district of Fairfield,       quotation marks omitted.) Payton v. St. Mary’s Hospital
Docket No. CV–10–6009422–S (February 13, 2013,                     Corp., 118 Conn.App. 258, 268, 983 A.2d 56 (2009). A
Sommer, J.). “Nothing in McDonnell Douglas Corp. ...               plaintiff cannot selectively pick our one comparator when
limits the type of circumstantial evidence that may be             others are available. See         Simpson v. Kay Jewelers,
used to establish the fourth prong of the test for a prima         Division of Sterling, Inc., 142 F.3d 639, 646–47 (3d Cir.
fade case of ... discrimination.”        Craine v. Trinity         1998) (holding that a “plaintiff cannot pick one
College, 259 Conn. 625, 640–41, 791 A.2d 518 (2003).               comparator who was allegedly treated more favorably and
                                                                   completely ignore a significant group of comparators who
To establish the [fourth] prong [of the prima facie case], a       were treated equally or less favorably”).

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         4
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 5 of 103


Alvarez v. City of Middletown, Not Reported in Atl. Rptr. (2018)
2018 Fair Empl.Prac.Cas. (BNA) 129,516

                                                                   follows: The plaintiff testified in his deposition that
As to the relevancy of comments, “[i]n the absence of a            Ganley, while conducting plaintiff’s background check,
clearly demonstrated nexus to an adverse employment                stated the plaintiff was “too clean,” specifically in
action, stray workplace remarks are insufficient to defeat         reference to him being a Puerto Rican from Waterbury,
a summary judgment motion ... It is well established that          Def.’s Exh. A (Alvarez Depo. 76: 17–25). The plaintiff
the stray remarks even of a decision maker, without more,          also points to several comments posted by Ganley on
cannot prove a claim of employment discrimination.”                Face book as purported proof of his discriminatory
(Citation omitted; internal quotation marks omitted.)              animus. See Pl’s Obj. Docket # 139. As to McKenna, the
Chan v. Donahoe, 63 F.Sup.3d 271, 293–94 (E.D.N.Y.                 plaintiff states that while being interviewed prior to his
2014).                                                             entry into POST that McKenna asked him if he had any
                                                                   “side bitches,” or “baby mama drama” should know about
In the present case, the plaintiff contends that                   prior to hiring him. See Pl’s Exh. 1 (Alvarez Dep. 131:
discrimination can be inferred based upon the following:           6–15). The comments of each actor are considered in turn.
(1) that similarly situated comparators were not
disciplined; (2) that remarks made to the plaintiff evince a       As to Ganley, these remarks are of little value to the
discriminatory animus; and (3) that the actions against the        court. The record shows that Ganley was not ultimately
plaintiff were motivated by impermissible racial                   involved in the decision to end the plaintiff’s
stereotypes. These arguments are unpersuasive.                     employment, nor did he make a recommendation
                                                                   regarding the same. Def’s Exh. Z (Ganley Dep.,
The plaintiff first argues that a Caucasian police officer,        24:15–18). Comments made by someone who did not
Austin Smith, came to work smelling of alcohol, and that           make the adverse employment action, and that are not
his employment was not terminated; rather, he was simply           pertaining to the plaintiff’s discharge, are of little
suspended. From this, the plaintiff argues a similarly             probative worth. See Dixon v. International Federation of
situated employee of a different race and origin was               Accountants, 416 Fed.Appx. 107, 110 (2d Cir. 2011)
disciplined more leniently. This comparison is ill suited.         (remark by supervisor that was not involved in
As previously noted, the plaintiff and the individual to           termination of plaintiff’s employment was insufficient to
whom he seeks to compare himself must be similarly                 prove prima facie case). Moreover, the plaintiff has not
situated “in all material respects.” Perez–Dickson v.              identified other racially charged language, or behavior,
Bridgeport, supra, 304 Conn. 514. Here, although the               that Ganley exhibited specifically towards him.
plaintiff and officer Smith were probationary officers, the        Furthermore, that Ganley ultimately recommended the
conduct at issue is not of a sufficiently comparable nature.       plaintiff move forward in the hiring process; Def’s Exh. J.
An odor of alcohol is not analogous to the conduct that            (Ganley Affidavit); militates against the conclusion that
formed the basis of the plaintiff’s discharge, namely              he harbored a discriminatory animus against him.
consistent performance deficiencies. See part II C of this
memorandum of decision, See also Walker v. Dept. of                Nonetheless, the plaintiff argues that Ganley was
Children & Families, 146 Conn.App. 863, 876, 80 A.3d               motivated by racial stereotypes in conducting his
94 (2013), cert. denied, 311 Conn. 917, 85 A.3d 653                investigation regarding Jane Doe’s complaint, and that, by
(2014) (no disparate treatment where plaintiff failed to           crediting Jane Doe and Officer Arroyo’s statements over
show comparators exhibited similar performance issues).            those of the plaintiff, Ganley displayed racial animus.
Accordingly, the plaintiff has failed to show a similarly          This argument, however, is belied by the reality that
situated comparator from which discrimination can be               Ganley credited Arroyo’s testimony and Arroyo himself
inferred.                                                          is of Puerto Rican descent. See Def’s Exh. Y
                                                                   (Defendant’s Responses to Interrogatories). Accordingly,
The plaintiff next argues that several remarks made to             the mere fact that Ganley credited Arroyo and Doe over
him during his employment give rise to an inference of             the plaintiff does not provide evidence of discrimination.
discrimination. In his objection, the plaintiff points to the      Furthermore, the investigation conducted by Ganley is
statements of two actors that he alleges displayed racial          ultimately irrelevant, in so far as the decision to terminate
and national origin animus and that were involved in the           the plaintiff was made before the investigation was even
decision to terminate his employment; these being:                 completed based upon the plaintiff’s performance
Ganley who conducted the investigation against the                 deficiencies. As noted in Chief McKenna’s letter of
plaintiff, and McKenna who ultimately recommended the              March 3, 2015, he recommended the plaintiff’s discharge
plaintiff’s probationary discharge.3                               for a number of performance deficiencies and concluded
                                                                   by stating: “The pending internal investigation may add
*6 The principal remarks identified by the plaintiff are as        additional reasons to support my reasons to recommend

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          5
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 6 of 103


Alvarez v. City of Middletown, Not Reported in Atl. Rptr. (2018)
2018 Fair Empl.Prac.Cas. (BNA) 129,516

discharge.” Pl’s Exh. 9 (McKenna’s letter to Mayor                 directives or training attempts, and that he was perhaps
Drew, Pl’s Exh. 9). Accordingly, only McKenna’s                    being defiant in his refusal to learn. Pl’s Exh. 9 (Letter
statements and actions towards the plaintiff are relevant.         from McKenna to Mayor Drew). The plaintiff contends
                                                                   that “these statements implicate a known stereotype of
As to McKenna, this language while questionable,                   Hispanics: lack of intelligence.” Pl’s Objection p. 24,
ultimately fails to give rise to an inference of                   Docket # 136. This argument, however, is conclusory and
discrimination. McKenna disputes making these                      based entirely on speculation. “No genuine issue of
comments, but even assuming they occurred these                    material fact [is created] where [the] plaintiff [relies] on
comments, although tasteless, do not directly reference            conclusory statements and personal assessment of the
race, and could possibly be construed as crude attempts at         motives of the defendants in opposing summary
humor. See Jackson v. Post University, Inc., 836 F.Sup.2d          judgment.” (Internal quotation marks omitted.) Marasco
65 (D.Conn. 2011) (comments in reference to African                v. Connecticut Regional Vocational Technical School
American plaintiff purportedly smoking marijuana not               System, 153 Conn.App. 146, 164, 100 A.3d 930 (2014),
sufficient to give rise to inference of discrimination). That      cert. denied, 316 Conn. 901, 111 A.3d 469 (2015).
this is the only specific identified behavior on the part of       Accordingly, the plaintiff has failed to show an inference
McKenna that the plaintiff has identified leads to the             of discrimination.
conclusion that this is nothing more than a stray remark
unrelated to the plaintiff’s discharge, and as such, is
insufficient to avoid summary judgment. See Chan v.
Donahoe, supra, 63 F.Sup.3d 293–94.

*7 Furthermore, the court finds that the same actor
inference applies here. “When the same actor hires a                                           C.
person already within the protected class, and then later
fires the same person, it is difficult to impute to h[im] an
invidious motivation that would be inconsistent with the
decision to hire.” (Internal quotation marks omitted.)
        Carlton v. Mystic Transport, Inc., 202 F.3d 129,              Legitimate, Non–Discriminatory Reason & Pretext
137 (2d Cir. 2000), cert. denied, 530 U. S. 1261, 120 S.Ct.
2718, 147 L.Ed.2d 983 (2000). While the ultimate                   Even assuming, arguendo, that an inference of
decision to hire or fire the plaintiff was vested in the           discrimination exists, the defendant has a legitimate
mayor, McKenna recommended the plaintiff’s hiring as               non-discriminatory reason for the plaintiff’s termination
well as his ultimate discharge within the relatively brief         and the plaintiff has not shown that it is a pretext.
period of time he was employed by the City of
Middletown, a little less than one and a half years. See           If the plaintiff establishes a prima facie case of
Jackson v. Post University, Inc., supra, 836 F.Sup.2d 99           discrimination, then the burden of production shifts to the
(application of same actor inference). Accordingly, in             defendant employer to articulate a legitimate,
light of the foregoing, thee comments are insufficient to          non-discriminatory reason for its action. McDonnell
show an inference of discrimination.                               Douglas Corp. v. Green, supra, 411 U.S. 802. “The
                                                                   employer may ... rebut the prima facie case by stating a
Lastly, the plaintiff argues that the decision to terminate        legitimate, nondiscriminatory justification for the
his employment was motivated by impermissible                      employment decision in question.” Feliciano v. Autozone,
stereotypes. Leaving aside that the plaintiff’s performance        Inc., supra, 316 Conn. 74. “This, too, is a burden of
issues were well documented; see part II C of this                 production, and the [employer] merely needs to state a
memorandum of decision; and that the line of cases the             nondiscriminatory reason.” Craine v. Trinity College
plaintiff relies upon deal entirely with gender                    supra, 259 Conn. 643. The defendant asserts that the
discrimination, this argument is unavailing and                    legitimate, nondiscriminatory reason for terminating the
unsupported by any evidence. The plaintiff asserts that the        plaintiff’s employment was namely his pervasive
McKenna decision to terminate the plaintiff’s                      performance deficiencies. The plaintiff does not contest
employment was based upon impermissible stereotypes,               these deficiencies. Pl’s Objection p. 16 Docket # 136.
because in his letter to Mayor Drew recommending                   Aspects of the plaintiff’s performance as an officer that
discharge he referred to various performance deficiencies          were found to be deficient included: (1) that he initially
the plaintiff exhibited. Specifically, McKenna wrote that          failed his firearms training, and his schedule to complete
it appeared the plaintiff could not grasp the department’s         the field training program had to be adjusted on several
                                                                   occasions to compensate, Def’s Exh. U (McKenna Dep.,
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         6
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 7 of 103


Alvarez v. City of Middletown, Not Reported in Atl. Rptr. (2018)
2018 Fair Empl.Prac.Cas. (BNA) 129,516

53:5–16, 54:2–55:3); (2) that he had situational awareness         is unpersuasive, however, as Ganley was ultimately not a
issues, Pl’s Exh. 9 (McKenna’s letter recommending                 decision maker regarding the plaintiff’s employment and
plaintiff’s discharge), Def’s Exh. I (Lukanik Memo re              credited a fellow Hispanic officer over the plaintiff. See
Alvarez Performance); (3) that he exhibited                        Part II B of this memorandum of decision. The plaintiff
organizational issues and had difficulty remembering               makes note of the fact that after the investigation was
calls, id.; (4) that he had problems with reporting motor          opened, the plaintiff’s performance was taken under
vehicle accidents correctly and showed an inability to             scrutiny. This, however, is of no consequence. That
recognize who was at fault, id.; (5) that he failed to write       performance investigation was conducted by an
reports for fourteen calls that warranted a written report,        independent officer, Lukanik, who the plaintiff does not
Def’s Exh. U (McKenna Dep., 55:4–9); and (6) that on               allege engaged in discriminatory behavior. Furthermore,
three other occasions he had written inadequate reports,           the complaint that gave rise to the investigation did not
and had failed to fully investigate and collect relevant           originate within the police department, but rather was
information relating to these cases. Def’s Exh. I (Lukanik         made by a civilian. Lastly, as noted previously, the
Memo re Alvarez) Def’s Exh. U (McKenna Dep., 55:                   decision to terminate the plaintiff’s employment was
4–9). Furthermore, that the plaintiff failed to write a            ultimately made on the basis of the plaintiff’s deficient
report on the incident that gave rise to Jane Doe’s                performance. Pl’s Exh. 9 (Letter to Mayor Drew from
complaint; Def’s Exh. K, p. 39 (Internal Affairs Memo re           Chief McKenna). Second, the plaintiff contends that
Jane Doe); and his purported statements to Officer                 failing to properly document incidents is a “continuing
Arroyo, provided additional reasons for discharge.                 and widespread problem throughout the departments.”
Accordingly, the defendant has set forth a legitimate              Pl’s Exh. 5 (Ganley’s Internal Affairs Report p. 40).
nondiscriminatory reason for the plaintiff to show pretext.        Consequently, the plaintiff contends that by disciplining
                                                                   him for such conduct, he was singled out on the basis of
*8 “After the [employee] has established a prima facie             his race. This, however, is a misstatement of fact. As
case, and the [employer] has produced evidence of a                noted by McKenna, officers have been disciplined on
legitimate, nondiscriminatory reason for the employment            multiple occasions for failing to properly report incidents.
action, [t]he [employee] retains the burden of persuasion.         Def’s Exh. U (McKenna Dep. 28:1–31). Furthermore, it
[The employee] now must have the opportunity to                    was noted that a Caucasian probationary police officer
demonstrate that the [employer’s] proffered reason was             was terminated during his probationary period for failing
not true for the employment decision (Internal quotation           to properly document reports and for disrespecting his
marks omitted.) Harris v. Dept. of Correction, 154                 supervisors. Id. Consequently, the plaintiff has proffered
Conn.App. 425, 431, 107 A.3d 454 (2014), cert. denied,             no evidence from which the court can infer he was singled
315 Conn. 925, 104 A.3d 921 (2015). To show pretext,               out.
the plaintiff must demonstrate that the defendant was
motivated by an unlawful animus or that the defendant’s            Third, and lastly, the plaintiff contends that the defendant
explanation is unworthy of credence. See      Texas Dept.          deviated from practice in terminating his employment,
of Community Affairs v. Burdine, 450 U.S. 248, 256, 101            rather than working to rehabilitate him. The plaintiff
S.Ct. 1089, 67 L.Ed.2d 207 (1981). The plaintiff must              points to testimony of McKenna which indicates that the
present “sufficient evidence to support a rational finding         defendant will often work with an officer who is
that the legitimate, nondiscriminatory reasons proffered           exhibiting performance deficiencies to correct them. Pl’s
by the [defendant) were false, and that more likely than           Exh. 15 (McKenna Dep. 36:8–48:5). This argument,
not [discrimination] was the real reason for the                   however, is belied by the reality that the plaintiff did
                                                                   receive supplemental training to correct his performance
employment action.”            Weinstock v. Columbia               deficiencies. The plaintiff was given 624 hours of
University, 224 F.3d 33, 42 (2d Cir. 2000), cert. denied,          training, in contrast to the usual 480 hours, before his
540 U.S. 811, 124 S.Ct. 53, 157 L.Ed.2d 24 (2003).                 superior officers felt he was ready to patrol on his own.
                                                                   See Pl’s Exh. 9. See also Def’s Exh. E–1 (Lukanik
The plaintiff has failed to put forth evidence                     memos documenting persistent performance issues by the
demonstrating that the defendant’s reasons for terminating         plaintiff and ameliorative efforts). Consequently, when
him were pretextual. The plaintiff sets forth several              the defendant decided to terminate the plaintiff’s
arguments regarding pretext.                                       employment in light of these long-standing, and
                                                                   seemingly uncorrectable, performance deficiencies it did
First, the plaintiff contends that Ganley’s investigation          not deviate from practice, particularly in light of the fact
was motivated by discriminatory animus evidenced by his            that similarly situated officers have been discharged. See
manner conducting the investigation and his                        Def’s Exh. U (McKenna Dep. 28–31). Thus the plaintiff
determination of the plaintiff’s credibility. This argument
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         7
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 8 of 103


Alvarez v. City of Middletown, Not Reported in Atl. Rptr. (2018)
2018 Fair Empl.Prac.Cas. (BNA) 129,516

has failed to demonstrate pretext.                                 summary judgment is granted.


                                                                   All Citations

                                                                   Not Reported in Atl. Rptr., 2018 WL 1785544, 2018 Fair
                                                                   Empl.Prac.Cas. (BNA) 129,516
                     CONCLUSION

*9 For the foregoing reasons, the defendant’s motion for
                                                        Footnotes


1
       To protect the identity of the individual that made the complaint against the plaintiff both parties have referred to
       her throughout this action as “Jane Doe,” and have redacted any mention of her identity from the record.

2
       The defendant asserts that any claims or conduct asserted by the plaintiff that occurred prior to November 14 2014,
       180 days from his CHRO complaint, are untimely and should not be considered pursuant to CFEPA,                General
       Statutes § 46a–82(f). General Statues       § 46a–82 governs the filing of a discrimination claim with the CHRO, and
       subsection (c) of that statute states in relevant part: “complaints filed pursuant to this section must be filed within
       one hundred and eighty days after the alleged act of discrimination ...” “[T]he failure to meet the 180–day time limit
       in   § 46a–82(e) is [not] without consequence ... [I]f a time requirement is deemed to be mandatory, it must be
       complied with, absent such factors as consent, waiver or equitable tolling. Thus, a complaint that is not filed within
       the mandatory time requirement is dismissable unless waiver, consent, or some other compelling equitable tolling
       doctrine applies. We conclude that the time limit of      § 46a–82(e) is mandatory, and thus the commission could
       properly dismiss the plaintiff’s complaint if it was not filed within 180 days of the alleged act if discrimination.”
           Williams v. Commissioner of Human Rights & Opportunities, 257 Conn. 258, 284, 777 A.2d 645 (2001).
       In this case, there does not appear to be a separate and discrete cause of action alleged from conduct during this
       time, but the plaintiff does make note of statements by fellow trainees as well as statements that the plaintiff
       perceived as discriminatory by Ganley and McKenna during the hiring process. The plaintiff has not responded to or
       addressed this argument. In light of the above cited authorities, the court finds that any cause of action that could
       have been asserted arising directly from this conduct is time barred; however, the court will still consider these
       instances in determining whether the plaintiff has proven his prima facie case. See Nelson v. Bridgeport, Superior
       Court, judicial district of Fairfield, Docket No. CV–06–5001428–S (September 27, 2012, Gilardi, J.T.R.) (court
       considered time barred actions in determining prima facie case);       Downey v. Southern Natural Gas Co., 649 F.2d
       302, 305 (5th Cir. 1981) (same).

3
       The plaintiff also references other comments made to him by fellow trainees during his time at POST, as well as
       statements by officers after his graduation. See Pl’s Obj. 6–7 Docket # 136. The plaintiff does not allege that these
       individuals, however, were involved in any adverse employment action against him, nor is there any basis in the
       record to conclude the same. While such evidence could be evidence of a hostile work environment action, such a
       claim is not pursued here, and would be time barred by the CHRO complaint; see footnote two; as well as by the fact
       that the lion’s share of the allegedly discriminatory behavior occurred at a separate location outside the defendant’s
       control, See Velazquez v. Department of Correction, Superior Court, judicial district of Fairfield, Docket No. CV
       15–6051925–S (November 16, 2016, Krumeich, J.) (disparate incidents at different time and location by different
       persons time barred.) Accordingly, the only relevant comments are those addressed in the body of this decision.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        8
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 9 of 103


Alvarez v. City of Middletown, Not Reported in Atl. Rptr. (2018)
2018 Fair Empl.Prac.Cas. (BNA) 129,516



End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 10 of 103


Bates v. City of Bristol, Not Reported in Fed. Supp. (2018)
2018 WL 1472523, 2018 Fair Empl.Prac.Cas. (BNA) 103,362



                                                              her administrative complaint in a timely manner.
                 2018 WL 1472523
    United States District Court, D. Connecticut.             For the following reasons, Defendants’ Motion to Dismiss
                                                              is GRANTED as to Counts 5, 6, 7, 9, 10, 11, 12, 13, 15,
             Noelle BATES, Plaintiff,                         and 17. Defendants’ Motion to Dismiss is DENIED as to
                       v.                                     Counts 1, 2, 3, 4, 8, 14, and 16.
   CITY OF BRISTOL, Kenneth Cockayne, Cindy
   Cockayne Lamarre, Edward Krawiecki, Jr., and
          Diane Ferguson, Defendants.

                No. 3:17-CV-01066-MPS
                           |                                     II. Background
                  Signed 03/26/2018                           The following recitation of the facts is taken from Bates’
                                                              complaint, along with the exhibits attached to the parties’
                                                              briefs.
Attorneys and Law Firms

Katherine L. Matthews, Gold & Levy, Hartford, CT, for
Plaintiff.

David L. Metzger, Kenneth R. Plumb, Raymond P. Pech,
Metzger, Lazarek & Plumb, LLC, Hartford, CT, for                               A. Factual Allegations
Defendants.
                                                              Bates has been employed as a legal secretary in the office
                                                              of the Bristol Corporation Counsel since 2009. (ECF No.
                                                              1-1 at ¶¶ 5–6). Defendant Kenneth Cockayne has been the
                                                              Mayor of the City of Bristol, Connecticut (“City”), since
                                                              November of 2013. (Id. at ¶¶ 10, 31). Defendant Edward
                                                              Krawiecki, Jr. is the Corporation Counsel for the City.
                                                              (Id. at ¶ 11). Defendant Diane Ferguson is the Personnel
                                                              Director for the City. (Id. at ¶ 9). Defendant Cindy
        RULING ON MOTION TO DISMISS                           Cockayne Lamarre is an appointed official of the City and
                                                              serves as a member of the Bristol Zoning Commission
                                                              (Id. at ¶ 12). Bates claims that she was sexually harassed
Michael P. Shea, U.S.D.J.
                                                              by Cockayne and subsequently retaliated against for
                                                              complaining about such harassment. (see ECF No. 1-1).
                                                              In her complaint, Bates describes several encounters with
                                                              Cockayne, including one occurring in November of 2011
                                                              when Cockayne allegedly grabbed Bates and forced her
   I. Introduction                                            into his lap while he watched a pornographic video in his
*1 Noelle Bates, a legal secretary employed by the City of    office. (Id. at ¶ 24). A second occurred on October 24,
Bristol, sued the City and city officials for violations of   2013 when Cockayne allegedly put his hand up Bates’
the Connecticut Fair Employment Practices Act                 skirt at a golf event at the Chippanee Golf Club. (Id. at ¶
                 Conn. Gen. Stat. § 46a-60, and Title VII     27). Bates’ complaint also includes several comments
(“CFEPA”),
                                                              made by Cockayne over the course of her employment. In
of the Civil Rights Act,      42 U.S.C. §§ 2000e et seq.      August of 2011, Cockayne allegedly invited Bates to
(“Title VII”). (see ECF No. 1-1). Bates claims that she       accompany him to a park “just to talk.” (Id. at ¶ 19). In
was sexually harassed and retaliated against for              2012 and 2013, Cockayne allegedly told Bates that he
complaining about such harassment. Defendants move to         could freely sexually harass her because he was an elected
dismiss all 17 counts of Bates’ complaint under Fed. R.       official. (Id. at ¶¶ 25, 32).
Civ. P. 12(b)(1), 12(b)(5), and 12(b)(6). Defendants argue
that Plaintiff failed (1) to bring her action in a timely     On November 11, 2015, Bates notified her colleague of
manner, (2) to exhaust administrative remedies, (3) to        Cockayne’s behavior at the golf event. (Id. at ¶ 42). The
serve process properly on one defendant, and (4) to file      colleague then notified Ferguson and Krawiecki of

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    1
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 11 of 103


Bates v. City of Bristol, Not Reported in Fed. Supp. (2018)
2018 WL 1472523, 2018 Fair Empl.Prac.Cas. (BNA) 103,362

Cockayne’s behavior. Id. Bates claims that she was            brought this action in Connecticut Superior Court,
subsequently retaliated against for making this complaint     claiming violations of the CFEPA and Title VII. (see ECF
against Cockayne. (Id. at ¶¶ 45–89). She alleges, for         No. 1-1). A State Marshal effected service on the
example, that she received threatening letters reminding      Defendants by leaving the summons and complaint at
her of her at-will employment status, that she was            City Hall on June 6, 2017, and Bates filed the complaint
video-taped by Cockayne and Ferguson, that she was told       in court on June 30, 2017. (ECF No. 1-1 at 49).
on numerous occasions that Cockayne wanted to fire her,       Defendants later removed the case to this Court (see ECF
that her work and usage of her WestLaw and CLEAR              No. 1), and filed a Motion to Dismiss all 17 counts in
accounts were monitored, and that a co-worker rifled          Plaintiff’s complaint.
through her desk. (Id. at ¶¶ 46, 53, 75, 81, and 89).

*2 After Cockayne and Ferguson allegedly video-taped
Bates, Bates met repeatedly with members of the Bristol
Police Department. As a result of these meetings, Bates
made a formal written statement regarding Cockayne’s
videotaping. (Id. at ¶¶ 54–70). Despite several requests,                        C. Legal Theories
Bates was not able to obtain a copy of the incident report.
(Id. at ¶ 70).                                                Counts 1 and 7 are for violations of      Conn. Gen. Stat.
                                                              Sec. 46a-60(a)(1) by the City and Cockayne, respectively.
Bates’ complaint also lists additional conduct by             Counts 2 and 8 are for violations of      Conn. Gen. Stat.
Cockayne, occurring from December 2015 through                Sec. 46a-60(a)(4) by the City and Cockayne, respectively.
August 2016. (Id. at ¶¶ 53, 78, 83, and 87). For example,     Counts 3 and 9 are for violations of      Conn. Gen. Stat.
Cockayne allegedly told Bates that he was going to tell       Sec. 46a-60(a)(8) by the City and Cockayne, respectively.
lies to Bates’ husband, made defamatory comments about        Counts 4 and 10 are for violations of Title VII by the City
Bates, read a public statement at a City Council meeting      and Cockayne, respectively. Counts 5 and 11 are for
regarding a consensual sexual relationship with Bates, and    intentional infliction of emotion distress by the City and
made defamatory and sexual comments about Bates to her        Cockayne, respectively. Counts 6, 12, and 15 are for
co-worker. (Id.)                                              invasion of privacy by the City, Cockayne, and Ferguson,
                                                              respectively. Counts 13, 14, 16, and 17 are for aiding and
In 2016, the City of Bristol retained a consultant,
Attorney Michael Rose, to investigate Bates’ claims of        abetting violations of          Conn. Gen. Stat. Sec.
sexual harassment and retaliation by Cockayne. (Id. at ¶      46a-60(a)(5) by Cockayne, Ferguson, Krawiecki, and
73). Bates overheard her co-workers discussing the            Cockayne Lamarre, respectively.
investigation by Attorney Rose and learned that Cockayne
was making defamatory statements about her. (Id. at ¶
78).

                                                                III. Legal Standard



                 B. Procedural History                            A. Rule 12(b)(1): Motion to Dismiss for Lack of
                                                                           Subject Matter Jurisdiction
On June 6, 2016, Bates filed a complaint with the
Connecticut Commission on Human Rights and                    A “case is properly dismissed for lack of subject matter
Opportunities (“CHRO”) against the City. On August 22,        jurisdiction under Rule 12(b)(1) when the district court
2016, Bates amended the complaint against the City, and       lacks the statutory or constitutional power to adjudicate
on September 21, 2016, she filed four new complaints
against the additional defendants in this case—Cockayne,      it.”    Nike, Inc. v. Already, LLC, 663 F.3d 89, 94 (2d
Krawiecki, Ferguson, and Cockayne Lamarre. All five           Cir. 2011) (internal quotation marks omitted). The party
complaints claimed violations of the CFEPA and Title          “asserting subject matter jurisdiction has the burden of
VII. (see ECF No. 25-1–25-5). On March 8, 2017, the           proving by a preponderance of the evidence that it exists.”
CHRO issued releases of jurisdiction for all five                  Luckett v. Bure, 290 F.3d 493, 497 (2d Cir. 2002). “In
complaints. (see ECF No. 25-6). Subsequently, Bates           resolving a motion to dismiss for lack of subject matter

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    2
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 12 of 103


Bates v. City of Bristol, Not Reported in Fed. Supp. (2018)
2018 WL 1472523, 2018 Fair Empl.Prac.Cas. (BNA) 103,362

jurisdiction under Rule 12(b)(1), a district court ... may      claims across the line from conceivable to plausible.” In
refer to evidence outside the pleadings.”    Makarova v.        re Fosamax Products Liab. Litig., No. 09-cv-1412, 2010
United States, 201 F.3d 110, 113 (2d Cir. 2000). The            WL 1654156, at *1, 2010 U.S. Dist. LEXIS 37795, at
court construes the complaint liberally and accepts all         *2–3 (S.D.N.Y. Apr. 9, 2010) (internal quotation marks
factual allegations as true. Ford v. D.C. 37 Union Local        omitted). In deciding a Rule 12(b)(6) motion, I may
1549, 579 F.3d 187, 188 (2d Cir. 2009).                         consider documents attached to, integral to, or
                                                                incorporated by reference in the complaint. See Fed. R.
                                                                Civ. P. 10(c);      Chambers v. Time Warner, 282 F.3d
                                                                147, 153 (2d Cir. 2002) (“Even where a document is not
                                                                incorporated by reference, the court may nevertheless
                                                                consider it where the complaint relies heavily upon its
                                                                terms and effect, which renders the document integral to
  B. Rule 12(b)(5): Motion to Dismiss for Insufficient          the complaint.”) (internal quotations omitted).
                   Service of Process

*3 A defendant may move to dismiss under Fed. R. Civ.
P. 12(b)(5) for insufficient service of process. When a
defendant challenges service of process, “the burden of
proof is on the plaintiff to show the adequacy of service.”        IV. Discussion
   Howard v. Klynveld Peat Marwick Goerdeler, 977               The Plaintiff’s September 18, 2017 Objection to Motion
F.Supp.2d 654, 658 (S.D.N.Y. 1997).                             to Dismiss indicated that she did not object to the
                                                                dismissal of Counts 5, 6, 7, 9, 10, 11, 12, and 15. (see
                                                                ECF No. 28-1 at 1). The Objection also indicated that the
                                                                plaintiff did not object to the dismissal of Count 17—the
                                                                only count against Cockayne Lamarre, which Defendants
                                                                have challenged for insufficient service of process—but
                                                                Plaintiff later filed a supplemental Objection in which she
  C. Rule 12(b)(6): Motion to Dismiss for Failure to            reversed her position as to Count 17 based on a second
  State a Claim Upon Which Relief Can be Granted                effort to serve Cockayne Lamarre. (ECF No. 31-1).
                                                                Accordingly, I dismiss Counts 5, 6, 7, 9, 10, 11, 12, and
Under Fed. R. Civ. P. 12(b)(6), a court must determine
                                                                15, and I address the Defendants’ Rule 12(b)(5) challenge
whether the Plaintiff has alleged “enough facts to state a
                                                                to Count 17 below.
claim to relief that is plausible on its face.”     Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955,            The remaining counts are thus Counts 1, 2, 3, and 4
167 L.Ed.2d 929 (2007). “A claim has facial plausibility        against the City, Counts 8 and 13 against Cockayne,
when the plaintiff pleads factual content that allows the       Count 14 against Ferguson, Count 16 against Krawiecki,
court to draw the reasonable inference that the defendant       and Count 17 against Cockayne Lamarre. For the reasons
is liable for the misconduct alleged.”     Ashcroft v. Iqbal,   discussed below, I dismiss Counts 13 and 17 but
556 U.S. 662, 678, (129 S.Ct. 1937, 173 L.Ed.2d 868,            otherwise deny the motion to dismiss.
2009). “Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not
suffice.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Under
     Twombly, the Court accepts as true all of the
complaint’s factual allegations when evaluating a motion          A. Counts Challenged Under 12(b)(1) for Lack of
to dismiss.      Id. at 572, 127 S.Ct. 1955. The Court must                 Subject Matter Jurisdiction
“draw all reasonable inferences in favor of the
non-moving party.” Vietnam Ass’n for Victims of Agent
Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir.
2008) (internal quotation marks omitted). For a complaint
to survive a motion to dismiss, “[a]fter the court strips        i. Counts 1, 2, 3, 8, 13, 14, and 16 were Timely Brought
away conclusory allegations, there must remain sufficient
well-pleaded factual allegations to nudge plaintiff’s           *4 Defendants argue that this Court lacks subject matter

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     3
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 13 of 103


Bates v. City of Bristol, Not Reported in Fed. Supp. (2018)
2018 WL 1472523, 2018 Fair Empl.Prac.Cas. (BNA) 103,362

jurisdiction over Counts 1, 2, 3, 8, 13, 14, and 16 because     years of filing a commission complaint ...”    1 A.3d at
Plaintiff did not bring her complaint in the time required      209-10 (emphasis added). That statement, however, was
by Conn. Gen. Stat. Sec. 46a-101(e).1
                                                                dicta, as the issue before the court in Wright
A party who files a complaint with the CHRO for
employment discrimination may sue in court after
receiving a release of jurisdiction from the CHRO:                          was not whether the Superior Court
                                                                            complaint was timely filed under §
                                                                            46a-102 when using the original
             Any person who has timely filed a                              commission complaint to start the
             complaint with the [Commission on                              running of the statute of limitations,
             Human Rights and Opportunities]                                but rather, whether the plaintiff’s
             in accordance with section 46a-82                              allegations of age discrimination,
             and who has obtained a release                                 raised for the first time in [an]
             from the commission in accordance                              amended commission complaint,
             with section 46a-83a or 46a-101,                               related back to his original
             may bring an action in the superior                            commission complaint under the
             court for the judicial district in                             relation back doctrine and, if not,
             which the discriminatory practice is                           whether this amendment extended
             alleged to have occurred, the                                  the statutory time to bring the
             judicial district in which the                                 action in Superior Court pursuant
             respondent transacts business, or                              to § 46a-102.
             the judicial district in which the
             complainant resides, except any
             action involving a state agency or
                                                                *5      Id. at 210. Indeed, the plaintiff in    Wright did
             official may be brought in the
                                                                “not dispute that § 46a-102 required him to file his
             superior court for the judicial
                                                                complaint in Superior Court within two years of filing his
             district of Hartford.
                                                                administrative complaint with the commission.”        Id. n.
                                                                4. Further, the brevity of the court’s statement about
                                                                “fil[ing]” an action and the lack of any supporting
Conn. Gen. Stat. Sec. 46a-100. Section 46a-101 requires         analysis cast doubt on whether the court even intended to
that “any action brought by the complainant in accordance       convey a considered conclusion that “an action brought”
with [S]ection 46a-100 shall be brought no later than           in Section 46a-102 means an “action filed” in court. Such
ninety days after the date of the receipt of the release from   a conclusion would run counter to a long line of
the commission.” Conn. Gen. Stat. Sec. 46a-101(e). At           Connecticut cases holding, in a variety of contexts, that
issue in the present case is what constitutes bringing an       commencing or “bringing” an action under Connecticut
action in the Superior Court under Conn. Gen. Stat. Secs.       law means serving the summons and complaint on the
46a-100 and 46a-101(e). Bates asserts that an action is
                                                                defendant. See, e.g.      Rocco v. Garrison, 268 Conn.
“brought” on the date the defendant is served, while
                                                                541, 357–58, 848 A.2d 352 (2004) (“We begin our
Defendants contend that an action is “brought” on the
                                                                analysis by noting that there is no substantive distinction
date the complaint is filed in Superior Court.
                                                                between the terms ‘bringing’ an action and ‘commencing’
                                                                an action. We further note that, under the law of our state,
To support their contention, Defendants rely heavily upon
                                                                an action is commenced not when the writ is returned, but
    Wright v. Teamsters Local 559, 123 Conn.App. 1, 1           when it is served upon the defendant.”) (internal citations,
A.3d 207 (Conn. App. 2010) in which the Connecticut
                                                                footnote, and quotation marks omitted);           Rana v.
Appellate Court construed the CFEPA’s similarly worded
                                                                Ritacco, 236 Conn. 330, 337, 672 A.2d 946 (1996) (“This
two-year time limit for bringing actions after the filing of
                                                                court has long held that an action is brought once the writ,
the CHRO complaint. See Conn. Gen. Stat. Sec. 46a-102
                                                                summons, and complaint have been served upon a
(“Any action brought in accordance with section 46a-100
shall be brought within two years of the date of filing of      defendant.”). It seems unlikely that the      Wright court
                                                                read the term “brought” in Conn. Gen. Stat. Sec. 46a-102
the complaint with the commission....”). In     Wright, the
                                                                to break with such well-established law without giving so
court stated that “Section 46a-102 requires a plaintiff to
                                                                much as a nod to it. Not surprisingly, then, neither
file his or her action in the Superior Court within two
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      4
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 14 of 103


Bates v. City of Bristol, Not Reported in Fed. Supp. (2018)
2018 WL 1472523, 2018 Fair Empl.Prac.Cas. (BNA) 103,362

Connecticut trial courts nor this Court has interpreted       service upon Cockayne Lamarre, which is addressed
    Wright to work such a dramatic shift in Connecticut       below, Bates served the Defendants within the time
law. In Davis v. Smith, the Superior Court stated as          period required by statute, and the action was timely
follows:                                                      “brought” under Conn. Gen. Stat. Sec. 46a-101(e).2

  “[T]he Connecticut Supreme Court has long adhered to
  the rule that only actual service upon the defendant will
  satisfy the state statutes of limitations.”  Converse v.
  General Motors Corp., 893 F.2d 513, 515 (2d Cir.            ii. Counts 13, 14, and 16: Plaintiff Adequately Exhausted
  1990) (citing Consolidated Motor Lines, Inc. v. M&M            Administrative Remedies as to Counts 14 and 16 But
  Transportation Co., 128 Conn. 107, 20 A.2d 621                                    Count 13 Fails3
  (1941)). “It is well settled that in Connecticut (unless
  otherwise specified by the legislature) a case is           *6 Bates contends that Ferguson, Cockayne, and
  considered ‘brought’ for purposes of a statute of           Krawiecki aided and abetted Cockayne in his
  limitations on the date of service of the complaint upon    discriminatory and retaliatory conduct. Although no
  the defendant ...” Kotec v. Japanese Educational            aiding and abetting claim was expressly set forth in Bates’
  Institute of N.Y, 321 F.Supp.2d 428, 431 (D. Conn.          CHRO complaints, the factual allegations of those
  2004). Absent from § 46a-102 is any provision setting       complaints are sufficiently related to her aiding and
  forth the manner in which a claim is considered             abetting claims in this Court and, therefore, she did not
  “brought,” and the defendants’ interpretation of the        need expressly to exhaust her administrative remedies
  Appellate Court’s analysis of § 46a-102 in        Wright    with regard to those claims.
  contradicts well settled principles of Connecticut law.
                                                                  Conn. Gen. Stat Sec. 46a-60(a)(5) states that “it shall
Davis v. Smith, 2014 WL 6462244, at *5 (Conn. Super.          be discriminatory action in violation of this section for
Ct. Oct. 15, 2014). Further, the court noted that “[s]ince    any person, whether an employer or employee or not, to
   Wright, federal courts applying Connecticut law have       aid, abet, incite, compel, or coerce the doing of any act
continued to use the date of service upon the defendant as    declared to be a discriminatory employment practice or
the date the action was brought as conforming to state law    attempt to do so ...” Counts 14 and 16 set forth aiding and
when deciding statute of limitations questions pursuant to    abetting claims against Ferguson and Krawiecki,
§ 46a-102.” Id. at *12–13; see, e.g. Farzan v. Bridgewater    respectively,     in    connection    with      Cockayne’s
Assocs., 2017 WL 354685 at *9 (D. Conn. Jan. 24, 2017)        discriminatory and retaliatory conduct. (ECF No. 1-1 at
(in case involving 90-day period in Section 46a-101(e),       38–41). Bates admits that she did not expressly plead a
noting that “[u]nder Connecticut law a case is ‘brought’          Conn. Gen. Stat Sec. 46a-60(a)(5) cause of action
on the date the complaint is served on the defendant.”);      against Ferguson and Krawiecki in her CHRO complaints.
Hannah v. Wal-Mart Stores, Inc., 969 F.Supp.2d 229, 232       (ECF No. 28-1 at 7). However, there is an
(D. Conn. 2013) (noting that a case is considered brought
for purposes of a statute of limitations on the date of
service upon the defendant); Shlafer v. Wackenhut Corp.,
837 F.Supp.2d 20, 24 (D. Conn. 2011) (holding that in                     exception [to exhaustion that]
order to comply with the statute of limitations under                     permits the court to exercise
Conn. Gen. Stat. Sec. 46a-102, a defendant must be                        jurisdiction over a charge that was
served within two years of the release from the CHRO).                    not      presented    during     an
                                                                          administrative proceeding as long
Following these cases, I interpret the word “brought” in                  as it is reasonably related to the
Conn. Gen. Stat. Sec. 46a-101(e) to mean “served on the                   conduct complained of during the
defendant.” As set forth above, the CHRO released                         administrative proceedings, such
jurisdiction of Bates’ claims on March 8, 2017. The state                 that the claim could have been
marshal effected service of the Plaintiff’s complaint on                  reasonably expected to grow out of
June 6, 2017. Under Conn. Gen. Stat. Section 52-593a, a                   the original charges.
cause of action is timely if a state marshal receives the
process to be served within the time limit required by
statute. In this case, the State Marshal received the
                                                              Longo v. Allied Mech. Servs., LLC, 2013 WL 3766919, at
process to be served by June 6, 2017, the ninetieth day
                                                              *3 (Conn. Super. Ct. June 20, 2013). The facts underlying
from March 8, 2017. Therefore, with the exception of the
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    5
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 15 of 103


Bates v. City of Bristol, Not Reported in Fed. Supp. (2018)
2018 WL 1472523, 2018 Fair Empl.Prac.Cas. (BNA) 103,362

Bates’ aiding and abetting claims against Ferguson and            Accordingly, the Defendants’ Motion to Dismiss is
Krawiecki were alleged in the CHRO complaint.                     granted as to Count 13 and denied as to Counts 14 and 16.
Specifically, the CHRO complaint details multiple
encounters between Bates and Ferguson in which (among
other things) Ferguson told Bates that nothing could be
done about Cockayne’s behavior, threatened Bates with
her at-will employee status, discussed Cockayne’s desire
to fire Bates, and accompanied Cockayne while he
recorded a video of her while all of them were outside.                 B. Count 17 Challenged Under 12(b)(5) for
(ECF No. 1-1 at ¶¶ 53, 55, 56, 58, 59, 60, 61, 65, 66, 70,                    Insufficient Service of Process
75, 79, 94, 98, 101, 103, 117, and 118). The complaint
also describes encounters between Bates and Krawiecki in
which (among other things) Krawiecki threatened Bates,
told Bates that Cockayne wanted her fired, and verbally
abused Bates. (ECF No. 1-1 at ¶¶ 33, 46, 47, 49, 51, 96,           i. Plaintiff’s Service of Process on Defendant Cockayne
99, and 100). Bates’ charge of aiding and abetting is                                Lamarre was Untimely
reasonably related to her allegations against Ferguson and
Krawiecki in the CHRO proceedings because those                   Plaintiff originally attempted service on Cockayne
allegations show that Ferguson and Krawiecki were                 Lamarre on June 6, 2017 through a state marshal. (see
helping Cockayne to act in a discriminatory manner.               ECF No. 1-1 at 49). The marshal, however, erroneously
Therefore, the exception to the exhaustion doctrine               served Cockayne Lamarre at the Bristol City Hall, rather
applies because the aiding and abetting claim could have          than at her home address, despite the fact that she is not a
reasonably been expected to grow out of the original              city employee. After Defendants raised this point in their
CHRO charges.                                                     August 25, 2017 Motion to Dismiss, Plaintiff agreed that
                                                                  Count 17 could be dismissed in her Objection to Motion
The aiding and abetting claim against Cockayne in Count           to Dismiss. (see ECF No. 28). It was not until October 13,
13, however, fails as a matter of law, because Cockayne           2017, in her Supplemental Objection to Motion to
could not have aided and abetted his own misconduct. In           Dismiss, that Plaintiff objected to the dismissal of Count
    Bolick v. Alea Group Holdings, Ltd., this Court looked        17 and revealed that, on October 3, 2017, she had made a
to the dictionary definition of aiding and abetting:              second effort to serve Cockayne Lamarre, this time at her
                                                                  home address. (see ECF No. 31-1).
  the dictionary defines “abettor” as a person who abets
  (incites or encourages) an offender. As a legal                 Defendants contend, in their Supplemental Opposition
  definition, “aid and abet is not a needless redundancy,         brief, that service of process on Cockayne Lamarre
  ... it is a term of art meaning to assist the perpetrator of    remains improper and that Count 17 should be dismissed.
  the crime while sharing the requisite intent ... By its         First, Defendants argue that the October 3 service upon
  plain language, this provision appears to contemplate           Cockayne Lamarre was improper under Fed. R. Civ. P. 4
  liability towards a party who in some way helps or              because the summons did not bear the signature of the
  compels another to act in a discriminatory manner.              clerk or the seal of the court. Second, Defendants return to
                                                                  the argument made above in Section (IV)(A)(i), namely,
*7     278 F.Supp.2d 278, 282 (D. Conn. 2003) (internal           that an action is brought on the date the action is filed in
citations and quotation marks omitted). Count 13 alleges          court, rather than the date the action is served on the
                                                                  defendant. Defendants argue, therefore, that Plaintiff did
violation of      Conn. Gen. Stat Sec. 46a-60(a)(5) by            not bring the action in a timely fashion because the date
Cockayne. (ECF No. 1-1 at 38). Cockayne is the only               of filing of the complaint in state court (June 30, 2017)
Defendant who allegedly engaged in sexual harassment              was more than ninety days after the release from the
and sexual discrimination against Bates, however, and             CHRO (March 8, 2017). Finally, Defendants argue that,
therefore cannot simultaneously be an aider and abettor.          in any event, the October 3 service upon Cockayne
See       Bolick v. Alea Group Holdings, Ltd., 278                Lamarre was not timely under Conn. Gen. Stat. Sec.
F.Supp.2d 278, 282 (D. Conn. 2003) (holding that “aiding          46a-101(e) because it occurred more than ninety days
and abetting liability ... requires that the individual assists   after the receipt of the release from the CHRO.
another person in discriminatory conduct and a sole
perpetrator cannot be held liable.”). Thus, the aiding and        Fed. R. Civ. P. 4, governs the content, issuance, and
abetting claim against Cockayne fails.                            service of a summons. See Fed. R. Civ. P. 4. Under Rule
                                                                  4(b), “[o]n or after filing the complaint, the plaintiff may
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        6
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 16 of 103


Bates v. City of Bristol, Not Reported in Fed. Supp. (2018)
2018 WL 1472523, 2018 Fair Empl.Prac.Cas. (BNA) 103,362

present a summons to the clerk for signature and seal.” Id.     Gen. Stat. Sec. 46a-101(e).4 As discussed above, Conn.
4(b). “If the summons is properly completed, the clerk          Gen. Stat. Sec. 46a-101(e) requires that an action be
must sign, seal, and issue it to the plaintiff for service on   brought within ninety days of receipt of a release from the
the defendant.”     Id.; see also Fed. R. Civ. P. 4(a)(1)(F)    CHRO, and an action is brought when it is served on the
& (G) (requiring that a summons be signed by the clerk          defendant. As noted, the CHRO released jurisdiction on
and bear the court’s seal). “A summons must be served           March 8, 2017, and the second attempt of service on
with a copy of the complaint. The plaintiff is responsible      Cockayne Lamarre was not made until October 3,
for having the summons and complaint served within the          2017–well over the ninety days set forth in Section
time allowed by Rule 4(m) [90 days] and must furnish the        46a-101(e). Further, the Plaintiff cannot invoke the
necessary copies to the person who makes service.” Fed.         savings statute, Conn. Gen. Stat Sec. 52-593, for timely
R. Civ. P. 4(c)(1).                                             delivery to the state marshal because that statute requires
                                                                service within thirty days of delivery to the marshal; the
With respect to Defendants’ first argument, technical           second attempt at service on Cockayne Lamarre was
errors on a summons do not automatically render service         made by a different marshal and took place more than
                                                                thirty days after delivery of the original summons to the
on a defendant insufficient. See     Durant v. Traditional      first marshal.
Invs., Ltd., 1990 WL 33611, at *4 (S.D.N.Y. Mar. 22,
1990) (“When the error in the summons goes to form              It is unsettled in Connecticut whether failure to comply
rather than substance, amendment ... should be freely           with the 90-day limit in Conn. Gen. Stat. Sec. 46a-101(e)
granted ... as courts should not deny a plaintiff her day in    is a jurisdictional defect, although recent Connecticut trial
court due to technical imperfections in service.”);             court decisions have held that it is not and that it is subject
   Macaluso v. N.Y.S. Dep’t of Envtl. Conservation, 115         to equitable tolling. See e.g.       Scott v. State Dept. of
F.R.D. 16, 17 (E.D.N.Y. 1986) (stating that “amendments         Transp., 2016 WL 3912470, *5–8 (Conn. Super. Ct. June
to process are freely given because courts do not wish to       13, 2016) (in light of a lack of controlling appellate
deny plaintiffs their day in court for failure to observe       decisions, the court held that “§ 46a-101(e) should not be
mere technicalities.”). A court may, however, deny              construed as a jurisdictional bar, but should be construed
amendment of service if the technical error results in          as a mandatory requirement that is subject to consent,
prejudice towards the defendant or demonstrates a               waiver, and equitable tolling.”); see also Sirica v.
flagrant disregard of Fed. R. Civ. P. 4. Deluca v. Access       Connecticut Water Co., 2015 WL 897735 (Conn. Super.
IT Group, Inc., 695 F.Supp.2d 54, 65 (S.D.N.Y. 2010).           Ct. Feb. 13, 2015) (holding that “the 90-day time
                                                                limitation prescribed by § 46a–101(e) was not subject
*8 District courts within the Second Circuit have split as      matter jurisdictional and, thus, was subject to waiver and
to whether an unsigned summons not bearing the Court’s          equitable tolling.”); but see Roma v. Urgent Care of
seal qualifies as a technical defect or a flagrant disregard    Brookfield, LLC, 2014 WL 660747 (Conn. Super. Ct.
of Rule 4. Compare Krieger v. Am. Express Fin. Advisors,        January 27, 2014); Spignolio v. Stark Carpet Corp., 2013
2000 WL 207119, at *4 (W.D.N.Y. Feb. 16, 2000)                  WL 6989429 (December 19, 2013); Lloyd v. Connection,
(denying defendant’s motion to dismiss for insufficient         Inc., 2011 WL 7029772 (Conn. Super. Ct. December 21,
service of process where plaintiff served an unsigned and       2011). Because I conclude that equitable tolling does not
unsealed summons);         Durant v. Traditional. Invest.,      apply here in any event, I will assume for purposes of this
Ltd., 1990 WL 33611, at *4 (S.D.N.Y. Mar. 22, 1990)             decision that the ninety-day deadline in Section
(holding that a summons without clerk’s signature and           46a-101(e) is not a jurisdictional bar.
seal was not a flagrant substantive error because the
defendant received sufficient notice and was not                Equitable tolling is a narrow doctrine. See     Williams v.
prejudiced), with      Macaluso v. N.Y.S. Dep’t of Envtl.       CHRO, 67 Conn. App. 316, 329, 786 A.2d 1283 (2001)
Conservation, 115 F.R.D. 16, 18 (E.D.N.Y. 1986)                 (noting that “[t]here is a strong tendency not to apply the
(granting motion to dismiss for insufficient service of         doctrine of equitable tolling when a party is represented
process because an unsealed, unsigned summons was not           by an attorney” and that “usually, in employment
a mere technical defect, but rather a “complete disregard       discrimination cases, time limits will not be tolled absent
for the requirements of process set forth clearly and           some behavior of the employer designed to delay the
concisely in Rule 4.”)                                          filing of the complaint or fraud.”). Federal case law on
                                                                equitable tolling in employment cases—to which
I need not take sides in this debate, however, because I        Connecticut courts often look when interpreting their own
agree with the Defendants’ third argument that Plaintiff’s      anti-discrimination laws—similarly treats the doctrine as
service on Cockayne Lamarre was untimely under Conn.            an “extraordinary” exception to statutory time limits. See
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         7
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 17 of 103


Bates v. City of Bristol, Not Reported in Fed. Supp. (2018)
2018 WL 1472523, 2018 Fair Empl.Prac.Cas. (BNA) 103,362


     Williams, 257 Conn. at 278, 777 A.2d 645 (“The           the October 3 service involved a defective summons that
Second Circuit’s case law on equitable tolling makes clear    had not been issued by the clerk’s office or stamped with
... that for equitable tolling to apply, the employer must    the Court’s seal. Equitable tolling is not warranted in this
prevent the employee in some extraordinary way from           case because, rather than exercising a reasonable level of
exercising her rights, or the employee must be actively       diligence, Plaintiff’s counsel has engaged in a
misled by his employer and that conduct must be               slow-moving and ultimately defective effort to correct
responsible for making the employee unaware of her            improper service. Accordingly, the Motion to Dismiss is
                                                              granted as to Count 17 because service upon Cockayne
[statutory] rights.”); see also       Veltri v. Bldg. Serv.   Lamarre was untimely under Conn. Gen. Stat. §
32b-J Pension Fund, 393 F.3d 318 (2d. Cir. 2004)              46a-101(e).
(“Equitable tolling is an extraordinary measure that
applies only when plaintiff is prevented from filing
despite exercising that level of diligence which could
reasonably be expected in the circumstances.”).        Am.
Pipe & Constr. Co. v. Utah, 414 U.S. 538, 558, 94 S.Ct.
756, 38 L.Ed.2d 713 (1974) (equitable tolling where
plaintiff filed and served defective papers before the         C. Counts Challenged Under 12(b)(6) for Failure to
                                                               State a Claim Upon Which Relief Can be Granted:
expiration of the statutory period.);      Glus v. Brooklyn
                                                                      Counts 1, 3, and 4 Were Timely Filed
E. Dist. Terminal, 359 U.S. 231, 235, 79 S.Ct. 760, 3
L.Ed.2d 770 (1959) (plaintiff was induced to file later       The complaint alleges that Cockayne engaged in
papers due to defendant’s deception); Pearl v. City of        discriminatory and sexually harassing conduct within the
Long Beach, 269 F.3d 76, 80 n.3 (2d. Cir. 2002)               time period required by statute and therefore the
(defendant concealed existence of plaintiff’s cause of        Defendants’ motion to dismiss with regard to Counts 1, 3
action.).
                                                              and 4 is denied.        Conn. Gen. Stat. Sec. 46a-82(f)
*9 The circumstances in the present case are not so           requires that a discrimination complaint be filed with the
“extraordinary” as to warrant equitable tolling of the        CHRO within 180 days of the alleged discriminatory act.
90-day deadline set by Conn. Gen. Stat. Sec. 46a-101(e).      Counts 1 and 3 charge the City and Cockayne with sexual
First, the record contains no evidence that Defendants        discrimination in violation of      Conn. Gen. Stat. Sec.
acted in any way to prevent Plaintiff from exercising her     46a-60(a)(1) and (8), respectively. (ECF No. 1-1 at 29 and
rights. Second, Plaintiff was represented by counsel at all   31). Count 4 charges the City with creating a hostile work
times throughout the proceedings. Further, the record         environment in violation of Title VII. (ECF No. 1-1 at
indicates that Plaintiff’s counsel was slow to correct the    32).
initial defective service made on June 6, 2017, and was
not prevented from acting more promptly by                    The Connecticut Supreme Court has held that sexually
extraordinary circumstances. It is true that the initial      harassing conduct under          Conn. Gen. Stat. Secs.
failure to serve Cockayne Lamarre properly appears to         46a-60(a)(1) and (8) includes: (1) vulgar comments about
have been the fault of the state marshal—because the          a plaintiff’s physical attributes; (2) statements about a
original state court summons properly identified              plaintiff’s sexual relations; and (3) sexually provocative
Cockayne Lamarre’s service address as her home address        comments made about a plaintiff to others. Feliciano v.
and yet the state marshal purported to serve her by leaving   AutoZone, Inc., 316 Conn. 65, 88, 111 A.3d 453 (2015).
the summons and complaint at the Bristol city hall. That      Further, under CFEPA’s continuing violation exception to
error, however, should have been apparent to Plaintiff’s      the statute of limitations, “a discriminatory incident
counsel shortly after June 6—the date of the state            occurring within the charging period may implicate and
marshal’s original return—and could have been corrected       thereby render timely incidents otherwise outside of the
in a matter of a few days instead of the four months it       charging period.” Demoss v. Norwalk Bd. Of Educ., 2007
took here. Worse, even after Defendants pointed out the       WL 3432986, at *4 (D. Conn. Nov. 14, 2007). “A
error in their August 25 motion to dismiss, Plaintiff’s       continuing violation occurs where there is proof of
counsel still did not correct it—instead acknowledging in     specific ongoing discriminatory policies or practices, or
her September 18 objection that service was improper and      where specific and related instances of discrimination are
that Count 17 should be dismissed. It was not until two       permitted by the employer to continue unremedied for so
weeks after filing her objection, on October 3, that          long as to amount to a discriminatory policy or practice.”
plaintiff’s counsel sought again to serve Cockayne            Id. at *11; see also Ravenscroft v. Williams Scotsman,
Lamarre. And even then counsel failed to do so properly;      Inc., 2015 WL 1311332 at *3 (D. Conn. Mar. 23, 2015)

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     8
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 18 of 103


Bates v. City of Bristol, Not Reported in Fed. Supp. (2018)
2018 WL 1472523, 2018 Fair Empl.Prac.Cas. (BNA) 103,362

(noting, in a discussion of hostile work environment                           filed by or on behalf of the person
claim, that “a series of separate acts that collectively                       aggrieved within three hundred
constitute one unlawful employment practice can qualify                        days after the alleged unlawful
as a continuing violation.”).                                                  employment practice occurred...

With respect to Counts 1 and 3, Defendants assert that the
most recent sexually harassing conduct alleged in the
complaint occurred in December of 2013, and that Bates                42 U.S.C. Sec. 2000e-5(e)(1). Title VII is violated
did not file her original complaint with the CHRO until           when a workplace is permeated with discrimination that is
June 9, 2016, thereby rendering it untimely. In addition to       “sufficiently severe or pervasive to alter the conditions of
the December 2013 conduct, however, Plaintiff’s CHRO              the victim’s employment and create an abusive working
complaint also describes conduct that occurred from               environment.”       Kaytor v. Elec. Boat Corp., 609 F.3d
December 2015 through August 2016. Drawing all                    537, 546–48 (2d Cir. 2010). Drawing all reasonable
inferences in Bates’ favor, I conclude that this additional       inferences in Bates’ favor, I find that her complaint
conduct qualifies as sexual harassment under the                  describes conduct that meets this standard and, as shown
description in Feliciano because it included sexual               above, includes discriminatory and retaliatory acts falling
comments about Bates to others. (See ECF No. 1-1 at ¶¶            within the 300-day window. Thus, for reasons similar to
52, 78, 83, and 87). Since Bates filed her original               those set forth in the discussion of Counts 1 and 3 above,
complaint with the CHRO on June 9, 2016, her complaint            Bates’ complaint was filed with the CHRO within three
was filed within 180 days of the alleged discriminatory           hundred days of conduct prohibited by Title VII.
act as required by       Conn. Gen. Stat. Sec. 46a-82(f).         Accordingly, Defendants’ motion to dismiss is denied as
Further, specific instances of the Defendants’ conduct that       to Counts 1, 3, and 4.
predated the 180-day period fall within the statute’s reach
because, under the continuing violation exception, they
comprise part of ongoing discriminatory policies or
practices. Therefore, I find that Bates filed her original
complaint with the CHRO in a timely manner and
Defendants’ motion to dismiss as to Counts 1 and 3 is               V. Conclusion
denied.                                                           For the reasons discussed above, Defendants’ Motion to
                                                                  Dismiss is GRANTED as to Counts 5, 6, 7, 9, 10, 11, 12,
*10 For similar reasons, Bates’ Title VII claim against the       13, 15, and 17. Defendants’ Motion to Dismiss is
                                                                  DENIED as to Counts 1, 2, 3, 4, 8, 14, and 16.
City is also timely. Under              42 U.S.C. Sec.
2000e-5(e)(1) a party:                                            IT IS SO ORDERED.


            that    has     initially   instituted                All Citations
            proceedings with a State or local
                                                                  Not Reported in Fed. Supp., 2018 WL 1472523, 2018
            agency with authority to grant or
                                                                  Fair Empl.Prac.Cas. (BNA) 103,362
            seek      relief       from       such
            [discriminatory          employment]
            practice ... such charge shall be
                                                         Footnotes


1
       As discussed in more detail in Section (IV)(B)(i) of this opinion, it is unsettled in Connecticut whether a failure to
       comply with the 90-day time limit in Conn. Gen. Stat. Sec. 46a-101(e) affects the court’s subject matter jurisdiction
       or whether that limit is simply a “mandatory” requirement subject to waiver and tolling. Because both parties
       discuss the issue with respect to Counts 1, 2, 3, 8, 13, 14, and 16 under the rubric of Fed. R. Civ. P. 12(b)(1),
       however, and because the proper procedural characterization of a failure to comply with the 90-day limit is
       immaterial for my disposition of those counts, I follow the parties’ lead and discuss this issue under Rule 12(b)(1).

2
       Defendants also argue that the addition of the phrase “in the superior court” after “bring an action” in
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         9
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 19 of 103


Bates v. City of Bristol, Not Reported in Fed. Supp. (2018)
2018 WL 1472523, 2018 Fair Empl.Prac.Cas. (BNA) 103,362

       46a-100 supports their position that “bringing” an action means filing it rather than serving it. (See Conn. Gen. Stat.
       Sec. 46a-100: “... may bring an action in the superior court for the judicial district in which the discriminatory
       practice is alleged to have occurred, the judicial district in which the respondent transacts business or the judicial
       district in which the complainant resides.”). This is not persuasive either. The “in the superior court” language in
       Section 46a-100 amounts to a venue provision specifying the judicial districts in which the action may be brought. It
       does not suggest that the General Assembly intended to alter Connecticut’s well-established rule that actions are
       brought when they are served on the defendant.

3
       This Court has treated the failure to exhaust administrative remedies under the CFEPA as a jurisdictional defect even
       though it has treated the failure to exhaust federal discrimination claims as a non-jurisdictional defect. See Anderson
       v. Derby Bd. of Ed., 718 F. Supp. 2d 285, 272 (D. Conn. 2010). I thus consider this issue under Fed. R. Civ. P. 12(b)(1).

4
       Technically, this means the claim fails as a matter of law rather than for insufficient service of process.




End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 20 of 103


Cenac v. Department of Mental Health and Addiction Services, Slip Copy (2018)




                                                               incident in which he allegedly abused a patient.
                2018 WL 8731549
  Only the Westlaw citation is currently available.            Believing that DMHAS had actually terminated his
   United States District Court, D. Connecticut.               employment on account of his race (African-American)
                                                               and national origin (St. Lucian), the plaintiff filed a
           Roland CENAC, Plaintiff,                            charge with the United States Equal Employment
                     v.                                        Opportunities Commission (“EEOC”) on May 31, 2016,
  The DEPARTMENT OF MENTAL HEALTH AND                          which was 302 days after the plaintiff was notified of the
      ADDICTION SERVICES for the State of                      termination of his employment and 298 days after the
           Connecticut, Defendant.                             termination took effect. It is undisputed that the plaintiff
                                                               never filed a separate complaint with the Connecticut
               Civil No. 3:17-cv-683(AWT)                      Commission on Human Rights and Opportunities
                             |                                 (“CHRO”).
                   Signed 02/28/2018
                                                               After the EEOC dismissed his charge in January 2017, the
                                                               plaintiff filed this action. In the first count, the plaintiff
Attorneys and Law Firms
                                                               brings a claim pursuant to        42 U.S.C. § 2000e (Title
W. Martyn Philpot, Jr., Law Offices of W. Martyn               VII of the Civil Rights Act of 1964), alleging that
Philpot, Jr., LLC, New Haven, CT, for Plaintiff.               DMHAS terminated his employment because of his
                                                               national origin and race. In the second count, the plaintiff
Colleen B. Valentine, Office of the Attorney General,          brings a claim for “wrongful termination,” citing Article
Hartford, CT, for Defendant.                                   First, §§ 1 and 20 of the Connecticut State Constitution.




                                                               II. LEGAL STANDARD
                                                               A claim is properly dismissed for lack of subject matter
                                                               jurisdiction under Fed. R. Civ. P. 12(b)(1) when the court
         RULING ON MOTION TO DISMISS                           lacks the statutory or constitutional power to adjudicate
                                                               the claim.      Nowak v. Ironworkers Local 6 Pension
Alvin W. Thompson, United States District Judge                Fund, 81 F.3d 1182, 1187 (2d Cir. 1996). On a Rule
                                                               12(b)(1) motion to dismiss, the party asserting subject
*1 The defendant moved under Federal Rule of Civil             matter jurisdiction “bears the burden of proving subject
Procedure 12(b)(1) to dismiss both counts of the               matter jurisdiction by a preponderance of the evidence.”
plaintiff’s complaint. For the reasons set forth below, the        Aurecchione v. Schoolman Transp. Sys., Inc., 426
court is granting the defendant’s motion and dismissing        F.3d 635, 638 (2d Cir. 2005). When reviewing a motion
the plaintiff’s complaint with prejudice as to the Title VII   to dismiss for lack of subject matter jurisdiction, the court
claim (Count One) and without prejudice as to the              may consider evidence outside the pleadings. See
wrongful termination claim (Count Two).1                           Makarova v. United States, 201 F.3d 110, 113 (2d Cir.
                                                               2000).




I. FACTUAL BACKGROUND
The plaintiff Roland Cenac had been employed as a              III. DISCUSSION
mental health assistant by defendant Department of             Before a plaintiff can file a Title VII claim in federal
Mental Health and Addiction Services for the State of          court, he must exhaust his administrative remedies by
Connecticut (“DMHAS”) since 2008. On August 3, 2015,
DMHAS notified the plaintiff that effective August 7,          filing a timely charge with the EEOC. See    42 U.S.C. §
2015, it was terminating his employment due to an              2000e-5(e)(1);     Fowlkes v. Ironworkers Local 40, 790

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       1
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 21 of 103


Cenac v. Department of Mental Health and Addiction Services, Slip Copy (2018)



F.3d 378, 384 (2d Cir. 2015) (“It is well established that
Title VII requires a plaintiff to exhaust administrative        The plaintiff urges the court to take judicial notice of
remedies before filing suit in federal court.”);    Deravin     cases analyzing prior CHRO-EEOC worksharing
v. Kerik, 335 F.3d 195, 200 (2d Cir. 2003) (“As a               agreements, arguing that this shows that a CHRO-EEOC
precondition to filing a Title VII claim in federal court, a    worksharing agreement necessarily existed at the time he
plaintiff must first pursue available administrative            filed his EEOC charge. But taking judicial notice of past
remedies....”). For the charge to be timely, it must be filed   worksharing agreements is insufficient to show that a
“within 180 days of the alleged discriminatory act ... or       CHRO-EEOC worksharing agreement existed on May 31,
within 300 days if the complainant initially began the          2016, the day he filed his EEOC charge, or that under the
proceedings in a state or local fair employment practices       terms of such an agreement an EEOC charge counted as
agency.” Lorquet v. Loehmann’s Dep’t Store, 354 F.              dual-filed with the CHRO. See               Bogle-Assegai v.
App’x 480, 481 (2d Cir. 2009);          § 2000e-5(e)(1). A      Connecticut, 470 F.3d 498, 505-06 (2d Cir. 2006)(noting
plaintiff may also receive the benefit of the 300-day           that taking judicial notice of an older worksharing
limitation when the plaintiff has “dual-filed,” i.e., when      agreement did not “show that such an agreement existed
there is a worksharing agreement between the EEOC and           at the time pertinent to [the plaintiff].”)
the state’s employment practices agency specifying that
the filing of a charge with the EEOC also counts as a           Moreover, the cases relied upon by the plaintiff involve
filing with that agency, here the CHRO.2                        plaintiffs who filed with the CHRO and sought to
                                                                preserve their EEOC claims. See        Ortiz v. Prudential
*2 The defendant contends (a) that the plaintiff’s charge       Ins. Co., 94 F. Supp. 2d 225, 230 (D. Conn. 2000)
was untimely because he filed it with the EEOC 302 days         (plaintiff filed a charge with the CHRO);        Pruitt v.
after he received notice of the termination, well past the      Mailroom Tech., Inc., No. 3:06CV1530(WWE), 2007 WL
180-day limitation; and (b) that because the plaintiff          2302285, at *2 (D. Conn. Aug. 9, 2007) (same);
failed to file a charge with the CHRO and the EEOC did
not defer the charge to the CHRO, the 300-day limitation              Lennon v. Dolce Vida Med. Spa, No.
is inapplicable.                                                AANCV146017172S, 2015 WL 897764, at *1 (Conn.
                                                                Super. Ct. Feb. 10, 2015) (same). The plaintiff cites no
The plaintiff does not contest that the EEOC filing was         case in which the filing of an EEOC charge constituted a
made outside the 180-day limitation. He argues, however,        filing with the CHRO as well. Indeed, prior cases in this
that (a) because the EEOC and the CHRO have a                   district stand for the proposition that under past
worksharing agreement, his EEOC filing constitutes a            CHRO-EEOC worksharing agreements, the filing of an
filing with the CHRO as well, thereby triggering the            EEOC charge does not constitute the filing of a charge
300-day limitation, and (b) he met the 300-day deadline         with the CHRO as well. See Aukstolis, 2007 WL
by filing his charge within 298 days of the day the             1341235, at *4; see generally Garcia v. Saint Mary’s
termination took effect.                                        Hosp., 46 F. Supp. 2d 140, 142-43 (D. Conn. 1999);
                                                                Brewer v. Wilcox Trucking, Inc., No. CV 970479546S,
As the defendant points out, the case law does not support      1997 WL 688778, at *3 (D. Conn. Sept. 26, 1997). In the
either of the plaintiff’s contentions. Although the plaintiff   absence of specific language from the CHRO
cites cases involving worksharing agreements between the        worksharing agreement to show otherwise, the plaintiff
New York State Department of Human Rights                       has not sufficiently alleged that his EEOC charge should
(NYSDHR) and the EEOC, he has not produced any                  be considered dual filed with the CHRO.
worksharing agreement between the CHRO and the
EEOC, nor has he demonstrated that the alleged the              *3 Moreover, even if a worksharing agreement extended
CHRO worksharing agreement incorporated “dual-filing”           the limitations period in this case, “the 300-day period ...
language similar to that found in the NYSDHR                    starts running on the date when the employee receives a
agreement. See Aukstolis v. AHEPA 58/Nathan Hale                definite notice of the termination, not upon his discharge.”
Senior Ctr., No. 3:07-cv-51 (JCH), 2007 WL 1341235, at             Miller v. Int’l Tel. & Tel. Corp., 755 F.2d 20, 23 (2d
*4 (D. Conn. May 4, 2007) (“At the very least, a plaintiff      Cir. 1985) (citations omitted); see also  Delaware State
seeking to establish a ‘dual filing’ must show that a
                                                                College v. Ricks, 449 U.S. 250 (1980);          Jordan v.
work-sharing agreement was in effect between the CHRO
                                                                Bates USA, 4 F. App’x 73, 76-77 (2d Cir. 2001) (“[I]t is
and EEOC when the plaintiff filed their original
                                                                well settled that ‘the proper focus [in an employment
administrative charge, and that, under the agreement, the
                                                                discrimination case] is on the time of the discriminatory
CHRO would deem a filing with the EEOC to be a dual
                                                                act, not the point at which the consequences of the act
filing with the CHRO.”).
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      2
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 22 of 103


Cenac v. Department of Mental Health and Addiction Services, Slip Copy (2018)



become painful,’ and therefore that ‘the timeliness of a            action, discriminatory or otherwise, in the intervening
discrimination claim is measured from the date the                  time between the notice of termination and the effective
claimant receives notice of the allegedly discriminatory            date of the termination. Thus, all the plaintiff has
decision, not from the date the decision takes effect.’ ”           plausibly alleged is that termination of his employment
(second alteration in original)(citations omitted));                was the result of the notice of termination, and that the
   Affrunti v. Long Island Univ., 136 F. App’x 402, 403             last discriminatory act, i.e., the notice of termination,
(2d Cir. 2005) (“The time period in which to file a charge          happened more than 300 days before he filed his EEOC
with the EEOC begins on the date the employee has                   charge. Therefore, the plaintiff’s suit is time barred.
definite notice of the termination, not the date of actual
discharge.” (citing    Miller, 755 F.2d at 23)).

The plaintiff argues that here the effective date of
termination is the date on which the limitations period             IV. CONCLUSION
began to run because of the “continuing violation”                  For the reasons set forth above, the Defendant’s Motion to
doctrine, under which the clock starts running on the last          Dismiss (Doc. No. 17) is GRANTED. Count One is
day that a discriminatory act takes place. The plaintiff            dismissed with prejudice, and Count Two is dismissed
asserts that the defendant maintained a “discriminatory             without prejudice.
policy” that “continued until the moment of his
termination,” thereby making his date of termination the            It is so ordered.
date the limitations clock began to run. (Mem. in Opp. to
Mot. to Dismiss, Doc. No. 22, at 9-10.)
                                                                    All Citations
However, accepting the factual allegations in the
complaint as true, the plaintiff presents only a conclusory         Slip Copy, 2018 WL 8731549
assertion of a “discriminatory policy” with no supporting
factual allegations as to such a policy. Moreover, the
plaintiff has not alleged that the defendant took any other
                                                         Footnotes


1
       The plaintiff agrees with the defendant that Count Two, because it “raise[s] novel issues of Connecticut state law,”
       should be dismissed. (Mem. in Opp. to Mot. to Dismiss, Doc. No. 22, at 1, 11-12.)

2
       Additionally, “filing a timely charge of discrimination with the EEOC is not a jurisdictional prerequisite to suit in
       federal court, but a requirement that, like a statute of limitations, is subject to waiver, estoppel, and equitable
       tolling.”    Francis v. City of New York, 235 F.3d 763, 767 (2d Cir. 2000) (quoting      Zipes v. Trans World Airlines,
       Inc., 455 U.S. 385, 393 (1982)). The plaintiff does not argue that waiver, estoppel or equitable tolling is applicable in
       this case.




End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 23 of 103


Denault v. Community Mental Health Affiliates, Not Reported in A.3d (2017)
63 Conn. L. Rptr. 771




                   2017 WL 1240435                             2. Count two, alleging a violation of     General Statutes
                                                               § 46a–60(a)(1), fails to establish a prima facie case of
UNPUBLISHED OPINION. CHECK COURT RULES                         discriminatory harassment on the basis of the plaintiff’s
BEFORE CITING.                                                 gender. Gorman’s alleged conduct was not severe or
          Superior Court of Connecticut,                       pervasive enough to alter the plaintiff’s work conditions.
   Judicial District of Waterbury at Waterbury.                Furthermore, the plaintiff was not constructively
                                                               discharged because her work conditions were not
           Cathryn DENAULT                                     intolerable.
                   v.
 COMMUNITY MENTAL HEALTH AFFILIATES et
                                                               3. Count three, alleging a violation of   General Statutes
                   al.
                                                               § 46a–60(a)(4) against both defendants, fails to establish a
             Docket Number:CV166030713S                        prima facie case of retaliation. The plaintiff did not
                           |                                   engage in a protected activity of which CMHA was
                    January 25, 2017                           aware. In addition, there are insufficient allegations to
                                                               show that she suffered any adverse employment action.

                                                               4. Count four, alleging a violation of     General Statutes
                                                               § 46a–60(a)(5), fails because CMHA has not engaged in
Hon. Rupal Shah                                                any form of discrimination. Gorman thus cannot be liable
                                                               for aiding and abetting CMHA when CMHA has not
                                                               participated in any illegal discriminatory conduct.
                                                               Moreover, even if sufficient facts were pleaded to allege
                                                               that Gorman engaged in sexual harassment, Gorman
                                                               cannot be liable for aiding and abetting himself.
                             I
                                                               In her complaint, the plaintiff alleges the following
                                                               pertinent facts:

                                                               1. The plaintiff began working for CMHA in April 2012,
                                                               and continued her employment until May 29, 2015, when
                    BACKGROUND                                 she felt she was forced to resign from her position as vice
                                                               president of human resources.
*1 The defendants, Community Mental Health Affiliates
(“CMHA”) and Raymond Gorman, move to strike the                2. The defendant, Raymond Gorman, worked as the
plaintiff Cathryn Denault’s complaint in its entirety on the   plaintiff’s direct supervisor while she was employed by
ground that each count fails to state a claim upon which       CMHA.
relief can be granted. The plaintiff opposes the motion to
strike and claims her allegations are legally sufficient to    3. In her position as vice president of human resources for
support each cause of action in her complaint.                 CMHA, the plaintiff was charged with implementing and
Specifically, the defendants claim each count must be          enforcing CMHA’s employment policies, including, but
stricken for the following reasons:                            not limited, to its anti-sexual harassment policy.

1. Count one, alleging a violation of   General Statutes       4. In November 2012, the plaintiff became the target of,
§ 46a–60(a)(8), does not establish a claim of sexual           and a witness to, Gorman’s pervasive and ongoing sexual
harassment against either of the defendants. The plaintiff     harassment of herself and other CMHA female
has not set forth a prima facie case of a hostile work         employees. That ongoing and pervasive sexual
environment or constructive discharge. The individual          harassment continued unabated until the plaintiff’s
claim against Gorman should fail as a matter of law            resignation in May 2015, despite the plaintiff’s protests of
because he was not the plaintiff’s employer, and        §      such conduct on multiple occasions to Gorman.
46a–60 (a)(8) does not provide a remedy for individual
supervisory employees.                                         *2 5. The plaintiff alleges a series of occasions when

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 24 of 103


Denault v. Community Mental Health Affiliates, Not Reported in A.3d (2017)
63 Conn. L. Rptr. 771

Gorman engaged in inappropriate and offensive conduct.        that it was unremarkable, except for the fact that, despite
Beginning in November 2012, Gorman offered the                the plaintiff’s past protestations, he was continuing to
plaintiff a ride to a coworker’s wedding. After the           make inappropriate and unprofessional comments to her
plaintiff declined, Gorman refused to talk to the plaintiff   in the workplace.
for two weeks. His refusal to talk to the plaintiff was his
intimidating and manipulative way of letting the plaintiff    12. In May 2015, a temporary employee, Ivory Scinto,
know that he was not happy that the plaintiff declined his    reported to the plaintiff that Gorman was staring at her
offer, and it was also a way of letting the plaintiff know    breasts and making her feel uncomfortable. She also
that in the future she should be more willing to spend        complained that he was always talking about his personal
non-work hours with him. This type of conduct became a        life and looking to find women to date. Scinto was having
pattern for Gorman throughout the plaintiff’s                 attendance issues on the job, and the plaintiff determined
employment.                                                   that this was related to Gorman’s conduct. The plaintiff
                                                              confronted Gorman about the allegations and his response
6. Gorman continually and regularly made comments             was that Scinto should have her office moved.
about women who worked at CMHA, including stating
that he liked “the brown ones” in reference to women of       13. Despite the plaintiff’s continued opposition to
color. Gorman tried to befriend women CMHA                    Gorman’s requests for a personal relationship, Gorman
employees outside of work that he found attractive. He        continued his intimidating and manipulative behavior
would also friend his women coworkers on Facebook and         until the plaintiff determined that she could no longer
made comments to them that he wanted to see more              continue working for CMHA. The plaintiff verbally
pictures of his coworkers in bikini bathing suits.            resigned on May 13, 2015. The plaintiff put in her formal
                                                              resignation on May 18, 2015, providing a clear
7. In one incident, at a Mexican restaurant, when             explanation to Gorman as to why she was leaving.
coworker Laura Hurlbirt spilled salad on her blouse,
Gorman commented in front of coworkers and vendors            14. The plaintiff has alleged that each of the defendants
that Hurlbirt should lay down on the bar so that the group    created and maintained a sexually hostile work
could scoop the salad off of her chest. He made this          environment and the plaintiff’s sex was the basis for the
comment again at the annual meeting while Hurlbirt was        behavior. By Gorman’s behavior and CMHA’s inaction,
greeting CMHA guests.                                         the defendants left the plaintiff with no alternative but to
                                                              resign her employment in order to escape the sexually
8. In December 2014, Gorman commented that Hurlbirt           harassing atmosphere.
must have received flowers at work because “you sleep
around a lot.” He also suggested that Hurlbirt may have       *3 The court heard the matter at short calendar on
received the flowers from a female coworker, Jillian,         December 12, 2016. After consideration, the court finds
because they were white roses and “white roses means          that the plaintiff has properly and sufficiently pleaded
they are from a lesbian.” After Jillian learned of his        counts one, two, and three against CMHA. The plaintiff
comments, she wanted to make a formal complaint about         has not sufficiently pleaded her claims in count one
Gorman.                                                       against Gorman. The plaintiff also has not sufficiently
                                                              pleaded her claims in count four against Gorman.
9. The plaintiff indicates that Gorman’s behavior was         Accordingly, the defendants’ motion to strike counts one,
addressed by the plaintiff and other members of senior        two and three is denied. The court grants the motion to
management at that time. The behavior did not stop,           strike counts one and four against Gorman.
however.

10. The plaintiff alleges that Gorman was most active in
his harassment of the plaintiff, sending inappropriate and
suggestive emails and making sexually charged
comments.
                                                                                           II
11. By late April 2015, the plaintiff indicates that Gorman
relayed a story to the plaintiff about how he was looking
at a website known as Match.com, and he stated to the
plaintiff that he was a “tit man” and that he “liked a good
rack.” This type of conversation was so commonplace                                 DISCUSSION

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     2
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 25 of 103


Denault v. Community Mental Health Affiliates, Not Reported in A.3d (2017)
63 Conn. L. Rptr. 771

“A motion to strike challenges the legal sufficiency of a       sufficiently severe or pervasive to alter the conditions of
pleading, and, consequently, requires no factual findings       the victim’s employment and create an abusive working
by the trial court.”          Bernhard–Thomas Building          environment ...” (Internal quotations marks omitted.)
Systems, LLC v. Dunican, 286 Conn. 548, 552, 944 A.2d               Brittell v. Dept. of Correction, 247 Conn. 148, 166–67,
329 (2008). “The allegations of the pleading involved are       717 A.2d 1254 (1998). “[I]n order to be actionable ... a
entitled to the same favorable construction a trier would       sexually objectionable environment must be both
be required to give in admitting evidence under them and        objectively and subjectively offensive, one that a
if the facts provable under its allegations would support a     reasonable person would find hostile or abusive, and one
defense or a cause of action, the motion to strike must         that the victim in fact did perceive to be so ... Whether an
fail.”    Mingachos v. CBS, Inc., 196 Conn. 91, 108–09,         environment is objectively hostile is determined by
491 A.2d 368 (1985).                                            looking at the record as a whole and at all the
                                                                circumstances, including the frequency of the
                                                                discriminatory conduct; its severity; whether it is
                                                                physically threatening or humiliating, or a mere offensive
                                                                utterance; and whether it unreasonably interferes with an
                                                                employee’s work performance.” (Internal quotation marks
                                                                omitted.) Feliciano v. Autozone, Inc., 316 Conn. 65, 85,
                             A                                  111 A.3d 453 (2015). “As a general rule, incidents must
                                                                be more than episodic; they must be sufficiently
                                                                continuous and concerted in order to be deemed pervasive
                                                                ... Isolated acts, unless very serious, do not meet the
                                                                threshold of severity or pervasiveness.” (Citation omitted;
                    Sexual Harassment                           internal quotation marks omitted.)       Alfano v. Costello,
                                                                294 F.3d 365, 374 (2d Cir. 2002). “In short, a plaintiff
With respect to count one against CMHA, the plaintiff has       alleging a hostile work environment must demonstrate
adequately pleaded a prima facie case of sexual                 either that a single incident was extraordinarily severe, or
harassment hostile work environment.                            that a series of incidents were sufficiently continuous and
                                                                concerted to have altered the conditions of her working
    Section 46a–60(a) provides in relevant part: “It shall      environment.” (Internal quotation marks omitted.) Id.
be a discriminatory practice in violation of this section ...   “For an action against an employer for sexual harassment
[for an employer, by the employer or the employer’s             under      General Statutes § 46a–60 to be successful, the
agent ... to harass any employee, person seeking                plaintiff must show that the employer provided no
employment or member on the basis of sex ... ‘Sexual            reasonable avenue for complaint, or ... the employer knew
harassment’ shall, for the purposes of this section, be         (or should have known) of the harassment but
defined as any unwelcome sexual advances or requests for        unreasonably failed to stop it.” (Internal quotation marks
sexual favors or any conduct of a sexual nature when ...        omitted.)       Boyles v. Preston, 68 Conn.App. 596, 608
such conduct has the purpose or effect of substantially         n.7, 792 A.2d 878, cert. denied, 261 Conn. 901, 802 A.2d
interfering with an individual’s work performance or            853 (2002).
creating an intimidating, hostile or offensive working
environment ...” “Sexual harassment actions fall generally      *4 Based on the allegations made in the plaintiff’s
into one of two categories, depending on the nature of the      complaint, which include a course of conduct and series
harassment alleged ... Quid pro quo sexual harassment ...       of events that could be found to be sexually charged and
conditions employment on the return of sexual favors;           offensive, the court cannot find that the allegations, if
hostile environment sexual harassment is conduct that has       true, would not meet a proper and legal claim for sexual
the purpose or effect of unreasonably interfering with an
individual’s work performance or creating an                    harassment against CMHA under                § 46a–60.
intimidating, hostile, or offensive working environment.”       Additionally, the complaint sufficiently alleges that
(Citations omitted; internal quotation marks omitted.)          CMHA was aware of the alleged offensive conduct and
Griffin v. Yankee Silversmith, Ltd., 109 Conn.App. 9,           allowed the offensive conduct to continue despite
12–13, 951 A.2d 1, cert. denied, 289 Conn. 925, 958 A.2d        numerous complaints by the plaintiff and other
151(2008). The plaintiff’s claim of sexual harassment           employees, causing the plaintiff to resign. Accordingly,
sounds in hostile work environment. As such, the plaintiff      the court denies the defendants’ motion to strike count
must show “the workplace ... permeated with                     one alleged against CMHA.
discriminatory intimidation, ridicule, and insult that is
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      3
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 26 of 103


Denault v. Community Mental Health Affiliates, Not Reported in A.3d (2017)
63 Conn. L. Rptr. 771

With respect to count one against Gormnan, the plaintiff                               Retaliation
cannot maintain its claim against him individually, given
that there is no individual liability created by          §    With respect to count three, the plaintiff has sufficiently
                                                               pleaded a claim for retaliation. The plaintiff has properly
46a–60(a)(8). See         Miner v. Town of Cheshire, 126       pleaded each element of retaliation, specifically, that: (1)
F.Sup.2d 184, 203 (D.Conn. 2000) (“The legislature, by         the plaintiff was engaged in a protected activity; (2) the
failing to extend liability expressly to ‘persons’ in          defendants knew of the protected activity; (3) the plaintiff
    sections 46a–60(a)(1) and (8) and instead limiting         suffered an adverse employment action; and (4) a causal
liability in that section, did not intend to hold employees,   connection exists between the protected activity and the
whether supervisory or not, individually liable.”)             adverse employment action. The plaintiff alleges that she
Accordingly, the court grants the defendants’ motion to        engaged in protected activity when she addressed
strike count one alleged against Gorman.                       complaints of sexual harassment to Gorman as president
                                                               of CMHA, and thus addressed her complaints to CMHA
                                                               also; the defendants therefore knew of the protected
                                                               activity; and the plaintiff experienced adverse
                                                               employment action when she ultimately felt compelled to
                                                               resign as a result of her complaints. See Complaint, Count
                                                               Three, paragraphs 18–21. Although the defendants’ claim
                             B                                 that the adverse treatment alleged by the plaintiff is not
                                                               material and thus does not meet the elements required for
                                                               retaliation, the alleged loss of employment as a result of
                                                               discriminatory conduct would rise to the level of a
                                                               material adverse action by the employer. See       Hicks v.
                    Sex Discrimination                         Baines, 593 F.3d 159, 169 (2d Cir. 2010) (“the proper
                                                               inquiry [to determine whether employer conduct
With respect to count two against CMHA, the plaintiff          constituted adverse employment action] ... is whether the
has sufficiently pleaded a claim for sex discrimination.       employer’s actions [were] harmful to the point they could
                                                               well dissuade a reasonable worker from making or
“In order to set forth a prima facie case of discrimination    supporting a charge of discrimination” [internal quotation
under the pretext model, a plaintiff must establish that       marks omitted] ). Accordingly, the court denies the
she: (1) is a member of a protected class; (2) applied for     defendants’ motion to strike count three of the plaintiff’s
and was qualified for the benefit of the position; (3)         complaint.
suffered an adverse action by the defendant; and (4) the
adverse action occurred under circumstances giving rise
to an inference of discrimination.” (Internal quotation
marks omitted.)        Commission on Human Rights &
Opportunities v. Hartford, 138 Conn.App. 141, 154–55,
50 A.3d 917, cert. denied, 307 Conn. 929, 55 A.3d 570
(2012). When an employee is compelled to resign in order                                    D
to escape intolerable and illegal employment conditions,
the law recognizes such circumstances as a dismissal by
an employer and considers it a constructive discharge.
Brittell v. Dept. of Correction, supra, 247 Conn. 178–79.
                                                                                  Aiding and Abetting
In her complaint, the plaintiff has pleaded that she is a
female, was qualified for her position, and was compelled      *5 With respect to the last count of aiding and abetting
to resign from her position due to the sexually-harassing      against Gorman, the plaintiff has not sufficiently pleaded
environment she was made to endure because of her sex.         discriminatory practices against CMHA that Gorman
Accordingly, the defendants’ motion to strike count two        could have aided and abetted. The only allegations
against CMHA is denied.                                        regarding CMHA’s conduct concerns specific actions
                                                               Gorman engaged in. Since Gorman is the alleged
                                                               perpetrator of the discriminatory acts, he cannot aid and
                                                               abet himself. See     Bolick v. Alea Group Holdings, Ltd.,
                                                               278 F.Sup.2d 278, 282–83 (D.Conn. 2003) (supervisor of

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     4
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 27 of 103


Denault v. Community Mental Health Affiliates, Not Reported in A.3d (2017)
63 Conn. L. Rptr. 771

woman marketing executive was not liable for aiding and                               CONCLUSION
abetting gender discrimination and sexual harassment by
employer under CFEPA when supervisor was the only             For the reasons provided herein, the motion to strike
alleged perpetrator). Accordingly, the court grants the       count one against CMHA is denied. The motion to strike
defendants’ motion to strike count four of the plaintiff’s    counts two and three is also denied. The motion to strike
complaint.                                                    counts one and four against Gorman is granted.

                                                              So ordered.


                                                              All Citations

                            III                               Not Reported in A.3d, 2017 WL 1240435, 63 Conn. L.
                                                              Rptr. 771

End of Document                                               © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          5
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 28 of 103


Edwards v. William Raveis Real Estate, Inc., Not Reported in F.Supp.2d (2009)




                  2009 WL 1407233
    Only the Westlaw citation is currently available.
     United States District Court, D. Connecticut.

            Tracy EDWARDS, Plaintiff,                              RULING ON DEFENDANT’S MOTION TO
                       v.                                                 DISMISS [DOC. NO. 7]
       WILLIAM RAVEIS REAL ESTATE, INC.,
                   Defendant.                                 JANET C. HALL, District Judge.
           Civil Action No. 08–cv–1907 (JCH).
                             |
                       May 19, 2009.

                                                              I. INTRODUCTION
                                                              *1 The plaintiff, Tracy Edwards, brings this action against
                                                              defendant William Raveis Real Estate, Inc (“William
 West KeySummary
                                                              Raveis”), alleging statutory violations of the Age
                                                              Discrimination in Employment Act (“ADEA”), 29 U.S.C.
                                                              § 621 et seq. and violations of the Connecticut Fair
1       Civil Rights   Employment practices
                                                              Employment Practices Act (“CFEPA”), Conn. Gen.Stat. §
                                                              46a–58 et seq. William Raveis has moved to dismiss
        EEOC right to sue letter for age discrimination
                                                              Count Two of the Complaint (Doc. No. 1) for lack of
        was not sufficient to satisfy the exhaustion
                                                              subject matter jurisdiction, pursuant to Federal Rule of
        requirements of the state fair employment act
                                                              Civil Procedure 12(b)(1). For the following reasons,
        even where commissions had a work-sharing
                                                              William Raveis’ Motion to Dismiss (Doc. No. 7) is
        agreement. State commission and EEOC had a
                                                              granted.
        work-sharing agreement where the state
        commission was authorized to accept charges
        for the EEOC, but court held that the inverse
        was not true. Employee obtained a right to sue
        letter from the EEOC, but failed to show that the
        letter contained both EEOC and state                  I. STANDARDS FOR REVIEW
        commission case numbers. C.G.S.A. §§                  In deciding a motion to dismiss, the court accepts the
        46a–100, 46a–58; Age Discrimination in                allegations in the complaint as true and construes them in
        Employment Act of 1967, § 2, 29 U.S.C.A. §
                                                              a manner favorable to the pleader.      Hoover v. Ronwin,
        621.
                                                              466 U.S. 558, 587, 104 S.Ct. 1989, 80 L.Ed.2d 590
                                                              (1984);     Grandon v. Merrill Lynch & Co., 147 F.3d
        4 Cases that cite this headnote                       184, 188 (2d Cir.1998). The court must draw all
                                                              reasonable inferences in the plaintiff’s favor. See, e.g.,
                                                                  Lunney v. United States, 319 F.3d 550, 554 (2d
                                                              Cir.2003) (discussing Rule 12(b)(1) motion to dismiss).

Attorneys and Law Firms                                       A case is properly dismissed for lack of subject matter
                                                              jurisdiction under Fed.R.Civ.P. 12(b)(1) when the district
H.P. Sean Dweck, The Dweck Law Firm LLP, New York,            court lacks the statutory or constitutional power to
NY, for Plaintiff.                                            adjudicate it.     Makarova v. United States, 201 F.3d
                                                              110, 113 (2d Cir.2000). In assessing a motion to dismiss
Austin D. Kim, Courtney A. George, Cohen & Wolf P.C.,         for lack of subject matter jurisdiction, the court “accept[s]
Bridgeport, CT, for Defendant.                                as true all material factual allegations in the complaint.”
                                                                  Shipping Fin. Serv. Corp. v. Drakos, 140 F.3d 129,
                                                              131 (2d Cir.1998) (citing      Scheuer v. Rhodes, 416 U.S.,

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      1
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 29 of 103


Edwards v. William Raveis Real Estate, Inc., Not Reported in F.Supp.2d (2009)



232, 236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974)). The
court, however, refrains from “drawing from the
pleadings inferences favorable to the party asserting
[jurisdiction].” Id. (citing   Norton v. Larney, 266 U.S.
                                                               IV. DISCUSSION
511, 515, 45 S.Ct. 145, 69 L.Ed. 413 (1925)). On a
                                                               William Raveis argues that Edwards’ claims under the
motion to dismiss pursuant to Rule 12(b)(1), the plaintiff
                                                               CFEPA should be dismissed for lack of subject matter
must establish by a preponderance of the evidence that the
                                                               jurisdiction because Edwards did not exhaust her
court has subject matter jurisdiction over the complaint.
                                                               administrative remedies. Specifically, it claims that
    Makarova, 201 F.3d at 113; see also Malik v.               because Edwards did not receive a right to sue letter from
Meissner, 82 F.3d 560, 562 (2d Cir.1996);        In re Joint   the Commission on Human Rights and Opportunities
E. & So. Dist. Asbestos Litig., 14 F.3d 726, 730 (2d           (“CHRO”) this court does not have jurisdiction over her
Cir.1993). Courts evaluating Rule 12(b)(1) motions “may        claims under the CFEPA. Indeed, “[b]efore bringing a
resolve the disputed jurisdictional fact issues by reference   CFEPA claim in federal court, a plaintiff must first
to evidence outside the pleadings, such as affidavits.”        exhaust her administrative remedies.”            Ghaly v.
   Zappia Middle East Constr. Co. Ltd. v. Emirate of Abu       Simsarian, 3:04CV01779(AWT), 2009 U.S. Dist. LEXIS
Dhabi, 215 F.3d 247, 253 (2d Cir.2000).                        23762 *13, 2009 WL 801636 (D.Conn.2009). The
                                                               CFEPA states that an individual who has “timely filed a
                                                               complaint with the [“CHRO”] ... and who has obtained a
                                                               release from the commission ... may also bring an action
                                                               in the superior court....” Conn. Gen.Stat. § 46a–100.
                                                               Edwards concedes that she did not file a complaint with
III. FACTS                                                     the CHRO, Mem. in Opp. at 3, nor did she receive a
Edwards is a fifty-one year old resident of Connecticut.       release of jurisdiction from them. Instead, she asserts that
William Raveis is a domestic real estate corporation with      because she filed a charge with the EEOC, she satisfied
its principal place of business in Shelton, Connecticut.       her obligations under CFEPA because the EEOC and
Edwards was an employee of William Raveis for three            CHRO have a work-sharing agreement. The court
and one half years. She was hired in June 2004 for the         disagrees.
position of Director of Purchasing and was later promoted
to the position of Vice President of Facilities and            Edwards is correct in asserting that the CHRO has a
Purchasing in 2006. During her tenure at William Raveis,       work-sharing agreement with the EEOC, “whereby it is
Edwards’ work performance met the legitimate                   authorized to accept charges for the EEOC and that
expectations of the company. She received full bonuses         charges may be dual-filed.”       Ghaly, 2009 U.S. Dist.
for the years 2006 and 2007. In late 2007, William Raveis      LEXIS 23762 at *15, 13, 2009 WL 801636 (quoting
instructed Edwards to help train a younger, less
experienced, newly appointed Vice President in the area            Ortiz v. Prudential Ins. Co., 94 F.Supp.2d 225, 231
of facilities and purchasing.                                  (D.Conn.2000)). However, whether that work-sharing
                                                               agreement allows an EEOC right to sue letter to serve as
*2 At the end of 2007, Edwards’ turned fifty years old.        exhaustion of administrative remedies pursuant to CFEPA
Around the time of her birthday, several employees             is disputed by the parties.
referred to Edwards as “over the hill.” On or about April
18, 2008, William Raveis terminated Edwards’                   The language in the work-sharing agreement is confusing
employment citing “downsizing” as the reason for               at best. See Mem. in Opp. Exh. 1. Paragraph A of Section
termination. Immediately after terminating her, William        II states in pertinent part:
Raveis replaced Edwards with the younger, less
experienced employee that Edwards had trained. Edwards
alleges that her termination was motivated by age                          In order to facilitate the assertion of
discrimination.                                                            employment rights, the EEOC and
                                                                           the FEPA each designate the other
On October 8, 2008, Edwards filed a charge of                              as its agent for the purpose of
discrimination with the Equal Employment Opportunity                       receiving and drafting charges,
Commission (“EEOC”). On November 18, 2008, the                             including those that are not
EEOC issued Edwards a Notice of Right to Sue Letter.                       jurisdictional with the agency that
Edwards commenced this action on December 16, 2008.                        initially receives the charges. The

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     2
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 30 of 103


Edwards v. William Raveis Real Estate, Inc., Not Reported in F.Supp.2d (2009)



            EEOC’s receipt of charges on the                   cited both the CHRO and EEOC case numbers evidenced
            FEPA’s behalf will automatically                   the need to only file with the CHRO to commence a
            initiate the proceedings of both the               complaint with the EEOC. Id. Thus, in both Ortiz and
            EEOC and the FEPA for the                          Burke, the courts found that a plaintiff need only
            purpose of Section 706(c) and                      demonstrate that it received a right to sue letter from the
            (e)(1) of Title VII....                            CHRO, not the EEOC, before commencing a lawsuit.

                                                               However, Edwards cites no cases in which a court has
                                                               held that the inverse is true (e.g., that an EEOC
*3 Id. The first sentence of this paragraph appears to         right-to-sue letter is sufficient to satisfy the exhaustion
support plaintiff’s claim that a filing with one agency is     requirements of the CFEPA). In fact, a sister court in this
deemed a filing with the other agency. However, the            district recently held the opposite. Ghaly, 2009 U.S. Dist.
second sentence limits that first sentence to include only     LEXIS at *15 (“the issue [in this case] is whether a
filings related to Title VII claims. This reading, that the    plaintiff can satisfy the requirement that she obtain a
automatic dual-filing is limited to Title VII claims, can      release of jurisdiction from the CHRO by obtaining a
only be understood in the context of the remaining             right-to-sue letter from the EEOC. She cannot.”). Other
paragraphs of Section II of the agreement. Paragraph B         courts have held on the facts before them that a filing with
instructs CFEPA to “take all charges alleging a violation      the EEOC does not preserve a claim with the CHRO. See
of Title VII, the ADEA, the EPA or the ADA where both          Meehan v. Davita, 3:08–cv–0877 (WWE), 2008 U.S.
the FEPA and the EEOC have mutual jurisdiction....” Id.        Dist. LEXIS *2–3, 2008 WL 4831417 (D.Conn.2008)
Thus, paragraph B suggests that the CHRO may receive           (“the filing of a claim with the EEOC does not necessarily
ADEA claims on behalf of the EEOC but it does not read         serve as the administrative prerequisite to a court’s
that the EEOC may accept ADEA claims on behalf of the          exercising jurisdiction over a CFEPA claim .”);
CHRO, as the plaintiff suggests. Furthermore, paragraph
E states that “[w]ithin ten calendar days of receipt, each         Sebold v. City of Middletown, 3:05CV1205 (AHN),
Agency agrees that it will notify both the Charging Party      2007 U.S. Dist. LEXIS 70081 *58–59, 2007 WL 2782527
and the Respondent of the dual filed nature of each such       (D.Conn.2007) (“A right to sue letter from the EEOC
charge it receives....” Id. There is no evidence that either   does not permit a person to file a claim with the Superior
party here received this notice. The court reads the second    Court on an employment discrimination cause of action
sentence of Paragraph A to limit automatic initiation of a     without a release of jurisdiction from the CHRO because
CHRO claim upon filing with the EEOC to Title VII              the right to sue from the EEOC has no legal significance
claims, and it reads the first sentence to relate to           under the CFEPA.”) (internal quotations and citations
cross-filing only as specifically addressed in that and        omitted); Aukstolis v. AHEPA 58/Nathan Hale Senior
other paragraphs of section II.                                Center, 3:07–cv–51 (JCH), 2007 U.S. Dist. LEXIS 32984
                                                               *13 (D.Conn.2007), 2007 WL 1183083 (same). Thus,
The caselaw also supports this reading of the                  though Edwards demonstrated that a work-sharing
work-sharing agreement. Edwards cites Ortiz in which           agreement was in effect between the CHRO and EEOC
case the plaintiff filed a complaint with the CHRO             when she filed her original administrative charge, see
alleging discrimination on the basis of his national origin.   Mem. in Opp. Exhs. 2 and 3, she has not demonstrated
The CHRO subsequently issued him a right to sue letter.        that, under the agreement, the CHRO would deem a filing
The plaintiff in Ortiz did not file a complaint with the       with the EEOC to be a release of jurisdiction by the
EEOC. The Ortiz court determined that the “failure to          CHRO. See Aukstolis, 2007 U.S. Dist. LEXIS 32984 at
obtain a right to sue notice from the EEOC is not a fatal      *13, 2007 WL 1183083 (D.Conn.2007) (citing
jurisdictional bar to suit.” Ortiz, F.Supp.2d at 231. In          Bogle–Assegai v. State of Connecticut, 470 F.3d 498,
arriving at this decision, the court noted the work-sharing    505 (2d Cir.2006)).
relationship between the CHRO and EEOC and stated that
“the plaintiff’s CHRO complaint included an EEOC               *4 The court therefore grants William Raveis’ Motion to
charge form” and “the EEOC normally adopts the finding         Dismiss Edwards’ CFEPA claim in Count Two for lack of
of the state agency as its own.” Id. Similarly, in Burke v.    personal jurisdiction. The court’s granting of the Motion
Cornerstone, the court held that the lack of a right to sue    is without prejudice to Edwards to re-plead the CFEPA
letter from the EEOC did not bar the plaintiff’s claim         claim if she can demonstrate compliance with section
because a release provided by the CHRO was sufficient in       46a–100, by demonstrating that the right to sue letter from
light of the work-sharing agreement. 3:07CV889 (MRK),          the EEOC satisfies the requirements under CHRO, either
2007 U.S. Dist. LEXIS 76662 *5 (D.Conn.2007).                  by showing that the letter contained both EEOC and
Moreover, the fact that the CHRO release of jurisdiction       CHRO case numbers, see, e.g., Burke, 2007 U.S. Dist.
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     3
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 31 of 103


Edwards v. William Raveis Real Estate, Inc., Not Reported in F.Supp.2d (2009)



LEXIS 76662 at *5, or otherwise.
                                                              SO ORDERED.


                                                              All Citations

V. CONCLUSION                                                 Not Reported in F.Supp.2d, 2009 WL 1407233
For the foregoing reasons, William Raveis’ Motion to
Dismiss Count Two of the Complaint (Doc. No. 7) is
GRANTED.
End of Document                                               © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          4
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 32 of 103


Glasser v. Group W Satellite Communications, Not Reported in F.Supp. (1990)




                 1990 WL 128563
  Only the Westlaw citation is currently available.                                      FACTS
   United States District Court, D. Connecticut.
                                                               From December, 1986 through January 31, 1989 Glasser
          Barry GLASSER, Plaintiff                             was employed by GWSC as the manager of playback
                     v.                                        operations. GWSC asserts that Glasser was terminated
   GROUP W SATELLITE COMMUNICATIONS,                           because his department was eliminated. Glasser maintains
                 Defendant.                                    that his termination represents a violation of the ADEA
                                                               and constitutes a breach of his employment contract.1
              CIV. No. B–89–664 (WWE).
                            |
                     July 11, 1990.


Attorneys and Law Firms
                                                                                     DISCUSSION
William Laviano, Ridgefield, Conn., for plaintiff.
                                                               Pursuant to 28 U.S.C. § 1301, the Court is vested with
Barry J. Waters, Murtha, Cullina, Richter & Pinney, New        original jurisdiction to entertain plaintiff’s ADEA claim.
Haven, Conn., for defendant.                                   The only basis for the Court to exercise jurisdiction over
                                                               the claims alleged in the Second Count of the complaint is
                                                               through pendent jurisdiction. Hence, the only issue to be
                                                               resolved is whether the Court will exercise pendent
                                                               jurisdiction over the Second Count of the complaint.

                                                               Federal Courts may exercise pendent jurisdiction over
                                                               state law claims when the state and federal claims derive
  RULING ON DEFENDANT’S MOTION TO DISMISS                      from a common nucleus of operative facts and are
                                                               sufficiently related that a party would ordinarily expect to
                                                               litigate them in one forum.        United Mine Workers v.
EGINTON, District Judge.
                                                               Gibbs, 383 U.S. 715, 725 (1966). However, a court need
*1 Plaintiff, Barry Glasser (“Glasser”), brought this action   not exercise pendent jurisdiction over state claims since
for monetary damages against the defendant, Group W            pendent jurisdiction is a doctrine of discretion, not of
Satellite Communications, (“GWSC”), for unlawful               right.      Id. at 726. In electing to exercise pendent
discharge pursuant to the Age Discrimination in                jurisdiction, a court must weigh considerations of policy,
Employment Act of 1967 (“ADEA”)            29 U.S.C. § 626     convenience, judicial economy and fairness. Id.; See also
et seq. In the Second Count of his complaint plaintiff         Brokke v. Stauffer Chemical Co., 703 F.Supp. 215
alleges that he suffered damages and emotional distress        (D.Conn.1988).
due to the defendant’s breach of his employment contract.
GWSC has moved to dismiss the breach of contract claim         GWSC asserts that the ADEA claim and the breach of
pursuant to Fed.R.Civ.P. 12(b)(1) asserting that it would      contract claim do not arise out of the same operative facts
be inappropriate for the Court to exercise pendent             and therefore, the Court should not exercise pendent
jurisdiction over this claim.                                  jurisdiction. In opposition the plaintiff asserts that the
                                                               federal and state claims arise out of a common nucleus of
For the reasons set forth below, the defendant’s motion to     operative facts and argues that       Miller v. Lovett, 879
dismiss the Second Count will be granted.                      F.2d 1066 (2d Cir.1989) mandates that the Court exercise
                                                               pendent jurisdiction over plaintiff’s state law claims. In
                                                               Miller the Second Circuit, in a         42 U.S.C. § 1983
                                                               action, held that the district court should have exercised
                                                               pendent jurisdiction over state law negligence and assault
                                                               and battery claims. 879 F.2d 1071–1073.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 33 of 103


Glasser v. Group W Satellite Communications, Not Reported in F.Supp. (1990)



                                                                     jurisdiction in ADEA cases over claims based upon an
The Court finds that this case is distinguishable from               alleged breach of contract and claims alleging tortious
Miller and declines to exercise pendent jurisdiction over            conduct.     Ritter v. Colorado Interstate Gas Company,
the Second Count of the complaint. Miller involved a
single incident in which the defendant police officers               593 F.Supp. 1279 (D.Colo.1984);              Douglas v.
allegedly used excessive force in making an arrest. The              American Cyanamid Company, 472 F.Supp. 298
Second Circuit held that the exercise of pendent                     (D.Conn.1979); Kurowski v. People’s Bank, Civil No.
jurisdiction over the state law claims was appropriate               B–89–344 (WWE) (D.Conn. November 6, 1989). The
because “Miller’s state and federal claims derive from a             Court concludes that this reluctance is well advised and
common nucleus of operative fact” and because, given the             declines to exercise pendent jurisdiction over the Second
“interrelationship between state law and federal policy ...          Count of the complaint.
in police brutality cases, ... resolution of [Miller’s] federal
claim necessarily required the court to draw on common
law principles of tort doctrine.”      879 F.2d at 1072.

*2 None of the factors deemed dispositive in Miller are
present in this case. Plaintiff’s claim is based upon an                                     CONCLUSION
alleged violation of the ADEA. If the Court were to
exercise pendent jurisdiction over the breach of contract            For the foregoing reasons, the defendant’s motion to
claim it would involve inquiry into facts having nothing             dismiss the Second Count of the complaint is GRANTED.
to do with the age discrimination claim and into areas of
state law which are best left to state judicial authorities. In      SO ORDERED.
Gibbs, the Supreme Court advised that “needless
decisions of state law should be avoided both as a matter
of comity and to promote justice between the parties, by             All Citations
procuring for them a surer-footed reading of applicable
                                                                     Not Reported in F.Supp., 1990 WL 128563
law.”     383 U.S. at 726.

Courts    have    been   reluctant   to   exercise    pendent
                                                             Footnotes


1
         Glasser alleges that the employment contract declares that notice would be given prior to a termination without
         cause.




End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 34 of 103


Grande v. Hartford Board of Education, Slip Copy (2020)




                                                              Defendants filed a reply brief in support of their motion
                 2020 WL 70815                                on June 3, 2019 (ECF No. 30), and Grande filed a
  Only the Westlaw citation is currently available.           sur-reply with the Court’s permission on August 7, 2019.
   United States District Court, D. Connecticut.              (ECF No. 37.) For the reasons that follow, Defendants’
                                                              motion is GRANTED.
            John GRANDE, Plaintiff,
                        v.
     HARTFORD BOARD OF EDUCATION, Jay
      Mihalko, City of Hartford, Defendants.

                   19-cv-00184 (KAD)                          Allegations
                            |                                 Grande was at all relevant times employed by the Board
                   Signed 01/07/2020                          as a physical education teacher at Noah Webster
                                                              MicroSociety Magnet School in Hartford (“Noah
                                                              Webster”), where Mihalko served as Principal. (Compl.
Attorneys and Law Firms                                       ¶¶ 1, 3, ECF No. 43.) Grande alleges that he needs to
                                                              wear headphones at work for protection because he
Paul A. Keily, Keily Mira Law, West Hartford, CT, for         suffers from tinnitus. He alleges that the Defendants
Plaintiff.                                                    discriminated against him by creating a hostile work
                                                              environment in the face of his disability and by ultimately
Channez M. Rogers, David S. Monastersky, Howd &               eliminating his teaching position without justification.
Ludorf, LLC, Hartford, CT, for Defendants.
                                                              Specifically, the Plaintiff alleges that he was wearing
                                                              headphones for his tinnitus while on cafeteria duty on
                                                              October 10, 2016. (Compl. ¶ 7.) Mihalko asked him for a
                                                              doctor’s note but Grande had not obtained one. (Id. ¶ 8.)
                                                              Following this incident, Grande alleges that Mihalko
                                                              began      threatening   to     discipline   Grande     for
                                                              insubordination if he continued wearing the headphones
     MEMORANDUM OF DECISION RE:                               and instructed Noah Webster’s Vice Principal, Richard
 DEFENDANTS’ MOTION TO DISMISS (ECF NO.                       Skowronski (“Skowronski”), to tell Grande that he was
                 18)                                          not permitted to wear the headphones to work. (Id. ¶¶ 8,
                                                              10.) Grande emailed both Mihalko and Skowronski to
                                                              inform them that he believed their conduct constituted
Kari A. Dooley, United States District Judge:                 workplace harassment (id. ¶¶ 9, 13) and thereafter
                                                              obtained a doctor’s note “stating that it is medically
*1 Plaintiff John Grande (“Grande” or the “Plaintiff”)        necessary for Plaintiff to wear ear protection for loud
filed this action in Connecticut Superior Court on January    noises.” (Id. ¶ 14.) Grande alleges that Mihalko continued
7, 2019 against the Hartford Board of Education (the          to mock him by turning the music down in Grande’s class
“Board”), Jay Mihalko (“Mihalko”), and the City of            on three separate occasions, even though it was not loud
Hartford (the “City,” and, collectively, the “Defendants”).   or bothersome. (Id. ¶¶ 15–19.) On December 14, 2016,
The Defendants removed the case to this Court on              Mihalko allegedly conducted a review of Grande’s class
February 6, 2019. (ECF No. 1.) The Plaintiff, a physical      as part of an annual evaluation in which he wrote negative
education teacher for the Hartford school system, brings      comments about Grande and indicated that Grande “needs
inter alia, claims pursuant to the Connecticut Fair           improvement” in one of the relevant categories. (Id. ¶¶
Employment Practices Act (“CFEPA”),            Conn. Gen.     21–22.) Prior to that time, Grande had always received
Stat. §§ 46a-60 et seq. (Counts One, Two, Five, and Six),     evaluation scores that rated him “effective” to “highly
and a claim for negligent infliction of emotional distress    effective.” (Id. ¶ 23.)
(Count Eight).1 On March 15, 2019, Defendants filed a
motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) as     *2 On February 2, 2017, Grande filed a complaint with
to Counts One, Two, Five, Six, and Eight of Grande’s          the Connecticut Commission for Human Rights and
complaint. (ECF No. 18.) Grande filed an opposition to        Opportunities (“CHRO”). (Id. ¶ 25.) Grande alleges that
the motion to dismiss on April 29, 2019 (ECF No. 27),         approximately three weeks later, on February 24, he was
                                                              called to Mihalko’s office and informed that his position
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    1
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 35 of 103


Grande v. Hartford Board of Education, Slip Copy (2020)



was being eliminated at Noah Webster. (Id. ¶ 27.) When          Mihalko, and the City under the CFEPA and a claim for
asked to provide an explanation Mihalko allegedly stated,       negligent infliction of emotional distress against the
“[t]hese are decisions that I have to make to move the          Board and the City. Defendants have moved to dismiss
school forward.” (Id. ¶ 28.) Grande emailed Mihalko             the CFEPA claims because Grande did not obtain a
following that meeting and reiterated his belief that he        release of jurisdiction from the CHRO and because he
was being harassed. (Id. ¶ 30.) The next day, Grande            failed to exhaust his administrative remedies against
needed to resolve an issue between two students and             Mihalko and the City.2 The Board and the City also move
Mihalko allegedly complimented Grande for the way that          to dismiss the claim for negligent infliction of emotional
he handled the situation. (Id. ¶¶ 31–32.) A few days later,     distress pursuant to Fed. R. Civ. P. 12(b)(6).
however, Grande alleges that Mihalko called Grande to
his office with Skowronski present and accused Grande of
threatening him at the February 24 meeting, which
Grande denied. (Id. ¶¶ 33–34.) Grande alleges that
Mihalko followed up with a letter memorializing his
accusation, which was forwarded to various                      Standard of Review
administrators, including Mihalko’s supervisors, and            With respect to the CFEPA claims, although styled as a
which included a recommendation that Grande participate         motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6),
in harassment training. (Id. ¶¶ 35–36.) Grande responded        Defendants acknowledge that the failure to obtain a
by sending an email to Mihalko and all those copied on          release of jurisdiction from the CHRO implicates this
Mihalko’s letter and thereafter filed an amended CHRO           Court’s subject matter jurisdiction. (See Defs.’ Mem. at
complaint. (Id. ¶¶ 37, 39.) He alleges that individual(s)       6–7.) “A case is properly dismissed for lack of subject
from the Board tampered with Grande’s evaluation for the        matter jurisdiction under Rule 12(b)(1) when the district
2016-2017 school year after he filed his CHRO complaint         court lacks the statutory or constitutional power to
in order to cover up the Defendants’ hostile treatment, and     adjudicate it.” Eliahu v. Jewish Agency for Israel, 919
that witnesses for the Board gave false statements and          F.3d 709, 712 (2d Cir. 2019) (per curiam) (quoting
manipulated the facts at a February 2018 CHRO                      Makarova v. United States, 201 F.3d 110, 113 (2d Cir.
fact-finding conference. (Id. ¶¶ 44–45.)                        2000)). “In resolving a motion to dismiss under Rule
                                                                12(b)(1), the district court must take all uncontroverted
Grande claims that he has suffered severe emotional and         facts in the complaint ... as true, and draw all reasonable
mental distress from Defendants’ actions resulting in           inferences in favor of the party asserting jurisdiction.”
sleeplessness, post-traumatic stress disorder, and anxiety.     Mercer v. Schriro, 337 F. Supp. 3d 109, 122 (D. Conn.
(Id. ¶ 48.) He also alleges that he hesitated to intervene in   2018) (quoting      Tandon v. Captain’s Cove Marina of
a physical altercation between two students because he          Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014)). “In
was aware that he was being video recorded and because          deciding a Rule 12(b)(1) motion, the court may also rely
of his ongoing concern regarding his hostile work
environment. (Id. ¶¶ 40–42.) Because he did not allow           on evidence outside the complaint.”          Cortlandt St.
himself to engage physically in the altercation, Grande         Recovery Corp. v. Hellas Telecommunications, S.À.R.L.,
claims that he injured his knee, was placed on worker’s         790 F.3d 411, 417 (2d Cir. 2015). “[T]he party asserting
compensation for seven weeks, and was unable to                 subject matter jurisdiction ‘bears the burden of proving
perform his part-time work as a stage hand for concerts.        subject matter jurisdiction by a preponderance of the
(Id. ¶¶ 42–43.)                                                 evidence.’ ” P. v. Greenwich Bd. of Educ., 929 F. Supp.
                                                                2d 40, 45–46 (D. Conn. 2013) (quoting       Aurecchione v.
Although not alleged in the complaint, the parties              Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir.
acknowledge that the CHRO issued a “Finding of No               2005)).
Reasonable Cause” on the Plaintiff’s CHRO complaint on
August 7, 2018, in which it “conclude[d] that there is no       *3 With respect to the motion to dismiss the negligent
reasonable cause for believing that a discriminatory            infliction of emotional distress claim under Rule 12(b)(6),
practice has been or is being committed as alleged in the       the Court must similarly accept the complaint’s factual
complaint.” (Defs.’ Mot. Ex. C at 5, ECF No. 18-4; Pl.’s        allegations as true and draw inferences in the plaintiff’s
Opp. Ex. A at 5, ECF No. 27-1.) Thereafter, the Plaintiff       favor.     Littlejohn v. City of New York, 795 F.3d 297,
filed this action in the superior court on January 7, 2019.     306 (2d Cir. 2015). “In addition to the allegations of the
                                                                complaint, the Court may also consider matters of which
Grande brings hostile work environment, disparate               judicial notice may be taken,” which “include the
treatment, and retaliation claims against the Board,            decisions of an administrative agency.” Hohmann v.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     2
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 36 of 103


Grande v. Hartford Board of Education, Slip Copy (2020)



GTECH Corp., 910 F. Supp. 2d 400, 405 (D. Conn.                 46a-101(b). The release of jurisdiction triggers
2012). The “complaint must ‘state a claim to relief that is     administrative dismissal or disposal of the complaint, and
plausible on its face,’ ” setting forth “factual content that   the complainant has 90 days from the date of receipt of
allows the court to draw the reasonable inference that the      the release to file an action in court. Id. § 46a-101(d)-(e).
defendant is liable for the misconduct alleged.”
    Kolbasyuk v. Capital Mgmt. Servs., LP, 918 F.3d 236,        Here, the Defendants assert and the Plaintiff concedes that
                                                                he did not obtain a release of jurisdiction from the CHRO
239 (2d Cir. 2019) (quoting             Bell Atl. Corp. v.      prior to bringing this lawsuit. Accordingly, the
Twombly, 550 U.S. 544, 570 (2007), and            Ashcroft v.   Defendants assert that this Court is without jurisdiction to
Iqbal, 556 U.S. 662, 678 (2009)). “Accordingly,                 hear the Plaintiff’s CFEPA claims.
‘threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.’       The Connecticut Supreme Court has made clear that the
”       Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014)        failure to exhaust administrative remedies or to obtain a
                                                                release of jurisdiction from the CHRO implicates the
(quoting    Iqbal, 556 U.S. at 678) (brackets omitted).
                                                                Court’s subject matter jurisdiction to hear CFEPA claims.
                                                                See Sullivan, 196 Conn. at 217–18 (“[T]his plaintiff had
                                                                available to him administrative remedies that could have
                                                                afforded him meaningful relief under the federal and state
                                                                statutes that govern his claim of age discrimination. His
Discussion                                                      failure to ... bring his complaint to the CHRO forecloses
                                                                his access to judicial relief, because it deprived the trial
                                                                court of jurisdiction to hear his complaint.”). Not
                                                                surprisingly therefore, “[t]he courts of this District have
The CFEPA Claims – Counts One, Two, Five, and Six               consistently applied the exhaustion provisions of the
Employees who believe that an employer has violated the         CFEPA to dismiss discrimination claims, finding a lack of
CFEPA must, by statute, first pursue administrative             subject matter jurisdiction where the plaintiff failed to
remedies with the CHRO. See Sullivan v. Bd. of Police           obtain the requisite release prior to pursuing a private
Comm’rs of City of Waterbury, 196 Conn. 208, 215–16,            cause of action in court.”      Anderson v. Derby Bd. of
491 A.2d 1096 (1985) (explaining that “CFEPA not only           Educ., 718 F. Supp. 2d 258, 272 (D. Conn. 2010) (citing
defines important rights designed to rid the workplace of       cases); see also, e.g., Fried v. LVI Servs., Inc., 557 Fed.
discrimination, but also vests first-order administrative       App’x 61, 63 (2d Cir. 2014) (summary order) (“It is
oversight and enforcement of these rights in the CHRO.”).       undisputed that CFEPA claims must initially go through
Under certain circumstances, such an employee can also          the CHRO, and may not be sued upon until the CHRO
pursue CFEPA claims in the superior court. See, e.g.,           grants a release of jurisdiction.”) (citing Sullivan, 196
    Hinde v. Specialized Educ. of Connecticut, Inc., 147        Conn. at 215–17).
Conn. App. 730, 746, 84 A.3d 895 (App. Ct. 2014)
(explaining the processes for either appealing a final order    *4 Notwithstanding this precedent, the Plaintiff argues
of the CHRO or for filing a direct action in superior court     that because the CHRO issued a final decision, he
upon obtaining a release of jurisdiction). In this vein,        exhausted his administrative remedies and was not
section 46a-100 of the Connecticut General Statutes             required to obtain a release of jurisdiction in order to
provides in relevant part that “[a]ny person who has filed      bring the instant case. He relies upon the language of the
a complaint with the [CHRO] ... and who has obtained a          statute that speaks only to requests for a release “if the
release of jurisdiction in accordance with section ...          complaint is still pending after” 180 days, Conn. Gen.
46a-101, may bring an action in the superior court....”         Stat. § 46a-101(b), but does not address at all the issuance
Section 46a-101(a) in turn provides that “[n]o action may       a release after the CHRO has rendered a decision. In an
be brought in accordance with section 46a-100 unless the        email exchange between Grande and an employee of the
complainant has received a release from the [CHRO] in           CHRO on August 24, 2018, Grande, who was pro se
accordance with the provisions of this section.” A release      during the administrative proceedings, indicated that he
of jurisdiction may be jointly requested by the                 was “awaiting my release of jurisdiction letter,” to which
complainant and the respondent “at any time from the            the employee responded that “you cannot request for a
date of filing the complaint,” or by the complainant alone      release of jurisdiction on a closed case.” (Pl.’s Sur-Reply
“if the complaint is still pending after the expiration of      Ex. B, ECF No. 37-1.)3 Indeed, there does not appear to
one hundred eighty days from the date of its filing or after    be either a statutory or regulatory procedure for obtaining
a case assessment review ... whichever is earlier.” Id. §       a release of jurisdiction once the agency has issued a final

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       3
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 37 of 103


Grande v. Hartford Board of Education, Slip Copy (2020)



decision. From this, the Plaintiff argues that by negative     Connecticut Superior Court.”). Given this alternative path
implication, no release is required. The Court disagrees.      to judicial review of the CFEPA claims, it is logical that
                                                               the legislature would not provide a procedure to obtain a
In     Catalano v. Bedford Assocs., Inc., 9 F. Supp. 2d        release of jurisdiction for purposes of pursuing a de novo
133, 135 (D. Conn. 1998), the plaintiff argued “that a         hearing of those claims after they had received a full
release is not required because his complaint to the           hearing on the merits. See Gur, 2001 WL 357356, at *5
CHRO was dismissed.” The District Court rejected this          (The plaintiff, “having invoked the procedures of CHRO
position, noting that “[s]ubject matter jurisdiction does      and having not sought a release to sue de novo in Superior
not exist where a plaintiff has not obtained a release from    Court when she could have, is bound to seek her remedies
the CHRO, and has therefore failed to comply with the          and relief for her statutory discrimination claims pursuant
clear and unambiguous statutory prerequisite embodied in       to the administrative appeals procedure set forth in §
General Statutes § 46a-101.” Id. (quotation marks and          46a-94. To hold otherwise would allow persons to invoke
                                                               the full administrative processes of CHRO as set forth in
citation omitted).4 See also      Ghaly v. Simsarian, No.      the CFEPA resulting in a complete merits review and
3:04-CV-01779 (AWT), 2009 WL 801636, at *1, *6 (D.             determination of their statutory discrimination claims,
Conn. Mar. 26, 2009) (concluding that court lacked             blithely ignore the results of that process, and
jurisdiction over claims asserted in plaintiff’s second        subsequently, initiate a de novo judicial proceeding on the
CHRO complaint, which was dismissed by the CHRO                same claims. As in this case, that seriatim process would
upon “finding no reasonable possibility of discrimination”     inevitably take several years or more and is not what the
and which was not followed by the issuance of a release        Connecticut legislature intended.”).
of jurisdiction);    White v. Martin, 23 F. Supp. 2d 203,
204–06 & n.3 (D. Conn. 1998) (dismissing CFEPA                 *5 Thus, the Plaintiff’s argument that a release is not
claims for lack of jurisdiction where CHRO “issued a           required if the CHRO renders a final decision is against
‘Notice of Final Agency Action’ ” dismissing the               the weight of logic, the statutory framework of the
plaintiff’s case on the merits and where plaintiff failed to   CFEPA, and the available authority. Indeed, the Plaintiff
substantiate his claim that he requested but did not receive   provides no authority for his argument or for the
a release from the CHRO), aff’d sub nom. White v.              proposition that a final decision by the CHRO renders the
Comm’n of Human Rights, Opportunities, 198 F.3d 235,           clear and unambiguous language of the statute, that “no
1999 WL 973622, at *2 (2d Cir. 1999) (unpublished)             action may be brought in accordance with section
(observing that “the plaintiff has provided an inadequate      46a-100 unless the complainant has received a release
basis for his conclusion that the CHRO must provide a          from the [CHRO] in accordance with the provisions of
release when it dismisses a complaint.”).                      this section” somehow inapplicable. Conn. Gen. Stat. §
                                                               46a-101(a) (emphasis added).
In addition, upon receiving the final decision from the
CHRO, the Plaintiff was not without recourse. He could         Perhaps in light of the authority cited by the Defendants,
have sought reconsideration of the ruling. See Regs.           in his sur-reply, Grande appears to change tack. He
Conn. State Agencies § 46a-54-61a(b) (“A copy of the           acknowledges the viability of Defendants’ position by
final finding shall be transmitted to the complainant and      accepting that it “would be correct” were he not pro se.
the respondent by certified mail or other mail service that    (Pl.’s Sur-Reply at 2.) He urges the Court to countenance
confirms receipt, with copies to counsel appearing in          his good faith belief that he followed the proper
behalf of parties by first-class mail. The complainant shall   procedure, and, in essence, create a good faith exception
simultaneously be notified of the complainant’s right to       to the requirement that he obtain the release of
request reconsideration of the investigator’s finding.”)       jurisdiction. The Court accepts that Grande, as a
The Plaintiff also had the option of bringing an               self-represented complainant, mistakenly believed that he
administrative appeal to seek judicial review of the           needed to await a final CHRO decision before requesting
decision. See, e.g., Gur v. Nemeth-Martin Personnel            a release of jurisdiction and further that he discovered the
Consulting, Inc., No. CV-980331118S, 2001 WL 357356,           appropriate procedure at a time when the opportunity to
*4 (Conn. Sup. Ct. March 20, 2001) (“[T]he Plaintiff’s         invoke it had already passed. But as discussed above, the
only available avenue to the Superior Court, other than        pre-suit release requirement is unambiguous and
filing an administrative appeal pursuant to § 46a-94a, was     unbending. And this Court cannot confer subject matter
to request a release to sue pursuant to § 46a-101.”); see      jurisdiction upon itself through a judicially created
also     Anderson, 718 F. Supp. 2d at 271 (explaining that     exception to the statutory release requirement. See
“[o]nce the CHRO issues a final order or dismisses the             Hinde, 147 Conn. App. at 747–48 (rejecting plaintiff’s
complaint, the complainant may then appeal to the              argument that the court should treat her failure to exhaust

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     4
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 38 of 103


Grande v. Hartford Board of Education, Slip Copy (2020)



her administrative remedies with the CHRO as a waivable         that Grande was reassigned to another school on May 22,
precondition to suit rather a jurisdictional prerequisite       2017).) Notwithstanding, he argues that he can recover for
when the Connecticut Supreme Court has clearly                  negligent infliction of emotional distress for acts taken
determined that such a defect is jurisdictional); see also      during the “termination process,” which he argues
Walsh v. McGee, 918 F. Supp. 107, 112 (S.D.N.Y. 1996)           commenced on February 24, 2017—when Grande alleges
(“It is elementary that a federal court cannot create           that he was first informed that his position was being
jurisdiction where none exists.”). Further, “[a]bsent           eliminated. (Pl.’s Opp. at 14.) Specifically, Grande relies
ambiguity, courts cannot read into statutes by                  on the allegations that: Mihalko convened the disciplinary
construction, provision[s] that are not clearly stated.”        meeting and accused Grande of threatening him (Compl.
Silver v. Holtman, 149 Conn. App. 239, 254, 90 A.3d 203         ¶¶ 33–34); Mihalko made the same accusation in a letter
(App. Ct. 2014) (quotation marks and citation omitted).         which was forwarded to other District administrators (id.
The Court therefore concludes that it lacks subject matter      ¶¶ 35–36); and that Defendants tampered with his
jurisdiction over Grande’s CFEPA claims. Counts One,            personnel file and made false representations to the
Two, and Six against the Board and the City and Count           CHRO. (Id. ¶¶ 44–45.) These allegations concern acts
Five against Mihalko are dismissed.5                            undertaken by the Defendants after Grande was apprised
                                                                that his position was being eliminated but before Grande
                                                                was allegedly aware that he would be reassigned. Taking
                                                                the facts alleged as true and drawing the inferences in
                                                                Grande’s favor, for a period of nearly three months
                                                                Grande labored under the impression that he was being
Negligent Infliction of Emotional Distress                      terminated and he thus maintains that Defendants can be
A plaintiff seeking to recover for negligent infliction of      liable for the negligent infliction of emotional distress
emotional distress must demonstrate that: “ ‘(1) the            during this “termination process.”6
defendant’s conduct created an unreasonable risk of
causing the plaintiff emotional distress; (2) the plaintiff’s   Grande does not cite any authority supporting the
distress was foreseeable; (3) the emotional distress was        proposition that an employer can be found liable for
severe enough that it might result in illness or bodily         negligent infliction of emotional distress based upon a
harm; and (4) the defendant’s conduct was the cause of          notice or plan of termination that was never implemented.
the plaintiff’s distress.’ ” Vega v. Sacred Heart Univ.,        In Perodeau, the Connecticut Supreme Court, in
Inc., 871 F. Supp. 2d 81, 85 (D. Conn. 2012) (quoting           concluding that such claims may only be pursued in the
   Carrol v. Allstate Ins. Co., 262 Conn. 433, 444, 815         context of a termination from employment, recognized
A.2d 119 (2003)). A plaintiff, however, cannot bring such       that the line it drew between actionable and
a claim for acts occurring during an ongoing employment         non-actionable claims was “somewhat arbitrary.”
relationship, because “[n]egligent infliction of emotional          Perodeau, 259 Conn. at 758. But the Court explained
distress in the employment context arises only when it is       that the policy underlying its decision was one which
based upon unreasonable conduct of the defendant in the         sought to avoid chilling productivity and healthy business
termination process.” Grasso v. Connecticut Hospice,            development by foreclosing liability (and the threat of
Inc., 138 Conn. App. 759, 771, 54 A.3d 221 (App. Ct.            litigation) for events that are incident to “the inherently
2012) (quoting      Perodeau v. Hartford, 259 Conn. 729,        competitive and stressful nature of the workplace.”     Id.
750, 792 A.2d 752 (2002)). “The Connecticut Supreme             at 758–59. Since Perodeau, a number of courts have
Court has not specifically ruled on the temporal                concluded that a termination in fact is a necessary
boundaries of the termination process. However, the             prerequisite to an employment-based negligent infliction
reasoning in Perodeau makes clear that this process does        of emotional distress claim under Connecticut law.
not begin ... at the action that causes the
employer-employee relationship to deteriorate.” Tomick v.       In Grasso, 138 Conn. App. at 771–73, the Connecticut
United Parcel Serv., Inc., 511 F. Supp. 2d 235, 238 (D.         Appellate Court construed Perodeau narrowly and held
Conn. 2007) (quotation marks and citation omitted).             that a plaintiff may not recover for negligent infliction of
                                                                emotional distressed based upon circumstances giving rise
*6 Defendants assert that Grande cannot state a claim for       to a constructive discharge. The Appellate Court agreed
negligent infliction of emotional distress because he was       with a superior court decision observing:
not terminated and in fact, remains an employee of the
District. And Grande acknowledges that he was ultimately          The language of Perodeau itself is restrictive. The
assigned to another school within the District and was not        holding is phrased narrowly: the tort is maintainable
actually terminated. (See Pl.’s Opp. Ex. A ¶ 21 (stating          only for ‘conduct occurring in the termination of

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      5
              Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 39 of 103


Grande v. Hartford Board of Education, Slip Copy (2020)



    employment.’ Language such as conduct in the                     investigatory action arising from actual or alleged
    ‘discharge process’ is not used; such language perhaps           employee misconduct’ (never actionable)” and that
    would contemplate a more expansive time frame.                   “Connecticut courts have relied on this language to hold
    Conduct justifying the termination, or, on the other             that disciplinary actions short of termination (but arguably
    hand, compelling the resignation, is not itself the actual       leading up to termination) cannot form the basis of an
    termination. Termination means ending, not the                   NIED claim”) (quoting Perodeau, 259 Conn. at 769).
    conduct which causes the ending.
                                                                     *7 Given both the unequivocally restrictive language of
Id. at 772 (quoting Michaud v. Farmington Community                  Perodeau and its policy rationale, Plaintiff’s allegations
Ins. Agency, No. CV-010806951S, 2002 WL 31415478,                    regarding the Defendants’ conduct undertaken in
at *3 (Conn. Sup. Ct. September 25, 2002) (brackets                  anticipation of “termination,” where no termination ever
omitted)). The Appellate Court further concluded that                occurred, cannot support a claim for negligent infliction
“the language used in Perodeau is supported by policy                of emotional distress. The motion to dismiss Count Eight
rationales that buttress the finding that termination must           is granted.
be a condition precedent to a negligent infliction of
emotional distress claim in the employment context.” Id.
(emphasis added); see also Rickard v. Nat’l Vision, Inc.,
No. 3:05-CV-1886 (JBA), 2007 WL 9757657, at *6 (D.
Conn. July 30, 2007), report and recommendation
adopted on other grounds, 514 F. Supp. 2d 339 (D. Conn.              Conclusion
2007) (“In this case, plaintiff testified that she was never         For the foregoing reasons, Defendants’ motion to dismiss
terminated by National Vision ..., and without a                     is GRANTED as to Counts One, Two, Five, and Six for
termination in employment, plaintiff’s claim for negligent           lack of subject matter jurisdiction and GRANTED as to
infliction of emotional distress ipso facto fails under              Count Eight for failure to state a claim to relief.
Perodeau.”); Dembinski v. Pfizer, Inc., 628 F. Supp. 2d
267, 274 (D. Conn. 2009) (“Absent any allegation of any              SO ORDERED at Bridgeport, Connecticut, this 7th day
wrongful conduct during the course of the Plaintiff’s                of January 2020.
termination, or absent any allegation that the Defendant
even terminated the Plaintiff at all, the negligent infliction
of emotional distress claim fails as a matter of law.”);             All Citations
accord Groth v. Grove Hill Med. Ctr., P.C., No.
3:14-CV-01563 RNC, 2015 WL 4393020, at *8 (D. Conn.                  Slip Copy, 2020 WL 70815
July 15, 2015) (explaining that the Supreme Court’s
decision in Perodeau “explicitly distinguishes termination
(in some circumstances, actionable) from ‘disciplinary or
                                                            Footnotes


1
         The Plaintiff also brings claims under the Americans with Disabilities Act (Counts Three, Four, and Seven), a slander
         and libel claim against Mihalko (Count Nine), an intentional infliction of emotional distress claim (Count Ten), and a
         claim pursuant to      42 U.S.C. § 1983 (Count Eleven.)

2
         Defendants alternatively move to dismiss Counts One and Two against Mihalko on the grounds that he is not the
         Plaintiff’s employer, even though Mihalko is not expressly named in Counts One and Two of the complaint. The
         Court does not address this argument.

3
         Grande represents that his counsel also contacted the CHRO investigator, who confirmed that a release of
         jurisdiction is not issued after a “Finding of No Reasonable Cause.” (Pl.’s Opp. at 6 n.2.) Counsel has not included an
         affidavit to this effect, though Grande has included a copy of an email from the CHRO Legal Division to counsel
         dated April 24, 2019, in which the CHRO confirmed that Grande’s “complaint was no longer pending” once Grande
         received the “final determination of No Reasonable Cause.” (Pl.’s Opp. Ex. B, ECF No. 27-2.) The Plaintiff also points
         to a relevant CHRO regulation, which sets forth the circumstances under which the CHRO is required to issue a

                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          6
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 40 of 103


Grande v. Hartford Board of Education, Slip Copy (2020)



       release of jurisdiction—for example, where the complaint is dismissed following an initial case assessment review,
       see Regs. Conn. State Agencies § 46a-54-66a(c) (citing       Conn. Gen. Stat. § 46a-83(c)), but which says nothing
       about the issuance of a release after a “Finding of No Reasonable Cause” has been rendered.

4
       While the statute has been amended three times since it was enacted, it has always stated that “no action may be
       brought in accordance with section 1 [i.e., Section 46a-100] of this act unless the complainant has received a release
       from the [CHRO] in accordance with the provisions of this section.” S.B. 292, 1991 Gen. Assemb., Reg. Sess. (Conn.
       1991). Any amendments to the statute have no bearing on the issue presented here.

5
       The Court does not therefore reach the alternative arguments for dismissal of these claims.

6
       According to the CHRO Findings of Fact, however, Grande was informed that his position was being eliminated “for
       the following school year, 2017-2018.” (Defs.’ Mot. Ex. C ¶ 16.) While this suggests that Grande understood that his
       job was secure for at least the remainder of the current school year, the Court will nonetheless credit Grande’s
       statement that he believed he was in the process of being terminated as early as February 24, 2017.




End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 41 of 103


Gray v. Erfe, Not Reported in F.Supp.3d (2015)




                                                              factual allegations in the complaint and draws inferences
                2015 WL 3581230                               from these allegations in the light most favorable to the
  Only the Westlaw citation is currently available.           plaintiff. See    Scheuer v. Rhodes, 416 U.S. 232, 236,
   United States District Court, D. Connecticut.              94 S.Ct. 1683, 40 L.Ed.2d 90 (1974);             Flores v.
                                                              Southern Peru Copper Corp., 343 F.3d 140, 143 (2d
               Bennie GRAY, Plaintiff,                        Cir.2003). The court considers not whether the plaintiff
                          v.                                  ultimately will prevail, but whether he has stated a claim
            Scott ERFE, et al., Defendants.                   upon which relief may be granted so that he should be
                                                              entitled to offer evidence to support his claim. See
                 No. 3:13–cv–39 (JBA).
                           |                                      York v. Association of Bar of City of New York, 286
                  Signed June 5, 2015.                        F.3d 122, 125 (2d Cir.), cert. denied, 537 U.S. 1089, 123
                                                              S.Ct. 702, 154 L.Ed.2d 633 (2002).

Attorneys and Law Firms                                       In reviewing the complaint in response to a motion to
                                                              dismiss, the court applies “a ‘plausibility standard,’ which
Bennie Gray, Enfield, CT, pro se.
                                                              is guided by two working principles.”            Ashcroft v.
Robert    S.    Dearington,       Attorney    General’s       Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d
Office–Sherman St., Hartford, CT, for Defendants.             868 (2009). First, the requirement that the court accept as
                                                              true the allegations in the complaint “ ‘is inapplicable to
                                                              legal conclusions,’ and ‘[t]hreadbare recitals of the
                                                              elements of a cause of action, supported by mere
                                                              conclusory statements, do not suffice.’ ” Harris v. Mills,
                                                              572 F.3d 66, 72 (2d Cir.2009) (quoting           Iqbal, 556
                                                              U.S. at 678). Second, to survive a motion to dismiss, the
                                                              complaint must state a plausible claim for relief.
                                                              Determining whether the complaint states a plausible
  RULING ON DEFENDANT’S MOTION TO DISMISS
                                                              claim for relief is “ ‘a context-specific task that requires
                 [Doc. # 17]
                                                              the reviewing court to draw on its judicial experience and
                                                              common sense.’ ” Id. (quoting       Iqbal, 556 U.S. at 679).
JANET BOND ARTERTON, District Judge.                          Even under this standard, however, the court liberally
                                                              construes a pro se complaint. See       Erickson v. Pardus,
*1 The plaintiff, incarcerated and pro se, has filed this
                                                              551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081
action under      42 U.S.C. § 1983 against defendants
                                                              (2007) (per curiam);       Boykin v. KeyCorp, 521 F.3d
Warden Scott Erfe, Commissioner Leo Arnone and
                                                              202, 213–14, 216 (2d Cir.2008).
Correctional Officer Yother, to challenge disciplinary
actions taken against him as a result of finding cocaine in
his inmate property. By Initial Review Order filed March
21, 2013, the Court dismissed all claims against
defendants Erfe and Arnone and the claim for issuance of
a prison disciplinary report. Defendant Yother, the only      II. Facts
remaining defendant, now moves to dismiss the remaining       The incident underlying the complaint took place at the
claims for malicious prosecution and violation of Eighth      Corrigan–Radgowski Correctional Institution. On May 9,
Amendment rights. For the reasons that follow, defendant      2012, defendant Yother stated that he found cocaine
Yother’s motion to dismiss is granted.                        hidden in a sock in the plaintiff’s property. The plaintiff
                                                              received prison disciplinary charges as well as outside
                                                              state charges for possession of narcotics. The state
                                                              charges were dismissed on December 12, 2012.
                                                              Defendant Yother was discharged from state employment
                                                              about this time.
I. Standard of Review
When considering a motion to dismiss filed pursuant to
Rule 12(b)(6), Fed.R.Civ.P., the court accepts as true all
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 42 of 103


Gray v. Erfe, Not Reported in F.Supp.3d (2015)



                                                                312, 319, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986)(internal
                                                                quotation marks and citation omitted). The proscription
                                                                encompasses both “the treatment a prisoner receives in
III. Discussion
                                                                prison and the conditions of his confinement.”      Helling
*2 Defendant Yother moves to dismiss the remaining
                                                                v. McKinney, 509 U.S. 25, 31, 113 S.Ct. 2475, 125
claims in the amended complaint on the ground that the
                                                                L.Ed.2d 22 (1993). To rise to the level of a constitutional
plaintiff fails to state a cognizable claim under section       injury, however, the alleged Eighth Amendment violation
1983. Defendant Yother also urges the Court to decline to       must be sufficiently serious. The prisoner must not be
exercise supplemental jurisdiction over the plaintiff’s         denied the “minimal civilized measure of life’s
state law claim for malicious prosecution.                      necessities” and his conditions must be more than
                                                                “restrictive [or] even harsh.”     Farmer v. Brennan, 511
                                                                U.S. 825, 833–34, 114 S.Ct. 1970, 128 L.Ed.2d 811
                                                                (1994). In addition, the prison official must have acted
                                                                with a “sufficiently culpable state of mind”; negligence is
   A. Malicious Prosecution Claim                               not sufficient.    Id. at 834.
The plaintiff contends that he was maliciously prosecuted
in state court on charges of possession of narcotics. To        The only claim against defendant Yother other than
assert a constitutional claim for malicious prosecution         malicious prosecution or false arrest is a false accusation
under       section 1983, the plaintiff must demonstrate        claim based on defendant Yother’s statement that he
conduct that is tortious under state law and injuries that      found cocaine in the plaintiff’s property. False
resulted from the deprivation of liberty guaranteed by the      accusations, however, are not cognizable under the Eighth
Fourth Amendment. See             Singer v. Fulton County       Amendment. See         Boddie v. Schnieder, 105 F.3d 857,
Sheriff, 63 F.3d 110, 116 (2d Cir.1995). Within this            862 (2d Cir.1997) (“[A] prison inmate has no general
circuit, the law is clear that “[a] plaintiff does not have a   constitutional right to be free from being falsely accused
claim for false arrest or malicious prosecution under           in a misbehavior report.”). An inmate’s protection against
                                                                false accusations lies in the procedural due process
    section 1983 if, at the time of his arrest and
                                                                requirements afforded in disciplinary hearings or court
prosecution, he already is in custody on other charges,
because there is no deprivation of liberty interests.”          proceedings. See       Grillo v. Coughlin, 31 F.3d 53, 56
Arnold v. Geary, No. 09 Civ. 7299(GWG), 2013 WL                 (2d Cir.1994) (fair hearing conforming to due process
4269388, at *4 (S.D.N.Y. Aug.16, 2013) (internal                standards will cure constitutional violation otherwise
quotation marks and citation omitted) (citing cases); see       resulting from false accusation). The plaintiff was
also Leniart v. Bundy, 2011 WL 4452186, at *7 (D.Conn.          afforded a trial in state court and was found not guilty of
Sept.26, 2011).                                                 the charges. Thus, he was afforded due process.

At the time of his arrest and prosecution, the plaintiff was    *3 The plaintiff includes no other allegations suggesting
incarcerated on other charges. He had been imprisoned           that he was denied any of life’s necessities, such as food,
since November 1997 and was serving a twenty-three              clothing, shelter or safety, as a result of defendant
year sentence for sale of hallucinogenic or narcotic            Yother’s actions. The motion to dismiss is granted as to
substances.1                                             See    any Eighth Amendment claim.
http://www.ctinmateinfo.state.ct.us/detailssupv.asp?
idinmtnum=259596 (last visited Apr. 8, 2015). Thus, the
plaintiff cannot establish the required deprivation of
liberty. The motion to dismiss is granted as to the
   section 1983 claim for malicious prosecution.                   C. State Law Claims
                                                                Defendant Yother asks the court to decline to take
                                                                supplemental jurisdiction over the plaintiff’s state law
                                                                claim for malicious prosecution.

                                                                Supplemental jurisdiction is a matter of discretion. See
  B. Eighth Amendment Claim
The Eighth Amendment proscribes “the unnecessary and               United Mine Workers v. Gibbs, 383 U.S. 715, 715–16,
                                                                86 S.Ct. 1130, 16 L.Ed.2d 218 (1966). If the federal court
wanton infliction of pain.” Whitley v. Albers, 475 U.S.
                                                                has dismissed all federal claims, it should decline to

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     2
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 43 of 103


Gray v. Erfe, Not Reported in F.Supp.3d (2015)



exercise jurisdiction over the supplemental state law             IV. Conclusion
claims.    28 U.S.C. § 1367(c)(3);    Giordano v. City            Defendant Yother’s motion to dismiss [Doc. # 17] is
of New York, 274 F.3d 740, 754 (2d Cir.2001) (collecting          GRANTED. The Clerk is directed to enter judgment in
cases).                                                           favor of the defendants and close this case.

As all federal claims have been dismissed, defendant              It is so ordered.
Yother’s request that the court decline to exercise
supplemental jurisdiction over any state law claims is
granted.                                                          All Citations

                                                                  Not Reported in F.Supp.3d, 2015 WL 3581230


                                                        Footnotes


1
       The court may take judicial notice of prison records. See Martinez v. New York State Dep’t of Corrections, No. 12 Civ.
       1499(RWS), 2013 WL 5194054, at *2 n. 1 (S.D.N.Y. Sept.16, 2013).




End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 44 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)




                                                                Ethan Allen filed a Motion to Dismiss Miller’s Complaint
                 2011 WL 3704806                                in its entirety. Mot. to Dismiss (Doc. No. 17). Ethan Allen
   Only the Westlaw citation is currently available.            argues that Miller failed to state a facially plausible claim
    United States District Court, D. Connecticut.               upon which relief may be granted. See Mot. to Dismiss at
                                                                2. Miller subsequently filed an Objection to the Motion to
         Donna MILLER, et al., Plaintiff,                       Dismiss, and Ethan Allen then filed a reply memorandum.
                    v.
     ETHAN ALLEN GLOBAL, INC., Defendant.                       For the reasons that follow, the court grants in part and
                                                                denies in part Ethan Allen’s Motion to Dismiss.
             Civil No. 3:10–CV–1701 (JCH).
                            |
                      Aug. 23, 2011.


Attorneys and Law Firms                                         II. STANDARD OF REVIEW
                                                                In considering a motion to dismiss pursuant to Rule
William Sylvester Palmieri, Law Offices of William S.           12(b)(6), the court must determine whether the plaintiff
Palmieri, LLC, New Haven, CT, for Plaintiff.                    has stated a legally cognizable claim by making
                                                                allegations that, if true, would show he is entitled to relief.
Jennifer L. Schancupp, Joan C. Luu, Michael J. Soltis,
                                                                See      Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
Jackson Lewis LLP, Stamford, CT, for Defendant.
                                                                557, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (interpreting
                                                                Rule 12(b)(6), in accordance with Rule 8(a)(2), to require
                                                                allegations with “enough heft to ‘sho[w] that the pleader
                                                                is entitled to relief’ ”). The court takes the factual
                                                                allegations of the complaint to be true,       Hemi Group,
                                                                LLC v. City of N. Y., 559 U.S. 1, –––– – ––––, 130 S.Ct.
                                                                983, 986–87, 175 L.Ed.2d 943 (2010), and from those
                                                                allegations, draws all reasonable inferences in the
     RULING ON DEFENDANT’S MOTION TO                            plaintiff’s favor, Fulton v. Goord, 591 F.3d 37, 43 (2d
             DISMISS [Doc. No. 17]                              Cir.2009).

JANET C. HALL, District Judge.                                  To survive a motion pursuant to Rule 12(b)(6), “a
                                                                complaint must contain sufficient factual matter, accepted
                                                                as true, to ‘state a claim to relief that is plausible on its
                                                                face.’ “     Ashcroft v. Iqbal, 556 U.S. 662, ––––, 129
                                                                S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting
                                                                   Bell Atlantic Corp., 550 U.S. at 570). “A claim has
I. INTRODUCTION
                                                                facial plausibility when the plaintiff pleads factual content
*1 On September 30, 2010, plaintiff Donna Miller filed a
                                                                that allows the court to draw the reasonable inference that
Complaint against defendant, Ethan Allen Global, Inc.
                                                                the defendant is liable for the misconduct alleged. The
(“Ethan Allen”), in Connecticut Superior Court alleging
                                                                plausibility standard is not akin to a ‘probability
violation of the Age Discrimination in Employment Act
                                                                requirement,’ but it asks for more than a sheer possibility
(“ADEA”), Title VII of the Civil Rights Act of 1964, as
                                                                that a defendant has acted unlawfully.”           Iqbal, 129
amended by the Civil Rights Act of 1991,               42 U
.S.C.A. § 2000e, and the Connecticut Fair Employment            S.Ct. at 1949 (quoting     Twombly, 550 U.S. at 556).
Practices Act, § 46a–58(a) et seq. (“CFEPA”). Miller
further alleges negligent supervision, intentional infliction   The plausibility standard does not impose an
of emotional distress, and assault and battery. Miller          across-the-board, heightened fact pleading standard.
removed the action from state court and invoked the                Boykin v. KeyCorp, 521 F.3d 202, 213 (2d Cir.2008.)
jurisdiction of this court under 28 U.S.C. §§ 1331 and          The plausibility standard does not “require[ ] a complaint
    1367.                                                       to include specific evidence [or] factual allegations in
                                                                addition to those required by Rule 8.”

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 45 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)



LLC v. Doe 3, 604 F.3d 110, 119 (2d Cir.2010); see              17. At some point in time after Miller received her new
    Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197,        position, Legendre approached Miller’s desk, grabbed her
167 L.Ed.2d 1081 (2007) (holding that dismissal was             by the neck and held on. Id . at ¶¶ 18. On a subsequent
inconsistent with the “liberal pleading standards set forth     occasion, Legendre slammed papers on Miller’s desk and
by Rule 8(a)(2)”). However, the plausibility standard does      proceeded to deride Miller and her colleagues. Id. Miller
impose some burden to make factual allegations                  complained of one of the incidents to Mandeville who
supporting a claim for relief. As the Iqbal court explained,    told her to tell Legendre to “fuck off.” Id. at ¶ 19.
it “does not require detailed factual allegations, but it
demands        more      than     an     unadorned,       the   Miller asserts that, at some point in time, Ethan Allen
defendant-unlawfully-harmed-me accusation. A pleading           commenced a campaign to get rid of her, and other
that offers labels and conclusions or a formulaic recitation    similarly situated employees, because of their age, and
of the elements of a cause of action will not do. Nor does      succeeded in systematically getting rid of older aged
a complaint suffice if it tenders naked assertions devoid of    employees. Id. at ¶¶ 11–3.
further factual enhancement.”       Iqbal, 129 S.Ct. at 1949    Ethan Allen conducted a performance review of Miller in
(citations and internal quotations omitted). Under the          her new position, comparing her to prior supervisors,
Second Circuit’s gloss, the plausibility standard is            which “revealed low results.” Id. at ¶¶ 22–3. Ethan Allen
“flexible,” obliging the plaintiff “to amplify a claim with     then imposed certain conditions on Miller that were not
some factual allegations in those contexts where such           imposed on employees similarly situated to her, and who
amplification is needed to render the claim plausible.”         had never complained about the work environment. Id. at
    Boykin, 521 F.3d at 213 (citations omitted); accord         ¶ 24. Ethan Allen threatened to fire Miller if she did not
    Arista Records, 604 F.3d at 120.                            meet these conditions. Id. at ¶ 25. Miller then complained
                                                                to Ethan Allen that the demands placed on her were unfair
                                                                and not required of other similarly situated employees.
                                                                However, Ethan Allen did not address these complaints.
                                                                Id. at ¶ 26. Thereafter, Ethan Allen forced Miller to sign
III. FACTUAL BACKGROUND1                                        the performance review, which Miller signed after stating
*2 Miller was an employee of Ethan Allen from                   on the review that she was doing so under duress. Id. at ¶
September 2006 until August 2009. Compl. at ¶ 4. During         27.
her employment, Miller held the position of Customer
Service Representative before being promoted to                 At some later point in time, Ethan Allen demanded Miller
Upholstery Supervisor on account of her excellent               prepare a letter of resignation. Id. at ¶ 28. Miller prepared
performance, evidenced by her receipt of eleven client          the letter although she did not want to leave her
services awards. Id. at ¶¶ 3, 8.                                employment. Id. at ¶¶ 28–30. After Miller submitted the
                                                                resignation letter, Ethan Allen searched two boxes of her
At the time Miller accepted her promotion, she was              personal belongings and escorted her off the premises. Id.
promised a raise and training for her new position;             at ¶ 30.
however, she never received either. Id. at ¶¶ 14–6.
Milller’s new position consisted of more responsibilities,      *3 Subsequent to her resignation, Miller filed a complaint
and she was expected to make the department more                with the Connecticut Commission on Human Rights and
efficient than it had been previously. Id. ¶ 15. Ethan Allen    Opportunities (“CCHRO”) and the Equal Employment
had reduced the staff of Miller’s new department by half        Opportunity Commission (“EEOC”), and she received a
at the time she accepted her new position. Id.                  Release of Jurisdiction and a Right to Sue, respectively.
                                                                Id. at ¶ 35.
During the course of Miller’s employment, Paula
Mandeville functioned as her supervisor. Id. at ¶ 9. On
July 31, 2009, Mandeville approached Miller’s desk,
pushed her shoulder, removed her hand from her
telephone, and then proceeded to disconnect her telephone
and forbid her from receiving work-related calls. Id. at ¶
20. Ethan Allen did not address this incident. Id. at ¶ 21.                         IV. DISCUSSION

During the course of Miller’s employment with Ethan
Allen, Barbara Legendre was a fellow employee. Id. at ¶

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       2
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 46 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)



   A. Count Two: Claim for Gender Discrimination in              being requested to perform in her new position without
   Violation of Title VII of the Civil Rights Act of 1964        necessary training or staff, being assaulted by two
Title VII of the Civil Rights Act of 1964 states: “It shall      different employees on separate occasions, being
be an unlawful employment practice for an employer (1)           threatened with termination, and ultimately being
to fail or refuse to hire or to discharge any individual, or     constructively discharged. See Objection to Mot. to
otherwise to discriminate against any individual with            Dismiss at 11. The Supreme Court pronounced that an
respect to his compensation, terms, conditions, or               adverse employment action must be “materially adverse,”
privileges of employment, because of such individual’s ...       in that it would “dissuade a reasonable worker from
sex.”     42 U.S.C. § 2000e–2(a).                                making or supporting a charge of discrimination.”
                                                                     Burlington Northern & Santa Fe Railway Co. V.
Ethan Allen contends that Miller’s Complaint lacks               White, 548 U.S. 53, 57, 126 S.Ct. 2405, 165 L.Ed.2d 345
sufficient factual allegations to support her gender             (2006). Material adversity must be the focus in
discrimination claim. See Mot. to Dismiss at 9–14.               determining whether an adverse employment action has
Although Miller fails to specifically allege within Count        occurred because “it is important to separate significant
Two her exact claims, in response to Ethan Allen’s               from trivial harms.” Id. Second Circuit precedent, which
Motion to Dismiss Miller states that her Complaint               has found prototypical examples of adverse employment
includes a disparate treatment claim, a hostile work             actions to include termination; demotion via a reduced
environment claim, and a claim of retaliation. The court         wage, salary or job title; a material loss of benefits; or
will review the Complaint to determine the adequacy of           significantly reduced responsibilities, appears entirely
each claimed cause of action.                                    consistent with Burlington. See     Demoret v. Zegarelli,
                                                                 451 F.3d 140, 151 (2d Cir.2006).

                                                                 *4 In the instant case, the court finds only Miller’s assault
                                                                 allegations and her constructive discharge claim to be
                                                                 adverse within the meaning of Second Circuit case law.
   1. Disparate Treatment Claim in Violation of Title VII
                                                                 “Under the constructive discharge doctrine, an
Analyzing whether Ethan Allen subjected Miller to
                                                                 employee’s reasonable decision to resign because of
disparate treatment must be done under the
                                                                 unendurable working conditions is assimilated to a formal
burden-shifting framework of           McDonnell Douglas
                                                                 discharge for remedial purposes.”        Pa. State Police v.
Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d
                                                                 Suders, 542 U.S. 129, 141, 124 S.Ct. 2342, 159 L.Ed.2d
668 (1973). See       O’Reilly v. Marina–Dodge, Inc., No.        204 (2004). A constructive discharge occurs when “the
102977CV, 2011 WL 1897489, at *1 (2d Cir. May 19,                employer, rather than acting directly, ‘deliberately makes
2011.) A plaintiff is first required to establish a prima        an employee’s working conditions so intolerable that the
facie case of discrimination. See Texas Dep’t of Cmty.           employee is forced into an involuntary resignation.’ ”
Affairs v. Burdine, 450 U.S. 249–52 (1981). A prima facie
                                                                     Pena v. Brattleboro Retreat, 702 F.2d 322, 325 (2d
case for disparate treatment is made out by showing that:
                                                                 Cir.1983) (internal citations omitted). “Case law generally
(1) the plaintiff is a member of a protected class; (2) the
                                                                 focuses on two parts of this standard: the employer’s
plaintiff performed her job adequately; (3) the plaintiff
                                                                 intentional conduct and the intolerable level of the work
suffered an adverse employment action; and (4) that the
adverse employment action occurred under conditions              conditions.”         Petrosino v. Bell Atlantic, 385 F.3d
giving rise to an inference of discrimination. Id. at 1094.      210, 229 (2d Cir.2004). For constructive discharge claims
“The ‘ultimate issue’ in an employment discrimination            based on discrimination or harassment, the conditions
case is whether the plaintiff has met her burden of proving      must be “harsh enough to justify diverting from the
that the adverse employment decision was motivated at            supposition that the underlying policies of Title VII ‘will
least in part by an ‘impermissible reason,’ i.e., a              be best served if, whenever possible, unlawful
discriminatory reason,” regardless of whether the case is        discrimination is attacked within the context of the
                                                                 existing employment relationship.’ ” Ternullo v. Reno, 8
presented as one of single or dual motive.           Stratton
                                                                 F.Supp.2d 186, 192 (N.D.N.Y.1998) (internal citations
v. Dep’t for the Aging for New York, 132 F.3d 869, 878
                                                                 omitted).
(2d Cir.1997). Miller has sufficiently plead facts to satisfy
the first three steps, but has failed to failed to satisfy the
                                                                 Because the standard for constructive discharge requires
fourth step of the prima facie case.
                                                                 an evaluation of how a reasonable employee would
                                                                 behave “ ‘in the employee’s shoes,” the issue should
Miller argues that the adverse employment actions she
suffered include receiving an unfair employment review,          generally be left to the trier of fact.
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        3
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 47 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)



Reichhold Chemicals, Inc., 735 F.Supp. 121, 125
(S.D.N.Y.1990) (quoting        Pena, 702 F.2d at 325).          While having concluded that Miller has alleged sufficient
Even if certain factors, standing alone, are “legally           factual matter to plead an adverse employment action, she
insufficient to support constructive discharge,”                has failed to allege sufficient facts to support an inference
                                                                of discrimination as required by the fourth step of a prima
    Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 90       facie case. To show that the adverse actions Miller
(2d Cir.1996), the various conditions should not be treated     endured took place under conditions giving rise to an
as “separate and distinct rather than additive,” since “a       inference of discrimination, she must set forth allegations
reasonable person encounters life’s circumstances               that plausibly support the conclusion that Ethan Allen
cumulatively and not individually.” Id. On the other hand,      “treated [her] less favorably than a similarly situated
the “reasonable person” standard is an objective standard
that “does not depend on such traditionally triable issues      employee outside [her] protected group.”          Graham v.
as the subjective reaction of any particular employee to        Long Island R.R., 230 F.3d 34, 39 (2d Cir.2000). Miller
                                                                must specifically show herself to be “similarly situated in
changed working conditions.”       Halbrook, 735 F.Supp.        all material respects” to the individuals with whom she
at 126.
                                                                compares herself.        Shumway v. United Parcel Serv.
In this case, the allegations are sufficient as a matter of     Inc., 118 F.3d 60, 64 (2d Cir.1997). The test for
law to establish constructive discharge. Miller’s               materiality asks whether Miller and the individuals
constructive discharge claim is based on her receipt of an      against whom she compares herself were subjected to the
unsatisfactory performance appraisal, non-receipt of            same workplace standards and whether the conduct at
promised training, increased demands upon her work,             issue was of comparable severity.         Graham, 230 F.3d
being told she would be fired if she did not meet certain       at 40 (citing     Norville v. Staten Island Univ. Hosp., 196
job conditions, and two incidents of alleged physical           F.3d 89, 96 (2d Cir.1999)).
assaults that were not addressed by Ethan Allen. See
Compl. at ¶¶ 14–19, 22–25. Of these incidents, all but the      Nowhere in her Complaint does Miller allege to have
two assaults do not legally suffice to sustain an inference     been treated differently than male employees in the same
that a reasonable person would have been “compelled” to         position. For example, she does not claim to have been
resign. See     Stetson v. NYNEX Serv. Co., 995 F.2d 355,       subject to disparaging remarks against women. See
360 (2d Cir.1993) (“Nor is it sufficient [for a constructive        Harris v. Forklift, 510 U.S. 17, 22–23, 114 S.Ct. 367,
discharge claim] that the employee feels that the quality       126 L.Ed.2d 295 (1993). Plaintiff also fails to include any
of work had been unfairly criticized.... Nor is the standard    allegations of “gender stereotyping,” or discrimination
for constructive discharge merely whether the employee’s        against an individual “who fail[s] or refuse[s] to comply
working conditions were difficult or unpleasant.”); see         with socially accepted gender roles” from which to
also Nobler v. Beth Israel Medical Center, 702 F.Supp.
1023, 1030 (S.D.N.Y.1988) (“Subjective feelings held by         plausibly infer gender discrimination.          Dawson v.
an employee as to the intolerable nature of his or her          Bumble & Bumble, 398 F.3d 211, 218 (2d Cir.2005).2
position are not sufficient to lead to a finding of             Miller’s allegations are therefore insufficient from which
constructive discharge.”)                                       to plausibly infer a rebuttable presumption of
                                                                discrimination. Thus, Miller has failed to set forth a
*5 On the other hand, Miller’s allegations as to the two        plausible claim for disparate treatement.
assaults she suffered are sufficient to plausibly establish a
constructive discharge, and thus an adverse employment
action. See     Pa. State Police v. Suders, 542 U.S. 129,
143, 124 S.Ct. 2342, 159 L.Ed.2d 204 (2004) (holding
that Title VII encompasses constructive discharge as a             2. Hostile Work Environment Claim in Violation of
tangible employment action). Taking Miller’s allegations           Title VII
as true, an assault is an intentional act that can make a       In order to allege a sex-based hostile work environment
work environment intolerable thus changing the terms and        claim, Miller must include facts sufficient to make
conditions of a plaintiff’s employment. See                     plausible the claim that Ethan Allen discriminated against
        Petrosino, 385 F.3d at 229 (stating that, if a          Miller “because of [her] sex .”             42 U.S.C. §
plaintiff suing for constructive discharge cannot show          2000e–2(a)(1). This requires Miller to plausibly establish
specific intent, “he or she must at least demonstrate that      two elements in her allegations, the first relating to the
the employer’s actions were ‘deliberate’ and not merely         workplace environment and the conditions of her
‘negligent or ineffective’ ”) (internal citations omitted).     employment, and the second relating to the basis on
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       4
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 48 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)



which     Ethan Allen may be           held    liable.   See    employer knew, or reasonably should have known, about
        Petrosino, 385 F.3d at 221.)                            the harassment in order to impute liability. See
                                                                       Petrosino, 385 F.3d at 225. As for the actionable
*6 As to the first element, “[A] plaintiff must provide         conduct of a supervisor, an employer is automatically
evidence that the workplace is permeated with                   liable if the harassment resulted in a tangible employment
discriminatory intimidation, ridicule, and insult, that is      action to the employee. See id.
sufficiently severe or pervasive to alter the conditions of
the victim’s employment.”       Cruz v. Coach Stores, Inc.,     Miller’s allegations relating to the two instances of assault
202 F.3d 560, 570 (2d Cir.2000) (internal citations and         she experienced at work are sufficient to plausibly impute
quotation marks omitted). A victim must also subjectively       liability to Ethan Allen. The assault perpetrated by her
                                                                co-worker Legendre was reported to her supervisor
perceive the environment to be abusive. See        Terry v.     Mandeville, who is an agent of Ethan Allen and in a
Ashcroft, 336 F.3d 128, 148 (2d Cir.2003). Whether or           capacity to receive this report on behalf of Ethan Allen.
not a work environment is hostile must be determined by         See Compl. at ¶¶ 17–19. Further, the alleged assault by
the totality of the circumstances.         Id. at 148. The      Mandeville on Miller is automatically imputed on Ethan
Supreme Court and Second Circuit have identified the            Allen because Mandeville was Miller’s supervisor.
factors that courts are to consider in determining whether
a hostile work environment exists:                              *7 There is limited precedent upon which to assess
                                                                whether Miller’s conditions of employment were altered
  Among the factors to consider when determining                on the basis of her allegations at the motion to dismiss
  whether an environment is sufficiently hostile are “the
                                                                stage. See      Mathirampuzha v. Potter, 548 F.3d 70 (2d
  frequency of the discriminatory conduct; its severity;
                                                                Cir.2008) (a postal employee having been charged, hit in
  whether it is physically threatening or humiliating, or a
                                                                his chest and shoulder, and shoved onto a railing by a
  mere offensive utterance; and whether it unreasonably
                                                                co-worker, who then held on to him tightly for three to
  interferes with an employee’s work performance.” ...
                                                                five minutes and poked his eye, did not state a claim for
  “As a general rule, incidents must be more than
                                                                hostile work environment based on this one act of
  episodic; they must be sufficiently continuous and
                                                                physical assault because the act was not so severe as to
  concerted in order to be deemed pervasive.”
                                                                materially alter his working conditions); cf.      Howley,
   Terry, 336 F.3d at 148 (quoting    Harris v. Forklift        217 F.3d at 154 (a female firefighter having been the
Systems, Inc., 510 U.S. 17, 23, 114 S.Ct. 367, 126              victim of one instance of verbal harassment that was
                                                                directed at her in front of a large group of male
L.Ed.2d 295 (1993);    Alfano v. Costello, 294 F.3d 365,        co-workers stated enough for a hostile work environment
374 (2d Cir.2002)).                                             claim because it was severe enough to possibly alter the
                                                                terms of her employment). However, at this stage of the
While “[i]solated acts, unless very serious, do not meet        case, it is plausible that Miller can prove facts consistent
the threshold of severity or pervasiveness ... even a single    with the two alleged incidents of physical assault that
act can meet the threshold if, by itself, it can and does       were severe enough to alter the terms and conditions of
work a transformation of the plaintiff’s workplace.”            her employment.
   Alfano v. Costello, 294 F.3d 365, 374 (2d Cir.2002).
Thus, in order for Miller to sufficiently allege a hostile      However, relying on the same facts for her hostile work
work environment, she must show that a single incident          environment claim as those articulated for her disparate
was “extraordinarily severe”, or that a series of events        treatment claim, none of Miller’s allegations plausibly
were “continuous and concerted” to have altered the             suggest that the conduct complained of occurred because
conditions of her employment. See id.                           of her sex. See, supra, at 6–10. In order to sufficiently
                                                                plead a hostile work environment, Miller must link the
As to the second element of a hostile work environment          harassment to her claim of gender discrimination. See
claim, Miller must show that “a specific basis exists for           Brown v. Henderson, 257 F.3d 246, 252 (“It is
imputing the conduct that created the hostile environment       axiomatic that mistreatment at work, whether through
to the employer.”     Howley v. Town of Stratford, 217          subjection to a hostile environment ... is actionable under
F.3d 141, 154 (2d Cir.2000) (quoting     Perry v. Ethan         Title VII only when it occurs because of an employee’s
Allen, Inc., 115 F.3d 143, 149 (2d Cir.1997)). Where an         sex, or other protected characteristic.”). Thus, the court
employee attributes the hostile work environment to a           grants Ethan Allen’s Motion to Dismiss as to any hostile
non-supervisory co-worker, she must show that the               work environment claim under Title VII or CEPA.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       5
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 49 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)



                                                                her Complaint, see Compl. ¶ ¶ 19, 24, 32, 34. However,
                                                                these allegations fail to set forth when or to whom she
                                                                made her complaints, or the content of the complaints.
                                                                Further, Miller does not provide the court with the timing
                                                                of her constructive discharge. These allegations are
   3. Unlawful Retaliation Claim in Violation of Title VII      insufficient to plausibly support the inference of a causal
   and CFEPA                                                    connection between Miller’s complaint and her
Miller claims that her complaints with regards to her           constructive discharge. Therefore, these allegations are
treatment and the hostile work environment were                 insufficient to sustain a plausible claim for retaliation.
motivating factors in unlawful retaliation against her, thus
violating her rights under Title VII and CEPA. See
Compl. ¶ 34. A prima facie case of retaliation under Title
VII requires sufficient evidence to permit a rational trier
of fact to find that: (1) Miller engaged in a protected
activity; (2) Ethan Allen was aware of the stated activity;       B. Count One: Claim for Violation of the Connecticut
(3) Ethan Allen took a materially adverse action against          Fair Employment Practices Act (“CFEPA”)
Miller; and (4) a causal connection exists between the          Assuming that Miller can replead facts to establish a
protected activity and the adverse action.       Kessler v.     violation of Title VII, thus making the case proper under
Westchester County Dep’t of Soc. Servs. ., 461 F.3d 199,        federal jurisdiction, the court considers the adequacy of
                                                                her CFEPA claim.
205–6 (2d Cir.2006);         Jute v. Hamilton Sundstrand
Corp., 420 F.3d 166, 173 (2d Cir.2005);            Cifra v.
General Electric Co., 252 F.3d 205, 216 (2d Cir.2001).
Miller’s Complaint sets forth allegations to plausibly
show that her assault complaint constitutes a protected
activity, that Ethan Allen became, or should have become,          1. Violation of Section 46a–58(a)
aware of the activity, and that her constructive discharge      Miller alleges that Ethan Allen’s conduct violated the
is a materially adverse action.                                 CFEPA, section 46a–58(a) of the Connecticut General
                                                                Statutes. See Compl. at % 36. Ethan Allen moves to
*8 Turning to the fourth element, a plaintiff seeking           dismiss this claim to the extent that Miller relies on
redress under Title VII may satisfy the causation               section 46a–58(a), arguing that this section does not
requirement either (1) directly, through evidence of            encompass claims for discriminatory employment
retaliatory animus directed against Miller by Ethan Allen;      practices. See Mot. to Dismiss at 15–6.
or (2) indirectly, by showing that the protected activity in
question was closely followed in time by the adverse            Section 46a–58(a) generally prohibits discriminatory
action. See      Cifra v. General Electric Co., 252 F.3d        conduct in the context of employment. In     Comm’n on
205, 217 (2d Cir.2001) (“The causal connection needed           Human Rights v. Truelove and Maclean, Inc., 238 Conn.
for proof of a retaliation claim can be established             337, 345–46, 680 A.2d 1261 (1996), the Connecticut
indirectly by showing that the protected activity was           Supreme Court addressed the issue of whether 46a–58(a)
closely followed in time by the adverse action.”);              encompasses claims of discriminatory employment
   Gordon v. N.Y. City Bd. of Educ., 232 F.3d 111, 117          practices, and concluded that it does not.    Id. at 346,
(2d Cir.2000). Furthermore, a prima facie case of               680 A.2d 1261 (“[T]he specific, narrowly tailored cause
retaliation under Title VII requires the employer to be         of action embodied in, section 46a–60 supersedes the
                                                                general cause of action embodied in section 46a58(a).”).
aware of the protected activity.     Galdieri–Ambrosini v.
                                                                Thus, Miller’s employment discrimination claims,
Nat’l Realty & Dev. Corp., 136 F.3d 276, 292 (2d
                                                                including disparate treatment, hostile work environment,
Cir.1998). “Implicit in [this] requirement ... is the
                                                                and retaliation, are not encompassed by section
requirement that [the employer] understood, or could
                                                                46a–58(a).
reasonably have understood, that the plaintiff’s opposition
was directed at conduct prohibited by Title VII.” Id.
                                                                *9 The court therefore grants Ethan Allen’s Motion to
Without awareness by a decision-maker, it will be hard to
                                                                Dismiss with respect to Count One to the extent that
find any causal connection between the protected activity
                                                                Miller seeks to allege a cause of action pursuant to section
and the adverse action. Id.
                                                                46a58(a).
Miller refers to Ethan Allen’s retaliation in three parts of

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      6
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 50 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)



                                                                acted on the basis of her age. See Compl. ¶¶ 32–4. Ethan
                                                                Allen argues that Miller failed to allege facts
                                                                demonstrating that any alleged actions were conducted on
                                                                the basis of her age, thus failing to state a claim upon
   2. Violation of Section 46a–60                               which relief can be granted. See Mot. to Dismiss at
Ethan Allen argues that all of Miller’s CFEPA claims            16–17.
under section 46a–60, other than the constructive
discharge claim, are time-barred according to section           The ADEA prohibits employers from taking an adverse
46a–82. See Mot. to Dismiss at 14. Miller has failed to         action against an employee “because of such individual’s
address this issue in her objection to the Motion to
                                                                age.”     29 U.S.C. § 623(a). “[T]he ordinary meaning of
Dismiss.
                                                                the ADEA’s requirement that an employer took adverse
                                                                action ‘because of’ age is that the age was the ‘reason’
The statute and case law are quite clear that, in order for a
complaint with the CCHRO to be timely, it “must be filed        that the employer decided to act.”      Gross v. Financial
within one hundred and eighty days after the alleged act        Servs., Inc., 557 U.S. 167, ––––, 129 S.Ct. 2343, 2350,
                                                                174 L.Ed.2d 119 (2009). To survive a motion to dismiss,
of discrimination.”     Conn. Gen.Stat. § 46a–82(f); see
                                                                a plaintiff must meet the plausibility standard articulated
also       State v. Comm’n on Human Rights and
                                                                by the Supreme Court in       Iqbal, 129 S.Ct at 1949, in
Opportunities, 211 Conn. 464, 471–73, 559 A.2d 1120
                                                                establishing a prima facie case. A prima facie case
(1989) (employee cannot recover for employer’s acts that
                                                                requires showing that: (1) a plaintiff was within the
occurred more than 180 days prior to filing). Miller’s
                                                                protected age group at the time of the discrimination; (2) a
complaint with the CCHRO was filed on February 23,
                                                                plaintiff was qualified for the position; (3) a plaintiff
2010, which consequently excludes any claims relating to
                                                                suffered an adverse employment action; and (4) said
acts sustained prior to August 27, 2009. See Mot. to
                                                                action occurred under circumstances giving rise to an
Dismiss, Ex. A. Miller’s Complaint is void of specific
dates, other than the July 31, 2009 date marking the            inference of discrimination.         O’Reilly, 2011 WL
alleged assault on her by Mandeville, which is outside the      1897489, at *1.
one hundred and eighty day time limit. See Compl. at ¶
20.                                                             *10 The Second Circuit employs the burden shifting
                                                                analysis specified in      McDonnell Douglas Corp. v.
While “the 180 day time requirement for filing a                Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668
discrimination petition pursuant to       section 46a–82(e)     (1973), to assess age discrimination claims. See
is not jurisdictional, but rather, is subject to waiver and        O’Reilly v. Marina–Dodge, Inc., No. 102977CV, 2011
equitable tolling,”      Williams v. Comm’n on Human            WL 1897489, at *1 (2d Cir. May 19, 2011.) Under this
Rights and Opportunities, 257 Conn. 258, 264, 777 A.2d          three-step analysis, Miller must establish a prima facie
645 (2001), neither waiver nor equitable tolling appears to     case of discrimination; Ethan Allen then must articulate a
apply in the instant case. Ethan Allen has not waived the       legitimate nondiscriminatory reason for the action; and in
defense. Further, Miller has not alleged any actions by         turn the burden shifts back to Miller to prove by a
Ethan Allen that might result in tolling of the statute of      preponderance of the evidence that age was the “but for”
limitations.                                                    cause of Ethan Allen’s conduct. Id.

The court thus finds that, absent a repleaded amended           Miller failed to plead any facts establishing an inference
complaint containing temporal allegations to indicate           of discrimination to satisfy the fourth element of the
otherwise, Miller’s claims pursuant to the CFEPA, other         prima facie case. The Complaint lacks any factual
than that for retaliation and constructive discharge, are       allegations of how Ethan Allen “systematically got rid of
time-barred.                                                    older employees,” Compl. ¶ 13, subjected Miller to “an
                                                                ongoing pattern of harassment, discrimination and
                                                                disparate treatment based upon her age,” Compl. ¶ 5
                                                                (emphasis added), and “disparately and selectively set out
                                                                to, and did, terminate or force to quit employees based
                                                                upon their age,” Compl. ¶ 12. (emphasis added). Miller
  C. Count Five: Claim for Violation of the Age                 states that Mandeville is “significantly younger than the
  Discrimination in Employment Act of 1967 (“ADEA”)             plaintiff,” Compl. ¶ 10, but does not allege any further
Miller claims that the alleged adverse employment actions       facts to allow for an inference of discrimination
she suffered violated the ADEA because Ethan Allen              considering that Mandeville’s position was not the same
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      7
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 51 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)



as Miller’s position, and Mandeville was her supervisor         negligence in failing to select an employee fit or
throughout her employment with Ethan Allen. See Compl.          competent to perform the services of employment.”
¶ 9. Further, stating that she never received a raise she       Maisano      v.   Congregation      Or      Shalom,    No.
was promised, was required to work with inadequate              NHCV074027175S, 2009 WL 415696, at *6
resources, was never given promised training, was forced        (Conn.Super.Ct. Jan.26, 2009.) In order to state a claim
to resign, and was given “unfairly low performance              for negligence, Miller cannot simply allege that Ethan
reviews,” do not alone give rise to an inference of             Allen acted negligently. Rather, she must allege facts,
discrimination based upon her age. See Compl. ¶ ¶ 14–6,         which if proven, would support her claim. See Fletcher v.
23, 28. Although Miller states that Ethan Allen “imposed        City of New Haven Dept. of Police Serv., No.
further conditions upon [her] which it did not place upon       10CV558(RNC), 2011 WL 1302247, at *3 (D.Conn.
others of her age, gender and who had not made                  Mar.31, 2011) (motion to dismiss was granted where the
complaints about the hostile and abusive work                   plaintiff did not include in his complaint any facts
environment,” Compl. % 24, she does not allege these            regarding the identity of the person negligently hired, or
conditions. In sum all of her age allegations are               of the person doing the hiring, facts describing why the
conclusory.                                                     employee was unfit for the position, facts showing the
                                                                person doing the hiring was negligent, facts describing the
That Miller was a member of a protected class, was              time and manner that the negligently hired employee
qualified for the position, and suffered an adverse             caused the harm, or facts showing a causal link between
employment action are inadequate factual allegations to         the harm suffered and the hiring decision).
make out a claim that rises above the speculative level.
The court grants Ethan Allen’s Motion to Dismiss as to          Similarly to Fletcher, Miller has not alleged any facts
Miller’s ADEA claim.                                            identifying the individual responsible for the alleged
                                                                negligent hiring. Miller alleges that both Legendre and
                                                                Mendeville are responsible for causing her harm, but she
                                                                does not identify what harm is attributable to each
                                                                individual, nor does she identify why each individual was
                                                                unfit for their respective positions. Miller fails to give
   D. Count Three: Claim for Negligent Supervision and          facts regarding the date or time that the alleged harm took
   Negligent Hiring                                             place. And finally, Miller has failed to allege any facts
Miller brought a claim against Ethan Allen for negligent        describing how the individual doing the hiring was
supervision and negligent hiring, alleging that she             negligent. The court grants Ethan Allen’s Motion to
informed Ethan Allen of the assault made on her by              Dismiss as to Miller’s negligent hiring claim.
Legendre, but Ethan Allen failed to take any action. See
Compl. ¶ ¶ 19, 36. Ethan Allen argues that Miller failed to
state a claim upon which relief can be granted. See Mot.
to Dismiss at 18.

Connecticut courts have recognized causes of action                2. Negligent Supervision
against an employer for negligence in hiring, or                A negligent supervision claim requires a plaintiff to plead
supervision of an employee, in the situation where the          and prove that she suffered an injury “due to the
employee tortiously injures a third party. See       Seguro     defendant’s failure to supervise an employee whom the
v. Cummiskey, 82 Conn.App. 186, 191–96, 844 A.2d 224            defendant had a duty to supervise.”              Abate v.
(2004). A claim of negligent employment, like all               Circuit–Wise, Inc., 130 F.Supp.2d 341, 344
negligence claims, requires allegations of a duty to Miller,    (D.Conn.2001). In order to state a claim, a plaintiff must
a breach by Ethan Allen of that duty, and that the breach       allege that a defendant knew or should have known of
caused damages to Miller. Chylinski v. Bank of America,         another employee’s propensity to engage in the alleged
630 F.Supp.2d 218, 221 (D.Conn.2009).                           tortious behavior. Shanks v. Walker, 116 F.Supp.2d 311,
                                                                314 (D.Conn.2000).

                                                                With regard to the conduct of Legendre, Miller alleges
                                                                that she complained of the assault to Ethan Allen, which
                                                                would put Ethan Allen on notice that Legendre was
  1. Negligent Hiring                                           capable of engaging in such tortious conduct. See Compl.
*11 A negligent hiring claim “exists in any situation           at ¶ 19. However, there are no facts from which to infer
where a third party is injured by an employer’s own
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     8
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 52 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)



that, at the time the tortious conduct was committed,           to determine.”     Id. at 210, 757 A.2d 1059. However, if
Ethan Allen should have been or was aware of Legendre’s         reasonable minds could differ as to whether the conduct
propensity to act in such a manner. Miller also alleges that    alleged was extreme and outrageous, the claim must be
Mandeville assaulted Miller on July 31, 2009. Compl. at ¶       submitted to a jury. Id.
20. However, on the facts alleged by Miller, a jury could
not find that Ethan Allen knew or should have known that        Ethan Allen asserts that Miller has failed to state a claim
Mandeville had the propensity to assault or inflict             upon which relief can be granted because the facts as
emotional distress on people with whom she worked.              alleged do not constitute extreme and outrageous conduct.
Therefore, the court grants Ethan Allen’s Motion to             See Mot. to Dismiss at 21–24. Miller, however, maintains
Dismiss as to Miller’s negligent supervision claim.             she has satisfied the standard for extreme and outrageous
                                                                conduct, with more than a mere recitation of conclusory
                                                                statements. See Objection to Mot. to Dismiss at 33.

                                                                This court has held that a “routine employment action,
                                                                even if made with improper motivations, does not
   E. Count Four: Claim for Intentional Infliction of
                                                                constitute extreme or outrageous behavior.” Adams, No.
   Emotional Distress (IIED)
                                                                Civ. 3–03CV–0477(JCH), 2004 WL 1091728, at * 4
*12 A claim for Intentional Infliction of Emotional
                                                                (D.Conn. May 14, 2004); see also Javier v. Engelhard
Distress (“IIED”) may be brought for –21–conduct
                                                                Corp., 2001 U.S. DIST. LEXIS 17341, at *14, 2001 WL
occurring during an ongoing employment relationship.
See Benton v. Simpson, 78 Conn.App. 746, 756, 829 A.2d          1268619 (D.Conn.2001);           Parsons v. United Techs.
68 (2003). In order to state a claim for IIED, a plaintiff      Corp., 243 Conn. 66, 88, 700 A.2d 655 (1997).
must prove: (1) the actor inflicting the emotional harm         Connecticut courts have also held that “insults, verbal
intended to do so, or was, or should have been, aware that      taunts, threats, indignities, annoyances, petty oppressions,
his conduct would result in such harm; (2) the conduct          or conduct that displays bad manners or results in hurt
inflicting emotional harm was “extreme and outrageous;”         feelings, do not support a claim for intentional infliction
(3) the conduct was the source of the emotional harm to         of emotional distress .”        Miner v. Town of Cheshire,
the plaintiff; and (4) the emotional harm suffered was          126 F.Supp.2d 184, 195 (D.Conn.2000); cf.         Perodeau
severe. See      Appleton v. Bd. of Ed., 254 Conn. 205,         v. City of Hartford, 259 Conn. 729, 757, 792 A.2d 752
210, 757 A.2d 1059 (2000).                                      (2002) (in rejecting claim for negligent infliction of
                                                                emotional distress, observing that individuals in the
As to whether conduct is extreme and outrageous, the            workplace should expect to be subject to “workplace
Connecticut Supreme Court has noted:                            gossip, rivalry, personality conflicts and the like”).
                                                                Further, individuals in the workplace should expect to
                                                                experience some level of emotional distress. Id. Thus,
                                                                most of Miller’s allegations fail to raise a plausible basis
            Liability has been found only
                                                                for a claim of IIED.
            where the conduct has been so
            outrageous in character, and so
                                                                *13 However, persons in the workplace may not
            extreme in degree, as to go beyond
                                                                intentionally engage in “extreme and outrageous” conduct
            all possible bounds of decency, and
                                                                that inflicts severe emotional harm on co-workers. See
            to be regarded as atrocious, and
                                                                Benton, 78 Conn.App. at 753–57, 829 A.2d 68. A court in
            utterly intolerable in a civilized
                                                                this district has found that a claim for intentional
            community. Generally, the case is
                                                                infliction of emotional distress survives where there is an
            one in which the recitation of the
                                                                allegation of physical assault or battery. See Javier v.
            facts to an average member for the
                                                                Deringer–Hey, Inc., 578 F.Supp.2d 368, 374
            community would arouse his
                                                                (D.Conn.2008) (Bryant, J.) (stating that an employee
            resentment against the actor, and
                                                                alleging he was verbally and physically assaulted by a
            lead him to exclaim, ‘Outrageous!’
                                                                co-worker could prove facts consistent with these
                                                                allegations that would be extreme and outrageous). The
                                                                Connecticut Appellate Court has held that two female
   Id. at 210–11, 757 A.2d 1059. “Whether a defendant’s         employees stated a claim for IIED based on a series of
conduct is sufficient to satisfy the requirement that it be     alleged incidents involving their male manager physically
extreme and outrageous is initially a question for the court    banging on objects that caused them to suffer emotional

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      9
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 53 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)



distress. Benton, 78 Conn.App. at 758, 829 A.2d 68.             employment.”      Id. at 218, 425 A.2d 1263.
Miller’s emotional distress claim arises out of the same        *14 Miller has failed to allege anywhere in the Complaint
facts as her previous claims, that is, she alleges that she     that Ethan Allen “directed” or “authorized” any assault
was physically assaulted by Legendre who “grabbed the           against her by Legendre or Mandeville, or that either
plaintiff’s neck with great force, and held on” and also        individual can be deemed Ethan Allen’s alter ego.
“slammed papers on the plaintiff’s desk.” See Compl. ¶          Consequently, Miller’s claim for any physical assault and
18. Furthermore, Miller alleges that Mandeville “pushed         battery is preempted by the WCA.
her shoulder and removed her hand from the phone .” See
Compl. ¶ 20. If Miller can prove facts consistent with          However, the Connecticut legislature amended the WCA
these allegations, such proof could be found by a jury to       in 1993 to exclude from the definition of “personal
be extreme and outrageous conduct. At this stage,               injury” purely psychological injuries, i.e., a “mental or
therefore, the court concludes that Miller has stated a         emotional impairment, unless such impairment arises
claim for IIED with regard to her assault allegations. See
Compl. ¶¶ 17–18, 20. The court denies Ethan Allen’s             from a physical injury or occupational disease.”      Conn.
Motion to Dismiss Miller’s IIED claim in that respect.          Gen.Stat. § 31–275(16)(B)(ii). Thus, the WCA does not
                                                                preempt actions to recover for emotional distress-type
                                                                claims. See     Perodeau, 259 Conn. at 747, 792 A.2d
                                                                752 (holding that WCA did not bar common law tort
                                                                claim of negligent infliction of emotional distress).
                                                                Miller’s emotional distress claim arising out of the assault
   F. Count Six: Claim for Assault and Battery                  and battery alleged in her complaint is not preempted by
Ethan Allen argues that Miller’s assault and battery claim      the WCA. See Compl. ¶¶ 17–20.
is insufficiently plead, and is furthermore preempted by
the Workers’ Compensation Act (“WCA”). See Mot. to              Therefore the court grants Ethan Allen’s Motion to
Dismiss at 25. With certain exceptions, the WCA is the          Dismiss Miller’s claim for assault and battery as to any
exclusive remedy for personal injuries arising out of and       claim for physical injury and denies it as to any claim for
in the course of the injured party’s employment. See            emotional distress.
Conn. Gen.Stat. § 31–284(a). The WCA covers only
claims that: (1) arise out of the plaintiff’s employment
and (2) occur “in the course of the employment within the
meaning of       [Conn. Gen.Stat.] § 31–275(1).” Herman
v. Sherwood Indus., Inc., 244 Conn. 502, 505, 710 A.2d
1338 (1998). “The former requirement relates to the             IV. CONCLUSION
origin and cause of the accident, while the latter              For the reasons discussed above, the court grants in part
requirement relates to the time, place and circumstances        and denies in part Ethan Allen’s Motion to Dismiss
of the accident.” Id.                                           [Doc. No. 17] as follows: the Motion to Dismiss is
                                                                granted as Counts One, Two, Three, Five, and Six (in
The Connecticut Supreme Court has recognized an                 part); the Motion to Dismiss is denied as to Count Four
exception to the WCA exclusivity provision for                  and Count Six (in part). Plaintiff may move within 21
intentional torts committed by individuals “of such rank        days for leave to amend her Complaint to replead, if she
in the corporation that [they] may be deemed the alter ego      has a factual and legal basis to do so. A proposed
of the corporation under the standards governing                amended complaint must be attached to any motion for
                                                                leave to replead.
disregard of the corporate entity.”    Jett v. Dunlap, 179
Conn. 215, 218, 425 A.2d 1263 (1979);              Suarez v.    As to Count Four and Count Six (in part), the court denies
Dickmont Plastics Corp., 242 Conn. 255, 274, 698 A.2d           the Motion to Dismiss on substantive grounds. However,
838 (1997). In articulating this exception, the Supreme         if the plaintiff does not move for leave to amend her
Court noted that an employee should not be treated as the       Complaint, then the state claims will be remanded to state
alter ego of a corporation where she or he is merely a          court, in keeping with Second Circuit precedent. See
supervisor or foreman. See       Jett, 179 Conn. at 219, 425        Valencia ex rel. Franco v. Lee, 316 F.3d 299, 306 (2d
A.2d 1263. Unless the defendant employer directed or            Cir.2003) (where federal claims are “dismissed at a
authorized the assault, “the employer has a right to view       relatively early stage,” the court should generally not
the incident as an injury arising out of and in the course of   exercise supplemental jurisdiction over remaining state
                                                                law claims).
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     10
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 54 of 103


Miller v. Ethan Allen Global, Inc., Not Reported in F.Supp.2d (2011)



                                                                    Not Reported in F.Supp.2d, 2011 WL 3704806
SO ORDERED.


All Citations
                                                         Footnotes


1
       Taking the factual allegations in the Complaint as true, and drawing all reasonable inferences in favor of the plaintiff,
       the court assumes the following facts for the purposes of the Motion to Dismiss.

2
       Such a claim would require Miller to allege that she failed to conform “(1) through behavior or (2) through
       appearance” to female stereotypes.       Dawson, 398 F.3d at 218.




End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 55 of 103


Morris v. Yale University School of Medicine, Not Reported in F.Supp.2d (2006)




                                                              be denied.
                2006 WL 908155
  Only the Westlaw citation is currently available.
   United States District Court, D. Connecticut.

          Darrell MORRIS, Plaintiff,
                                                              I. FACTUAL BACKGROUND
                      v.
                                                              The Court accepts as true the following facts as alleged in
   YALE UNIVERSITY SCHOOL OF MEDICINE,
                                                              plaintiff’s Amended Complaint [Doc. # 19]. Plaintiff is an
                  Defendant.
                                                              African American male who matriculated at the School as
                  No. 05CV848 (JBA).                          a medical student in 2000. At the time of plaintiff’s
                            |                                 matriculation, the School maintained a student handbook
                     April 4, 2006.                           containing policies, procedures and requirements,
                                                              including that all students take and pass Step 1 of the
                                                              United States Medical           Licensing Examination
Attorneys and Law Firms                                       (“USMLE”) administered by the National Board of
                                                              Medical Examiners (“NBME”). The student handbook
Dawne Westbrook, Middletown, CT, for Plaintiff.               provided that students are allowed three opportunities to
                                                              pass the examination, and that they are expected to pass
Patrick M. Noonan, Delaney, Zemetis, Donahue, Durham          all phases of the USMLE within six years.
& Noonan, Guilford, CT, for Defendant.
                                                              By 2003, plaintiff had successfully completed and passed
                                                              the basic science courses required by the School, but in
                                                              October 2003, after two unsuccessful attempts at passing
                                                              Step 1 of the USMLE, the School informed plaintiff that
                                                              he was being dismissed. Plaintiff appealed this decision,
                                                              on the basis that the Dean of Student Affairs had not
                                                              informed him that failure on his second attempt would
RULING ON DEFENDANT’S MOTION TO DISMISS                       result in dismissal, and prevailed. The plaintiff
               [DOC. # 20]                                    subsequently enrolled in two review courses to prepare
                                                              for taking the examination a third time, and set a testing
                                                              date with the NBME of June 30, 2004. Thereafter,
ARTERTON, J.                                                  plaintiff requested a 30 day extension. After learning that
                                                              plaintiff did not take the examination on June 30, 2004,
*1 Plaintiff, an African American male and former             the School dismissed plaintiff for the second time.
medical student at the Yale University School of
Medicine (“Yale” or “the School”), brings this action         In March 2005, the plaintiff took and passed Step 1 of the
against Yale in connection with his dismissal from the        USMLE on his third attempt. Upon receiving his results,
School, asserting a claim under the Civil Rights Act of       plaintiff notified the School in hopes that he could return,
1866, as amended by the Civil Rights Act of 1991,      42     given that he had passed the examination within three
U.S.C. § 1981 (Count I), and common law claims for            attempts in accordance with the requirement in the student
breach of contract, negligent misrepresentation, breach of    handbook; the School maintained plaintiff’s dismissal.
the covenant of good faith and fair dealing, and              Plaintiff alleges that other similarly situated Caucasian
promissory estoppel (Counts II–V). See Amended                students have been permitted to take the examination
Complaint [Doc. # 19]. Defendant moves to dismiss             three times before dismissal and have not been dismissed
                                                              for requesting extensions of time to take the examination.1
Counts II–V pursuant to Fed.R.Civ.P. 12(b)(1) and      28
U.S.C. § 1367 for lack of jurisdiction, and pursuant to
Fed.R.Civ.P. 12(b)(6) for failure to state claims upon
which relief can be granted, arguing that “Connecticut
permits a student to challenge his dismissal from an          II. RULE 12(B)(1)
educational program only in very limited circumstances.”
See Def. Motion [Doc. # 20]; Def. Mem. [Doc. # 21] at         *2 Pursuant to    28 U.S.C. § 1367(a), a district court
19. For the reasons that follow, defendant’s Motion will      may in certain circumstances exercise supplemental

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 56 of 103


Morris v. Yale University School of Medicine, Not Reported in F.Supp.2d (2006)



jurisdiction over a party or claim, even where the court            (4) in exceptional circumstances, there are other
otherwise lacks original federal jurisdiction over that             compelling reasons for declining jurisdiction.
party or claim.    Section 1367(a) states, in relevant part:
                                                                   28 U.S.C. § 1367(c). “In exercising its discretion with
                                                               respect to retaining supplemental jurisdiction, the district
                                                               court must balance several factors, including
            [I]n any civil action of which the                 considerations of judicial economy, convenience, and
            district courts have original                      fairness to litigants.” See Correspondent Serv. Corp. v.
            jurisdiction, the district courts shall            First Equities Corp. of Fla., 338 F.3d 119, 126 (2d
            have supplemental jurisdiction over                Cir.2003). Additionally, “[w]here a pendent state claim
            all other claims that are so related               turns on novel or unresolved questions of state law,
            to claims in the action within such                especially where those questions concern the state’s
            original jurisdiction that they form               interest in the administration of government, principles of
            part of the same case or                           federalism and comity may dictate that these questions be
            controversy under Article III of the
                                                               left for decision by the state courts.”      Valencia, 316
            United States Constitution. Such
            supplemental jurisdiction shall                    F.3d at 306; see also           Gibbs, 383 U.S. at 726
            include claims that involve the                    (“Needless decisions of state law should be avoided both
            joinder or intervention of additional              as a matter of comity and to promote justice between the
            parties.                                           parties, by procuring for them a surer-footed reading of
                                                               applicable law.”).

                                                               *3 Notwithstanding defendant’s contentions to the
    28 U.S.C. § 1367(a). As the Second Circuit has             contrary, it appears that plaintiff’s state law claims derive
observed, supplemental jurisdiction has its origins in the     from the same “nucleus of operative fact” as plaintiff’s
doctrine of pendent jurisdiction, discussed by the United           Section 1981 claim, and thus that supplemental
States Supreme Court in         United Mine Workers v.         jurisdiction exists under      28 U.S.C. § 1367(a). All of
Gibbs, 383 U.S. 715, 725–29, 86 S.Ct. 1130, 16 L.Ed.2d         plaintiff’s claims arise out of his dismissal from the
218 (1966), and provides that a district court has             School’s medical program, purportedly in a manner
jurisdiction “ ‘over an entire action, including state-law     inconsistent with the policy in the student handbook
claims, whenever the federal-law claims and state-law          providing each student 3 opportunities to pass the
claims in the case derive from a common nucleus of             USMLE. Additionally, adjudication of each claim will
operative fact and are such that [a plaintiff] would           involve substantially similar proof; indeed, the facts
ordinarily be expected to try them all in one judicial         recited by defendant in its memorandum related to
proceeding.” ’     Valencia v. Lee, 316 F.3d 299, 304–05       plaintiff’s poor performance in medical school, and
(2d Cir.2003) (citing    Gibbs, 383 U .S. at 725).             allegedly forming the basis for defendant’s dismissal of
                                                               plaintiff, are relevant to plaintiff’s    Section 1981 claim
However, the district court may exercise “considerable         as well as his state law claims because in defending
discretion over what state law claims it will include          against plaintiff’s      Section 1981 claim that similarly
within its supplemental jurisdiction in a particular case,”    situated Caucasian students were treated differently than
see      Cushing v. Moore, 970 F.2d 1103, 1110 (2d             plaintiff, defendant will presumably offer evidence in an
Cir.1992), and may decline to exercise its supplemental        attempt to distinguish plaintiff from other students and
jurisdiction if:                                               thus explain or justify its dismissal of plaintiff.2 Thus, it
                                                               can fairly be said that one would expect plaintiff to try all
     (1) the claim raises a novel or complex issue of State    of his claims in the same proceeding.3
     law,
                                                               Having determined that supplemental jurisdiction exists,
     (2) the claim substantially predominates over the         the Court finds it appropriate to exercise such jurisdiction,
     claim or claims over which the district court has
                                                               none of the          Section 1367(c) factors providing
     original jurisdiction,
                                                               compelling reasons to decline to exercise such jurisdiction
     (3) the district court has dismissed all claims over      in this case. First, defendant argues that supplemental
     which it has original jurisdiction, or                    jurisdiction should be declined because plaintiff’s state
                                                               law claims predominate over his federal claim. While

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      2
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 57 of 103


Morris v. Yale University School of Medicine, Not Reported in F.Supp.2d (2006)



plaintiff asserts only one federal claim and several state      Court and therefore do not involve the Court in academic
law claims, a predominance determination requires “an           decision-making,” thus satisfying the second Gutpa
interest-sensitive analysis rather than a ‘numerical count’     exception. See    Johnson v. Schmitz, 119 F.Supp.2d 90,
of state and federal claims.” See Luongo, 1996 WL               92–97 (D.Conn.2000).4
44365, at *5 (citing         Borough of West Mifflin v.
Lancaster, 45 F.3d 780, 789 (3d Cir.1995)). The analysis        Thus, because plaintiff’s state law claims arise out of the
therefore centers on, inter alia, the scope of proof for each   same nucleus of operative fact as plaintiff’s federal claim,
claim and the scope of issues raised. See id.;         Gibbs,   and because the state law claims neither predominate in
383 U.S. at 726. As discussed above, it appears that the        this action nor raise particularly novel or unsettled issues
proof involved in all of plaintiff’s claims will be             of Connecticut law, the Court shall exercise its
substantially similar; likewise the issues raised by            supplemental jurisdiction over plaintiff’s state law claims
plaintiff’s claims all center around whether defendant          (Counts II–V), and defendant’s motion to dismiss these
justifiably dismissed plaintiff. Thus, other than the sheer     claims for lack of jurisdiction is denied.5
numerical dominance of plaintiff’s state law claims, it
does not appear that plaintiff’s state law claims
“predominate” for supplemental jurisdiction purposes
under      Section 1367(c).                                     III. RULE 12(B)(6)
                                                                In ruling on a motion to dismiss under Fed.R.Civ.P.
Further, plaintiff’s state law claims do not raise              12(b)(6), the Court accepts all well-pleaded allegations as
sufficiently novel or complex issues of state law to justify    true and draws all reasonable inferences in favor of the
declining to exercise supplemental jurisdiction. Indeed,
the area of Connecticut law of student claims against           pleader.    Hishon v. King & Spalding, 467 U.S. 69, 73,
educational institutions, while still developing, is neither    104 S.Ct. 2229, 81 L.Ed.2d 59 (1984);             Allen v.
as unsettled as defendant believes nor as unresolved as the     Westpoint–Pepperell, Inc., 945 F.2d 40, 44 (2d Cir.1991).
areas of law discussed in the cases cited by defendant (see     A “complaint should not be dismissed for failure to state a
infra note 4). While defendant is correct that Connecticut      claim unless it appears beyond doubt that the plaintiff can
courts have resisted a tort of “educational malpractice” in     prove no set of facts in support of his claim which would
light of the principle of according educational institutions    entitle him to relief.”    Conley v. Gibson, 355 U.S. 41,
deference in their academic decisions, the Connecticut          44, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957) (footnote omitted);
Supreme Court has nevertheless quite clearly recognized
                                                                    Jahgory v. N.Y. State Dep’t of Educ., 131 F.3d 326,
“at least two situations wherein courts will entertain a
                                                                329 (2d Cir.1997). “The issue is not whether a plaintiff
cause of action for institutional breach of a contract for
                                                                will ultimately prevail but whether the claimant is entitled
educational services.”      Gutpa v. New Britain General        to offer evidence to support the claims. Indeed it may
Hosp., 239 Conn. 574, 590–92, 687 A.2d 111                      appear on the face of the pleadings that a recovery is very
(Conn.1996).
                                                                remote and unlikely but that is not the test.”   Scheuer v.
                                                                Rhodes, 416 U.S. 232, 236, 94 S.Ct. 1683, 40 L.Ed.2d 90
*4 The first of these exceptions “would be exemplified by
                                                                (1974).
a showing that the educational program failed in some
fundamental respect, as by not offering any of the courses
                                                                Defendant argues that plaintiff’s breach of contract claim
necessary to obtain certification in a particular field. The
                                                                (Count II) should be dismissed because “Connecticut
second would arise if the educational institution failed to
                                                                permits a student to challenge his dismissal from an
fulfill a specific contractual promise distinct from any
                                                                educational program only in very limited circumstances,”
overall obligation to offer a reasonable program.”        Id.   none of which are present here. Def. Mem. at 19–20
at 592–93, 687 A.2d 111; see also, e.g.,          Faigel v.     (citing, inter alia,    Gutpa, 239 Conn. 574, 687 A.2d
Fairfield Univ., 75 Conn.App. 37, 815 A.2d 140                  111). Defendant contends that the same policy
(Conn.App.Ct.2003) (considering whether alleged                 considerations underlying the rule articulated by the
contract constituted a “specific contractual promise”           Supreme Court in Gutpa compel dismissal of plaintiff’s
satisfying the second Gutpa exception). Indeed, this Court
                                                                other state law claims (Counts III–V).      Id . at 24–25,
has previously adjudicated a similar breach of contract
                                                                687 A.2d 111 (“[W]hether the cause of action sounds in
claim against Yale University, denying a motion to
                                                                tort or contract, the Connecticut courts will not permit
dismiss plaintiff’s claim where plaintiff had “alleged
                                                                educational decisions to be reviewed in court except in
specific promises by Yale which, if supported by the
                                                                the two limited situations contemplated by Gutpa.” ).
evidence, are capable of objective assessment by the
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      3
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 58 of 103


Morris v. Yale University School of Medicine, Not Reported in F.Supp.2d (2006)



                                                                     not Yale had a contractual duty ... and, if so, whether that
*5 While plaintiff’s state law claims do not fall within the         duty was breached.” Id.7
first Gutpa exception, they do fall within the second
exception because plaintiff has alleged that “[t]he                  Because plaintiff’s breach of contract claim as pleaded
provision of the student handbook granting a student 3               satisfies the second Gutpa exception, that claim will not
opportunities to pass the examination before dismissal is a          be dismissed. Because, as noted above, defendant’s
distinct contractual promise independent of the                      argument as to plaintiff’s other state law claim hinges
defendant’s obligation to offer a reasonable educational             upon failure to satisfy this exception, defendant’s motion
program .” Amended Complaint ¶ 34.6 As this Court                    as to plaintiff’s other state law claims will also be denied.
found in Johnson, supra, plaintiff has presented a claim
that defendant “failed to deliver on its express ...
contractual duties” to afford each student three
opportunities to pass the USMLE before dismissal, and
this “alleged promise[ ][is] based on Yale’s own
representations and procedures related to conduct                    IV. CONCLUSION
peripheral or ancillary to the central educational process.”         For the foregoing reasons, defendant’s Motion to Dismiss
                                                                     [Doc. # 20] is DENIED.
    Johnson, 119 F.Supp.2d at 96. Thus, like the plaintiff’s
claim in Johnson that Yale had breached its promise “to                    IT IS SO ORDERED.
safeguard students from academic misconduct, to
investigate and deal with charges of academic
misconduct, and to address charges of academic                       Dated at New Haven, Connecticut this 3rd day of April
misconduct in accordance with its own procedures,”                   2006.
plaintiff’s claim here for breach of contract does “not
implicate the jurisprudential considerations associated              All Citations
with the rejected tort of educational malpractice, as the
Court or fact finder will not be required to evaluate                Not Reported in F.Supp.2d, 2006 WL 908155
subjective aspects of the quality of Yale’s ... academic
program or otherwise make judgments on purely
academic issues, but instead will determine whether or
                                                          Footnotes


1
       In its memorandum in support of its Motion to Dismiss, defendant offers its own version of the relevant
       circumstances and events surrounding plaintiff’s dismissal from the School, acknowledging that plaintiff’s allegations
       are taken as true upon a motion to dismiss, but noting “it may be helpful for the Court to understand the type of
       evidence which may be offered when evaluating whether to exercise its pendent jurisdiction over the state law
       claims.” Def. Mem. at 6 n. 2. Specifically, defendant alleges that plaintiff performed poorly in his classes, was put on
       probation, and was given specific conditions as to when he was required to take the USMLE. Defendant contends
       that “the reason for the plaintiff’s dismissal was not simply his twice having failed the USMLE; rather, it was a
       pattern of failure and lack of effort, culminating in the plaintiff’s refusal to take the exam by the agreed-upon date.”
       Id . at 5–6,    687 A.2d 111.

2
       See, e.g., Luongo v. Nationwide Mut. Ins. Co., 95civ3190 (MBM), 1996 WL 445365 (S.D.N.Y. Aug. 7, 1996) (denying
       Rule 12(b)(1) motion where state law claims “derive[d] from the same set of facts” as plaintiff’s Title VII claim, were
       “based on essentially the same conduct,” and where “[e]ven though the standards of [individual defendant’s]
       liability [would] differ from the standards for [the employer’s] liability, the claims still ... require[d] many of the same
       witnesses, much of the same evidence, and determination of many of the same facts” ) (emphasis added).

3
       Because plaintiff’s state law claims arise out of the same conduct by defendant as does plaintiff’s  Section 1981
       claim—namely plaintiff’s dismissal from medical school allegedly in violation of the student handbook policy—and
       because proof of such claims will be substantially similar to that for his         Section 1981 claim, this case can be

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
           Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 59 of 103


Morris v. Yale University School of Medicine, Not Reported in F.Supp.2d (2006)



      distinguished from the cases cited by defendant. See, e.g.,       James v. Sun Glass Hut of Cal., Inc., 799 F.Supp. 1083
      (D.Col.1992) (granting motion to dismiss state law claims for lack of jurisdiction where plaintiff’s state law claims for
      breach of contract, promissory estoppel, fraud, negligent misrepresentation, bad faith, and outrageous conduct
      “clearly predominate[d]” over plaintiff’s age discrimination claim and would “substantially expand the scope of th[e]
      case” by requiring “elements of proof that [were] distinct and foreign” to her federal age discrimination claim);
      Glasser v. Group W Satellite Commc’ns., 89civ664 (WWE), 1990 WL 128563 (D.Conn. July 11, 1990) (concluding that
      plaintiff’s federal age discrimination claim did not arise out of the same operative facts as plaintiff’s breach of
      employment contract claim and thus declining to exercise supplemental jurisdiction over the latter, distinguishing
      case from one where all of plaintiff’s claims arose out of the same event); Brokke v. Stauffer Chem. Co., 703 F.Supp.
      215 (D.Conn.1988) (declining to exercise supplemental jurisdiction over plaintiff’s state law claims—premised on an
      alleged oral agreement that he would not be terminated without cause—finding that “[t]he scope of issues” raised
      by plaintiff’s state law claims was “significantly more expansive” than those raised by plaintiff’s federal age
      discrimination and ERISA claims “given the length of the plaintiff’s employment and the relatively brief period of
      time relevant to his federal claims” and where “plaintiff would be required to present a greater quantum of proof in
      order to establish a basis for recovery on his [state law] claims than would be necessary for [his federal claims]”);
      Koehler v. Chesebrough–Ponds, Inc., 705 F.Supp. 721 (D.Conn.1988) (dismissing plaintiff’s state law claims for breach
      of contract, promissory estoppel and detrimental reliance, intentional infliction of emotional distress, and abusive
      discharge, noting, inter alia, the difference in the “issues presented and the proof required” between plaintiff’s state
      law claims and plaintiff’s federal age discrimination claim, finding that much of the state law claim evidence was
      irrelevant to plaintiff’s federal claim and would “complicate and obscure the issues concerning such claim”).

4
      As noted above, this case can be distinguished from the cases cited by defendant in which truly novel or unsettled
      theories of recovery and/or issues of law were presented. See Lopez v. Smiley, 375 F.Supp.2d 19, 25–26
      (D.Conn.2005) (declining to exercise supplemental jurisdiction where plaintiff wanted the court “to recognize an
      entire suite of novel Connecticut constitutional tort causes of actions ... in the absence of any guidance from (and in
      some instances, in express defiance of) Connecticut decisional law”);            DeLoreto v. Ment, 944 F.Supp. 1023,
      1035–36 (D.Conn.1996) (declining to exercise supplemental jurisdiction over plaintiff’s intentional infliction of
      emotional distress claim, noting “the availability of an intentional infliction of emotional distress claim in the
      employment context has been a subject of recent dispute in Connecticut” and where the Connecticut Supreme
      Court had “not yet defined the threshold standard for ‘extreme and outrageous’ conduct in the employment
      context”); Lajoie v. Conn. State Bd. of Labor Relations, 871 F.Supp. 550, 554 (D.Conn.1994) (declining to exercise
      supplemental jurisdiction over defendant’s state law counterclaims where such claims raised novel, complex and
      “hotly-disputed” state law issues involving “important questions concerning the policy of the state’s attorney
      general” where the court was “unable to find any Connecticut state court decisions, or any Connecticut authority
      whatsoever, ... directly on point”); Koehler v. Chesebrough–Ponds, Inc., 705 F.Supp. 721, 722–25 (D.Conn.1988)
      (declining to exercise supplemental jurisdiction over plaintiff’s claim of intentional infliction of emotional distress,
      noting “the availability of such a claim in the employment context has been a subject of recent dispute in
      Connecticut”); Kelsey v. Sheraton Corp., 662 F.Supp. 10, 12–13 (D.Conn.1986) (declining to exercise supplemental
      jurisdiction over plaintiff’s claims of intentional infliction of emotional distress and “outrageous discharge” where
      the availability of the former claim in Connecticut was unresolved in state courts, and where the parties had not
      brought to the attention of the court any Connecticut case sustaining the latter cause of action).

5
      Contrary to plaintiff’s contention, no diversity jurisdiction exists over his state law claims as the Amended Complaint
      contains no allegation that plaintiff is a non-Connecticut resident and “[i]n an action in which jurisdiction is premised
      on diversity of citizenship, diversity must exist at the time the action is commenced.”     Universal Licensing Corp. v.
      Paola del Lungo S.P.A., 293 F.3d 579, 581 (2d Cir.2002).

6
      This case can thus be distinguished from Faigel, where the Connecticut Appellate Court ruled that defendant’s
      alleged vague promise to give plaintiff student “many credits” for her studies abroad was insufficiently specific to
      meet the second Gutpa exception of a “specific contractual promise.” 76 Conn.App. at 42–43, 818 A.2d 799 (“We

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           5
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 60 of 103


Morris v. Yale University School of Medicine, Not Reported in F.Supp.2d (2006)



       have searched Connecticut case law to ascertain whether cases decided since Gutpa have moved away from the
       requirement that a claim of breach of contract by an educational institution must be based on the breach of a
       ‘specific contractual promise.’ We have found none that does so.”).

7
       Because plaintiff’s claim is not about a promise to provide academic services (for example, the failure to provide a
       promised tutor, as was the case in  Ross v. Creighton Univ., 957 F.2d 410, 417 (7th Cir.1992)), his claim is even
       more distinct from the educational malpractice type claims that have been disallowed in Connecticut. See also
          Johnson, 119 F.Supp.2d at 96 (maintaining plaintiff’s breach of contract claim not for breach of a promise to
       provide educational services, but for failure “to safeguard students from academic misconduct, to investigate and
       deal with charges of academic misconduct, and to address charges of academic misconduct in accordance with its
       own procedures”).




End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 61 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)




                                                               hearing on November 17, 2003 regarding the alleged use
                2012 WL 4902812                                of derogatory language against a white co-worker earlier
  Only the Westlaw citation is currently available.            that year. At the November 17 hearing, the plaintiff was
                                                               ordered to attend a third hearing on November 21, 2003,
UNPUBLISHED OPINION. CHECK COURT RULES                         regarding his alleged failure to respond to a reported
            BEFORE CITING.                                     break-in at a school on November 8, 2003. Aside from
                                                               continued hearings on other grounds, the results or actions
            Superior Court of Connecticut,                     taken by the plaintiff’s supervisors after the first two
             Judicial District of Fairfield.                   hearings are unknown. During the November 21st
                                                               hearing, the plaintiff had to be excused because of illness
                Stephen M. NELSON                              related to asthma, which kept him from work until
                         v.                                    February 4, 2004. On February 6, 2004, the Executive
             CITY OF BRIDGEPORT et al.                         Director of Human Resources, Carole Pannozzo,
                                                               informed the plaintiff that he needed to be evaluated by a
                   No. CV065001428S.                           psychiatrist before returning to work.
                            |
                     Sept. 27, 2012.                           The plaintiff did not get permission from the psychologist
                                                               to return to work until April 6, 2004, and in the interim
                                                               the plaintiff’s two previously existing coaching positions
Opinion
                                                               were reassigned. Upon his return on April 6, the plaintiff
                                                               was suspended for ninety days without pay as a result of
GILARDI, J.T.R.                                                his failure to respond to the November 8, 2003 dispatch
                                                               call.

*1 The plaintiff, Stephen Nelson, commenced this action        During the suspension, the plaintiff received two letters
against the defendants, the city of Bridgeport and the         from his supervisor, Carmen Otero, ordering him to pay
Bridgeport board of education, on March 1, 2006, by            the charges for private phone calls made to and from the
service of summons and a five-count complaint sounding         plaintiff’s work issued cell phone. The plaintiff offered to
in discrimination, harassment, retaliation, intentional        pay less than the total bill presented to him, which his
infliction of emotional distress and negligent infliction of   supervisor refused. The plaintiff was then ordered to
emotional distress, respectively.                              attend a disciplinary hearing on July 20, 2004. The
                                                               hearing lasted only ten seconds, and the result was the
The complaint alleges the following facts. The plaintiff,      plaintiff’s receipt of a letter of termination on August 12,
an African American, has worked as a police officer in         2004, which cited as reasons for termination the
various roles within the Bridgeport school district since      plaintiff’s insubordination at disciplinary hearings and
November 15, 1982. In October 2003, the plaintiff              failure to follow written rules (his failure to respond to a
applied for a coaching position for a varsity girls            dispatch call) and spoken orders (his failure to pay the
basketball team at one of Bridgeport’s high schools, in        phone charges).
addition to the two school sports that he was currently
coaching. He was denied the position in favor of a white       *2 The plaintiff first challenged the termination through
male with no coaching experience.                              his union, which brought the case before a three-member
                                                               arbitration panel. The arbitration panel conducted
The plaintiff informed Alan Wallack, Director of City          hearings nine times between January 2005 and October
Wide Athletics that he intended to challenge the hiring        2005, and presented its award in July 2006. The award
decision, and did so on October 31, 2003, by filing a          found that the city did not have just cause to terminate the
complaint with Dr. Tolbert, Wallack’s superior. Wallack        plaintiff, and commuted the termination down to a
then complained to the same superior that the plaintiff had    180–day suspension, after which the plaintiff would be
verbally threatened him during a phone conversation            reinstated. Prior to the award, however, the plaintiff
regarding the coaching position.                               brought a complaint before the Commission on Human
                                                               Rights and Opportunities (CHRO) alleging discriminatory
The plaintiff attended a disciplinary hearing on November      practice. The plaintiff filed the complaint with the CHRO
10, 2003, as a result of the alleged threat, at which time     on February 7, 2005, which returned its review on August
the plaintiff was ordered to attend a second disciplinary      30, 2005 dismissing the complaint as it found no

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 62 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



reasonable possibility that investigation into the             of fact. The courts are in entire agreement that the moving
allegations would find evidence of discriminatory              party for summary judgment has the burden of showing
practice. The plaintiff requested a release of jurisdiction    the absence of any genuine issue as to all the material
from the CHRO on November 23, 2005, and was                    facts, which, under applicable principles of substatitive
provided with the release on December 1, 2005. The             law, entitle him to a judgment as a matter of law. The
plaintiff filed the present action in Superior Court on        courts hold the movant to a strict standard. To satisfy his
March 1, 2006.                                                 burden the movant must make a showing that it is quite
                                                               clear what the truth is, and that excludes any real doubt as
The defendants filed an answer and special defense on          to the existence of any genuine issue of material fact ... As
November 20, 2006 and filed the present motion for             the burden of proof is on the movant, the evidence must
summary judgment on May 10, 2012. The plaintiff filed          be viewed in the light most favorable to the opponent ...
an objection June 21, 2012.                                    When documents submitted in support of a motion for
                                                               summary judgment fail to establish that there is no
“Practice Book § 17–49 provides that summary judgment          genuine issue of material fact, the nonmoving party has
shall be rendered forthwith if the pleadings, affidavits and   no obligation to submit documents establishing the
any other proof submitted show that there is no genuine        existence of such an issue ... Once the moving party has
issue as to any material fact and that the moving party is     met its burden, however, the opposing party must present
entitled to judgment as a matter of law. In deciding a         evidence that demonstrates the existence of some disputed
motion for summary judgment, the trial court must view         factual issue ... It is not enough, however, for the
the evidence in the light most favorable to the nonmoving      opposing party merely to assert the existence of such a
party.” (Internal quotation marks omitted.)       Brooks v.    disputed issue. Mere assertions of fact ... are insufficient
Sweeney, 299 Conn. 196, 210, 9 A.3d 347 (2010).                to establish the existence of a material fact and, therefore,
                                                               cannot refute evidence properly presented to the court
“[T]he ‘genuine issue’ aspect of summary judgment              under Practice Book § [17–45].” (Internal quotation
requires the parties to bring forward before trial             marks omitted.)          Ramirez v. Health Net of the
evidentiary facts, or substantial evidence outside the         Northeast, Inc., 285 Conn. 1, 10–11, 938 A.2d 576
pleadings, from which the material facts alleged in the        (2008).
pleadings can warrantably be inferred ... A material fact
has been defined adequately and simply as a fact which         “Mere assertions of fact ... are insufficient to establish the
will make a difference in the result of the case.” (Citation   existence of a material fact and, therefore, cannot refute
omitted; internal quotation marks omitted.)            Buell   evidence properly presented to the court [in support of a
Industries, Inc. v. Greater New York Mutual Ins. Co., 259      motion for summary judgment].” (Internal quotation
Conn. 527, 556, 791 A.2d 489 (2002). “A genuine issue          marks omitted.)     Weiss v. Weiss, 297 Conn. 446, 471,
has been variously described as a triable, substantial or      998 A.2d 766 (2010). “Such assertions are insufficient
real issue of fact ..., and has been defined as one which      regardless of whether they are contained in a complaint or
can be maintained by substantial evidence.” (Citation          a brief.”    Romprey v. Safeco Ins. Co. of America, 129
omitted; internal quotation marks omitted.)      United Oil    Conn.App. 481, 497, 21 A.3d 889 (2011); accord Shukis
Co. v. Urban Development Commission, 158 Conn. 364,            v. Board of Education, 122 Conn.App. 555, 565, 1 A.3d
378, 260 A.2d 596 (1969).                                      137 (2010).

“ ‘Issue of fact’ encompasses not only evidentiary facts in    “Summary judgment may be granted where the claim is
issue but also questions as to how the trier would             barred by the statute of limitations.” Doty v. Mucci, 238
characterize such evidentiary facts and what inferences        Conn. 800, 806, 679 A.2d 945 (1996). Summary
and conclusions it would draw from them.” United Oil           judgment is appropriate on statute of limitation grounds
Co. v. Urban Development Commission, supra, 158 Conn.          when the “material facts concerning the statute of
379. “In ruling on a motion for summary judgment, the          limitations [are] not in dispute ...”   Burns v. Hartford
court’s function is not to decide issues of material fact,     Hospital, 192 Conn. 451, 452, 472 A.2d 1257 (1984).
but rather to determine whether any such issues exist.”
(Internal quotation marks omitted.)     Maltas v. Maltas,      The defendants argue (1) that summary judgment should
298 Conn. 354, 365, 2 A.3d 902 (2010).                         be granted on any incidents which occurred prior to
                                                               August 2004, because such occurrences are time barred
*3 “In seeking summary judgment, it is the movant who          by the statute of limitations on discrimination claims
has the burden of showing the nonexistence of any issue        under    General Statutes § 46a–82(e); (2) that summary

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       2
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 63 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



judgment should be granted as to count one because the
plaintiff has failed to establish proper comparitors as        “[T]he failure to meet the 180 day time limit in            §
required for a prima facie discrimination claim under          46a–82(e) is [not] without consequence ... [I]f a time
    General Statutes § 46a–60(a)(1) and because there is       requirement is deemed to be mandatory, it must be
no genuine issue as to the defendants’ legitimate,             complied with, absent such factors as consent, waiver or
nondiscriminatory basis for the termination; (3) that          equitable tolling. Thus, a complaint that is not filed within
summary judgment should be granted as to count two             the mandatory time requirement is dismissable unless
because the plaintiff has not provided any evidence to         waiver, consent, or some other compelling equitable
support a claim of harassment; (4) that summary                tolling doctrine applies. We conclude that the time limit
judgment should be granted as to count three because the       of     § 46a–82(e) is mandatory, and thus the commission
plaintiff has not provided any evidence to support a claim     could properly dismiss the plaintiff’s complaint if it was
of retaliatory termination; (5) that summary judgment          not filed within 180 days of the alleged act of
should be granted as to count four because the
defendants’ conduct could not be considered extreme and        discrimination.”     Williams v. Commission on Human
outrageous as required for claims of intentional infliction    Rights & Opportunities, 257 Conn. 258, 284, 777 A.2d
of emotional distress and because the plaintiff has not        645 (2001).
alleged that the defendants’ conduct caused him
sufficiently severe distress to satisfy the distress element   Connecticut courts “review federal precedent concerning
of that claim; and (6) that summary judgment should be         employment discrimination for guidance in enforcing
granted as to count five because the defendants’ conduct       [Connecticut’s] own anti-discrimination statutes.”
could not be considered unreasonable as required for           (Internal quotation marks omitted.)      CHRO v. Savin
claims of negligent infliction of emotional distress.          Rock Condominium Assn., Inc., 273 Conn. 373, 386, 870
                                                               A.2d 457 (2005). Accordingly, Connecticut has
*4 The plaintiff objects, arguing (1) that none of the         recognized the doctrine of continuing violation for
alleged incidences of discrimination are time barred           purposes of tolling the statute of limitations for claims
because they represent a continuous violation, which           falling under the Connecticut Fair Employment Practices
equitably tolls the statute of limitations proscribed by       Act. See State v.    Connecticut Commission on Human
    General Statutes § 46a–82(e); (2) that he has set forth    Rights & Opportunities, 211 Conn. 464, 472, 559 A.2d
sufficient evidence to establish a prima facie case of         1120 (1989). Under the doctrine, all events alleged in a
discrimination as to count one because he supplies             plaintiff’s complaint may be actionable, regardless of
sufficient comparitors and the defendants’ legitimate          timing, if the incidents relate to a de facto policy or
reason for the termination was merely a pretext for            practice arising from “specific and related” acts of
impermissible discrimination; (3) that he has presented        discrimination that an employer continues to tolerate. Id.,
sufficient evidence to support a claim of harassment as        361.
alleged in count two; (4) that he has satisfied at least two
of the elements of the retaliation claim of count three,       *5 However, “discrete discriminatory acts are not
which creates a genuine issue of material fact; (5) that the   actionable if time barred, even though they are related to
defendants’ conduct could be considered extreme and            alleged acts alleged in timely filed charges ... The
outrageous and that the plaintiff’s distress was severe        existence of past acts and the employee’s prior knowledge
enough to support the claim for intentional infliction of      of their occurrence ... does not bar employees from filing
emotional distress alleged in count four; and (6) that the     charges about related discrete acts so long as the acts are
defendants’ conduct was sufficiently unreasonable to           independently discriminatory and charges addressing
support a claim for negligent infliction of emotional          those acts are themselves timely filed.” (Internal quotation
distress as alleged in count five.                             marks omitted.)       United Technologies v. Commission
                                                               on Human Rights and Opportunities, 72 Conn.App. 212,
The first argument before the court is to what extent          229–30, 804 A.2d 1033, cert. denied, 262 Conn. 920, 812
   General Statutes § 46a–82(e) acts as a statute of           A.2d 863 (2002).
limitations for discrimination claims.    General Statutes
§ 46a–82 governs the filing of a discrimination claim with     Even if incidences of alleged discrimination are
the CHRO, and subsection (e) of that statute states in         time-barred, they can still be used in conjunction with
relevant part: “complaints filed pursuant to this section      non-limited events as circumstantial evidence to help
must be filed within one hundred and eighty days after the     prove a case of discrimination.     Downey v. Southern
alleged act of discrimination ...”                             Natural Gas Co., 649 F.2d 302, 305 (5th Cir.1981).

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      3
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 64 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



                                                               facto policy or procedure” by his supervisors. The mere
In their motion for summary judgment the defendants            assertion of the temporal proximity of the disciplinary
argue that, upon the plaintiff filing his complaint with the   actions alone is insufficient to affirmatively demonstrate
CHRO on February 7, 2005, he was barred under              §   that his supervisors had a policy of discrimination against
46a–82(e) from bringing discrimination claims arising          the plaintiff.
from events which took place over 180 days prior. Such a
limitation would bar any alleged event prior to August 12,     Therefore, the court does not construe the events outlined
2004. This includes all of the events alleged in the           above as a continuous violation, and any claims based on
plaintiff’s complaint except his termination, which took       events which took place prior to August 12, 2004 are to
place on August 12, 2004. The plaintiff responds that a        be considered distinct and separate events and thus barred
pattern of discrimination began after the plaintiff            from recovery under       § 46a–82(e). The court should
complained about the decision to hire another applicant        note that it may still use the events as circumstantial
for the coaching position, the goal of which was to            evidence of discrimination when considering the
prevent the plaintiff from “moving up the ladder.” Each        plaintiff’s termination, which remains the only timely
subsequent event, the plaintiff argues, can be seen as a       filed allegation.
continuous violation relating back to that first
discriminatory hiring decision because of the limited time     Before the court considers whether the plaintiff has met
the plaintiff was allowed to work afterward and the short      the minimal burden of establishing a prima facie
time between his complaint and eventual termination. The       discrimination claim, the court must consider first
plaintiff concludes therefore the 180–day time limitation      whether it has subject matter jurisdiction over the claim
should not apply to those events which would otherwise         given that the plaintiff’s rehiring may make the claim
be barred.                                                     moot. “The subject matter jurisdiction requirement may
                                                               not be waived by any party, and also may be raised by a
The court must determine at the outset whether the             party, or by the court sua sponte, at any stage of the
defendant’s complaint was brought within the 180 day           proceedings, including on appeal.” (Internal quotation
limits of the individual allegations.1 The parties do not      marks omitted.) Bateson v. Weddle, 306 Conn. 1, 8–9
debate that, absent the plaintiff’s claim that the events      (2012).
constitute a continuous violation, all of the events, save
the plaintiff’s termination, would be barred by            §   “Mootness is a question of justiciability that must be
46a–82(e). Therefore, the court must examine the               determined as a threshold matter because it implicates this
requirements of a claim of continuous violation to             court’s subject matter jurisdiction ... Because courts are
determine if the present allegations merit such an             established to resolve actual controversies, before a
equitable remedy. The plaintiff suggests that the brief        claimed controversy is entitled to a resolution on the
time between the plaintiff’s first complaint and his           merits it must be justiciable. Justiciability requires (1) that
termination, roughly ten months, is sufficient proof of the    there be an actual controversy between or among the
“de facto policy or practice” required for continuous          parties to the dispute ... (2) that the interests of the parties
violations. However, the plaintiff has not suggested how       be adverse ... (3) that the matter in controversy be capable
any of these events meet the statutory requirement of          of being adjudicated by judicial power ... and (4) that the
“specific and related.” The original decision to reject the    determination of the controversy will result in practical
plaintiff’s application for basketball coach was allegedly     relief to the complainant ...” (Citations omitted; internal
made by the department of citywide athletics, while the        quotation marks omitted.)         Lyon v. Jones, 291 Conn.
decision to keep the plaintiff from work for two and a half    384, 392–93, 968 A.2d 416 (2009). “In determining
months until he could be examined by a psychiatrist was        mootness, the dispositive question is whether a successful
made by the department of human resources, and finally         appeal would benefit the plaintiff or defendant in any
the disciplinary actions and eventual termination for the      way.” (Internal quotation marks omitted.)         Id., 394.
plaintiff’s failure to respond to a work call and failure to
pay for personal phone use were undertaken by the              The court must consider the issue of whether the
Executive Director of School Police and Security.              plaintiff’s claim of discrimination is moot sua sponte, as
                                                               the complaint includes reinstatement in his former
*6 The plaintiff has not argued that these departments         position as part of the relief the plaintiff is seeking.
acted in conjunction with each other, or that the actions      However, the defendants, although not raising the issue of
undertaken by the individual departments were related or       mootness, report in their memorandum that as part of the
specific to each other in any way. The plaintiff also fails    arbitration award in the claim brought by the plaintiff’s
to suggest how the apparently discreet acts arise to a “de     union, his termination was commuted to a 180–day
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         4
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 65 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



suspension after which he was reinstated, and has since         similar, and our Supreme Court has concluded that the
remained employed by the defendants. The defendants             two statutes were intended to be coextensive. See
have provided a copy of the arbitration award as evidence           Brittell v. Dept. of Correction, 247 Conn. 148, 164,
of this fact, and the plaintiff, although only admitting that   717 A.2d 1254 (1998). “Connecticut antidiscrimination
he filed a complaint through his union, does not dispute        statutes should be interpreted in accordance with federal
his reinstatement. Therefore the court could not grant the
reinstatement that the plaintiff prays for, which renders       antidiscrimination laws.”     Curry v. Allan S. Goodman,
his discrimination claim moot, at least to some extent.         Inc., 286 Conn. 390, 407, 944 A.2d 925 (2008).

*7 Connecticut courts, when faced with this issue, have         “When a plaintiff claims disparate treatment under a
followed federal precedent and have also examined the           facially neutral employment policy, this court employs the
                                                                burden-shifting analysis set out by the United States
statutory intent      § 46a–60(a)(1) to determine that,
where a plaintiff was later rehired into the same position      Supreme Court in         McDonnell Douglas Corp. v.
from which he or she was initially terminated, his or her       Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668
discrimination claims are not wholly moot because a jury        (1973). Under this analysis, the employee must first make
could still award damages for the humiliation the plaintiff     a prima facie case of discrimination. The employer may
suffered. Commission on Human Rights & Opportunities            then rebutt the prima facie case by stating a legitimate,
v. Board of Education, 270 Conn. 665, 694, 855 A.2d 212         nondiscriminatory justification for the employment
                                                                decision in question. The employee then must
(2004), rev’d on other grounds,        Hummel v. Marten         demonstrate that the reason proffered by the employer is
Transport, Ltd., 282 Conn. 477, 923 A.2d 657 (2007).            merely a pretext and that the decision actually was
This is in keeping with a policy of discouraging future
discrimination inherent in Connecticut antidiscrimination       motivated by illegal discriminatory bias.”       Craine v.
                                                                Trinity College, 259 Conn. 625, 636–37, 791 A.2d 518
laws. Id., 695. See also     DeLoreto v. Ment, 944 F.Sup.       (2002).
1023 (D.Conn.1996) (“While [the plaintiff’s] rehiring
would obviously moot their demands for reinstatement ...        *8 “In order to establish a prima facie case [of
it does not moot their claim for damages”).                     discrimination], the complainant must prove that: (1) he
                                                                was in the protected class; (2) he was qualified for the
Accordingly, the portion of the prayer for relief in which      position; (3) he suffered an adverse employment action;
the plaintiff seeks reinstatement is moot and is                and (4) that the adverse action occurred under
subsequently dismissed by the court, but the remainder of       circumstances giving rise to an inference of
the prayer for relief, wherein the plaintiff seeks damages,     discrimination.” Jackson v. Water Pollution Control
is a valid claim over which this court has subject matter       Authority, 278 Conn. 692, 705–06, 900 A.2d 498 (2006).
jurisdiction.                                                   “The establishment of a prima facie case creates a
                                                                rebuttable presumption of discriminatory intent.”
The court must next consider whether a genuine issue of
material fact exists as to count one of the plaintiff’s             Lieberman v. Grant, 630 F.2d 60, 60 (2d Cir.1980).
complaint, which alleges discrimination. The plaintiff          “The burden of establishing a prima facie case is a burden
claims racial discrimination under the federal Civil Rights     of production, not a burden of proof, and therefore
                                                                involves no credibility assessment by the fact finder ...
Act of 1964,      42 U.S.C. § 2000e–2(a) (Title VII) and        The level of proof required to establish a prima facie case
    General Statutes § 46a–60(a)(1).      General Statutes §    is minimal and need not reach the level required to
46a–60 begins: “(a) It shall be a discriminatory practice in    support a jury verdict in the plaintiff’s favor.” (Citation
violation of this section: (1) For an employer, by the          omitted; internal quotation mark omitted.) Craine v.
employer or the employer’s agent, except in the case of a       Trinity College, supra, 259 Conn. 638.
bona fide occupational qualification or need, to refuse to
hire or employ or to bar or to discharge from employment        “To establish the [fourth] prong, a litigant may present
any individual or to discriminate against such individual       circumstantial evidence from which an inference may be
in compensation or in terms, privileges or conditions of        drawn that similarly situated individuals were treated
employment because of the individual’s race, color,             more favorably than she was ... To be probative, this
religious creed, age, sex, gender identity or expression,       evidence must establish that the plaintiff and the
marital status, national origin, ancestry, present or past      individuals to whom she seeks to compare herself were
history of mental disability, intellectual disability,          similarly situated in all material respects ... An employee
learning disability or physical disability ...” The language    offered for comparison will be deemed to be similarly
of the Civil Rights Act is analogous and substantially          situated in all material respects if (1) ... the plaintiff and

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        5
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 66 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



those he maintains were similarly situated were subject to      discrimination because his comparitors are sufficient to
the same workplace standards and (2) ... the conduct for        make a prima facie case of discrimination. The plaintiff
which the employer imposed discipline was of                    correctly states that the level of proof required to make
comparable seriousness.” (Citations omitted; internal           out a prima facie claim of discrimination is minimal, and
quotation marks omitted.)             Perez–Dickson v.          argues that he has met that minimal burden. To satisfy his
Bridgeport, 304 Conn. 483, 514, 43 A.3d 69 (2012).              prima facie claim, he offers three comparitors: the first is
                                                                the Caucasian basketball coach with less coaching
Connecticut courts have remained “particularly cautions         experience who was awarded the position over him in
about granting summary judgment to an employer in a             October 2003; the second is an officer who similarly
discrimination case when the employer’s intent is in            failed to respond to a dispatch call the day before the
question. Because direct evidence of an employer’s              plaintiff and was not subject to discipline; and the third
discriminatory intent will rarely be found, affidavits and      was “at least one white officer” who failed to pay his
depositions must be carefully scrutinized for                   unauthorized phone charges. The plaintiff then argues that
circumstantial proof which, if believed, would show             the defendants have not satisfied the shifted burden of
discrimination.” (Internal quotation marks omitted.)            providing a legitimate, nondiscriminatory reason for
                                                                failing to assign the plaintiff to the coaching position and
    Schwapp v. Avon, 118 F.3d 106, 110 (2d Cir.1997).           disciplining him for his unpaid phone charges. He asserts
Yet, our courts have reasoned that “the summary                 that the reason the defendants gave for his termination is
judgment rule would be rendered sterile ... if the mere         merely a pretext for their impermissible discrimination.
incantation of intent or state of mind would operate as a       The pretext masks the actual discrimination, the plaintiff
talisman to defeat an otherwise valid motion.” (Internal        suggests, which is rebutted by the same evidence he has
quotation marks omitted.) Chadha v. Charlotte                   given to state his prima facie case.
Hungerford Hospital, 97 Conn.App. 527, 539, 906 A.2d
14 (2006). Thus, in order to be entitled to an inference of     Whether the plaintiff has established a prima facie case of
discriminatory intent, “the party opposing summary              discrimination, and therefore, whether this court even
judgment must present a factual predicate for his               needs to invoke the burden shifting analysis from
argument in order to raise a genuine issue of fact .”           McDonnell Douglas, is dependent upon whether the
    Wadia Enterprises, Inc. v. Hirschfeld, 224 Conn. 240,       plaintiff has proffered sufficiently similar comparitors as
250, 618 A.2d 506 (1992).                                       examples of disparate treatment. The plaintiff clearly
                                                                meets the other elements of a prima facie claim; he is an
“[A]n employer would be entitled to judgment as a matter        African–American; there is no argument that he was
of law if the record conclusively revealed some other,          unqualified for his position (indeed, he had retained the
nondiscriminatory reason for the employer’s decision, or        position for over twenty years prior to his termination);
if the plaintiff created only a weak issue of fact as to        and he was terminated (even if that termination was later
whether the employer’s reason was untrue and there was          rescinded, as discussed in Part IIA of this memorandum).
abundant and uncontroverted independent evidence that
no discrimination had occurred.” Perez–Dickson v.               Although the plaintiff’s untimely filing of his complaint
Bridgeport, supra, 304 Conn. 516.                               with the CHRO precludes him from recovering for
                                                                discrimination for any event save his termination (see Part
*9 The defendants argue that the plaintiff has not supplied     I of this memorandum) the court may still consider the
any appropriate comparitors to satisfy the elements of a        precluded events as circumstantial evidence of
prima facie claim of discrimination. As proof that his          discrimination in order to satisfy the burden of proving a
comparitor is insufficiently similarly situated, the            prima facie case. Therefore, each of the three comparitors
defendants cite the plaintiff’s deposition transcript, in       the plaintiff suggests can be considered, even though the
which he stated that while the result of his failure to         similar actions that are attributed to them are barred: the
respond was a break-in at the school, he did not know the       Caucasian basketball coach who was awarded the position
result, if any, for another officer who the plaintiff claims    over the plaintiff; the officer who went undisciplined for
similarly failed to respond. The defendants next argue that     failing to answer to a dispatch call; and the white officer
the plaintiff’s failure to respond to the November 8, 2003      who had outstanding personal phone charges.2
call and his continued insubordination at disciplinary
hearings constitute legitimate, nondiscriminatory reasons       *10 To establish the extent to which these comparitors are
for his termination, in satisfaction of their burden of proof   similarly situated to the plaintiff, however, no evidence
for the McDonnell Douglas test.                                 has been offered by affidavit or document detailing the
                                                                comparitors’ circumstances. The only affidavit before the
The plaintiff responds that he is entitled to an inference of
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      6
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 67 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



court is the plaintiff’s complaint to the CHRO, which             employed in the same capacity as the plaintiff, and the
does not mention the first comparitor, who was chosen as          court must assume that Mr. Otero is, in fact, this officer’s
basketball coach over the plaintiff. As to the comparitor         supervisor. The record is silent as to whether this officer
who failed to respond to the dispatch call, the affidavit         and the plaintiff shared the same workplace standards,
does not name the officer, but states that he is a “highly        and thus fails the first prong of the test for similarly
favored Caucasian gentleman” who received the dispatch            situated employees.
call, but told the operator he would not respond to the
alarm. Finally, the affidavit is also silent as to any officers   *11 Further, the requirements for a comparitor state that
with outstanding phone charges. The only other evidence           the employee must have committed conduct of
of comparitors before the court are the portions of               comparable seriousness. The plaintiff’s failure to respond
transcript from depositions of the plaintiff taken in             to a dispatch call which in turn led to a school break-in
conjunction with this case on December 16, 2009 and               seems more serious than an answer to a call informing the
with the union arbitration on an unknown date, which the          dispatcher that the officer would not respond, which is not
court may consider at its discretion. Barlow v. Palmer, 96        followed by a break-in or vandalism. Without further
Conn.App. 88, 92, 898 A.2d 835 (2006). Exercising the             details, the other officer cannot be considered a similarly
court’s discretion, an examination of the transcripts reveal      situated employee for the purposes of comparison.
that the plaintiff knew of two officers with outstanding
phone bills, but did not know if the officers had agreed to       Finally, the testimony given at the plaintiff’s deposition
pay for the outstanding minutes. The submitted portions           that other officers had outstanding phone bills is not
of the deposition transcript reveal nothing else about the        sufficient to determine whether those officers were
first two comparitors.                                            similarly insubordinate about repayment, as the
                                                                  defendants found the plaintiff to be. The reason for the
Similarly situated comparitors must be subject to the same        plaintiff’s disciplinary action and eventual termination
workplace standards and must have committed violations            included insubordination and failure to pay the phone bill,
of the same level of seriousness. Perez–Dickson v.                not the existence of the phone bill itself. The fact that
Bridgeport, supra, 304 Conn. 514. However, the court is           other officers had outstanding bills cannot alone be
incapable of determining either of these criteria based on        considered conduct of comparable seriousness. The
the evidence the plaintiff has presented. As to the               plaintiff attests that he does not know whether the officers
basketball coach, neither the affidavit to the CHRO nor           were subject to discipline, or agreed to pay the bills.
the deposition transcripts mention him. The plaintiff relies      Therefore, any officers with outstanding phone bills
on the allegations of his complaint and the arguments of          cannot be considered sufficient comparitors.
his motion alone, but “[m]ere assertions of fact ... are
insufficient to establish the existence of a material fact ...”   Although the standard of proof for a prima facie case of
Weiss v. Weiss, supra, 297 Conn. 471. Therefore, the              discrimination is a minimal one, the plaintiff must still
plaintiff has produced no evidence to suggest the coach           show that his comparitors are sufficiently similar to his
would be a proper comparitor.                                     own situation to be eligible for a discriminatory inference.
                                                                  Both parties have submitted as evidence the merit
As to the non-responsive officer, the plaintiff attested in       assessment review performed by the CHRO, in which it
his CHRO complaint that the officer in question received          dismissed the plaintiff’s complaint, reasoning in part:
the call and told the dispatcher he would not respond.            “[T]he Complainant failed to compare himself to
CHRO complaint, ¶ 48. In the deposition of December 16,           otherwise similarly situated individuals to establish that
2009, the plaintiff attests to an Officer Vitka, who failed       he was subject to discriminatory treatment.” After
to respond to a call from Kennedy School, but the                 undertaking a separate review and examining the
plaintiff admits that he does not know whether that failure       additional evidence offered in the light most favorable to
to respond resulted in a break-in. Nelson Tr. December            the nonmoving party, the conclusion is the same. The
16, 2009, p. 181. Construing these facts in the light most        plaintiff has not satisfied the requirement of showing
favorable to the plaintiff, the court cannot say that the         sufficiently similar comparitors, and therefore cannot
officer was similarly situated. Since the surrounding             meet the elements of a prima facie case of discrimination.
pages of transcript were not submitted, it is only by             Thus the court need not consider whether the defendants
inference that the court can assume that this is the officer      have shown a legitimate, nondiscriminatory reason for the
the plaintiff intends to use as a comparitor, as the CHRO         plaintiff’s termination. See Perez–Dickson v. Bridgeport,
complaint did not mention him by name. Although the               supra, 304 Conn. 522. For the foregoing reasons, the
plaintiff does attest that Officer Vitka was not disciplined      court grants the defendants’ motion for summary
by Mr. Otero, there is no mention anywhere that he was            judgment as to count one of the plaintiff’s complaint.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        7
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 68 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



                                                               considered cumulatively so that the court can obtain a
Next, the court must determine whether a genuine issue of      realistic view of the work environment ... This includes
material fact exists as to count two of the plaintiff’s        evaluating the quantity, frequency and severity of the
complaint, which alleges harassment under          General     discriminatory incidents ... In order to meet her burden,
Statutes 46a–60(a)(1). Although 46a–60(a)(1) does not          the plaintiff must show more than a few isolated incidents
govern civil suits for harassment, the courts have             of racial enmity ... Instead, the plaintiff must establish that
construed such allegations to properly fall under a claim      her workplace was permeated with instances of racially
                                                               discriminatory conduct such as discriminatory
for hostile work environment.          Kassner v.2d Ave.       intimidation, ridicule and insult.” (Citations omitted;
Delicatessen, Inc., 496 F.3d 229, 240 (2d Cir.2007)            internal quotation marks omitted.) Martinez v. State
(“Although the complaint does not allege discrimination        Library of Connecticut, 817 F.Sup.2d 28, 40–41
based on hostile work environment, the complaint alleges       (D.Conn.2011).
‘continued harassment’ of [the plaintiff] and alleges facts
from which we may infer pleading of hostile work               The defendants argue that the plaintiff neither alleges nor
environment claims ...”). To support a claim of hostile        produces any evidence of any insults or ridicule that he
work environment, “the workplace must be permeated             suffered based on his race. The plaintiff argues in retort
with discriminatory intimidation, ridicule, and insult that    that the defendants blatantly disregarded the events that
is sufficiently severe or pervasive to alter the conditions    he alleged in his complaint, which indicate a continuous
of the victim’s employment and create an abusive               pattern of harassment. He explains that the multiple
working environment ...” (Internal quotation marks             disciplinary actions and subsequent suspension and
omitted.) Brittell v. Department of Correction, supra, 247     psychiatric evaluation interfered with his ability to work.
Conn. 166–67. “[T]he legislature intended to create a
cause of action for hostile work environment claims by         The plaintiff’s two months unpaid leave while he waited
prohibiting employers from discriminating in terms,            for a psychiatric evaluation and his later unpaid
conditions or privileges of employment under              §    suspension undoubtedly interfered with his work
46a–60(a)(1) ...” (Internal quotation marks omitted.)          performance. The court must now determine whether such
    Patino v. Birken Mfg. Co., 304 Conn 679, 691, 41           interference was unreasonable. The plaintiff could
A.3d 1013 (2012).                                              succeed on a claim of hostile work environment if he
                                                               produced proof that showed that the aforementioned
*12 “To prove a workplace is actionably hostile under          forced absences were the result of racial animus.
Title VII, a plaintiff must demonstrate that: (1) she          However, the plaintiff has produced no evidence which
subjectively perceived the environment to be abusive; (2)      tends to show that his suspensions were due to his race. In
the conduct was so severe or pervasive that it created an      the plaintiff’s deposition testimony, he admits that the
objectively hostile work environment, meaning an               head of human resources had never said, inferred, or
environment that a reasonable person would find hostile        repeated to anyone else any statement that could be a
or abusive; and (3) the conduct created an environment         basis for suggesting she discriminated against the plaintiff
abusive to employees because of their race, gender,            based on his race, but that he thinks he “reminded her of a
religion or national origin ...                                past nightmare or something.” Nelson Tr., December 16,
                                                               2009, p. 190. This assertion of fact alone is insufficient to
“The Supreme Court has established a non-exhaustive list       show that the plaintiff’s suspension was the result of
of factors relevant to determining whether a workplace is      severe or pervasive hostility due to his race. The plaintiff
so severely or pervasively hostile as to support a Title VII   never attested to the fact that he was subjected to physical
claim. These include the frequency of the discriminatory       threats or intimidation, offensive utterances, ridicule or
conduct; its severity; whether it is physically threatening    insults based on his race. Therefore, the court does not
or humiliating, or a mere offensive utterance; whether the     conclude that the disciplinary actions unreasonably
conduct unreasonably interfered with the plaintiff’s work;     interfered with the plaintiff’s work. No genuine issue of
... whether it unreasonably interferes with the employee’s     material fact exists as to whether the plaintiff suffered a
work performance; and the effect on the employee’s             hostile work environment and therefore, grants the
psychological well-being.                                      defendants’ motion for summary judgment as to count
                                                               two.
“To determine whether an environment may be
considered sufficiently hostile or abusive to support a        *13 The court must next consider the motion for summary
Title VII claim, courts must consider the totality of the      judgment as to count three, wherein the plaintiff alleges a
circumstances ... The factors outlined above must be           claim of retaliation. Although the plaintiff attempts to

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        8
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 69 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



bring this claim under               General Statutes §         causal relationship between protected activity and an
46a–60(a)(1), which governs discrimination claims, a            allegedly retaliatory action.” (Citation omitted; internal
                                                                quotation marks omitted.) Ayantola v. Board of Trustees
claim for retaliation is properly governed by             §     of Technical Colleges, supra, 116 Conn.App. 539.
46a–60(a)(4). That statute reads in relevant part: “It shall
be discriminatory practice in violation of this section ...     *14 The defendants argue that they are entitled to
[f]or any person, employer, labor organization or               judgment as a matter of law because the plaintiff has not
employment agency to discharge, expel or otherwise              satisfied the elements of a prima facie case. For this
discriminate against any person because such person has         reason, they do not suggest a nonretaliatory reason for the
opposed any discriminatory employment practice or               plaintiff’s termination. Instead, they claim that the
because such person has filed a complaint or testified or       plaintiff has not alleged that he engaged in any protected
assisted in any proceeding ...” Id. Connecticut has adopted     activity, and that he has not produced any evidence to
the burden shifting analysis of McDonnell Douglas for           show that his termination was causally connected to his
examining retaliation claims, whereby the plaintiff must        race.
first show the elements of a prima facie case of
retaliation, then the defendants have an opportunity to         The plaintiff objects, asserting that he satisfied the
show a legitimate, nonretaliatory reason for the adverse        element of protected activity by submitting a complaint to
action, which shifts the burden of proof back to the            his supervisors after not receiving the coaching position.
plaintiff to show that the defendants’ reason is a mere         He argues that his eventual termination was indirectly
pretext to retaliation. Beizer v. Department of Labor, 56       causally connected to that first complaint as evidenced by
Conn.App. 347, 355–56, 742 A.2d 821, cert. denied, 252          the disciplinary actions occurring soon after that event.
Conn. 937, 747 A.2d 1 (2000).                                   The plaintiff suggests that the ten months between his
                                                                complaint and eventual termination is sufficiently close in
“To establish a prima facie case of retaliation, a plaintiff    time to show that the events were linked without evidence
must show four elements: (1) that he participated in a          of a direct causal connection. He further argues that, to
protected activity; (2) that the defendant knew of the          the extent that his complaint failed to mention
protected activity; (3) an adverse employment action            discrimination, it should be considered in conjunction
against him; and (4) a causal connection between the            with his CHRO complaint to show a totality of the
protected activity and the adverse employment action.”          circumstances favoring his engagement in protected
   Ayantola v. Board of Trustees of Technical Colleges,         activity.
116 Conn.App. 531, 536, 976 A.2d 784 (2009). At issue
here are elements two and four of the plaintiff’s prima         The plaintiff cites case law suggesting that four months
facie case, those of protected activity and causal              between complaint and adverse action can be considered
connection. “Protected activity is action taken to protest      sufficiently close in time to constitute indirect evidence of
or oppose statutorily prohibited discrimination ... Plaintiff   retaliatory action, despite the time difference in his own
need not show that the conduct she opposed actually             case being more than double that. “Within the time period
violated anti-discrimination law, only that she possessed a     of one year, there is no firm rule. In some cases, time
good-faith, reasonable belief that it did.” (Citation           periods ranging from twelve days to eight months have
omitted; internal quotation marks.) Smith v. AFSCME             been found to show the necessary temporal proximity ...
Council 4, United States District Court, Docket No. 1735        In other cases, time periods ranging from two-and-a-half
(D.Conn. August 7, 2012).                                       months to eight months have been deemed insufficient to
                                                                show the necessary temporal proximity.” Zboray v.
“[P]roof of causation can be shown either: (1) indirectly,      Wal–Mart Stores East, L.P., 650 F.Sup.2d 174, 182
by showing that the protected activity was followed             (D.Conn.2009). Therefore, the time period between the
closely by discriminatory treatment, or through other           plaintiff’s complaint and his eventual termination could
circumstantial evidence such as disparate treatment of          be considered indirect evidence of retaliatory action,
fellow employees who engaged in similar conduct; or (2)         provided that the plaintiff’s complaint to his superiors
directly, through evidence of retaliatory animus directed       satisfies the element of “protected activity.”
against the plaintiff by the defendant. A causal connection
can be established indirectly by showing that the               Although the plaintiff alleges that he filed a complaint
protected activity was followed close in time by adverse        after being informed that he was not hired for the coach
action, ... but the inquiry into whether temporal proximity     position, he has not produced a copy of that complaint,
establishes causation is factual in nature. There is no         nor does he allege that the complaint alleged racial
bright line to define the outer limits beyond which a           discrimination. “Unfair treatment ... is not actionable
temporal relationship is too attenuated to establish a
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       9
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 70 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



under the civil rights laws and a complaint about it does       against the actor, and lead him to exclaim, Outrageous! ...
not constitute protected activity. To be actionable, the        Conduct on the part of the defendant that is merely
unfair treatment must be due to one’s membership in a           insulting or displays bad manners or results in hurt
protected class and the complaint must make that point          feelings is insufficient to form the basis for an action
sufficiently clear.” (Internal quotation marks omitted.)        based upon intentional infliction of emotional distress.”
Sank v. City University of New York, United States              (Citations omitted; internal quotation marks omitted.)
District Court, Docket No. 4975 (S.D.N.Y.2011). While              Carrol v. Allstate Ins. Co., 262 Conn. 433, 442–43,
the plaintiff correctly states that all of a plaintiff’s        815 A.2d 119 (2003).
activities must be considered in a broader context to
determine whether it meets the standard of protected            In the context of employment, the bar for what could be
activity, the plaintiff errs when he suggests that his          considered extreme and outrageous conduct is higher:
complaint to the CHRO should be considered in addition          “[I]t is clear that individuals in the workplace reasonably
to his previous complaint to his supervisors to show            should expect to experience some level of emotional
protected activity. The CHRO complaint in itself could          distress, even significant emotional distress, as a result of
not be considered protected activity, of course, because
the plaintiff filed it after his termination. See Zboray v.     conduct in the workplace.”        Perodeau v. Hartford, 259
Walmart Stores East, L.P., supra, 650 F.Sup.2d 182.             Conn. 729, 757, 792 A.2d 752 (2002). “Plaintiffs have ...
Furthermore, if the court considered the original internal      been successful in establishing claims for intentional
complaint and the CHRO complaint together as evidence           infliction of emotional distress where they have alleged
that the plaintiff was engaging in protected activity, it       that they were forced to suffer public ridicule ... subjected
would allow the plaintiff to retroactively turn a               to a hostile work environment involving repeatedly
non-discriminatory complaint into one under which a             racially motivated statements ... repeatedly taunted about
retaliation claim could be brought after he suffered the        a medical disability ... or terminated for exercising a
adverse action. Finally, the mere assertion that the            statutorily protected right.” (Citations omitted.) Knight v.
plaintiff lodged a complaint, without proof of that             Southeastern Council on Alcoholism & Drug
complaint or its contents, cannot suffice to show the           Dependency, Superior Court, judicial district of New
existence of a genuine issue of material fact. See Weiss v.     London, Docket No. 557182 (September 21, 2001,
Weiss, supra, 297 Conn. 471. Therefore, the plaintiff has       Hurley, J.T.R.).
not shown that he engaged in protected activity, and thus
fails to show a prima facie case of retaliation. Therefore,     “In assessing a claim for intentional infliction of
the court grants the defendants’ motion for summary             emotional distress, the court performs a gatekeeping
judgment as to count three of the plaintiff’s complaint.        function. In this capacity, the role of the court is to
                                                                determine whether the allegations of a complaint ... set
*15 The court must next consider the motion for summary         forth behaviors that a reasonable fact finder could find to
judgment as to count four, which alleges intentional            be extreme and outrageous.” (Internal quotation marks
infliction of emotional distress. “In order for the plaintiff   omitted.)    Cassotto v. Aeschliman, 130 Conn.App. 230,
to prevail in a case for liability under ... [intentional       235, 22 A.3d 697 (2011).
infliction of emotional distress], four elements must be
established. It must be shown: (1) that the actor intended      *16 The defendants first argue that no conduct on their
to inflict emotional distress or that he knew or should         behalf could reasonably be considered extreme and
have known that emotional distress was the likely result        outrageous. They analogize the present case to
of his conduct; (2) that the conduct was extreme and                Appleton v. Board of Education, 254 Conn. 205, 211,
outrageous; (3) that the defendant’s conduct was the cause      757 A.2d 1059 (2000), where our Supreme Court held
of the plaintiff’s distress; and (4) that the emotional         that it was not considered extreme and outrageous when
distress sustained by the plaintiff was severe ... Liability    conduct by an employer included sending a psychologist
for intentional infliction of emotional distress requires       to the plaintiff’s classroom after a colleague reported her
conduct that exceeds all bounds usually tolerated by            acting strangely, making condescending comments in
decent society ... Liability has been found only where the      front of her colleagues, questioning her ability to read,
conduct has been so outrageous in character, and so             calling her daughter to urge her to tell the plaintiff to take
extreme in degree, as to go beyond all possible bounds of       a few days off, and finally calling the police to escort her
decency, and to be regarded as atrocious, and utterly           from the building. Presently, the defendants note, the only
intolerable in a civilized community. Generally, the case       evidence that the plaintiff has presented to support a claim
is one in which the recitation of the facts to an average       of extreme and outrageous conduct on behalf of the
member of the community would arouse his resentment             defendants is his deposition transcript, stating he was

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      10
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 71 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



embarrassed about being terminated. Nelson Tr.,               89, 700 A.2d 655 (1997). Therefore, even if the
December 16, 2009, p. 228–29. The defendants also argue       defendants colluded amongst department supervisors to
that the plaintiff cannot satisfy the element of severe       intimidate, harass and eventually terminate the plaintiff, it
distress because he has only alleged that he suffered         could not be considered extreme and outrageous conduct
humiliation, weight gain, smoking, and exacerbation of        sufficient to satisfy a claim for intentional infliction of
his pre-existing asthma. Nelson Tr., December 16, 2009,       emotional distress. Construing the facts in the light most
p. 229.                                                       favorable to the nonmoving party, the defendants’
                                                              conduct as alleged fails to constitute extreme and
The plaintiff responds that the defendants’ conduct must      outrageous conduct. Therefore, the court grants the
be considered extreme and outrageous, and analogizes the      defendants’ motion for summary judgment as to count
present case to Craig v. Yale University School of            four of the plaintiff’s complaint.
Medicine, United States District Court, Docket No. 1600
(D.Conn., May 4, 2011), wherein the plaintiff was             *17 The final consideration before the court is the motion
dismissed from his residency program, and after he filed a    for summary judgment as to count five of the plaintiff’s
grievance was reinstated, but was given exclusively           complaint, which alleges negligent infliction of emotional
high-risk patients, was isolated from other students, was     distress. To prevail on a claim of negligent infliction of
frequently told to leave, and was given failing grades in     emotional distress, a plaintiff must prove: “(1) the
classes for which he was not enrolled. Here, the plaintiff    defendant’s conduct created an unreasonable risk of
argues, he was interrogated repeatedly, humiliated,           causing the plaintiff emotional distress; (2) the plaintiff’s
suspended, and required to be evaluated by a psychiatrist.    distress was foreseeable; (3) the emotional distress was
The plaintiff further argues that his deposition testimony    severe enough that it might result in illness or bodily
regarding his symptoms is sufficient to satisfy the element   harm; and (4) the defendant’s conduct was the cause of
of severe distress, especially given the disciplinary         the plaintiff’s distress.” Carrol v. Allstate Ins. Co., supra,
hearing of November 23, 2003, which had to be                 262 Conn. 444.
terminated because of the plaintiff’s severe asthma attack.
                                                              “[I]n order to state ... a claim [for negligent infliction of
The plaintiff is correct when he argues that his symptoms     emotional distress], the plaintiff has the burden of
could be considered sufficiently severe to satisfy that       pleading that the defendant should have realized that its
element of a claim of intentional infliction of emotional     conduct involved an unreasonable risk of causing
distress. Connecticut courts have previously found            emotional distress and that distress, if it were caused,
symptoms such as sleeplessness, headaches, inability to       might result in illness or bodily harm ... [N]egligent
concentrate and post-traumatic stress to satisfy this         infliction of emotional distress in the employment context
requirement, see, e.g.,        Witt v. Yale–New Haven         arises only where it is based upon unreasonable conduct
Hospital, 51 Conn .Sup. 155, 182, 977 A.2d 779 (2008)         of the defendant in the termination process ... The mere
                                                              termination of employment, even where it is wrongful, is
[ 46 Conn. L. Rptr. 486], and the plaintiff’s complaints,     therefore not, by itself, enough to sustain a claim for
while different, are of a similarly serious nature.           negligent infliction of emotional distress. The mere act of
However, the defendants are correct in arguing that their     firing an employee, even if wrongfully motivated, does
conduct could not be considered extreme and outrageous.       not transgress the bounds of socially tolerable behavior.”
Conduct including a supervisor conspiring to discipline,      (Citations omitted; internal quotation marks omitted.)
intimidate and harass an employee has been found              Parsons v. United Technologies Corp., supra, 243 Conn.
insufficient to rise to the standard of extreme and           88–89.
outrageous.      Tracy v. New Milford Public Schools, 101
Conn.App. 560, 567–70, 922 A.2d 280, cert. denied, 284        “[W]here the employee has been terminated, a finding of
Conn. 910, 931 A.2d 935 (2007). Concerted effort              a wrongful termination is neither a necessary nor a
between supervisors to force a plaintiff to resign which      sufficient predicate for a claim of negligent infliction of
included intense supervision, public scrutiny and             emotional distress. The dispositive issue ... [is] whether
involuntary transfer has similarly failed to constitute       the defendant’s conduct during the termination process
extreme and outrageous conduct.       Dollard v. Board of     was sufficiently wrongful that the defendant should have
Education, 63 Conn.App. 550, 552–55, 777 A.2d 714             realized that its conduct involved an unreasonable risk of
(2001). Finally, the act of terminating the plaintiff’s       causing emotional distress and that distress, if it were
employment, even if wrongfully motivated, is not              caused, might result in illness or bodily harm.” (Internal
considered outside the bounds of common decency.              quotation marks omitted.) Perodeau v. Hartford, supra,
                                                              259 Conn. 751.
    Parsons v. United Technologies Corp., 243 Conn. 66,

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     11
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 72 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



                                                                    objectionable language. The defendants’ liability cannot
The plaintiff must produce “evidence that the manner of             extend, as the plaintiff suggests, to the manner in which
the plaintiff’s termination from employment was different           they executed disciplinary hearings. “Our Supreme Court
... from the usual termination of employment or that it             has considered the normal expectations of individuals in
was done in any way that would cause anything more than             the context of an ongoing employment relationship. It is
the normal upset that would result from any termination             clear that such individuals reasonably should expect to be
of employment.” Chieffalo v. Norden Systems, Inc., 49               subject to routine employment related conduct, including
Conn.App. 474, 480–81, 714 A.2d 1261 (1998).                        performance evaluations, both formal and informal;
                                                                    decisions related to such evaluations, such as those
The defendants argue that they are entitled to judgment as          involving     transfer,     demotion,      promotion    and
a matter of law because the plaintiff has neither made any          compensation; similar decisions based on the employer’s
allegation nor produced any evidence that he was treated            business needs and desires, independent of the
in an unreasonable manner during his termination. They              employee’s      performance;       and     disciplinary  or
point out that the plaintiff was terminated in writing via          investigatory action arising from actual or alleged
mail, and include the termination letter as evidence that           employee misconduct. In addition, such individuals
nothing unreasonable was contained therein. The plaintiff           reasonably should expect to be subject to other
argues that by examining the totality of the circumstances,         vicissitudes of employment, such as workplace gossip,
the termination was more distressing than usual because it          rivalry, personality conflicts and the like.
precluded his response to the disciplinary charges that the
defendants listed as the basis for the termination.                 “Thus, it is clear that individuals in the workplace
                                                                    reasonably should expect to experience some level of
*18 Our Supreme Court has restricted claims for                     emotional distress, even significant emotional distress, as
negligent infliction of emotional distress in the                   a result of conduct in the workplace.” (Internal quotation
employment context to matters arising out of the                    mark omitted.) Tracy v. New Milford Public Schools,
termination of a plaintiff’s employment. See Parsons v.             supra, 101 Conn.App. 572–73. Therefore, there is no
United Technologies Corp., supra, 243 Conn. 88–89. The              genuine issue of material fact as to whether the
circumstances surrounding the plaintiff’s termination are           defendants’ conduct during the plaintiff’s termination was
undoubtedly distressing to him, but no action was taken             unreasonable. The court grants the defendants’ motion for
by the defendants during the termination which could be             summary judgment as to count five of the plaintiff’s
considered unreasonable, or which the defendants                    complaint.
reasonably should have known may lead to illness or
bodily harm in the plaintiff.
                                                                    All Citations
The letter of termination itself cites as reasons for
termination his failure to respond to the break-in call, his        Not Reported in A.3d, 2012 WL 4902812
insubordination at disciplinary hearings and his failure to
follow written and oral instructions regarding his work
cell phone, but it does not contain any additional
                                                          Footnotes


1
       The court should first note that the statute of limitations governed by        § 46a–82(e) applies only to the first three
       counts of the plaintiff’s complaint, namely discrimination, harassment and retaliatory termination, over which
       General Statutes § 46a–100 gives CHRO jurisdiction, and not over counts four and five, namely intentional and
       negligent infliction of emotional distress, which fall under the jurisdiction of this court.

2
       In addition to these comparitors, the plaintiff, in the affidavit submitted to the CHRO, draws comparisons between
       himself and a cafeteria manager caught exposing himself to minors and also a school officer accused of using racial
       slurs. At his deposition, he also compared himself to a Bridgeport police officer who engaged in an unauthorized
       police pursuit that resulted in property damage and a school custodian who had been stealing cleaning products.
       None of these individuals could be considered similarly situated comparitors because they answer to different work
       standards and have committed substantially different violations. Therefore, the court should only consider the three

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          12
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 73 of 103


Nelson v. City of Bridgeport, Not Reported in A.3d (2012)



       comparitors that the plaintiff offers in his objection.




End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           13
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 74 of 103


Reyes v. Galpin, Slip Copy (2019)




                                                             Department, and had had numerous interactions with” that
                2019 WL 959680                               department. (Id.)
  Only the Westlaw citation is currently available.
   United States District Court, D. Connecticut.             On the night of June 26, 2016, Mr. Reyes “called 911 at
                                                             approximately 7 p.m. and reported that lives were in
          Rosemary REYES, et al., Plaintiffs,                danger at ... the home he shared with his mother.” (Id. ¶
                        v.                                   12.) “Following this call, Mr. Reyes gave his mother a
     Officer Richard GALPIN, et al., Defendants.             kiss, told her he loved her, and exited the apartment. On
                                                             his way out the door, he left a handwritten note on a table
                Civil No. 3:18cv831 (JBA)                    by the front door and picked up a black-handled kitchen
                             |                               knife.” (Id.)
                   Signed 02/27/2019
                                                             The 911 dispatcher then called back and spoke to Ms.
                                                             Reyes, who reported “that there was no problem at the
Attorneys and Law Firms                                      residence.” (Id. ¶ 13.) Patrol officers were then dispatched
                                                             to Plaintiff’s address “to perform a safety check” (Id.)
Kevin Murray Smith, Norman A. Pattis, The Pattis Law
Firm, LLC, New Haven, CT, for Plaintiffs.                    Officer Keith Koval arrived first and “[h]aving observed
                                                             the knife, ... remained in his cruiser and made contact
David C. Yale, Elliot B. Spector, Hassett & George, P.C.,
                                                             with [Daniel] Reyes, who challenged Koval to exit his
Simsbury, CT, for Defendants.
                                                             cruiser and draw his weapon. Recognizing the danger of
                                                             the situation and hoping to deescalate it, Koval declined
                                                             to exit his vehicle and instead asked Mr. Reyes what was
                                                             going on. Mr. Reyes responded that he would not talk to
                                                             Koval until he exited his cruiser and drew his weapon.
                                                             Koval responded by backing his cruiser up in order to
                                                             create distance between himself and Reyes.” (Id. ¶ 14.)

     RULING ON DEFENDANTS’ MOTION TO                         Officer Richard Galpin arrived on the scene “[w]hile
                 DISMISS                                     Koval was in the process of deescalating the situation
                                                             with Mr. Reyes.” (Id. ¶ 15.) “Galpin exited his cruiser,
                                                             and then locked it with a key fob that he tucked into his
Janet Bond Arterton, U.S.D.J.                                belt. He then heard Officer Koval report over his radio
                                                             that Reyes was armed with a knife. Galpin saw the knife
*1 Rosemary Reyes, individually and in her capacity as       in Mr. Reyes’s right hand and drew his firearm while
executrix of the Estate of Daniel Reyes, brings suit         commanding Reyes to stop and put the knife down.” (Id.)
against Defendants Officer Richard Galpin, Officer Keith     Officer Galpin attempted to retreat into his police cruiser,
Koval, Chief James Campbell, the Town of Thomaston,          but he was “unable to open the doors he had locked
Connecticut, and the Thomaston Police Department for         because the key fob was tucked into his belt.” (Id. ¶ 16.)
claims related to the death of her son, Daniel Reyes.        Officer Galpin again commanded Mr. Reyes to “stop and
Defendants move jointly to dismiss all counts of             drop the knife, but Reyes appeared not to comply and told
Plaintiff’s complaint. For the reasons that follow,          [Officer Galpin] to shoot him.” (Id.) Officer Galpin
Defendants’ Motion to Dismiss is granted in part and         “circled” his vehicle and “retreat[ed] to the front
denied in part.                                              passenger side while Reyes continued to follow him.”
                                                             (Id.) Then, “[w]hile standing at the front passenger door”
                                                             of his police vehicle, “Galpin fired a single shot from his
                                                             .45 caliber handgun and felled Reyes where he stood near
                                                             the rear passenger side of the vehicle. Mr. Reyes died
  I. Facts Alleged                                           shortly after being shot.” (Id.)
Plaintiff alleges that her son, Daniel Reyes, “was a young
man with a well-documented history of serious, chronic       *2 Plaintiff Ms. Reyes was “inside her home while her
mental-health issues.” (Compl. [Doc. # 1] ¶ 10.) Mr.         son was slain” and was “helpless either to stop the
Reyes was “well-known to the Thomaston Police                shooting or to assist her son as he lay dying.” (Id. ¶ 17.)

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    1
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 75 of 103


Reyes v. Galpin, Slip Copy (2019)



Plaintiff was “unable to say goodbye or that she loved           from civil suit and liability for civil damages in actions
him before [her son’s] death.” (Id.)                             brought under        42 U.S.C. § 1983, so long “as their
                                                                 conduct does not violate clearly established statutory or
                                                                 constitutional rights of which a reasonable person would
                                                                 have known.”       Pearson v. Callahan, 555 U.S. 223, 231
                                                                 (2009). Thus, in order for a plaintiff to overcome
   II. Discussion                                                qualified immunity: (1) the facts alleged must make out a
Count One of the Complaint claims that the officers used         violation of a statutory or constitutional right, and (2) that
unreasonable force in killing Mr. Reyes, in violation of         right must have been “clearly established” at the time of
                                                                 the defendants’ alleged misconduct. See id.2 The
the Fourth Amendment and          42 U.S.C. 1983. (Compl.
                                                                 immunity “affords government officials ‘breathing room’
¶¶ 18-26.) Count Two brings claims for failure to
                                                                 to      make       reasonable—even         if      sometimes
adequately train officers regarding the use of deadly force
against individuals suspected of suffering from mental           mistaken—decisions.”        Distiso v. Cook, 691 F.3d 226,
illness. (Id. ¶¶ 27-32.) Count Three brings claims under         240 (2d Cir. 2012) (quoting           Messerschmidt v.
the Americans with Disabilities Act for failure to train         Millender, 565 U.S. 535, 553 (2012) ). “The qualified
regarding “how to make reasonable accommodations for             immunity standard is ‘forgiving’ and ‘protects all but the
persons suffering, or perceived to be suffering from,            plainly incompetent or those who knowingly violate the
mental illness or disabilities when these persons are either
                                                                 law.’ ”    Grice v. McVeigh, 873 F.3d 162, 166 (2d Cir.
arrested, taken into custody, or detained....” (Id. ¶ 35.)
Count Four alleges wrongful death under Connecticut              2017) (quoting      Amove v. Novarro, 624 F.3d 522, 530
state law. (Id. ¶¶ 39-40.) Count Six1 brings claims for          (2d Cir. 2010) ).
negligent infliction of emotional distress upon Ms. Reyes.
(Id. ¶¶ 41-46.)                                                  *3 A clearly established right is one that is “sufficiently
                                                                 clear that every reasonable official would have
Defendants move to dismiss all claims of Plaintiff’s             understood that what he is doing violates that right.”
complaint for failure to state a claim upon which relief             Reichle v. Howards, 566 U.S. 658, 664 (2012)
can be granted under Fed. R. Civ. P. 12(b)(6). Defendants        (internal quotation marks and alteration omitted). While
argue that they are entitled to qualified immunity on all        there need not be a case directly on point for a right to be
counts alleged in the Complaint and that the actions of the      clearly established, “existing precedent must have placed
officers were objectively reasonable, entitling them to          the statutory or constitutional question beyond debate.”
dismissal of Plaintiff’s Complaint in its entirety. (Defs.’          Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011). The
Mem. Supp. Mot. to Dismiss [Doc. # 22-1] at 5, 7.)               Supreme Court explained,
“To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim
to relief that is plausible on its face.’ ”       Ashcroft v.                 We have repeatedly told courts ...
                                                                              not to define clearly established
Iqbal, 556 U.S. 662, 678 (2009) (quoting             Bell Atl.                law at a high level of generality.
Corp. v. Twombly, 550 U.S. 544, 570 (2007) ). Although                        The dispositive question is whether
detailed allegations are not required, a claim will be found                  the violative nature of particular
facially plausible only if “the plaintiff pleads factual                      conduct is clearly established. This
content that allows the court to draw the reasonable                          inquiry must be undertaken in light
inference that the defendant is liable for the misconduct                     of the specific context of the case,
alleged.” Id. Conclusory allegations are not sufficient.                      not as a broad general proposition.
    Id. at 678–79; see also Fed. R. Civ. P. 12(b)(6).


                                                                     Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (internal
                                                                 citations and quotation marks omitted). “Although
                                                                 [courts] generally look to Supreme Court and Second
                                                                 Circuit precedent existing at the time of the alleged
     A. Claims against Officers Galpin and Koval                 violation to determine whether the conduct violated a
                                                                 clearly established right, the absence of a decision by [the
The doctrine of qualified immunity shields state officials
                                                                 Second Circuit] or the Supreme Court directly addressing
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         2
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 76 of 103


Reyes v. Galpin, Slip Copy (2019)



the right at issue will not preclude a finding that the law          Tennessee v. Garner, 471 U.S. 1, 11 (1985). “The
was clearly established so long as preexisting law clearly       ‘reasonableness’ of a particular use of force must be
foreshadows a particular ruling on the issue.” Burns v.          judged from the perspective of a reasonable officer on the
Martuscello, 890 F.3d 77, 94 (2d Cir. 2018) (citations           scene, rather than with the 20/20 vision of hindsight.”
omitted).
                                                                    Graham v. Connor, 490 U.S. 386, 396 (1989). “The
“Because qualified immunity is ‘an immunity from suit            calculus of reasonableness must embody allowance for
rather than a mere defense to liability ... it is effectively    the fact that police officers are often forced to make
lost if a case is erroneously permitted to go to trial.’ ...     split-second judgments—in circumstances that are tense,
Indeed, we have made clear that the ‘driving force’              uncertain, and rapidly evolving—about the amount of
behind creation of the qualified immunity doctrine was a         force that is necessary in a particular situation.”  Id. at
desire to ensure that ‘insubstantial claims’ against             396-397.
government officials [will] be resolved prior to
discovery.’ ”      Pearson v. Callahan, 555 U.S. 223,            *4 The “[u]se of excessive force is an area of the law ‘in
231-232 (2009) (internal quotations omitted). The                which the result depends very much on the facts of each
Supreme Court has therefore “repeatedly ... stressed the         case,’ and thus police officers are entitled to qualified
importance of resolving immunity questions at the earliest       immunity unless existing precedent ‘squarely governs’ the
possible stage in litigation.”    Hunter v. Bryant, 502          specific facts at issue.”     Kisela v. Hughes, 138 S. Ct.
U.S. 224, 227 (1991).                                            1148, 1153 (2018) (quoting         Mullenix, 136 S. Ct. at
                                                                 308-309). “Precedent involving similar facts can help
However, the Second Circuit has noted that “motions to           move a case beyond the otherwise ‘hazy border between
dismiss a plaintiff’s complaint under Rule 12(b)(6) on the       excessive and acceptable force’ and thereby provide an
basis of an affirmative defense will generally face a            officer notice that a specific use of force is unlawful.” Id.
difficult road.”     Garcia v. Does, 779 F.3d 84, 96–97          (quoting     Mullenix, 136 S. Ct. at 312).
(2d Cir. 2015). “Not only must the facts supporting the
defense appear on the face of the complaint, but ... the         The sole issue at this stage therefore becomes whether
plaintiff is entitled to all reasonable inferences from the      Defendants can demonstrate, based only on the
facts alleged, not only those that support his claim, but        Complaint, that the officers did not violate any clearly
also those that defeat the immunity defense.”                    established constitutional protections, even while drawing
    McKenna v. Wright, 386 F.3d 432, 436 (2d Cir. 2004)          all reasonable inferences from the facts alleged in favor of
(internal citations omitted). “As a result of this standard of   Plaintiff. See        Graham, 490 U.S. at 396-397.
review, a defendant asserting a qualified immunity               Defendants argue that several cases “pertaining to
defense on a motion to dismiss faces a formidable hurdle         emotionally disturbed persons with knives” indicate that
and is usually not successful.” Barnett v. Mount Vernon          the officers’ behavior was clearly within the scope of a
Police Dept., 523 Fed. App’x 811, 813 (2d Cir. 2013)             reasonable officers’ conduct, and therefore that their
(internal quotation omitted).                                    behavior did not violate any clearly established rights.

Defendants argue that they are entitled to dismissal of the      Defendants point especially to Kisela, in which the
Complaint because the officers did not violate any clearly       Supreme Court held that an officer was entitled to
established law or constitutional protections and are            qualified immunity because his use of force did not
therefore protected by qualified immunity. (Defs.’ Mem.          violate clearly established law. In that case, officers
at 7.)                                                           responded to a report of a “woman engaging in erratic
                                                                 behavior with a knife” and, upon seeing a woman
                                                                 (Hughes) matching that description “walk[ ] toward”
                                                                 another individual (Chadwick) and “stop[ ] no more than
                                                                 six feet from her,” three officers present drew their guns.
                                                                    138 S. Ct. at 1150. The officers told Hughes to drop
              i. Count One: Excessive Force                      the knife “at least twice.” Id. “Hughes appeared calm, but
                                                                 she did not acknowledge the officers’ presence or drop
When an “officer has probable cause to believe that the          the knife.” One officer subsequently shot Hughes four
suspect poses a threat of serious physical harm, either to       times. Id. Officers had been on the scene “but a few
the officer or to others, it is not constitutionally             minutes, perhaps just a minute” at the time of the
unreasonable to prevent escape by using deadly force.”           shooting. Id. Hughes survived and sued the officer who

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        3
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 77 of 103


Reyes v. Galpin, Slip Copy (2019)



shot her, claiming excessive use of force under the Fourth       could “help move a case beyond the otherwise ‘hazy
Amendment and        § 1983.                                     border between excessive and acceptable force’ and
                                                                 thereby provide an officer notice that a specific use of
The Supreme Court held in that case that it “need not, and       force is unlawful,” Officers Koval and Galpin are entitled
does not, decide whether [the officer] violated the Fourth       to the protections of qualified immunity on Count One.
Amendment when he used deadly force against Hughes.              Id. (quoting    Mullenix, 136 S. Ct. at 312).
For even assuming a Fourth Amendment violation
occurred—a proposition that is not at all evident—on
these facts Kisela was at least entitled to qualified
immunity.”      138 S. Ct. at 1152 (holding that “this is far
from an obvious case in which any competent officer
would have known that shooting Hughes to protect                  ii. Counts Four: Wrongful Death and Six: Negligent
Chadwick would violate the Fourth Amendment”). The                           Infliction of Emotional Distress
Supreme Court found no case(s) which would have made
clear that the shooting violated any clearly established         *5 In the absence of any federal claim against Defendants
right, observing that “[i]n fact, the most analogous [Ninth]     Koval and Galpin which survives Defendants’ Motion to
Circuit precedent favors” the officer, not Hughes. Id.           Dismiss, the Court must first determine whether to
                                                                 exercise supplemental jurisdiction over the state law
Defendants emphasize the similarities between the facts          claims against them in Counts Four and Six, which claim
of Kisela and the circumstances of Mr. Reyes’ death, such        wrongful death and negligent infliction of emotional
as the short duration of the officers’ presence on the           distress.
scene, the necessity of a quick response, the movement of
an armed person towards another, and the subject’s               “[I]n any civil action of which the district courts have
refusal to drop the knife following repeated police              original jurisdiction, the district courts shall have
commands. Defendants argue that the Supreme Court’s              supplemental jurisdiction over all other claims that are so
opinion in Kisela demonstrates that their similar behavior       related to claims in the action ... that they form part of the
in a similar situation is also “at least entitled to qualified
                                                                 same case or controversy,”       28 U.S.C. § 1367, i.e., that
immunity.”
                                                                 “derive from a common nucleus of operative fact,”
Plaintiff argues that “at this stage, the Plaintiffs have            City of Chicago v. Int’l Coll. of Surgeons, 522 U.S.
pleaded sufficient facts to establish a plausible claim that     156, 165 (1997) (internal quotation omitted). When only
it was objectively unreasonable for Officer Galpin to kill       “state-law claims remain[ ] after resolution of the federal
Reyes.” (Pl.’s Opp. at 6.) Plaintiff cites Officer Koval’s       question, the District Court [has] discretion, consistent
decision to remain inside his police vehicle as evidence         with Article III, to retain jurisdiction” over those
that Officer Galpin’s choice to exit the vehicle and engage      still-pending state law claims.       Osborn v. Haley, 549
with Mr. Reyes was objectively unreasonable. (Id.)               U.S. 225, 245 (2007). See       28 U.S.C. § 1367(c)(3). “In
Contrary to Plaintiff’s assertion, that the two officers         general, where [all] federal claims are dismissed before
adopted a different approach does not clearly establish          trial, the state claims should be dismissed as well,”
that one approach represented a constitutional violation.
                                                                      Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir.
See     Walczyk v. Rio, 496 F.3d 139, 154 (2d Cir. 2007)         1998), but the “district court’s decision whether to
(“an officer is still entitled to qualified immunity if          exercise that jurisdiction after dismissing every claim
officers of reasonable competence could disagree on the          over which it had original jurisdiction is purely
legality of the action at issue in its particular factual
context.” (internal quotation omitted) ). Moreover, in           discretionary.”     Carlsbad Tech., Inc. v. HIF Bio, Inc.,
focusing broadly on whether she established a “plausible         556 U.S. 635, 639 (2009). In exercising that discretion,
claim that it was objectively unreasonable for Officer           district courts “must weigh various factors, such as
Galpin to kill Reyes,” Plaintiff’s argument misses the           judicial economy, convenience, fairness, and comity.”
mark with regard to qualified immunity, failing to plead         Wright v. Musanti, 887 F.3d 577, 582 n.2 (2d Cir. 2018).
facts or cite any case which “ ‘squarely governs’ the
                                                                 In light of those factors, the Court declines to exercise
specific facts at issue,”   Kisela, 138 S. Ct. at 1153, and      supplemental jurisdiction over the state law claims against
which could arguably clearly establish a right which             Defendants Koval and Galpin in Counts Four and Six.
Officer Galpin violated in shooting Mr. Reyes. In the            This case is still in early stages of litigation, so there has
absence of any “precedent involving similar facts” which         not yet been the type of “substantial expenditure in time,

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         4
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 78 of 103


Reyes v. Galpin, Slip Copy (2019)



effort, and money in preparing the dependent claims”             (1992) ) ). See also Thompson v. Mexico Const, LLC,
which would weigh in favor of an exercise of                     2007 WL 763899, at *1 (D. Conn. March 9, 2007)
supplemental jurisdiction.         Purgess v. Sharrock, 33       (reviewing and finding no binding authority which clearly
F.3d 134, 138 (2d Cir. 1994). See Estate of Devine v.            holds that police departments are improper defendants in
Fusaro, 676 Fed. App’x 61, 64 (2d Cir. 2017) (affirming          Connecticut).
“district court’s decision to decline to exercise jurisdiction
over” state law claims after finding officers entitled to
qualified immunity on         § 1983 excessive force claim
and entering summary judgment in their favor on federal
claims); Chapman v. Crane Co., 694 Fed. App’x 825, 829
(2d Cir. 2017) (affirming district court’s declining to                       ii. Count Two: Failure to Train
exercise supplemental jurisdiction where, among other
factors, “it was still an early stage of the proceedings and     *6 “In order to prevail on a claim against a municipality
discovery was not complete; [and] no dispositive motions         under      section 1983 based on acts of a public official, a
had been decided”). All claims against Defendants Koval          plaintiff is required to prove: (1) actions taken under color
and Galpin are therefore dismissed.                              of law; (2) deprivation of a constitutional or statutory
                                                                 right; (3) causation; (4) damages; and (5) that an official
                                                                 policy of the municipality caused the constitutional
                                                                 injury.”      Roe v. City of Waterbury, 542 F.3d 31, 36 (2d
                                                                 Cir. 2008) (citing      Monell v. Dep’t of Social Servs., 436
                                                                 U.S. 658, 690–91 (1978) ).
B. Claims against Chief James Campbell, the Town of
 Thomaston, and the Thomaston Police Department
                                                                 The Supreme Court has interpreted        § 1983’s causation
The Complaint’s failure to train claim (Count Two) and           requirement as inconsistent with the imposition of
ADA violation claim (Count Three) bring claims against           vicarious or respondeat superior liability on a
Chief James Campbell, the Town of Thomaston, and the             municipality for the torts of its employees,    Reynolds v.
Thomaston Police Department (together, the “Municipal            Giuliani, 506 F.3d 183, 190 (2d Cir. 2007) (citing
Defendants”).                                                        Monell, 436 U.S. at 691–94), and thus “[t]he fifth
                                                                 element—the ‘official policy’ element—can only be
                                                                 satisfied where a plaintiff proves that a ‘municipal policy
                                                                 of some nature caused a constitutional tort,’ ”        Roe,
                                                                 542 F.3d at 36 (quoting      Monell, 436 U.S. at 691). “ ‘In
                                                                 other words, a municipality may not be found liable
     i. Thomaston Police Department as defendant                 simply because one of its employees committed a tort’ ”
                                                                 and “a plaintiff must demonstrate that, through its
Defendants argue that the “claims against the Thomaston          deliberate conduct, the municipality was the ‘moving
Police Department should be dismissed because, under
clearly established law, a police department is not a legal      force’ behind the alleged injury.”           Id. at 36–37
entity.” (Defs.’ Mem. at 3.) Defendants cite no authority        (quoting     Bd. of County Comm’rs v. Brown, 520 U.S.
for this argument, and in the absence of such, the               397, 405 (1997) ).
Thomaston Police Department will not be dismissed on
those grounds. See Soltis v. Kotenski, 63 F. Supp. 2d 187,       “In limited circumstances, a local government’s decision
189 (D. Conn. 1999) (“the Court will comment briefly on          not to train certain employees about their legal duty to
defendants’ claims that a police department cannot be            avoid violating citizens’ rights may rise to the level of an
liable under      Section 1983. This is not an accurate          official government policy for purposes of         § 1983.”
statement of the law. A municipality may be held liable,            Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011).
as may a municipality’s police department, when                  The Supreme Court has explained that a “municipality’s
plaintiff’s harm was caused by a constitutional violation        culpability for a deprivation of rights is at its most
and where the municipality or police department as a             tenuous where a claim turns on a failure to train” because
subdivision thereof is responsible for that violation.”          municipal liability depends upon a showing of
(citing     Collins v. City of Harker Heights, 503 U.S. 115      policymakers’ “deliberate indifference” to citizens’ rights

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        5
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 79 of 103


Reyes v. Galpin, Slip Copy (2019)



rather than negligence. Id. Therefore, a “pattern of similar    *7 These allegations, if true, suggest that policymakers
constitutional violations by untrained employees is             arguably had actual or constructive notice of the need for
‘ordinarily necessary’ to demonstrate deliberate                such training and that a policymaker demonstrated
indifference for purposes of failure to train,” because         deliberate indifference to that need, and therefore Plaintiff
“when city policymakers are on actual or constructive           states a facially plausible claim for relief for failure to
notice that a particular omission in their training program     train sufficient for Count Three to survive the motion to
causes city employees to violate citizens’ constitutional       dismiss stage. See     Amnesty America v. Town of West
rights, the city may be deemed deliberately indifferent if      Hartford, 361 F.3d 113, 130 n.10 (2d Cir. 2004) (plaintiff
the policymakers choose to retain that program.”       Id. at   not required to “identify a specific deficiency” in training
1360.                                                           “at the motion to dismiss stage” but must do so to survive
                                                                a motion for summary judgment).
To survive Defendants’ Motion to Dismiss, Plaintiff must
have pled facts which, if true, would state a claim for the
Municipal Defendants’ liability for failure to train: first,
that Mr. Reyes suffered a constitutional violation, and
second, that the Municipal Defendants’ “deliberate
indifference” and failure to train “caused” that violation.
                                                                            iii. Count Three: ADA Violation
First, though Plaintiff has not plausibly pled facts or cited
                                                                Plaintiff also argues that Defendants3 violated Mr. Reyes’
any cases which suggest that Officers Koval and Galpin
violated any clearly established constitutional rights, the     rights under the Americans with Disabilities Act,        42
Complaint does contain sufficient factual allegations           U.S.C. § 12132 et seq., by their failure to offer training
which, in combination with all favorable inferences to          “on how to make reasonable accommodations for persons
which Plaintiff is entitled at this stage, render a claim of    suffering, or perceived to be suffering from, mental illness
Fourth Amendment violation facially plausible. Though           or disabilities when these persons are” taken into
that alone is insufficient to defeat the officers’ claim of     custody.4
qualified immunity, it does allow Plaintiff’s failure to
train claim against the Municipal Defendants to proceed         To establish a violation of the ADA, Plaintiff must
at this stage.                                                  demonstrate (1) that Mr. Reyes was a “qualified
                                                                individual” with a disability; (2) that the Defendants are
Second, Plaintiff here contends that, in the Thomaston          subject to the ADA; and (3) that Mr. Reyes was denied
Police Department, “[o]fficers were not trained to              the opportunity to participate in or benefit from the
apprehend those suffering from a current mental illness,        Defendants’ services, programs, or activities, or was
or those perceived as disabled, and those for whom              otherwise discriminated against by Defendants by reason
officers had a record of psychiatric impairment.” (Compl.       of his disability.   Disabled in Action v. Bd. of Elections
¶ 29.) The Complaint also alleges that the Thomaston            in City of New York, 752 F.3d 189, 196–97 (2d Cir. 2014)
Police Department “responds regularly to calls for              (citing     McElwee v. Cnty. of Orange, 700 F.3d 635,
individuals who, based upon initial reports to officers, are    640 (2d Cir. 2012) ).
believed to be seriously disturbed, either as a result of
illness or intoxication. The department fails, refuses, and     Defendants do not appear to contest that Mr. Reyes was a
neglects to keep a centralized database of those reported       “qualified individual” or that they are generally subject to
to it as suspected of being mentally ill.” (Id. ¶ 30.)          the ADA. (See generally Defs.’ Mem.)
Plaintiff also alleges that Chief Campbell “did not provide
training necessary for officers faced with the challenge of     Defendants argue instead that “officers making an arrest
bringing such people safely” into their custody, despite        are not required to first determine whether their actions
being “on notice ... that a significant number of               would comply with the ADA before protecting
individuals arrested or otherwise detained by officers ...      themselves and others,” (Defs.’ Mem. at 16) (citing
are either mentally ill or appear to be so.” (Id. ¶ 31.)
Nonetheless, the Complaint alleges, “the Chief refused,            Hainze v. Richards, 207 F.3d 795 (5th Cir. 2000) ),
failed and neglected to provide training on how safely,         and therefore that Mr. Reyes suffered no underlying ADA
and without precipitous use of deadly force, to defuse a        violation which would support an ADA failure to train
tense situation and place an agitated person in custody.”       claim. The Hainze court determined that “Title II does not
(Id.)                                                           apply to an officer’s on-the-street responses to reported
                                                                disturbances or other similar incidents, whether or not
                                                                those calls involve subjects with mental disabilities, prior
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       6
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 80 of 103


Reyes v. Galpin, Slip Copy (2019)



to the officer’s securing the scene and ensuring that there      mandate for the elimination of discrimination against
is no threat to human life,” reasoning that to “require the      individuals with disabilities.’ Id. at 68 (quotation
officers to factor in whether their actions are going to         marks and citation omitted).
comply with the ADA, in the presence of exigent
circumstances and prior to” ensuring the safety of those         A number of courts have considered whether
present “would pose an unnecessary risk to innocents.”           interactions between law enforcement and disabled
    Hainze, 207 F.3d at 801.                                     individuals—whether initiated by the disabled
                                                                 individual or the police and whether the interaction
However, that approach of the Fifth Circuit Court of             culminates in an arrest—are ‘services, programs, or
Appeals has been adopted neither by the Second Circuit           activities’ subject to the requirement of accommodation
Court of Appeals nor by district courts within this circuit      under Title II of the ADA. Those courts have generally
who have considered whether the ADA applies to                   found that Title II applies, but the reasonableness of the
interactions between law enforcement and disabled                accommodation required must be assessed in light of
individuals. In     Williams v. City of New York, 121 F.         the totality of the circumstances of the particular case.
Supp. 3d 354, 364-365 (S.D.N.Y.), that district court held
that the ADA does govern “on-the-street encounters”               121 F. Supp. 3d at 365-366.
between police and covered individuals, concluding that
“the City’s crabbed interpretation of Title II’s coverage of   That court went on to conclude that there are “at least two
police activity simply does not comport with the language      types of Title II claims applicable to arrests,” including
of Title II and its implementing regulations, particularly     “(1) wrongful arrest, where police wrongly arrest
in light of the remedial purpose of the statute and the        someone with a disability because they misperceive the
weight of authority that has considered the issue.” The        effects of that disability as criminal activity; and (2)
Williams court reasoned that                                   reasonable accommodation, where, although police
                                                               properly investigate and arrest a person with a disability
  *8 ‘Congress enacted Title II against a backdrop of          for a crime unrelated to that disability, they fail to
  pervasive unequal treatment in the administration of         reasonably accommodate the person’s disability in the
  state services and programs, including systematic            course of investigation or arrest, causing the person to
  deprivations of fundamental rights’ and ‘a pattern of        suffer greater injury or indignity in that process than other
  unequal treatment’ in a wide range of public services        arrestees.”     Id. at 369 (quoting          Sheehan v. City
  and activities ‘in the administration of justice.’           and County of San Francisco, 743 F.3d 1211, 1232 (9th
  [ Tennessee v. Lane, 541 U.S. 509, 524-525 (2004).]          Cir. 2014), rev’d in part on other grounds,         135 S.Ct.
  The Department of Justice’s implementing regulations         1765 (2015) (“Whether the statutory language [of the
  for the ADA make clear that, with exceptions not             ADA] applies to arrests is an important question that
  relevant here, Title II of the ADA ‘applies to all           would benefit from briefing and an adversary
  services, programs, and activities provided or made          presentation. But San Francisco, the United States as
  available by public entities,’ 28 C.F.R. § 35.102(a), and    amicus curiae, and Sheehan all argue (or at least accept)
  requires public entities to make ‘reasonable
                                                               that     § 12132 applies to arrests. No one argues the
  modifications in policies, practices, or procedures when
                                                               contrary view. As a result, we do not think that it would
  the modifications are necessary to avoid discrimination
                                                               be prudent to decide the question in this case.”) ).
  on the basis of disability,’ unless the required
  modification would fundamentally alter the nature of
                                                               It is clear, at least, that the ADA can apply to police
  the service, program, or activity,          28 C.F.R. §      activity in some situations. Even Hainze v. Richards, the
  35.130(b)(7). The phrase ‘services, programs, or             sole case cited by the Defendants in support of their
  activities’ is ‘a catch-all phrase’ that prohibits all       proposition that Officers Koval and Galpin were not
  discrimination by a public entity.        Noel v. N.Y.C.     required to consider ADA compliance before acting,
  Taxi & Limousine Comm’n, 687 F.3d 63, 69 (2d Cir.            acknowledges that police actions must, at some point,
  2012) (quoting      Innovative Health Sys., Inc. v. City     begin to comply with ADA requirements.         207 F.3d at
  of White Plains, 117 F.3d 37, 45 (2d Cir. 1997),             802 (“Once the area was secure and there was no threat to
  recognized as superseded on other grounds, Zervos v.         human safety, the ... deputies would have been under a
  Verizon N.Y., Inc., 252 F.3d 163, 171 n. 7 (2d Cir.          duty to reasonably accommodate Hainze’s disability in
  2001) ). As the Second Circuit has explained, the ADA        handling and transporting him....”). See Brunette v. City of
  should be ‘broadly construed to effectuate its purpose       Burlington, Vermont, 2018 WL 4146598, at * 34 (D. Vt.
  of providing a clear and comprehensive national              Aug. 30, 2018) (holding that “exigent circumstances” of

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      7
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 81 of 103


Reyes v. Galpin, Slip Copy (2019)



the police encounter must be considered in determining             Three states a claim of ADA violation sufficient to
whether police provided ADA-compliant “reasonable                  survive the motion to dismiss stage.
accommodation” and citing cases taking similar
approach).

Plaintiff further alleges that Chief Campbell was “on
notice ... that a significant number of individuals arrested
or otherwise detained by officers under [his] employ are              III. Conclusion
either mentally ill or appear to be so” and that it “was           For the foregoing reasons, Defendants’ Motion to Dismiss
foreseeable to the Chief that police officers would                [Doc. # 22] is GRANTED in part and DENIED in part.
routinely confront” such individuals, (Compl. ¶ 31), but           Counts One, Four, and Six of the Complaint are dismissed
that the Defendants nonetheless “offer no training on how          from this litigation, as are Defendants Officers Koval and
to make reasonable accommodations” for individuals                 Galpin. Counts Two and Three of the Complaint are not
protected by the ADA with whom officers come into                  dismissed, nor are the Municipal Defendants.
contact, (Compl. ¶¶ 35-36.)
                                                                   IT IS SO ORDERED.
*9 Without yet deciding the precise scope of the ADA’s
requirements in this situation, the Court finds that
Plaintiff has pled facts which render plausible her                All Citations
allegation that Mr. Reyes suffered a violation of his right
                                                                   Slip Copy, 2019 WL 959680
to a reasonable accommodation of his disability because
of an alleged failure to train and despite Defendants’
knowledge of the need for such training. Therefore, Count
                                                          Footnotes


1
       The Complaint does not include a Count Five.

2
       The Supreme Court has held that district courts have the discretion to choose which of the two prongs of the
       qualified immunity standard to analyze first, depending on the circumstances of the case. See             Pearson, 555 U.S.
       at 236.

3
       Because Count Three of the Complaint identifies only the Town of Thomaston and the Thomaston Police
       Departments as responsible for the alleged ADA violation, (Compl. ¶¶ 35-37), the Court reads Count Three as
       brought only against those two defendants.

4
       In her Opposition to the Motion to Dismiss, Plaintiff analyzes Count Three’s claims both under the ADA and under
       Monell and       § 1983. (Pl.’s Opp. at 10-12.) However, on the face of the Complaint, Count Three brings only a claim
       of violation of the ADA and makes no reference to       § 1983. (Compl. ¶¶ 33-38.) Therefore, the Court treats Count
       Three as only a claim for violation of the ADA.




End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
           Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 82 of 103


Schaefer v. General Elec. Co., Not Reported in F.Supp.2d (2008)




                                                              brings this employment discrimination action against her
               2008 WL 2001244                                employer, General Electric Company (“GE”), and several
  Only the Westlaw citation is currently available.           individually named defendants: Jeffrey Immelt; Brackett
   United States District Court, D. Connecticut.              Denniston III; John Rice; John Dineen; John Lynch; John
                                                              Loomis; Bill Fisher; Greg Capito; Claudio Gonzalez;
 Lorene F. SCHAEFER, individually and on behalf               Andrea Jung; Ralph Larsen; Sam Nunn; and Douglas
  of a class of similarly-situated female employees,          Warner III (the “Individual Defendants”). The Individual
                        Plaintiff,                            Defendants have moved to dismiss Counts Three and Six
                            v.                                of the First Amended Complaint, which allege violations
    GENERAL ELECTRIC COMPANY, Jeffrey R.                      of the Connecticut Fair Employment Practices Act
  Immelt, Brackett B. Denniston III, John G. Rice,            (“CFEPA”),       Conn. Gen.Stat. § 46a–60(a)(4) and (5),
 John M. Dineen, John F. Lynch, John Loomis, Bill             for aiding and abetting the discriminatory and retaliatory
 Fisher, Greg Capito, Claudio X. Gonzalez, Andrea             actions of GE and the other Individual Defendants and for
 Jung, Ralph S. Larsen, Sam Nunn, and Douglas A.              retaliating against Ms. Schaefer for her discrimination
                Warner III, Defendants.                       complaints. For the reasons stated below, Defendants’
                                                              Motion to Dismiss [Doc. No. 84] is denied.
               No. 3:07–cv–858 (PCD).
                          |
                     May 8, 2008.


Attorneys and Law Firms                                       I. BACKGROUND
                                                              Plaintiff Lorene Schaefer, an attorney employed by GE,
David W. Sanford, Sanford, Wittels & Heisler,
                                                              filed this lawsuit individually and on behalf of a purported
Washington, DC, Jeremy Heisler, Steven L. Wittels,
                                                              class claiming that GE and the thirteen individual
Sanford, Wittels & Heisler, LLP, New York, N.Y.
                                                              defendants have: failed to pay female executive-level
Victoria De Toledo, Casper & De Toledo, Stamford, CT,
                                                              employees and attorneys on par with the pay of
for Plaintiff.
                                                              similarly-situated male employees; failed to promote
Alison B. Marshall, Glen D. Nager, Jones Day, Barbara         female executives and attorneys to senior leadership
Berish Brown, Paul, Hastings, Janofsky & Walker,              positions at GE; used subjective pay and promotion
Washington, DC, Amy E. Dias, Dana Baiocco, Laura E.           practices and policies which negatively and disparately
Ellsworth, Jones Day, Pittsburgh, PA, Anthony M.              affect female employees at GE; and failed to enforce
Fitzgerald, Howard K. Levine, Carmody & Torrance,             procedures and policies prohibiting gender discrimination.
New Haven, CT, Cheryl R. Saban, Jenny L. Stewart,             (First.Am .Compl.¶ 14.) The thirteen individual named
Patrick W. Shea, Paul, Hastings, Janofsky & Walker,           defendants include the GE Directors who comprise the
LLP, New York, NY, Raymond W. Bertrand, Paul,                 Board’s Management Development and Compensation
Hastings, Janofsky & Walker, San Diego, CA, for               Committee, Defendants Gonzalez, Jung, Larsen, Nunn,
Defendants.                                                   and Warner (collectively the “Director Defendants”), and
                                                              the following GE Executives: GE CEO Jeffrey Immelt;
                                                              GE General Counsel Brackett Denniston; GE Vice
                                                              Chairman John Rice; GE Transportation CEO John
                                                              Dineen; GE Senior Vice President of Corporate Human
                                                              Resources John Lynch; Vice President of Human
                                                              Resources for GE Transportation John Loomis; Senior
                                                              Human Resources Manager for GE Legal Bill Fisher; and
                                                              Senior Human Resources Manager for GE Transportation
RULING ON INDIVIDUAL DEFENDANTS’ MOTION                       Greg Capito (collectively the “Executive Defendants”).
                TO DISMISS
                                                              The following facts are taken as true for purposes of the
                                                              instant motion.1 Plaintiff alleges that each of the
PETER C. DORSEY, District Judge.                              Individual Defendants engineered, approved, ratified,
                                                              and/or assisted in the wrongful acts alleged, including the
*1 Lorene F. Schaefer, individually and on behalf of a
                                                              discriminatory treatment of Ms. Schaefer and the class.
purported class of similarly situated female employees,
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      1
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 83 of 103


Schaefer v. General Elec. Co., Not Reported in F.Supp.2d (2008)



(See First Am. Compl. ¶ ¶ 52, 57, 62, 65, 68, 71, 73, 76,     II. STANDARD OF REVIEW
80–84.) All Individual Defendants allegedly chaired           Under the liberal notice pleading standard of the Federal
and/or participated in meetings at which the promotional      Rules of Civil Procedure, a complaint need only include
and compensational opportunities for Plaintiff and/or the     “a short and plain statement of the grounds upon which
purported class members were decided. (Id. at ¶¶ 44–50,       the court’s jurisdiction depends ...; a short and plain
52–55, 58–59, 61, 64, 69, 74, 77–78, 81–85, 103–112.)         statement of the claim showing that the pleader is entitled
As members of the Management Development                      to relief; and a demand for the relief sought[.]”
Compensation Committee, Defendants Gonzalez, Jung,            Fed.R.Civ.P. 8(a). To meet this requirement, a plaintiff
Larsen, Nunn, and Warner established, reviewed, and/or        must allege only enough facts “to state a claim to relief
ratified the company policies pertaining to the               that is plausible on its face.”      Bell Atlantic Corp. v.
compensation and promotional opportunities for Plaintiff      Twombly, 550U.S. 544, 127 S.Ct. 1955, 1960, 167
and the purported class members. (Id. at ¶¶ 77–78,
81–84.) All promotional and compensation decisions are        L.Ed.2d 929 (2007); see also           Iqbal v. Hasty, 490
ultimately ratified through the main GE corporate office      F.3d 143, 157 (2d Cir.2007) (“requiring a flexible
in Fairfield, Connecticut, and those Individual Defendants    ‘plausibility standard,’ which obliges a pleader to amplify
who did not reside or work in Connecticut on a daily basis    a claim with some factual allegations in those contexts
during the class period were in constant contact with         where such amplification is needed to render the claim
senior management there via telephone, email, and             plausible”). Although detailed factual allegations are not
in-person meetings regarding promotional and                  required, a plaintiff must provide the grounds of her
compensation decisions affecting Schaefer and the             entitlement to relief beyond mere “labels and
purported class members. (Id. at ¶¶ 40, 55–58–59, 61, 64,     conclusions”; “a formulaic recitation of the elements of a
75.) Plaintiff also alleges, upon information and belief,     cause of action will not do.”       Twombly, 127 S.Ct. at
that Defendant Rice, in his capacity as Vice Chairman of      1964–65. Contrary to Defendants’ assertions, the
GE, has an office in Connecticut and spends substantial       Supreme Court’s recent decision in Twombly does “not
time working there. Defendant Rice participated in the        requir [e] a universal standard of heightened fact
February 2007 Corporate Executive Council (CEC)               pleading,”          Iqbal, 490 F.3d at 157–58, and the
meeting held in Fairfield, Connecticut, which gave rise to    Supreme Court has made it clear that there is no
Ms. Schaefer’s discrimination complaint and GE’s              heightened pleading requirement with respect to
alleged retaliation, and in Ms. Schaefer’s performance
                                                              employment discrimination claims.          Swierkiewicz v.
review in which she was officially demoted. (Id. at ¶¶ 64,
                                                              Sorema, N.A., 534 U.S. 506, 515, 122 S.Ct. 992, 152
103–109, 112.)
                                                              L.Ed.2d 1 (2002).
*2 The Individual Defendants move to dismiss on several
grounds. The Defendants first argue that they, as
individuals, cannot be held liable under the CFEPA.
Defendants also argue that the claim against the GE
Director Defendants (Count III) must be dismissed             III. DISCUSSION
because Plaintiff fails to allege any conduct by the
Directors that aided and abetted discrimination against
Plaintiff or a single action taken by the Director
Defendants with respect to Plaintiff, and they contend the       A. Individual Defendants’ Liability under the
claim for aiding and abetting against the GE Executives          CFEPA
(Count III) does not contain “the required factual            Count Three of Plaintiff’s First Amended Complaint
allegation that any specific GE Executive coerced and         claims that each Individual Defendant aided and abetted
assisted another individual to commit an act of               GE and the other Individual Defendants in discriminating
discrimination.” Finally, Defendants argue that all claims    against Plaintiff and other members of the purported
against Defendant Rice (Counts III and VI) must be            class, in violation of the CFEPA,     Conn. Gen.Stat. §§
dismissed because Plaintiff does not allege that he took      46a–60 et seq. The Individual Defendants move to
any actions against her in Connecticut and therefore          dismiss this count first on the ground that individuals
CFEPA does not apply to his conduct.                          cannot be held liable under the CFEPA. The Defendants
                                                              also argue that Plaintiff has failed to adequately plead
                                                              individual discriminatory conduct on the part of the GE
                                                              Director Defendants and failed to adequately plead that
                                                              any of the Individual Defendants aided and abetted

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    2
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 84 of 103


Schaefer v. General Elec. Co., Not Reported in F.Supp.2d (2008)



another individual rather than just directly participating in    apply to individuals other than employers.        259 Conn.
the discriminatory treatment.                                    at 737–38.
*3 Defendants’ argument that individuals cannot be held          Defendants’ reliance on this Court’s ruling in Bolick v.
liable under the CFEPA, which relies on a misreading of          Alea is also misplaced. In Bolick, a plaintiff employee
the relevant case law and an apparent failure to read the        brought sex discrimination and sexual harassment claims
text of the statute itself, is patently meritless. The CFEPA     against her employer corporation and a CFEPA aiding
specifically provides that “It shall be a discriminatory
practice in violation of this section: ... For any person,       and abetting claim against her supervisor.               278
whether an employer or an employee or not, to aid, abet,         F.Supp.2d at 279. Bolick’s supervisor moved to dismiss
incite, compel or coerce the doing of any act declared to        the individual claims against him because, as primary
be a discriminatory employment practice or to attempt to         perpetrator of the alleged sexual harassment, he could not
do so.”       Conn. Gen.Stat. § 46a–60(a)(5). Case law           be considered to “aid and abet” his own conduct.        Id. at
interpreting this statute raises no question as to the           281. The Court concluded that applying the aiding and
applicability of this provision of the CFEPA to                  abetting provision of CFEPA against an employee who
                                                                 was the sole perpetrator of the alleged harassment would
individuals. See, e.g.,       Spiotti v. Town of Wolcott, No.    produce an illogical result; accordingly, it held that a sole
3:04–cv–01442 (CFD), 2008 WL 596175, at *1 n. 1                  perpetrator cannot be held liable under the aiding and
(D.Conn. Feb. 20, 2008) (“Individual liability remains
                                                                 abetting provision.       Id. at 282. The Court’s Bolick
possible under       Conn. Gen.Stat. § 46a–60(a)(5) (aiding      ruling is inapposite to this case, however, where Plaintiff
and abetting) [.]”); Edwards v. New Opportunities Inc.,          has alleged that multiple parties—namely, all thirteen
No. 3:05–cv–1238 (JCH), 2006 WL 1668020, at *2 (D.               individual defendants—have aided and abetted GE’s
Conn. June 16, 2006) (“individual defendants, even if not        discriminatory practices of failing to promote and pay
employers, may be liable for violations of         Connecticut   female executives and attorneys at the same rates as
General Statutes section[ ] 46a–60(a)(5).”); Kanios v.           similarly situated males. Where more than one person is
UST, Inc., No. 3:03–cv–369 (DJS), 2005 WL 3579161, at            allegedly involved in an employer’s discriminatory
*8 (D.Conn. Dec. 39, 2005);             Bolick v. Alea Group     practices, a plaintiff may be able to show that an
Holdings, Ltd., 278 F.Supp.2d 278, 281 (D .Conn.2003)            individual defendant aided the employer’s discriminatory
                                                                 practices by colluding with other employees to perpetuate
(“Individual liability, however, does exist under [          §   the alleged discrimination. Kanios, 2005 WL 3579161, at
46a–60(a) ](5).” (citing Tyszka v. Edward McMahon                *8. Therefore, so long as a complaint alleges a situation
Agency, 188 F.Supp.2d 186, 195 (D.Conn.2001))); Wasik            other than one in which a single perpetrator engages in
v. Stevens Lincoln–Mercury, Inc., No. 3:98–cv–1083               discriminatory conduct, individual persons may be held
(DJS), 2000 WL 306048, at *6 (D.Conn. March 20, 2000)            liable for aiding and abetting under CFEPA. Because
(noting that while            § 46a–60(a)(1) is limited to       Plaintiff has clearly alleged that numerous individuals
employers, “other CFEPA provisions expressly extend              have aided and abetted GE’s and the other Individual
liability for discriminatory acts to individual persons,         Defendants’ discriminatory conduct (see First Am.
regardless of whether they are employers.”).                     Compl. ¶ 170), Defendants’ argument that they cannot be
                                                                 liable under the CFEPA is without merit.
Defendants have invented an argument denying individual
liability under CFEPA by misreading a Connecticut                *4 Defendants also argue that the First Amended
Supreme Court decision,            Perodeau v. City of           Complaint fails to state the necessary elements of an
Hartford, 259 Conn. 729, 792 A.2d 752 (2002). In                 aiding and abetting claim due to the following
Perodeau, the court prohibited holding an individual             deficiencies: failure to allege the requisite intent for
                                                                 aiding and abetting; failure to allege that the Executive
employee liable for a violation of               Section
                                                                 Defendants aided and abetted other individuals rather than
46a–60(a)(1), a provision which, by its terms, restricts
                                                                 just directly discriminating against Schaefer; and failure
liability in that subsection to “employers.” However, the
                                                                 to allege that the Director Defendants took any direct
Perodeau court went on to explicitly distinguish
                                                                 action with respect to Plaintiff Schaefer. None of these
    Section 46a–60(a)(1) from       Section 46a–60(a)(5),        arguments persuades the Court that Plaintiff has failed to
the aiding and abetting provision of CFEPA, noting that          state a claim upon which relief can be granted. In addition
the Connecticut Legislature specifically referred to             to alleging numerous specific acts on the Individual
“persons” in addition to “employers” in          Section         Defendants’ parts in her 52–page First Amended
46a–60(a)(5), showing that it intended the provision to          Complaint, Plaintiff explicitly states:

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         3
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 85 of 103


Schaefer v. General Elec. Co., Not Reported in F.Supp.2d (2008)



            By aiding, abetting, inciting,                    state a claim is denied.
            compelling, and/or ratifying GE’s
            discriminatory pay and promotion
            practices and decisions, each
            Individual Defendant has aided and
            abetted    both    the     Corporate
            Defendant’s and each of the other                    B. Defendant John Rice and the CFEPA
            Individual              Defendant’s               *5 Defendants also move to dismiss Counts III and IV as
            discrimination against the Plaintiff              to Defendant John Rice. According to Defendants,
            and the Class of female Executive                 CFEPA does not apply to Defendant Rice’s alleged
            Band employees and female                         conduct because he resides outside of Connecticut, he is
            attorneys, in violation of the                    employed outside of Connecticut, and any decision he is
            CFEPA. Defendants’ conduct has                    alleged to have made with respect to Plaintiff Schaefer
            been intentional, deliberate, willful,            occurred outside of Connecticut. Defendants also contend
            reckless, and conducted in callous                that Plaintiff has not alleged that Rice engaged in any
            disregard of Class Representative’s               discriminatory conduct in Connecticut and therefore
            and the Class’s rights and has                    CFEPA should not apply to his alleged actions. (Defs.’
            damaged Class Representative and                  Mot. to Dismiss 8.) To succeed with this argument,
            the Class.                                        Defendants ignore passages of the First Amended
                                                              Complaint which specifically allege conduct performed
                                                              by Defendant Rice in the State of Connecticut which
                                                              aided and abetted the alleged discrimination and which
(First.Am.Compl.¶¶ 170–71.) Under the liberal pleading        retaliated against Plaintiff Schaefer for her complaints of
requirements of Rule 8(a) of the Federal Rules of Civil       discrimination. Plaintiff has alleged in the First Amended
Procedure, these allegations sufficiently state a claim       Complaint that Defendant Rice maintains and spends a
against all Individual Defendants under             Section   substantial amount of time in an office at GE headquarters
46a–60(a)(5), which “contemplate[s] liability towards a       in Fairfield, Connecticut (First.Am.Compl.¶ 64), and that
party who in some way helps or compels another to act in      Defendant Rice decided to discriminatorily demote Ms.
a discriminatory manner.” Wasik, 2000 WL 306048, at *7        Schaefer in retaliation for her complaints at a meeting
                                                              held in Fairfield, Connecticut, in February 2007. (Id. at ¶
(citing    Bogdahn v. Hamilton Standard Space Sys. Int’l
                                                              109). Defendants have cited no law which suggests that
Inc., 46 Conn. Supp. 153, 159, 741 A.2d 1003
                                                              these allegations somehow do not suffice for CFEPA to
(Conn.Super.Ct.1999) (recognizing as a cognizable claim
                                                              cover Mr. Rice’s alleged conduct. Accordingly,
for aiding and abetting conduct whereby an employer and
                                                              Defendants’ motion to dismiss the claims against
other employees’ actions “ratified, endorsed and
                                                              Defendant Rice is also dismissed.
perpetrated” another employee’s harassing conduct.)).
Defendants’ arguments that Plaintiff insufficiently alleged
aiding and abetting on the part of the Individual
Defendants or that she fails to allege the requisite intent
are therefore without merit. Plaintiff also adequately
pleads that the Director Defendants aided and abetted the     IV. CONCLUSION
discriminatory practices alleged. The First Amended           For the reasons stated above, Defendants’ motion to
Complaint clearly alleges that the Director Defendants        dismiss the claims against the Individual Defendants
served as members of the Management Development               [Doc. No. 84] is denied.
Committee of the GE Board of Directors, which, among
other things, develops and evaluates potential candidates     SO ORDERED.
for executive positions and reviews all compensation
actions for other GE officers (Compl.¶¶ 78–79), and that
they each approved, ratified, and/or assisted in the          All Citations
wrongful acts described in the Complaint. (Id. at ¶¶
80–84, 167–69.) For all these reasons, Plaintiff has          Not Reported in F.Supp.2d, 2008 WL 2001244
sufficiently stated a CFEPA aiding and abetting claim
against each of the Individual Defendants, and
Defendants’ motion to dismiss Count III for failure to


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    4
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 86 of 103


Schaefer v. General Elec. Co., Not Reported in F.Supp.2d (2008)



                                                         Footnotes


1
       A district court ruling on a motion to dismiss for failure to state a claim should accept all factual allegations in the
       complaint as true and draw all reasonable inferences in the plaintiff’s favor.          Scheuer v. Rhodes, 416 U.S. 232,
       236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974);     Ganino v. Citizens Utilities Co., 228 F.3d 154, 161 (2d Cir.2000).




End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 87 of 103


Silva v. Warecke, Not Reported in A.2d (2004)




                                                              sexual. On May 23, 2003, the defendant was arrested on
                2004 WL 1925882                               sexual assault charges against the plaintiff, and ultimately
  Only the Westlaw citation is currently available.           pled guilty to those charges. On September 15, 2003, the
                                                              defendant quitclaimed his one-half interest in a piece of
UNPUBLISHED OPINION. CHECK COURT RULES                        real property to Christine Warecke, his wife and
            BEFORE CITING.                                    co-defendant.

            Superior Court of Connecticut,                    On May 24, 2004, this court held a hearing on the
             Judicial District of Danbury.                    prejudgment remedy application. At that hearing, the
                                                              plaintiff testified that the defendant persuaded her into
                   Vanessa SILVA                              sexual relations by stating that he had cancer and no
                         v.                                   longer had a relationship with his wife. The plaintiff
              Frank WARECKE, Jr. et al.                       testified that these sexual relations occurred in and out of
                                                              the classroom. These relations resulted in: kissing,
                   No. CV040351625S.                          fondling of the plaintiff’s breasts and vagina, manual
                            |                                 penetration of the vagina, oral sex and intercourse. The
                     July 23, 2004.                           plaintiff further testified that the defendant was in
                                                              complete control because he knew that she would do
                                                              anything for him. The plaintiff asserts that the defendant’s
Attorneys and Law Firms
                                                              actions have caused her, inter alia, psychological trauma,
Collins Hannafin Garamella Jaber, Danbury, for Vanessa        suffering, embarrassment, depression, emotional distress
Silva.                                                        and a strained relationship with her parents.

Frank E. Warecke, Jr., Cheshire, pro se.                      At that hearing, co-defendant, Mrs. Warecke, testified that
                                                              on September 15, 2003, the defendant quitclaimed his
Mager & Mager, Milford, for Christine Warecke.                one-half interest in the marital home to her. The deed
                                                              reflects that Mrs. Warecke gave valuable, but not
Opinion                                                       monetary, consideration for the defendant’s interest in the
                                                              marital home. Mrs. Warecke also testified that to her
                                                              knowledge the marital home was the only asset the
RICHARDS, J.                                                  defendant possessed, and believed the house to be worth
                                                              $300,000. Mrs. Warecke further testified that the
                                                              defendant continued to reside at the marital home after he
*1 The plaintiff seeks a prejudgment remedy to secure         quitclaimed his interest.
tort claims against her former high school teacher/high
school basketball coach and his wife. The plaintiff alleges   Both defendants argue that the plaintiff’s complaint is
claims for negligent infliction of emotional distress,1       devoid of factual allegations that, if proven, would satisfy
intentional sexual assault and battery, negligent             the elements of each of her counts, and, thus, the
supervision, invasion of privacy and fraudulent               application for prejudgment remedy must be denied.
conveyance. In her prejudgment remedy application, the
plaintiff seeks to attach real property located at 27
Sachem Road, Seymour, Connecticut. For the reasons
stated below, the court agrees with the plaintiff as to her
claims of negligent infliction of emotional distress,
intentional sexual assault and battery, negligent
supervision, invasion of privacy claim, and fraudulent                                 Standard
conveyance. The plaintiff is authorized to secure a claim
in the amount of $150,000.2                                   *2 “Pursuant to our prejudgment remedy statutes ... the
                                                              trial court’s function is to determine whether there is
The plaintiff, Vanessa Silva, attended Henry Abbott           probable cause to believe that a judgment will be rendered
Technical High School. The defendant, Frank Warecke,          in favor of the plaintiff in a trial on the merits ... The
Jr., was the plaintiff’s drafting teacher and high school     hearing in probable cause for the issuance of a
basketball coach. During the plaintiff’s senior year of       prejudgment remedy is not contemplated to be a full scale
high school, her relationship with the defendant became       trial on the merits of the plaintiff’s claim. The plaintiff
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 88 of 103


Silva v. Warecke, Not Reported in A.2d (2004)



does not have to establish that he will prevail, only that      necessary to a finding of intentional sexual assault. Id., at
there is probable cause to sustain the validity of the claim    223-24.
... The court’s role in such a hearing is to determine
probable success by weighing probabilities.” (Internal          The defendant argues that the sexual relations were
quotation marks omitted.) J.K. Scanlan Co. v.                   consensual, and as such, the intent element cannot be
Construction Group, Inc., 80 Conn.App. 345, 349-50              established. Furthermore, the defendant argues that the
(2003). “Moreover, this weighing process applies to both        plaintiff was seventeen years old at the time of these
legal and factual issues ... It is the [court] that must        relations, which is an age where an individual can give
determine, in light of its assessment of the legal issues       consent. As a result, the defendant then argues that the
and the credibility of the witnesses, whether a plaintiff has   plaintiff cannot establish probable cause for a claim of
sustained the burden of showing probable cause to sustain       intentional sexual assault.
the validity of its claim.” (Internal quotation marks
omitted.)         Blakeslee Arpaia Chapman v. El                *3 The plaintiff argues that the present situation is akin to
Constructors, 32 Conn.App. 118, 126 (1993).                     the scenario where a teacher engages in sexual relations
                                                                with a student who is a minor. In that situation, the minor
                                                                cannot give valid consent to engage in such relations. The
                                                                plaintiff then couples this argument with the fact that the
                                                                plaintiff is a member of a protected class as demonstrated
                                                                in Connecticut General Statutes § 53a-71(a)(8).3 Finally,
                                                                the plaintiff argues that the defendant was in a position of
        Negligent Infliction of Emotional Distress              power because he was her teacher/coach, and that he had
                                                                the knowledge that the plaintiff would do anything for
The elements for negligent infliction of emotional distress     him.
are: “(1) the defendant’s conduct created an unreasonable
risk of causing the plaintiff emotional distress; (2) the       The court agrees with the plaintiff because it feels that
plaintiff’s distress was foreseeable; (3) the emotional         this situation is more akin to the scenario where the
distress was severe enough that it might result in illness or   sexually assaulted individual is a minor. As her teacher
bodily harm; and (4) the defendant’s conduct was the            and coach, the defendant was in a position of power, and
cause of the plaintiff’s distress.”  Carrol v. Allstate Ins.    abused that power. Because of the teacher-student
Co., 262 Conn. 433, 444 (2003).                                 relationship, the defendant had a duty to refrain from
                                                                engaging the plaintiff to participate in any sexual
This court concludes that the plaintiff has established         activities. As such, the court concludes that there exists
probable cause with respect to a cause of action for            probable cause to establish the plaintiff’s claim of
negligent infliction of emotional distress. The defendant’s     intentional sexual assault.
sexual advances created a foreseeable risk of causing the
plaintiff emotional distress, which was unreasonable in
light of the teacher-student relationship. At trial the
plaintiff will produce an expert who will testify to the
affect the emotional distress has had upon her well-being.
This distress is the result of the defendant’s conduct.
                                                                                   Negligent Supervision

                                                                “Negligence occurs where one under a duty to exercise a
                                                                certain degree of care to avoid injury to others fails to do
                                                                so ... The essential elements of a cause of action in
                                                                negligence are well established: duty; breach of that duty;
          Intentional Sexual Assault and Battery                causation; and actual injury .” (Citation omitted; internal
                                                                quotation marks omitted.)            Stokes v. Lyddy, 75
“The elements of the intentional tort of sexual assault for     Conn.App. 252, 257 (2003). “[T]he determination of
which [the defendant may be] found liable are [a] harmful       whether a duty exists between individuals is a question of
or offensive contact with a person, intended to cause the       law ... Only if a duty is found to exist does the trier of fact
plaintiff ... to suffer such a contact, resulting from an act   go on to determine whether the defendant has violated
...” (Internal quotation marks omitted.) Fernandez v.
                                                                that duty.” (Citations omitted.)       Jaworski v. Kiernan,
Standard Fire Ins. Co., 44 Conn.App. 220, 224 n. 4
                                                                241 Conn. 399, 404-05 (1997).
(1997). Determinations of causation and intent are

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         2
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 89 of 103


Silva v. Warecke, Not Reported in A.2d (2004)




“Duty is a legal conclusion about relationships between            The plaintiff argues that the defendant’s actions fit within
individuals, made after the fact, and imperative to a              the first category, an unreasonable intrusion upon the
negligence cause of action. The nature of the duty, and the        seclusion of another. Neither defendant addresses the
specific persons to whom it is owed, are determined by             plaintiff’s argument, but rather, they argue that the only
the circumstances surrounding the conduct of the                   potentially applicable category is publicity that
individual.” (Internal quotation marks omitted.)                   unreasonably places the other in a false light before the
   Perodeau v. Hartford, 259 Conn. 729, 754 (2002). “A             public. For the following reasons, the court agrees with
duty to act with reasonable care to prevent harm to a              the plaintiff’s argument.
plaintiff which, if violated, may give rise to tort liability is
based on a ‘special relationship’ between the plaintiff and        “The Connecticut Appellate Courts have not yet set forth
the defendant.” (Internal quotation marks omitted.)                the necessary elements of a claim for unreasonable
                                                                   intrusion upon seclusion.” Gallagher v. Rapoport,
    Burns v. Board of Education, 228 Conn. 640, 646                Superior Court, judicial district of Stamford-Norwalk at
(1994). “[S]chool children attending public schools
during school hours are intended to be the beneficiaries of        Stamford, Docket No. CV 96 0149891             (May 6, 1997,
                                                                   D’Andrea, J.) (19 Conn. L. Rptr. 474). However, an
certain duties of care.”     Id., at 648.                          unreasonable intrusion claim is defined as “[o]ne who
                                                                   intentionally intrudes, physically or otherwise, upon the
As the plaintiff’s teacher and school basketball coach, the        solitude or seclusion of another or his private affairs or
defendant had a duty to supervise and protect her from             concerns, is subject to liability to the other for invasion of
harm. The defendant breached this duty by engaging in              privacy, if the intrusion would be highly offensive to a
sexual relations with the plaintiff. There are sufficient          reasonable person.” (Internal quotation marks omitted.)
allegations that establish the plaintiff has suffered several      Id., citing 3 Restatement (Second), Torts § 652B (1977).
injuries. These alleged injuries were a foreseeable                Other trial courts have held that “allegations of sexual
consequence of the defendant’s breach of duty. Therefore,          assault constitute an actionable unreasonable intrusion
for prejudgment remedy purposes, there exists probable             claim” because, that conduct intrudes upon the solitude of
cause for the plaintiff to assert a claim for negligent            a person in a highly offensive manner. Fields v. Kichar,
supervision.                                                       Superior Court, judicial district of Tolland at Rockville,
                                                                   Docket No. CV 94 54868           (May 2, 1995, Klaczak, J.)
                                                                   (14 Conn. L. Rptr. 230); see also Blair v. LaFrance,
                                                                   Superior Court, judicial district of Waterbury, Docket No.
                                                                   CV 98 0149622 (September 27, 2000, Rodgers, J.);
                                                                   Gallagher v. Rapoport, supra, Superior Court, Docket
                     Invasion of Privacy                           No. CV 960149891.

*4 In      Goodrich v. Waterbury Republican-American,              This court agrees with those courts that have held that
Inc., 188 Conn. 107, 126-28 (1982), the Supreme Court              sexual assault fits within an unreasonable intrusion, which
established a cause of action for invasion of privacy and          then forms the basis for an invasion of privacy claim.
adopted the four categories as defined in § 652A of the            Because this court previously found that there exists
Restatement (Second) of Torts. The four categories are:            probable cause for intentional sexual assault, the court
“(a) unreasonable intrusion upon the seclusion of another;         also finds that there exists probable cause for the plaintiff
(b) appropriation of the other’s name or likeness; (c)             to establish an invasion of privacy premised upon an
unreasonable publicity given to the other’s private life; or       unreasonable intrusion upon the seclusion of another.
(d) publicity that unreasonably places the other in a false
light before the public.”        Id., at 128. The court
explained these four categories to have “not developed as
a single tort, but as a complex of four distinct kinds of
invasion of four different interests of the plaintiff, which
are tied together by the common name, but otherwise                                  Fraudulent Conveyance
have almost nothing in common except that each
represents an interference with the right of the plaintiff to      *5 “Property fraudulently conveyed may, as to the
be let alone.” (Internal quotation marks omitted.)       Id.,      creditors of the grantor, be treated as if no conveyance of
at 127-28.                                                         it had been made ... True, the fraudulent grantor could not

                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          3
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 90 of 103


Silva v. Warecke, Not Reported in A.2d (2004)



invoke the power of the courts to secure a reconveyance             arrested on sexual assault charges, and on September 15,
to him, because his own fraud has shut the door of the              2003, he quitclaimed his interest in the marital home to
courts against him ... Nevertheless, he still has an interest       Mrs. Warecke. These facts establish that the sexual
in the property which can be reached by his creditors.”             assault incidents occurred prior to the transfer, and that
(Citations omitted.)      Murphy v. Dantowitz, 142 Conn.            the plaintiff has a claim within the meaning of the statute.
320, 325-26 (1955). When the property is jointly owned,
an attachment by one of the owner’s creditors only affects          Mrs. Warecke testified that her consideration for this
that owner’s interest in the property. See 2 R. Bollier & S.        transfer was not monetary. Even though the deed states
Busby, Stephenson’s Connecticut Civil Procedure (3d                 that valuable consideration was given in exchange for the
Ed.1997) § 110(d), p. 61-62.                                        defendant’s interest in the property, there is nothing to
                                                                    suggest what that consideration consisted of. The court
In this application for a prejudgment remedy, the plaintiff         feels that probable cause exists that the defendant did not
must prove that there is probable cause to believe that at          receive equivalent value in exchange for the transfer.
trial they can establish by clear and convincing evidence           Furthermore, the court feels that the defendant believed or
that the defendant fraudulently conveyed the property.              reasonably should have believed that a subsequent civil
See Polan v. Hunting Ridge Co ., Inc., Superior Court,              suit premised upon his sexual assault of the plaintiff was
judicial district of Stamford-Norwalk at Stamford, Docket           forthcoming, and therefore, he would incur debts beyond
No. CV 960153713 (September 26, 1997, D’Andrea, J.);                his ability to pay. As such, probable cause exists that a
SMS Financial II, LLC, v. Kodsy, Superior Court, judicial           fraudulent conveyance occurred within the meaning of
district of Stamford-Norwalk at Stamford, Docket No. CV             Connecticut General Statutes § 52-552e.7
94 0141600 (April 12, 1995, Lewis, J.).
                                                                    *6 Mrs. Warecke also testified that to her knowledge this
The plaintiff argues that under the Uniform Fraudulent              house was the defendant’s only asset. This is sufficient
Conveyance Act, Connecticut General Statutes § 52-552a              evidence for the court to conclude that probable cause
et seq., they have established probable cause that they will        exists that the defendant was insolvent at the time of the
succeed at trial on their claim of fraudulent conveyance.           transfer or became insolvent as a result of the transfer. In
Specifically, the plaintiff asserts that they have                  light of the previous finding, the court also finds that there
established probable cause under both §§ 52-552e4 and               exists probable cause for a fraudulent conveyance under
52-552f.5                                                           Connecticut General Statutes § 52-557f(a).8

In response, the defendants argue that the plaintiff has
failed to provide evidence which would establish probable
cause that they will succeed at trial. In their briefs, the
defendants state that the plaintiff failed to provide
sufficient evidence on the following facts: “the transfer                                    Damages
was in any way concealed; that the [plaintiff commenced
or threatened commencement of suit prior to the transfer;           In conclusion, this court finds there is probable cause to
that the transfer was of all or substantially all of [the           believe that a judgment will be rendered in favor of the
defendant’s] assets; that [the defendant] subsequently              plaintiff, Vanessa Silva, at a trial on the merits. This court
absconded; that [the defendant] in any way concealed or             further finds that the plaintiff should be authorized to
removed any of his other assets; that [the defendant]               secure a claim for $150,000.
became insolvent as a result of this transfer; or that [the
defendant] made the transfer to [Mrs.] Warecke shortly
after his incurring a substantial debt.” The court rejects          All Citations
the defendants’ argument.
                                                                    Not Reported in A.2d, 2004 WL 1925882
Within the meaning of Connecticut General Statutes §
52-552b(3),6 the plaintiff’s claim arose before the transfer
of the property. On May 23, 2003, the defendant was
                                                           Footnotes


1
       The plaintiff states in her brief that she will amend the complaint in order to assert a claim for intentional infliction

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 91 of 103


Silva v. Warecke, Not Reported in A.2d (2004)



       of emotional distress, but for purposes of her prejudgment remedy, the court will not address that cause of action.

2
       On July 14, 2004, the court received the defendant, Mr. Warecke’s supplemental memorandum of law in opposition
       to the plaintiff’s motion for prejudgment remedy. This memorandum is in regard to an article published in the
       August 2004 issue of Cosmo Girl, in which the plaintiff gave an interview about the relationship between her and the
       defendant. For prejudgment remedy purposes, the court finds that this magazine article and accompanying
       memorandum of law unpersuasive, and more appropriate to be addressed at the time of trial.

3
       Connecticut General Statutes § 53a-71(a)(8) provides: “A person is guilty of sexual assault in the second degree
       when such person engages in sexual intercourse with another person and ... the actor is a school employee and such
       other person is a student enrolled in a school in which the actor works or a school under the jurisdiction of the local
       or regional board of education which employs the actor ...”

4
       Connecticut General Statutes § 52-552e provides in relevant part: “(a) A transfer made or obligation incurred by a
       debtor is fraudulent as to a creditor, if the creditor’s claim arose before the transfer was made or the obligation was
       incurred and if the debtor made the transfer or incurred the obligation ... (2) without receiving a reasonably
       equivalent value in exchange for the transfer or obligation, and the debtor ... (B) intended to incur, or believed or
       reasonably should have believed that he would incur, debts beyond his ability to pay as they became due.”

5
       Connecticut General Statutes § 52-552f provides:
           (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before
           the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation
           without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was
           insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.
           (b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if
           the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time and the
           insider had reasonable cause to believe that the debtor was insolvent.

6
       Connecticut General Statutes § 52-552b(3) provides: “ ‘Claim’ means a right to payment, whether or not the right is
       reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
       equitable, secured or unsecured.”

7
       See, supra, footnote 4.

8
       See, supra, footnote 5.




End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 92 of 103


Tosado v. State, Not Reported in A.2d (2007)




                                                                 charge and issued her a notice of right to sue, which she
                 2007 WL 969392                                  received on January 14, 2003.
   Only the Westlaw citation is currently available.
                                                                 The plaintiff then commenced the present action on April
UNPUBLISHED OPINION. CHECK COURT RULES                           10, 2003. In the operative complaint, she alleges that the
            BEFORE CITING.                                       conduct that the defendant’s employees engaged in
                                                                 before, during and after she filed her charges of
             Superior Court of Connecticut,                      discrimination constitutes harassment on the basis of her
              Judicial District of Fairfield.                    race, sex and ancestry and retaliation for her opposition to
                                                                 the defendant’s discriminatory conduct. She presumably
               Josephine TOSADO                                  seeks redress under the Connecticut Fair Employment
                        v.                                       Practices Act (CFEPA),       General Statutes § 46a-51 et
       STATE of Connecticut, Judicial Branch.                    seq.2
                    No. CV030402149S.
                                                                 The defendant filed a summary judgment motion on July
                            |
                                                                 12, 2006, and supporting memoranda on that date and on
                     March 15, 2007.
                                                                 July 31, 2006. The plaintiff filed a revised memorandum
                                                                 opposing the motion on November 6, 2006. The
Attorneys and Law Firms                                          defendant filed a reply, and the motion was heard on the
                                                                 short calendar on November 20, 2006.
Sheila K. Rosenstein, Attorney at Law, Fairfield, for
Josephine Tosado.                                                “Practice Book [§ 17-49] provides that summary
                                                                 judgment shall be rendered forthwith if the pleadings,
Nancy Brouillet, David Nelson,              Maria Santos,        affidavits and any other proof submitted show that there is
AG-Employment Rights, Hartford,             for State of         no genuine issue as to any material fact and that the
Connecticut.                                                     moving party is entitled to judgment as a matter of law ...
                                                                 In deciding a motion for summary judgment, the trial
Opinion                                                          court must view the evidence in the light most favorable
                                                                 to the nonmoving party ... The party seeking summary
                                                                 judgment has the burden of showing the absence of any
GILARDI, J.                                                      genuine issue [of] material facts, which, under applicable
                                                                 principles of substantive law, entitle him to a judgment as
                                                                 a matter of law ... and the party opposing such a motion
*1 The plaintiff, Josephine Tosado, commenced this
                                                                 must provide an evidentiary foundation to demonstrate
action against the defendant, the judicial branch of the
                                                                 the existence of a genuine issue of material fact.” (Internal
state of Connecticut, in 2003. She alleges the following
facts in the complaint that she filed on March 30, 2006.1        quotation marks omitted.)          Deming v. Nationwide
The plaintiff, a Hispanic female, is employed by the             Mutual Ins. Co., 279 Conn. 745, 756-57, 905 A.2d 623
judicial branch as an interpreter for various trial courts. In   (2006).
1997, the plaintiff filed a charge of discrimination with
the Commission On Human Rights and Opportunities                 The defendant argues that it is entitled to summary
(CHRO) alleging that the chief interpreter discriminated         judgment on the following grounds: the court lacks
against her because of her sex, race and nationality. The        subject matter jurisdiction over the action because the
CHRO dismissed the charge in 1999, and although the              plaintiff did not file it within ninety days of the date that
agency issued a notice of right to sue to the plaintiff, she     she received a notice of right to sue from the CHRO; the
did not seek a remedy in the Superior Court.                     court lacks subject matter jurisdiction over the allegations
                                                                 that pertain to events that occurred before February 22,
The plaintiff filed a second charge of discrimination with       2002, and after August 22, 2002, because the plaintiff did
the CHRO on August 12, 2002, in which she alleged that           not exhaust her remedies pertaining to these events with
employees of the judicial branch harassed her on the basis       the CHRO; and the plaintiff’s remaining allegations do
of her race, sex and her ancestry and retaliated against her     not state claims upon which relief can be granted.3
because she had filed her previous charge of
discrimination. The CHRO dismissed the plaintiff’s               *2 As to the defendant’s first argument, under General
                                                                 Statutes § 46a-101(e), when the CHRO releases a
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        1
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 93 of 103


Tosado v. State, Not Reported in A.2d (2007)



complaint and issues a notice of right to sue to the            Kahn v. Fairfield University, 357 F.Sup.2d 496, 503
complainant, the complainant may bring an action to the         (D.Conn.2005).
Superior Court, provided that the action “shall be brought
within ninety days of receipt of the release from the           *3 Here, the plaintiff does not argue that the defendant
commission.” Here, the plaintiff concedes that she did not      waived the 180 day requirement or consented to the
file an action after she received a notice of right to sue      court’s consideration of the allegations that occurred prior
from the CHRO regarding her 1997 charge of                      to that date. Instead, she contends that the court can
discrimination. Therefore, the court lacks subject matter       consider all the conduct that preceded her August 2002
jurisdiction over the conduct that formed the basis for that    charge because that defendant engaged in a continuing
charge. As to the plaintiff’s August 2002 charge, she           course of conduct that created a hostile work environment
alleges that she received the notice of right to sue on         such that all of its conduct constituted one unlawful
January 14, 2003. The marshal’s return provides evidence        employment practice. Our Supreme Court has recognized
that she commenced this action by serving the writ of           that the limitations period of § 46a-82(e) may be
summons and complaint on the defendant eighty-six days          equitably tolled where an employer engages in continuing
later, on April 10, 2003. See       Hillman v. Greenwich,       acts of discrimination.    State v. Commission on Human
217 Conn. 520, 527, 587 A.2d 99 (1991) (action                  Rights & Opportunities, 211 Conn. 464, 473, 559 A.2d
commences on date writ is served on defendant).                 1120 (1989).
Therefore, the court does not lack jurisdiction over this
action on this ground.                                          Nevertheless, the United States Supreme Court recently
                                                                determined that the applicability of such a tolling
The defendant next argues that the court lacks subject          provision depends on the nature of the alleged
matter jurisdiction over incidents of alleged                   discrimination.   National Railroad Passenger Corp. v.
discrimination that occurred before February 22, 2002, or       Morgan, 536 U.S. 101, 113, 122 S.Ct. 2061, 153 L.Ed.2d
more than 180 days before the plaintiff filed her charge of     106 (2002). Because our courts “have often looked to
discrimination on August 22, 2002. General Statutes §           federal employment discrimination law for guidance in
46a-100 provides that “[a]ny person who has timely filed        enforcing our own anti-discrimination statute”; (internal
a complaint with the Commission ... in accordance with
section 46a-82 and who has obtained a release from the          quotation marks omitted)     Williams v. Commission on
commission ... may also bring an action in the superior         Human Rights & Opportunities, supra, 257 Conn. at 278,
court ...” (Emphasis added.) In turn, § 46a-82(e) requires      777 A.2d 645; the court considers this precedent.
that “[a]ny complaint filed pursuant to this section must
be filed within one hundred and eighty days after the           As to the plaintiff’s retaliation claim, in        National
alleged act of discrimination ...”                              Railroad Passenger Corp. v. Morgan, supra, 536 U.S. at
                                                                113, the court clarified that, as a general rule, “discrete
According to our Supreme Court, while compliance with           discriminatory acts are not actionable if time barred, even
§ 46a-82(e) is “mandatory,” a complainant’s failure to do       when they are related to acts alleged in timely filed
so does not deprive the commission of subject matter            charges. Each discriminatory act starts a new clock for
jurisdiction.      Williams v. Commission on Human              filing charges alleging that act.” Pursuant to this rule,
Rights & Opportunities, 257 Conn. 258, 284, 777 A.2d            each of the plaintiff’s allegations of retaliation is a
645 (2001). The court explained that “if a time                 discrete act, and the court is precluded from considering
requirement is deemed to be mandatory, it must be               the allegations regarding conduct that occurred prior to
complied with, absent such factors as consent, waiver or        February 22, 2002.4
equitable tolling ... [T]hus the commission could properly
dismiss [a complaint] if it was not filed within 180 days       According to other federal precedent, however, the court
of the alleged act of discrimination.” (Emphasis in             is not necessarily precluded from considering incidents of
original.) Id. The trial courts in this and the federal arena   alleged retaliation that occurred after the plaintiff filed her
have extended this conclusion to judicial actions premised      charge on August 22, 2002, despite the fact that she did
on CFEPA, that is, they have determined that courts also        not amend her charge or file a new one pertaining to this
can properly decline to consider allegations that occurred      conduct. As the Second Circuit Court of Appeals
more than 180 days before the date that the plaintiff filed     explained, “[t]he issuance of a ‘right to sue’ letter,
a complaint with the CHRO. See Vollemans v.                     although not constituting an open license to litigate any
Wallingford, Superior Court, judicial district of New           claim of discrimination against an employer, does permit
Haven at Meriden, Docket No. CV 04 0286311 (January             a court to consider claims of discrimination reasonably
                                                                related to the allegations in the complaint filed wit the
10, 2006, Tanzer, J.)        (40 Conn. L. Rptr. 600), and
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         2
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 94 of 103


Tosado v. State, Not Reported in A.2d (2007)



EEOC, including new acts occurring during the pendency           shall be a discriminatory practice in violation of this
of the charge before the EEOC.” (Internal quotation              section ... [f]or any ... employer ... to discharge, expel or
marks omitted.)         Kirkland v. Buffalo Board of             otherwise discriminate against any person because such
Education, 622 F.2d 1066, 1068 (2d Cir.1980).5 Because           person has opposed any discriminatory employment
the plaintiff’s allegations of retaliatory conduct that          practice or because such person has filed a complaint ...
occurred after she filed her 2002 charge are reasonably          under      [General Statutes] section 46a-82,      46a-83 or
related to the allegations in her CHRO complaint, the                 46a-84 ...” Under federal law, “[t]he McDonnell
court can consider these allegations in ruling on the            Douglas burden shifting analysis used in claims of
defendant’s motion.                                              discrimination in violation of Title VII also applies to
                                                                 retaliation claims brought pursuant to Title VII.”8
*4 As to the plaintiff’s claim of unlawful harassment, in
                                                                     Terry v. Ashcroft, 336 F.3d 128, 141 (2d Cir.2003).
   National Railroad Passenger Corp. v. Morgan, supra,           Pursuant to this analysis, “a plaintiff can avoid dismissal
536 U.S. at 122, the court expressly excepted claims for         by presenting the minimal prima facie case defined by the
hostile work environment from the general rule                   Supreme Court in McDonnell Douglas ... By making out
precluding the court from considering conduct that               this minimal prima facie case ... the plaintiff creates a
occurred more than the prescribed number of days before          presumption that the employer unlawfully discriminated,
the plaintiff filed the charge of discrimination. As the         and thus places a burden of production on the employer to
court stated, “a charge alleging a hostile work                  proffer a nondiscriminatory reason for its action ... [O]nce
environment claim ... will not be time barred so long as all     the employer articulates a non-discriminatory reason for
acts which constitute the claim are part of the same             its actions, the presumption completely drops out of the
employment practice and at least one act falls within the        picture ... Thus, once the employer has proffered its
time period.”      Id., at 122.6 Although it is not clear that   nondiscriminatory reason, the employer will be entitled to
the plaintiff’s claim for unlawful harassment is a hostile       summary judgment ... unless the plaintiff can point to
workplace environment claim, as opposed to disparate             evidence that reasonably supports a finding of prohibited
treatment claim, the court will assume that it is for the        discrimination. (Internal quotation marks omitted.)
purposes of this motion. The plaintiff has alleged two acts          Joseph v. Leavitt, 465 F.3d 87, 90 (2d Cir.2006).
of discrimination based on sex, race, national origin or
ancestry that may have occurred after February 22, and           *5 “To establish a prima facie case of retaliation, an
before August 22, 2002. First, she alleges that in 1998,         employee must show (1) participation in a protected
and “until his retirement in 2002 Mr. Rosa [the plaintiff’s      activity known to the defendant; (2) an employment
supervisor] openly treated male interpreters better than         action disadvantaging the plaintiff; and (3) a causal
female interpreters.” According the evidence, Rosa retired       connection between the protected activity and the adverse
in July 2002. Second, she alleges that in “July or August        employment action.” (Internal quotation marks omitted.)
2002, Ms. Soto [the plaintiff’s supervisor] accused
Plaintiff of being unable to read English.”7                         Terry v. Ashcroft, 336 F.3d 128, 141 (2d Cir.2003).
                                                                 The defendant contends that the plaintiff cannot establish
Therefore, the plaintiff’s claim of unlawful harassment is       the second element. It relies on the affidavit of Maria
not time barred. Moreover, as explained above, the court         Kewer, a personnel manager, who attests that the
is not precluded from considering either conduct that            defendant has not disciplined, demoted, suspended,
occurred prior to February 22, 2002, or conduct that             involuntarily reassigned or transferred or terminated the
occurred after August 22, 2002, as long as it is reasonably      plaintiff. The defendant also points out that the plaintiff
related to the conduct that the plaintiff alleged in her         admitted in both her deposition testimony and her
CHRO complaint.                                                  discovery responses that she did not suffer any financial
                                                                 loss except for the sick time she used when she missed
The next consideration is the defendant’s argument that          work or left early due to the conduct of other employees.
the plaintiff’s allegations are insufficient to support a        As to the plaintiff’s evidence that she received two
cause of action for retaliation. Specifically, the defendant     written warnings, the defendant asserts that neither the
contends that the plaintiff cannot establish a prima facie       warnings or the loss of sick time constitute discipline
case of discrimination in that she does not allege that she      because they are not defined as such under the plaintiff’s
suffered any adverse employment action, and it has met           collective bargaining agreement.
its burden of providing nondiscriminatory reasons for its
conduct.                                                         The defendant does not, however, address the following
                                                                 additional allegations of retaliatory conduct, all of which
Section 46a-60(a)(4) provides in relevant part that “[i]t        appear to be properly before the court: the plaintiff was

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        3
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 95 of 103


Tosado v. State, Not Reported in A.2d (2007)



falsely accused of spying on her supervisor, refusing to         reinstatement of her with back pay. Id., at 2417-18.
accept an assignment, taking an unauthorized leave, being
absent, failing to report an absence, stealing, being unable     Under these standards, the plaintiff has alleged conduct
to read English and failing to file paperwork on time; her       by the defendant that a reasonable fact-finder could find
requests for time off were denied without reason; she was        “well might have dissuaded a reasonable worker from
required to bring in a note from a doctor regarding her          making or supporting a charge of discrimination.”
need for an inhaler; she was denied permission to leave          (Internal quotation marks omitted.) Id., at 2415. Thus she
work when she became ill; the plaintiff’s supervisor             has alleged conduct by the defendant that, if true, is
scolded her in public, told her to “shut up,” threw a book       sufficiently materially adverse to constitute actionable
at her; the supervisor said in front of others that if it were   retaliation.
up to her, the plaintiff would “be out of there” and she
arranged the schedule so that it was not possible for the        The defendant next argues that, by virtue of Kewer’s
plaintiff to do her job; the plaintiff’s grievances and          affidavit testimony, it has met its burden of establishing
complaints to her superiors were denied; she was required        legitimate nondiscriminatory reasons for its conduct such
to work over a holiday; she received an unsatisfactory           that the burden shifts to the plaintiff to establish that its
evaluation; and the plaintiff was wrongfully denied              conduct was premised on unlawful retaliation, which, it
another position.                                                contends, she has not done. In her affidavit, Kewer
                                                                 generally testifies that the plaintiff has never been
The United States Supreme Court recently addressed the           disciplined, she explains why the plaintiff might have not
nature of the “adverse employment action” requirement of         been paid for sick time, and she explains that the written
the Title VII retaliation provision in          Burlington       warning the defendant issued to the plaintiff was not a
Northern & Santa Fe Railway Co. v. White, U.S. --- U.S.          disciplinary action because it does not qualify as such
----, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006). The court          under the plaintiff’s collective bargaining agreement.
first rejected the argument that “the employer’s actions         Even assuming that Kewer’s explanations establish
prohibited by the anti-discrimination provision should ...       legitimate nondiscriminatory reasons for these particular
be limited to conduct that affects the employee’s                incidents, the defendant has not offered any explanation
compensation, terms, conditions, or privileges of                for the numerous other incidents that the plaintiff alleges
                                                                 in support of her retaliation claim. Until it does so, the
employment.” (Internal quotation marks omitted.)       Id.,      presumption of retaliation remains, and the plaintiff is not
at 2411. Instead, the court concluded, “[t]he scope of the       required to meet her “ultimate burden of persuading the
anti-retaliation      provision     extends        beyond        trier of fact that the defendant intentionally discriminated
workplace-related or employment-related acts and harm.”          [against her] ... (Internal quotation marks omitted.)
    Id., at 2414.                                                    Joseph v. Leavitt, supra, 465 F.3d at 90. Accordingly,
                                                                 the defendant has not met its burden of establishing that it
*6 The court then considered, “the level of seriousness to       is entitled to summary judgment as to the plaintiff’s claim
which this harm must rise before it becomes actionable           of unlawful retaliation.
retaliation.”     Id., at 2415. The court concluded that “a
plaintiff must show that a reasonable employee would             *7 The final question is whether the plaintiff has alleged
have found the challenged action materially adverse,             conduct that is sufficient to support a claim of unlawful
which in this context means it well might have dissuaded         harassment. Assuming that the plaintiff is alleging a claim
a reasonable worker from making or supporting a charge           of hostile work environment, the defendant contends that
of discrimination.” (Internal quotation marks omitted.) Id.      the plaintiff has not alleged that it engaged in conduct that
The court noted that “[w]e phrase the standard in general        is sufficiently severe to support such a claim.
terms because the significance of any given act of
retaliation will often depend upon the particular                Under Title VII, a “hostile work environment claim ... is
circumstances. Context matters ... A schedule change in          not limited to sexual advances or sexual behavior ... It
an employee’s work schedule may make little difference           also includes nonsexual behavior directed at an employee
to many workers, but may matter enormously to a young            because of her gender”; Evans v. Southern New England
mother with school age children.” Id. In the case before it,     Telephone Co., United States District Court, Docket No.
the court decided that the jury reasonably concluded that        3:00 CV 1124(WIG), 2006 U.S. Dist. LEXIS 71257, *51
the following two actions by the employer were                   (D.Conn. October 2, 2006); and because of the plaintiff’s
materially adverse: its reassignment of the plaintiff to a       race and membership in other protected classes. See
position that was less desirable, and its suspension of the         Richardson v. New York State Dept. of Correctional
plaintiff for thirty-seven days without pay, despite its later   Service, 180 F.3d 426, 436 (2d Cir.1999).9 The plaintiff’s
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        4
             Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 96 of 103


Tosado v. State, Not Reported in A.2d (2007)



claim will be analyzed pursuant to the standards that              plaintiff did not know “degraded” her by telling her that
apply to such claims.                                              he would take her to a test site in his own car; on one
                                                                   occasion, a non-Hispanic employee denied the plaintiff’s
“In order to survive summary judgment on a claim of                request for time off; a non-Hispanic human resources
hostile work environment harassment, a plaintiff must              manager once declined to assist the plaintiff; the
produce evidence that ‘the workplace is permeated with             defendant imposed a time-keeping system on interpreters
discriminatory intimidation, ridicule, and insult, that is         that discriminated against Hispanic women; and her
sufficiently severe or pervasive to alter the conditions of        supervisor once accused the plaintiff of being unable to
the victims employment.’       Cruz v. Coach Stores, Inc.,         read Spanish.
202 F.3d 560, 570 (2d Cir.2000) ...” Diggs v. Manchester,
303 F.Sup.2d 163, 179 (D.Conn.2004). “[T]his test has              *8 The plaintiff’s allegations do not rise to the level of
objective and subjective elements: the misconduct must             creating an objectively hostile work environment because
be severe or pervasive enough to create an objectively             they do not demonstrate that the defendant engaged in a
hostile or abusive work environment, and the victim must           severe or pervasive pattern of harassment that was
also subjectively perceive that environment to be abusive          motivated by the plaintiff’s gender, race, national origin
... Among the factors to consider ... are the frequency of         or ancestry such that it created an objectively hostile or
the discriminatory conduct; its severity; whether it is            abusive work environment. Federal courts have
physically threatening or humiliating, or a mere offensive         consistently held that isolated, sporadic incidents of
utterance; and whether it unreasonably interferes with an          alleged harassment, such as those alleged by the plaintiff,
employee’s work performance ... In determining whether             do not constitute a hostile work environment as a matter
a hostile environment exists, we must look at the totality         of law. See Diggs v. Manchester, supra, 303 F.Sup.2d at
of the circumstances ... As a general rule, incidents must         181 (few sporadic racially derogatory remarks not severe
be more that episodic; they must be sufficiently                   enough to constitute hostile work environment);
continuous and concerted in order to deemed pervasive.”                Sanchez v. University of Connecticut Health Care, 292
(Citations omitted; internal quotation marks omitted.)             F.Sup.2d 385, 396 (D.Conn.2003) (three derogatory
     Terry v. Ashcroft, supra, 336 F.3d at 147.                    comments about national origin not sufficiently severe or
Nevertheless, “a single act can create a hostile work              pervasive). Therefore, the defendant’s motion for
environment if it in fact work[s] a transformation of the          summary judgment should be granted as to the plaintiff’s
plaintiff’s workplace.” (Internal quotation marks omitted.)        claim for unlawful discrimination.
    Feingold v. New York, 366 F.3d 138, 150 (2004).                For the foregoing reasons, the court grants the defendant’s
                                                                   motion for summary judgment as to the plaintiff’s claim
In this case, the plaintiff’s claim of unlawful harassment         for unlawful discrimination on the basis of sex, race,
is arguably based on the following allegations that                national origin and ancestry, and denies the motion as to
occurred from 1999 to 2005: her supervisor treated male            her claim for unlawful retaliation.
interpreters better than female interpreters in some
unspecified manner; for some time, her supervisor
required the plaintiff and other female interpreters, but not      All Citations
the male interpreters, to cover trials by themselves, he
once falsely suggested that she disparaged the marshals            Not Reported in A.2d, 2007 WL 969392
assigned to the courthouse, and he once told a third party
that he was going to kill her; a male employee whom the
                                                           Footnotes


1
       The plaintiff filed a request to amend several paragraphs of the complaint after the defendant filed the motion for
       summary judgment. The defendant filed a timely objection to the request. The court denied the plaintiff’s request
       and sustained the defendant’s objection thereto.

2
       This presumption is based on the following. Although the plaintiff does not refer to any statute in count one, the
       complaint initially contained a second count in which she referred to Title VII of the Civil Rights Act of 1964. The
       plaintiff withdrew count two on November 6, 2006.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        5
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 97 of 103


Tosado v. State, Not Reported in A.2d (2007)



3
       The defendant also argues that the plaintiff’s claim for punitive damages under Title VII is barred by the doctrine of
       sovereign immunity; the plaintiff’s claim is barred by the applicable statute of limitations; and the plaintiff lacks
       standing to raise claims on behalf of other employees. The first argument is moot, as the plaintiff withdrew her Title
       VII claim. The defendant abandoned the second argument by not briefing it. As to the third argument, it is apparent
       that the plaintiff is not attempting to assert claims on behalf of others. Rather, she has included allegations of
       discriminatory conduct that was directed toward others, which is permissible in the context of a claim of hostile
       workplace harassment. See        Cruz v. Coach Stores, Inc., 202 F.3d 560, 570 (2d Cir.2000).

4
       Our courts have “on occasion ... interpreted our statutes even more broadly than their federal counterparts, to
       provide greater protections to our citizens, especially in the area of civil rights.” Commission on Human Rights &
       Opportunities v. Savin Rock Condominium Ass’n, Inc., 271 Conn. 373, 386 n. 11, 870 A.2d 457 (2005). The plaintiff
       has not, however, offered an argument as to why the court should do so in these circumstances.

5
       As one court explained, “[t]o force an employee to return to the state agency every time he claims a new instance of
       discrimination in order to have ... the courts consider the subsequent incidents along with the original ones would
       erect a needless procedural barrier.”         Oubichon v. North American Rockwell Corp., 482 F.2d 569, 571 (9th
       Cir.1973).

6
       The court explained that hostile environment claims are treated differently because they “are different in kind from
       discrete acts. Their very nature involves repeated conduct ... The unlawful employment practice ... occurs over a
       series of days or perhaps years and, in direct contrast to discrete acts, a single act of harassment may not be
       actionable on its own. Such claims are based on the cumulative effect of individual acts.” (Citations omitted; internal
       quotation marks omitted.)       National Railroad Passenger Corp. v. Morgan, supra, 536 U.S. at 115.

7
       Although the plaintiff characterizes this conduct as retaliatory, it could also conceivably be related to the plaintiff’s
       race, national origin or ancestry.

8
       Title VII’s anti-retaliation provision provides in relevant part: “It shall be an unlawful employment practice for an
       employer to discriminate against any of his employees ... because [the employee] has opposed any practice made an
       unlawful employment practice by this subchapter, or because he has made a charge ... or participated in any
       manner in an investigation, proceeding, or hearing under this subchapter.”           42 U.S.C. § 2000e-3(a).

9
       Unlike or our statute; see General Statutes § 46a-60(a)(8); Title VII does not contain a separate section prohibiting
       sexual harassment. Instead such claims are analyzed under the general provision that, like          § 46a-60(a)(1),
       prohibits employers from discriminating against individuals in the terms, conditions and privileges of employment
       on the basis of the individual’s sex, race, national origin or ancestry. See      42 U.S.C. § 2000e-2(a)(1).




End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 98 of 103


Vermont Mut. Ins. Co. v. LaCourse, Not Reported in F.Supp.3d (2014)




                                                             Putnam, Connecticut, because Defendant LaCourse
                2014 WL 5313714                              provided false and misleading information to Vermont
  Only the Westlaw citation is currently available.          Mutual regarding her ownership interest in the property.
   United States District Court, D. Connecticut.             (See Complaint [Doc. # 1].) Ms. LaCourse filed a
                                                             counterclaim against Vermont Mutual for breach of
 VERMONT MUTUAL INSURANCE CO., Plaintiff,                    contract and indemnification for damages arising from
                    v.                                       Vermont Mutual’s denial of coverage. (See Answer and
    Danielle LaCOURSE, et al., Defendants.                   Counterclaims [Doc. # 12].)

               Civil No. 3:13cv664 (JBA).                    On March 20, 2014, Defendant LaCourse moved [Doc. #
                             |                               28] pursuant to Fed.R.Civ.P. 19(a) to join her insurance
                  Signed Oct. 16, 2014.                      brokers Mr. Ebersole and Sumner & Sumner to this action
                                                             as necessary parties, contending that Defendant provided
                                                             accurate information to her brokers regarding the
Attorneys and Law Firms                                      coverage sought and that any misrepresentation made to
                                                             Vermont Mutual was the result of the intentional or
Stuart G. Blackburn, Blackburn & O’Hara, LLC, Windsor        negligent acts of Mr. Ebersole and Sumner & Sumner.
Locks, CT, for Plaintiff.                                    This motion was granted [Doc. # 29] absent objection and
                                                             Mr. Ebersole and Sumner & Sumner were served
Eugene C. Cushman, New London, CT, John J. Carta, Jr.,
                                                             [Doc.33–34] with the Crossclaim Complaint [Doc. # 30]
Essex, CT, for Defendants.
                                                             on April 25, 2014.




                                                             II. Discussion
                                                             Mr. Ebersole and Sumner & Sumner contend that the
        RULING ON MOTION TO DISMISS                          Court should decline to exercise supplemental jurisdiction
               CROSSCLAIMS                                   over the crossclaims asserted against them on the basis
                                                             that such claims were improperly asserted against them as
                                                             necessary parties under Rule 19, instead of under Rule 20,
JANET BOND ARTERTON, District Judge.                         governing permissive joinder.2 This issue was not
                                                             previously examined because Defendant’s Motion for
*1 Crossclaim Defendants Victor L. Ebersole, Jr. and         Joinder was granted absent objection and it does not
Sumner & Sumner, Inc. (“Sumner & Sumner”) move               appear that Movants received notice of the motion before
[Doc. # 51] to dismiss Defendant Danielle LaCourse’s         it was granted.3
crossclaim filed against them on the basis that because
they were improperly joined as parties and their joinder     Although the Court may exercise supplemental
was untimely, the Court should decline to exercise           jurisdiction over Defendant’s claims against Movants, it
supplemental jurisdiction over such claims. For the          may decline to exercise such jurisdiction if “(1) the claim
reasons that follow Crossclaim Defendants’ motion is         raises a novel or complex issue of State law, (2) the claim
granted.1                                                    substantially predominates over the claim or claims over
                                                             which the district court has original jurisdiction, (3) the
                                                             district court has dismissed all claims over which it has
                                                             original jurisdiction, or (4) in exceptional circumstances,
                                                             there are other compelling reasons for declining
I. Background                                                jurisdiction.”     28 U.S.C § 1367(c).
Plaintiff Vermont Mutual Insurance Company initiated
this action on May 9, 2013, seeking a declaratory            “[W]here at least one of the subsection 1367(c) factors is
judgment that it does not owe insurance benefits to          applicable, a district court” may decline to exercise
Defendant LaCourse for damages arising out of a fire that    supplemental jurisdiction but only if dismissing such
occurred on January 22, 2012 at 6 Prospect Street in         claims would “promote the values articulated in

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   1
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 99 of 103


Vermont Mut. Ins. Co. v. LaCourse, Not Reported in F.Supp.3d (2014)



[ United Mine Workers of Am. v. Gibbs, 383 U.S. 715,         In Mariani v. D & H Mgmt. Servs., LLC, No. 12cv930
86 S.Ct. 1130, 16 L.Ed.2d 218 (1966) ]; economy,             (RNC), 2014 U.S. Dist. LEXIS 44491, at *5–6, 2014 WL
                                                             1289451 (D.Conn. Mar. 30, 2014), the court declined to
convenience, fairness, and comity.”       Jones v. Ford
Motor Credit Co., 358 F.3d 205, 214 (2d Cir.2004); see       exercise supplemental jurisdiction under        28 U.S.C. §
                                                             1367(c)(4) and dismissed a third-party complaint filed by
also     Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343,      the defendants in an underlying action, which sought
350, 108 S.Ct. 614, 98 L.Ed.2d 720 (1988) (“Under            indemnification for a potential judgment in the underlying
Gibbs, a federal court should consider and weigh in each     action, on the basis of the defendants’ delay in asserting
case, and at every stage of the litigation, the values of    such claims. See id. (“After careful consideration, the
judicial economy, convenience, fairness, and comity in       Court concludes that the age and status of the original
order to decide whether to exercise jurisdiction over a      case at the time the motion to implead Travelers was
case brought in that court involving pendent state-law       filed, and the probability that the existing deadlines in the
claims.”).4                                                  scheduling order would have to be extended by a year or
                                                             more in order to accommodate the third party claims,
*2 Movants contend that such factors weigh against           create exceptional circumstances that warrant declining to
exercising supplemental jurisdiction, because (1)
Defendant LaCourse’s Motion for Joinder was untimely,        exercise supplemental jurisdiction under        28 U.S.C. §
(2) exercising supplemental jurisdiction over the claims     1367(c)(4).”).
against Movants would require reopening discovery and
would delay adjudication of the original claims, (3) the     Likewise here the Court declines to exercise supplemental
Crossclaim Complaint presents claims that are more           jurisdiction over Defendant’s third-party claims against
complex than those in the original complaint; and (4) the    Movants pursuant to       28 U.S.C. § 1367(c)(4) on the
claims raised in the Crossclaim Complaint are premature.     basis that Defendant’s delay in asserting such claims
(Reply at 2 n. 1.)                                           would delay the adjudication of this case and cause
                                                             prejudice to Movants, and thus retaining jurisdiction
The Court agrees that these factors weigh in favor of the    would be inconsistent with the values of “economy,
Court declining to exercise supplemental jurisdiction.       convenience, [and] fairness.”   Jones, 358 F.3d at 214.5
First, Defendant had a deadline of September 1, 2013 to
join parties or claims (see Report of Parties’ Planning
Mtg. [Doc. # 10] at 6) yet did not move to join Mr.
Ebersole and Sumner & Sumner until over six months
past this deadline and Movants were served with the
crossclaims just five days before the scheduled close of     III. Conclusion
discovery. The deadline for the filing of dispositive        *3 For the reasons set forth above, the Motion [Doc. # 51]
motions has now passed and neither Plaintiff nor             to Dismiss of Crossclaim Defendants Victor L. Ebersole,
Defendant has filed any such motions. Thus, exercising       Jr. and Sumner & Sumner is GRANTED and the claims
supplemental jurisdiction would require reopening            against them are dismissed without prejudice to refile in
discovery and delaying the adjudication of a case that is    state court. See      Giordano v. City of New York, 274
otherwise ready for trial and has a trial ready date of      F.3d 740, 755 (2d Cir.2001) ( “We therefore vacate the
December 1, 2014. (See id. at 7, 9; Sept. 5, 2013            district court’s judgment dismissing with prejudice the
Scheduling Order.)                                           state and municipal claims and instruct the court to
                                                             dismiss them without prejudice so that the state courts
Further, Movants claim to have been prejudiced by this       may adjudicate those claims in their entirety if the
delay in that their depositions were taken before they       plaintiff chooses to pursue them in those courts.”).
were added as third-party defendants in this action and
before they retained the counsel now representing them in    IT IS SO ORDERED.
this action. (See Mem. Supp. [Doc. # 52] at 10.)
Defendant has not addressed these arguments nor
provided any explanation for her delay, which appears        All Citations
unjustified given that the nature of the claims against
Movants should have been known since the inception of        Not Reported in F.Supp.3d, 2014 WL 5313714
this action.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     2
           Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 100 of 103


Vermont Mut. Ins. Co. v. LaCourse, Not Reported in F.Supp.3d (2014)



                                                        Footnotes


1
       In the absence of any indication from the parties that oral argument was requested, see Loc. Civ. R. 7(a)1 (requiring
       that all motions and opposition briefs indicate whether oral argument is requested), the Court’s previously
       scheduled oral argument is canceled and this ruling will issue, see id. (“[T]he Judge may, in his or her discretion,”
       rule on a motion without oral argument.).

2
       Movants also contend that joinder under Rule 19(a)(1) was improper because it deprived the court of diversity
       subject-matter jurisdiction in that Defendant and Movants are not diverse from each other. (See Reply [Doc. # 54] at
       1.) However, Plaintiff and Defendant are diverse and the Court could exercise supplemental jurisdiction over
       Defendant’s third-party claims “that are so related to claims in the action within such original jurisdiction that they
       form part of the same case or controversy,”   28 U.S.C. § 1367(a);    Exxon Mobil Corp. v. Allapattah Servs., Inc.,
       545 U.S. 546, 558, 125 S.Ct. 2611, 162 L.Ed.2d 502 (2005), including claims asserted against a non-diverse party
       joined by a defendant under either Rule 19 or Rule 20, see       Viacom Int’l, Inc. v. Kearney, 212 F.3d 721, 728 (2d
       Cir.2000).

3
       The case docket indicates that Movants were not served with Defendant’s Motion for Joinder by the Court’s CM/ECF
       system, and the Certification of service accompanying this motion does not indicate whether Movants were served
       with the motion by other means. Thus, it is not clear that Movants had an opportunity to oppose joinder before it
       was granted and before they filed this Motion to Dismiss.

4
       If Movants had been provided with an opportunity to object to a motion for permissive joinder, the Court would
       have considered similar factors. See    Barr Rubber Products Co. v. Sun Rubber Co., 425 F.2d 1114, 1126–27 (2d
       Cir.1970) (“Rule 19, prescribes permissive, not necessary, joinder and specifically vests in the district court the
       discretionary power to make such orders as may be required to prevent delay or prejudice....”);       Travelers Indem.
       Co. of Connecticut v. Losco Grp., Inc., 150 F.Supp.2d 556, 565 (S.D.N.Y.2001) (“[T]he Court ... must determine if
       joinder ‘will comport with the principles of fundamental fairness.’ ”). While the Court retains authority to vacate the
       Order granting Defendant’s Motion for Joinder, see Fed.R.Civ.P. 21 (“On motion or on its own, the court may at any
       time, on just terms, add or drop a party.”), Movants have not sought such relief and thus the Court will instead focus
       only on the question of whether to decline to exercise supplemental jurisdiction, which will involve a consideration
       of similar values of judicial economy and fundamental fairness.

5
       Although there is anticipated factual overlap between Plaintiff’s claims against Defendant and the substance of
       Defendant’s claims against Movants, Defendant’s delay in asserting such claims undermines the potential for the
       exercise of supplemental jurisdiction to promote judicial economy.




End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
           Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 101 of 103


Wellington v. Norwalk Hospital, Slip Copy (2019)




                2019 WL 2475178
  Only the Westlaw citation is currently available.                               DISCUSSION
   United States District Court, D. Connecticut.
                                                             The function of a motion to dismiss is “merely to assess
          Oliver WELLINGTON, Plaintiff,                      the legal feasibility of the complaint, not to assay the
                       v.                                    weight of the evidence which might be offered in support
         NORWALK HOSPITAL, Defendant.
                                                             thereof.”     Ryder Energy Distrib. v. Merrill Lynch
                  3:18-cv-02143-WWE                          Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984).
                           |                                 When deciding a motion to dismiss, the Court must accept
                   Signed 06/13/2019                         all well-pleaded allegations as true and draw all
                                                             reasonable inferences in favor of the pleader.     Hishon
                                                             v. King, 467 U.S. 69, 73 (1984). The complaint must
Attorneys and Law Firms                                      contain the grounds upon which the claim rests through
                                                             factual allegations sufficient “to raise a right to relief
Daniel H. Kryzanski, Law Offices of Daniel H.
Kryzanski, Stratford, CT, for Plaintiff.                     above the speculative level.”         Bell Atl. Corp. v.
                                                             Twombly, 550 U.S. 544, 555 (2007). A plaintiff is
Kaelah M. Smith, Sarah R. Skubas, Jackson Lewis PC,          obliged to amplify a claim with some factual allegations
Hartford, CT, for Defendant.                                 to allow the court to draw the reasonable inference that
                                                             the defendant is liable for the alleged conduct.
                                                                Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                                             Exhaustion of Administrative Remedies
        MEMORANDUM OF DECISION ON                            Norwalk Hospital argues that Wellington’s state
       DEFENDANT’S MOTION TO DISMISS                         discrimination claims are not legally sustainable, as
                                                             Wellington failed to exhaust his administrative remedies
WARREN W. EGINTON, SENIOR UNITED STATES                      and obtain a release of jurisdiction from the Commission
DISTRICT JUDGE                                               on Human Rights and Opportunities (“CHRO”).
                                                             Moreover, defendant asserts that any attempt to do so now
*1 This is an employment discrimination action. Plaintiff    would be untimely. Wellington acknowledges the
Oliver Wellington alleges that defendant Norwalk             exhaustion requirement, yet responds, without support,
Hospital discriminated against him based upon his age,       that an EEOC release “should be sufficient” to provide
religion, and gender in violation of federal and             jurisdiction for state law claims even though no CHRO
Connecticut law. In addition, Wellington alleges             release has been filed.
defamation and negligent infliction of emotional distress.

Norwalk Hospital has moved to dismiss the state law                      Under       our   exhaustion     of
discrimination claims (Counts Four, Five, and Six) for                   administrative remedies doctrine, a
failure to exhaust administrative remedies. The Hospital                 trial court lacks subject matter
has also moved to dismiss Wellington’s defamation and                    jurisdiction over an action that
negligent infliction of emotional distress claims (Counts                seeks a remedy that could be
Seven and Eight) for failure to state a claim. For the                   provided through an administrative
following reasons, defendant’s motion will be granted.                   proceeding, unless and until that
                                                                         remedy has been sought in the
                                                                         administrative forum.... In the
                                                                         absence of exhaustion of that
                                                                         remedy, the action must be

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  1
            Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 102 of 103


Wellington v. Norwalk Hospital, Slip Copy (2019)



             dismissed.                                         plaintiff’s reputation, the complaint sets forth no facts of
                                                                any kind indicating what defamatory statements, if any,
                                                                were made, when they were made, or to whom they might
                                                                have been made.”         Kloth v. Citibank (South Dakota),
    Levine v. Town of Sterling, 300 Conn. 521, 528              N.A., 33 F. Supp. 2d 115, 121 (D. Conn. 1998).
(2011). In the instant case, Wellington’s failure to bring
his complaint to the CHRO forecloses his access to              Wellington responds that his allegations of defamation
judicial relief, because it deprives this trial court of        “sufficiently apprise” Norwalk Hospital as to the
jurisdiction to hear his complaint. See Sullivan v. Board       defamatory statements. Nevertheless, Wellington’s
of Police Com’rs of City of Waterbury, 196 Conn. 208,           defamation claim, as pleaded, fails to identify who made
217-18 (1985) (finding that failure to bring complaint to       statements, how they were made, to whom they were
the CHRO should have resulted in trial court’s sua sponte       made, and when they were made. Moreover, plaintiff’s
dismissal of the cause of action); see also Fried v. LVI        complaint does not include the specific language of any
Services, Inc., 557 Fed. Appx. 61, 63 (2d Cir. 2014)            statements, beyond that Wellington “had made a serious
(summary order) (“It is undisputed that CFEPA claims            work error.” Accordingly, Wellington’s defamation claim
must initially go through the CHRO, and may not be sued         will be dismissed for failure to state a claim.
upon until the CHRO grants a release of jurisdiction.”).
Moreover, an EEOC right-to-sue letter is not sufficient to
satisfy the exhaustion requirements of the CFEPA. See
Edwards v. William Raveis Real Estate, Inc., 2009 WL
1407233, at *3-4 (D. Conn. May 19, 2009) (holding that
although release provided by the CHRO can be sufficient         Negligent Infliction of Emotional Distress
to satisfy EEOC exhaustion requirements, the inverse is         Norwalk Hospital has moved to dismiss Wellington’s
not true). Accordingly, Wellington’s state law                  negligent infliction of emotional distress claim for failure
discrimination claims will be dismissed for failure to          to state a claim. The Hospital argues, in part, that
exhaust administrative remedies.                                Wellington has failed to allege any unreasonable conduct
                                                                occurring during the termination process. See      Parsons
                                                                v. United Technologies Corp., Sikorsky Aircraft Div., 243
                                                                Conn. 66, 88 (1997) (“[N]egligent infliction of emotional
                                                                distress in the employment context arises only where it is
Defamation                                                      based upon unreasonable conduct of the defendant in the
*2 Norwalk Hospital has moved to dismiss Wellington’s           termination process.”).
defamation claim for failure to state a claim. The Hospital
contends that Wellington has failed to adequately plead         Wellington responds that he has alleged that “at least part
the details of any alleged defamatory conduct.                  of the reason for his termination was related to the
                                                                accusation that he made a ‘serious work error.’ ” Stripped
“A defamatory statement is defined as a communication           of its labels and conclusions, Wellington’s allegations do
that tends to harm the reputation of another as to lower        not describe any wrongful conduct aside from the basis
him in the estimation of the community or to deter third        for Wellington’s termination: a serious work incident
persons from associating or dealing with him ... To             involving a “medication discrepancy.” Nevertheless,
establish a prima facie case of defamation, the plaintiff       allegations that the employer had a wrongful purpose are
must demonstrate that: (1) the defendant published a            insufficient. See id. 234 Conn. at 88-89 (“The mere
defamatory statement; (2) the defamatory statement              termination of employment, even where it is wrongful, is
identified the plaintiff to a third person; (3) the             therefore not, by itself, enough to sustain a claim for
defamatory statement was published to a third person; and       negligent infliction of emotional distress.”). In other
(4) the plaintiff’s reputation suffered injury as a result of   words, plaintiffs must allege conduct involving an
the statement.” Graves v. Chronicle Printing Company,           unreasonable risk of causing emotional distress that might
2018 WL 6264070, at *9 (Conn. Nov. 7, 2018) (quoting            result in illness or bodily harm apart from the basis for the
                                                                termination itself. See id. Wellington’s allegations are
    Gambardella v. Apple Health Care, Inc., 291 Conn.           insufficient to state a claim for negligent infliction of
620, 627-28 (2009)).                                            emotional distress because they merely describe an
                                                                allegedly wrongful basis for his termination. Accordingly,
“A complaint is insufficient to withstand dismissal for         this claim will be dismissed.
failure to state a cause of action where, other than the bare
allegation that the defendant’s actions caused injury to
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       2
           Case 3:20-cv-00330-JBA Document 50-2 Filed 06/17/20 Page 103 of 103


Wellington v. Norwalk Hospital, Slip Copy (2019)



                                                             within 14 days of this ruling’s filing date.


                                                             All Citations

                      CONCLUSION                             Slip Copy, 2019 WL 2475178

*3 For the foregoing reasons, Norwalk Hospital’s motion
to dismiss is GRANTED. Plaintiff is instructed to file an
amended complaint that is consistent with this ruling
End of Document                                              © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         3
